Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 1 of 343




      EXHIBIT C




                                                                  Exhibit C
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 2 of 343




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
    of
  Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 3 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
         fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 4 of 343




                                                            k
                                                          ler
                                                        C
                                                     ict
                                                     r
                                                  ist
                                                D
                                            ess
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                               M
                            of
                         e
                      ffic
                  yO
               op
             C
          ial
         fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 5 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
         fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 6 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
         fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 7 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
         fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 8 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
         fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 9 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
         fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 10 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                 yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 11 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                         rg
                                       Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
                op
             C
           ial
         fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 12 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                         rg
                                       Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 13 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                 yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 14 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                         rg
                                       Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 15 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                 yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 16 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                 yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 17 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                         rg
                                       Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 18 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                 yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 19 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                         rg
                                       Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
                op
             C
           ial
         fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 20 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
      offic
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 21 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
      offic
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 22 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
      offic
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 23 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
        fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 24 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
        fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 25 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
        fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 26 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
        fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 27 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                   O
                py
             Co
           al
           i
        fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 28 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
        fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 29 of 343




                                                          k
                                                        er
                                                      Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 30 of 343




                                                          k
                                                        er
                                                      Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
               op
            C
          ial
       fic
     of
  Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 31 of 343




                                                           k
                                                         er
                                                       Cl
                                                       t
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
        fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 32 of 343




                                                         k
                                                     ler
                                                      tC
                                                   ric
                                               ist
                                           sD
                                         es
                                          rg
                                      Bu
                                  lyn
                               ari
                             fM
                          eo
                       ffic
                    yO
                  op
                C
              ial
          offic
       Un
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 33 of 343 5/1/2020 9:12 AM
                                                                              Marilyn Burgess - District Clerk Harris County
                                                                                                   Envelope No. 42678586
                                                                                                            By: F Abdul-Bari
                                        CAUSE NO. 2019-71232                                       Filed: 5/1/2020 9:12 AM



   MOHAMMAD SHENAVARI                                          IN THE DISTRICT COURT
     Plaintiff,

   V.
                                                               269TH JUDICIAL DISTRICT
    ALLSTATE VEHICLE AND




                                                                                    k
                                                                                 ler
    PROPERTY INSURANCE COMPANY
    AND IDOLINA STOCKERT,




                                                                              tC
    Defendants.                                                HARRIS COUNTY, TEXAS




                                                                          ric
  JOINT NOTICE OF REMAND AND MOTION TO OPEN STATE COURT MATTER




                                                                       ist
                                                                    sD
          The parties file this Joint Notice of Remand and Motion to Open State Court Matter, and

respectfully show the Court the following:




                                                                 es
                                                               rg
          On March 23, 2020, the Southern District of Texas ordered that this matter be remanded

        the 269th
back to the
                                                         Bu
            269th District Court, Harris County, Texas. See Exhibit 1, Remand Order. The parties
                                                       n
                                                    ily

request that this Court take notice of this remand and open the state court matter accordingly.
                                                  ar



The parties also request that the Court issue a new docket control order.
                                              M
                                            of




                                                          Respectfully submitted,
                                            e




                                                          SUSAN L. FLORENCE & ASSOCIATES
                                       ffic
                                      yO
                                 op
                                 C




                                                         KIMBERLY BLUM
                        ial




                                                         TBN: 24092148
                                                         TBN:
                     fic




                                                         811 Louisiana St Ste 2400
                of




                                                         Houston, TX 77002-1401
          Un




                                                         HoustonLegal@allstate.com
                                                         (713) 336-2812
                                                         (877) 684-4165 (fax)

                                                         ATTORNEY FOR DEFENDANTS
                                                         ALLSTATE VEHICLE AND PROPERTY
                                                         INSURANCE COMPANY AND IDOLINA
                                                         STOCKERT

Shenavari vs.
Shenavari vs. Allstate.
              Allstate. et al.                                                                      PAGE I1
0472496529.1
0472496529.1
      Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 34 of 343


                                                       CHRISTOFFEL LAW GROUP, P.L.L.C.




                                                         Of a
                                                       DAVID A. CHRISTOFFEL
                                                                            a




                                                                                   k
                                                       TBN: 24065044




                                                                                ler
                                                       3027 Marina Bay Drive, Suite 230




                                                                             tC
                                                       League City, Texas 77573




                                                                         ric
                                                       Telephone: (281)429-8402
                                                       Facsimile: (281)429-8403




                                                                      ist
                                                       christoffellawgroup@gmail.com




                                                                 sD
                                                        ATTORNEY FOR PLAINTIFF




                                                              es
                                        CERTIFICATE OF SERVICE


                                                           rg
                                                       Bu
          I hereby certify that a true and correct copy of the foregoing has been served in compliance
                                                     n
with Rules 21 and 21a of the Texas Rules of Civil Procedure on the                day of April, 2020,
                                                  ily
                                                 ar


to:
                                              M




David A. Christoffel
                                            of




State Bar of Texas Number: 24065044
                                            e




CHRISTOFFEL LAW GROUP, P.L.L.C.
                                       ffic




3027 Marina Bay Drive, Suite 230
League City, Texas 77573
                                      yO




Telephone: (281)429-8402
Facsimile: (281)429-8403
                                 op




christoffellawgroup@gmail.com
                                 C




ATTORNEY FOR PLAINTIFF
                        ial
                     fic
                of
          Un




                                                       KIMBERLY BLUM




Shenavari vs. Allstate,
              Allstate. et al.                                                                PAGE 2
0472496529.1
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 35 of 343




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n


      EXHIBIT 1
                                 ily
                              ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
     of
 Un
     Case
       Case
          4:20-cv-01898
            4:19-cv-04159Document
                           Document
                                  1-317 Filed
                                         Filedonon05/29/20
                                                   03/23/20ininTXSD
                                                                TXSD Page
                                                                      Page361 of
                                                                              of 343
                                                                                 9
                                                                                         United States District Court
                                                                                           Southern District of Texas

                                                                                              ENTERED
                                                                                             March 23, 2020
                            UNITED STATES DISTRICT COURT
                                                                                           David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

MOHAMMAD SHENAVARI,           §
                              §
      Plaintiff,              §
VS.                           §                         CIVIL ACTION NO. 4:19-CV-4159




                                                                                  k
                                                                               ler
                              §
ALLSTATE VEHICLE AND PROPERTY §




                                                                            tC
INSURANCE COMPANY, et al,     §




                                                                        ric
                              §
      Defendants.             §




                                                                     ist
                                                                sD
                                 MEMORANDUM AND ORDER




                                                            es
        Before the Court is Plaintiff’s Motion to Remand. (Doc. No. 4). After considering the

                                                         rg
motion, the responses thereto, the parties’ oral arguments, and all applicable law, the Court
                                                       Bu
                                                   n

determines that Plaintiff’s Motion to Remand must be GRANTED.
                                                ily


I.      BACKGROUND
                                             ar
                                         M




        Plaintiff Mohammad Shenavari is a Houston homeowner whose home (the “Property”)
                                      of




suffered extensive damage during Hurricane Harvey in August 2017. At the time, the Property was
                                    e
                               ffic




insured by Defendant Allstate Vehicle and Property Insurance Company (“Allstate”). (Doc. No.
                            O




1-3 at 11 ¶8). Following the hurricane, Plaintiff submitted a claim to Allstate seeking coverage for
                          y
                       op




the full cost of repairs to the Property as well as damage to personal property. Id. at 11 ¶11. Allstate
                   C




acknowledged receipt of Plaintiff’s claim. Id. at 11 ¶12.
                ial
             fic




        Defendant Idolina Stockert, an insurance claims adjuster employed by Allstate, inspected
          of
       Un




the Property in September 2017 and confirmed that the Property had sustained extensive interior

water damage. (Doc. No. 1-3 at 11 ¶3); Id. at 11 ¶14. Stockert recommended an insurance payment

of $5,000. Id. On January 14, 2018, Allstate notified Plaintiff that it “unequivocally accepted



                                                   1
      Case
        Case
           4:20-cv-01898
             4:19-cv-04159Document
                            Document
                                   1-317 Filed
                                          Filedonon05/29/20
                                                    03/23/20ininTXSD
                                                                 TXSD Page
                                                                       Page372 of
                                                                               of 343
                                                                                  9



insurance coverage for the mold damage to interior of Plaintiff’s home and unequivocally denied

coverage [for the] composition shingle roof.” Id. at ¶15.

         On September 30, 2019, Plaintiff sued Allstate and Stockert in the 269th Judicial District

Court of Harris County, Texas, alleging multiple violations of the Texas Deceptive Trade Practice




                                                                                 k
Act (the “DPTA”), Tex. Bus. & Com. Code 17.41-63, fraud, breach of contract, and violations of




                                                                              ler
                                                                           tC
the Texas Insurance Code. On October 22, 2019, Allstate filed an Election of Legal Responsibility




                                                                       ric
for Stockert (the “Election of Responsibility”) under Section 542A.006 of the Texas Insurance




                                                                    ist
Code. (Doc. No. 1-3 at 6). Pursuant to this Election, Allstate “elects to accept legal responsibility




                                                               sD
for whatever liability IDOLINA STOCKERT might have to Plaintiff for IDOLINA STOCKERT’s




                                                            es
acts or omissions related to Plaintiffs’ claims.” (Doc. No. 1-3 at 6-7).
                                                         rg
                                                      Bu
         On October 24, 2019, Defendants removed this action to this Court on the basis of complete
                                                  n

diversity under 28 U.S.C. § 1332(a). (Doc. No. 1). Plaintiff and Stockert are citizens of Texas, and
                                               ily
                                             ar



Allstate is an Illinois corporation with its principal place of business in Illinois. (Doc. No. 1-3 at
                                         M




11 ¶¶2-4). Plaintiff seeks monetary relief of at least $100,000. Id. at 11 ¶5. Plaintiff now moves to
                                      of
                                    e




remand back to state court.
                                ffic




II.      LEGAL STANDARD
                          y O




         A party may remove any civil state court action to a federal district court that has original
                       op
                    C




jurisdiction. 28 U.S.C. § 1441(a); see Winters v. Diamond Shamrock Chem. Co., 149 F.3d 387,
                 ial




397 (5th Cir. 1998). Thus, to remove a case, a defendant must show that the action either arises
              fic
           of




under federal law or satisfies the requirements of complete diversity. 28 U.S.C. § 1441(b). To
        Un




establish complete diversity, no plaintiff may share the same citizenship as any defendant and the

case must involve an amount in controversy in excess of $75,000. 28 U.S.C. § 1332(a); Stiftung v.

Plains Mktg., L.P., 603 F.3d 295, 297 (5th Cir. 2010) (internal quotation marks and citation


                                                  2
   Case
     Case
        4:20-cv-01898
          4:19-cv-04159Document
                         Document
                                1-317 Filed
                                       Filedonon05/29/20
                                                 03/23/20ininTXSD
                                                              TXSD Page
                                                                    Page383 of
                                                                            of 343
                                                                               9



omitted). When determining whether removal is proper, the court considers the claims alleged in

the state court petition as they existed at the time of removal. See Doddy v. Oxy USA, Inc., 101

F.3d 448, 456 (5th Cir. 1996); Cavallini v. State Farm Mut. Auto Ins. Co., 44 F.3d 256, 264 (5th

Cir. 1995).




                                                                                 k
       Improper joinder constitutes a narrow exception to the rule of complete diversity. Cuevas




                                                                              ler
                                                                           tC
v. BAC Home Loans Servicing, LP, 648 F.3d 242, 249 (5th Cir. 2011). Under this doctrine, the




                                                                       ric
court may disregard the citizenship of an improperly joined, non-diverse defendant, dismiss that




                                                                    ist
defendant from the case, and exercise subject matter jurisdiction over the remaining diverse




                                                               sD
defendants. Flagg v. Stryker Corp., 819 F.3d 132, 136 (5th Cir. 2016). Improper joinder may be




                                                            es
established in two ways: “(1) actual fraud in the pleading of jurisdictional facts, or (2) inability of
                                                         rg
                                                      Bu
the plaintiff to establish a cause of action against the non-diverse party in state court.” Smallwood
                                                  n

v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (2004) (en banc) (quoting Travis v. Irby, 326 F.3d 644,
                                               ily
                                            ar



646–47 (5th Cir. 2003)). Under the latter, the defendant must demonstrate that “there is no
                                         M




reasonable basis for the district court to predict that the plaintiff might recover against an in-state
                                      of
                                   e




defendant.” Id.
                               ffic




       To determine whether a plaintiff has a reasonable basis of recovery under state law, a court
                         y  O




may “conduct a Rule 12(b)(6)-type analysis, looking initially at the allegations of the complaint to
                      op
                   C




determine whether the complaint states a claim under state law against the in-state defendant.” Id.
                 ial




Alternatively, in cases where “a plaintiff has stated a claim, but has misstated or omitted discrete
              fic
          of




facts that would determine the propriety of joinder,” the district court may “pierce the pleadings”
      Un




and conduct a summary judgment-type inquiry. Id.

       Federal pleading standards govern the Rule 12(b)(6)-type improper joinder analysis. Int’l

Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 818 F.3d 193, 204 (5th Cir. 2016).


                                                  3
   Case
     Case
        4:20-cv-01898
          4:19-cv-04159Document
                         Document
                                1-317 Filed
                                       Filedonon05/29/20
                                                 03/23/20ininTXSD
                                                              TXSD Page
                                                                    Page394 of
                                                                            of 343
                                                                               9



The party seeking removal bears a heavy burden of proving that the joinder of the in-state party

was improper. Smallwood, 385 F.3d at 574. The removal statute must be “strictly construed, and

any doubt about the propriety of removal must be resolved in favor of remand.” Gasch v. Hartford

Accident & Indem. Co., 491 F.3d 278, 281-82 (5th Cir. 2007).




                                                                                        k
III.      ANALYSIS




                                                                                     ler
                                                                                  tC
          In opposing Plaintiff’s motion to remand, Defendants contend that non-diverse Defendant




                                                                              ric
Stockert was improperly joined because Allstate elected responsibility for her under Texas




                                                                           ist
Insurance Code § 542A.006 after this lawsuit was filed but before it was removed. Defendants




                                                                     sD
contend in the alternative that Stockert was improperly joined for the sole purpose of defeating




                                                                  es
diversity jurisdiction because Plaintiff’s boilerplate pleadings fail to state a claim against Stockert.1
                                                              rg
                                                           Bu
The Court addresses each argument in turn.
                                                       n

       A. Election of Responsibility under Texas Insurance Code § 542A.006.
                                                    ily
                                                 ar



          Section 542A.006 of the Texas Insurance Code authorizes an insurer to elect to accept full
                                             M




legal responsibility of an adjuster’s acts or omissions, and provides that if an insurer elects
                                          of
                                       e




responsibility after a lawsuit has commenced, “the court shall dismiss the action against the agent
                                  ffic




with prejudice.” Tex. Ins. Code. § 542A.006(c). Defendants contend that because Allstate elected
                            y O




responsibility for Stockert before removing the action to federal court, Stockert was improperly
                         op
                     C




joined and this action was thus properly removed. According to Defendants, once Allstate elected
                 ial




responsibility, Plaintiff no longer had any possibility of recovery against Stockert, thereby
              fic
              of




rendering her joinder improper. (Doc. No. 9 at ¶19).
        Un




          1
          The Court notes that Defendants do not raise this argument in their Response to Plaintiff’s motion for
remand. See (Doc. No. 9). However, the Court nonetheless addresses this argument as Defendants raised it in their
Notice of Removal. (Doc. No. 1).
                                                       4
    Case
      Case
         4:20-cv-01898
           4:19-cv-04159Document
                          Document
                                 1-317 Filed
                                        Filedonon05/29/20
                                                  03/23/20ininTXSD
                                                               TXSD Page
                                                                     Page405 of
                                                                             of 343
                                                                                9



         Whether a § 542.006 election that is made after an insured files suit in state court but before

the action is removed renders a non-diverse agent an improper party has not been addressed by the

Fifth Circuit. Altom v. Allstate Vehicle & Prop. Ins. Co., 2020 WL 810856, at *3 (E.D. Tex. Jan.

27, 2020). Much ink has been spilt, however, by district courts that have split on the impact of




                                                                                               k
such an election on the improper joinder analysis.2




                                                                                            ler
                                                                                         tC
         One line of decisions concludes that a § 542.006 election made after a lawsuit commences




                                                                                     ric
but before removal renders the in state adjuster improperly joined because the election, which




                                                                                  ist
requires that the adjuster be dismissed with prejudice, precludes any recovery against the adjuster.




                                                                            sD
See, e.g., Bexar Diversified MF-1, LLC v. Gen. Star Indem. Co., 2019 WL 6131455, at *3 (W.D.




                                                                        es
Tex. Nov. 18, 2019); Flores v. Allstate Vehicle & Prop. Ins. Co., 2018 WL 5695553, at *5 (W.D.
                                                                     rg
                                                                 Bu
Tex. Oct. 31, 2018) (“[E]ven when a plaintiff asserts viable claims against an insurance agent, an
                                                             n

election of liability by the insurer for the agent’s acts or omissions is sufficient to show improper
                                                         ily
                                                     ar



joinder on the basis that there is no reasonable basis to predict that the plaintiff might be able to
                                                 M




recover against the agent.”); Jiang v. Travelers Home & Marine Ins. Co., 2018 WL 6201954, at
                                              of
                                          e




*2 (W.D. Tex. Nov. 28, 2018). The other line of decisions concludes that the touchstone of the
                                     ffic




improper joinder inquiry is whether parties were improperly joined at the time of joinder, and thus
                              y  O




that an insurer’s § 542.006 election after a lawsuit has commenced does not by itself establish
                           op
                       C




improper joinder. See, e.g., Altom, 2020 WL 810856, at *3; Macari v. Liberty Mut. Ins. Co., 2019
                  ial




WL 5595304, at *1 (S.D. Tex. Oct. 30, 2019); Yarco Trading Co., Inc. v. United Fire & Cas. Co.,
               fic
             of




397 F. Supp. 939, 945-50 (S.D. Tex. July 11, 2019); River of Life Assembly of God v. Church Mut.
       Un




         2
          Courts agree that when an insurer makes its election before an insured files suit in state court, then a dismissal
under § 542A.006 is tantamount to a finding of improper joinder if a plaintiff-insured attempts to add the non-diverse
adjuster to an action. See, e.g., Altom, 2020 WL 810856, at *3 (E.D. Tex. Jan. 27, 2020); Bexar, 2019 WL 6131455,
at *3; Vyas v. Atain Speciality Ins. Co., 380 F. Supp. 3d 609 (S.D. Tex. 2019).
                                                             5
    Case
      Case
         4:20-cv-01898
           4:19-cv-04159Document
                          Document
                                 1-317 Filed
                                        Filedonon05/29/20
                                                  03/23/20ininTXSD
                                                               TXSD Page
                                                                     Page416 of
                                                                             of 343
                                                                                9



Ins. Co., 2019 WL 1767339, at *3 (W.D. Tex. Apr. 22, 2019); Stephens v. Safeco Ins. Co. of Ind.,

2019 WL 109395, at *7 (E.D. Tex. Jan. 4, 2019).

         The Court agrees with the reasoning set forth in the latter approach. The Fifth Circuit sitting

en banc in Smallwood v. Illinois Central Railroad Co., 85 F.3d 568, 573 (5th Cir. 2004) (en banc)




                                                                                              k
stated that “[s]ince the purpose of the improper joinder inquiry is to determine whether or not the




                                                                                           ler
                                                                                        tC
in-state defendant was properly joined, the focus of the inquiry must be on the joinder, not on the




                                                                                    ric
merits of the plaintiff’s case.” (emphasis added).3 It further explained that “the burden on the




                                                                                 ist
removing party is to prove that the joinder of the in-state parties was improper—that is, to show




                                                                           sD
that sham defendants were added to defeat jurisdiction.” Id. at 575. Applying Smallwood to the




                                                                       es
improper joinder analysis involving § 542.006 elections, the focal point of the analysis is on the
                                                                   rg
                                                                Bu
joinder and thus an insurer’s election after a lawsuit has commenced does not by itself establish
                                                            n

improper joinder to defeat remand. See Stephens, 2019 WL 109395, at *7 (“[I]f an insurer elects
                                                        ily
                                                    ar



to accept full responsibility of an agent/adjuster after the insured commences action in state court,
                                                M




the insurer must prove that the non-diverse adjuster is improperly joined for reasons independent
                                             of
                                          e




of the election made under Section 542A.006.”); Yarco, 397 F. Supp. 3d at 951 (“If a plaintiff’s
                                     ffic




claims against a party were valid at the time of joinder, ‘then it cannot be said that the joinder of
                              y  O




that party was fraudulent.’”) (quoting Robbins Place, 2019 WL 2183792, at *3); River of Life,
                           op
                       C




2019 WL 1767339 at *3 (“Church Mutual’s election of responsibility therefore did not render
                  ial
               fic




         3
           In Smallwood, a Mississippi resident injured in a train accident brought a state-court action against Illinois
             of




Central Railroad and the Mississippi Department of Transportation. Illinois Central removed the case based on
       Un




diversity jurisdiction, arguing that the Mississippi Department of Transportation had been improperly joined because
the claims against it were preempted and recovery was barred by the Federal Railroad Safety Act. The Fifth Circuit
rejected this argument as a misapplication of the improper-joinder doctrine, stating that “when, on a motion to remand,
a showing that compels a holding that there is no reasonable basis for predicting that state law would allow the plaintiff
to recover against the in-state defendant necessarily compels the same result for the nonresident defendant, there is no
improper joinder; there is only a lawsuit lacking in merit.” Id. at 574. District courts interpreting Smallwood have
observed that “if the impossibility of recovery were all that mattered, the Smallwood court would have reached the
opposite conclusion.” Yarco Trading Co., 397 F. Supp. 3d at 950 (quoting River of Life, 2019 WL 1767339, at *3);
see also Stephens, 2019 WL 109395, at *5.
                                                            6
   Case
     Case
        4:20-cv-01898
          4:19-cv-04159Document
                         Document
                                1-317 Filed
                                       Filedonon05/29/20
                                                 03/23/20ininTXSD
                                                              TXSD Page
                                                                    Page427 of
                                                                            of 343
                                                                               9



Harris’s joinder improper, because it did not preclude recovery against Harris until months after

his joinder. If Harris is improperly joined, it must be for a reason that predated his joinder.”). Here,

the parties do not dispute that Allstate’s election of responsibility did not occur until after Plaintiff

filed the instant lawsuit. This election does not by itself establish that Stockert was improperly




                                                                                  k
joined.




                                                                               ler
                                                                            tC
          In arguing to the contrary, Defendants rely on Hoyt v. Lane Construction Corp., 927 F.3d




                                                                        ric
287 (5th Cir. 2019) to contend that Allstate’s post-lawsuit, pre-removal election in fact renders




                                                                     ist
Stockert improperly joined because Plaintiff no longer has any possibility of recovery against her.




                                                                sD
This reliance, however, is misplaced. Hoyt involved claims against several construction companies




                                                             es
for premises liability and gross negligence arising from a fatal automobile accident involving the
                                                          rg
                                                       Bu
defendants’ construction activities. Id. at 291. After the state court granted the non-diverse
                                                   n

defendant C.E.N.’s motion for summary judgment, the remaining diverse defendant removed the
                                                ily
                                             ar



action to federal court and the plaintiff sought remand on the basis that removal was prohibited by
                                         M




the voluntary-involuntary rule because C.E.N. was dismissed against plaintiff’s wishes. Id. at 292.
                                       of
                                    e




The Fifth Circuit held that C.E.N. was improperly joined because the plaintiff could not establish
                                ffic




a cause of action against C.E.M. in state court where the state court had already dismissed C.E.N.
                          y O




on summary judgment and there was no possibility that state court’s summary judgment ruling
                       op
                    C




could be reversed on appeal. Id. at 296-97. Thus, central to the court’s denial of remand in Hoyt
                 ial




was the state court’s dismissal of the non-diverse defendant on summary judgment prior to
              fic
            of




removal. That is not the case here. Unlike in Hoyt, the state court did not dismiss Stockert or
      Un




adjudicate the merits of any claims prior to removal of this action.

          Accordingly, the mere fact of Allstate’s election of responsibility does not by itself

establish improper joinder to defeat remand.


                                                   7
   Case
     Case
        4:20-cv-01898
          4:19-cv-04159Document
                         Document
                                1-317 Filed
                                       Filedonon05/29/20
                                                 03/23/20ininTXSD
                                                              TXSD Page
                                                                    Page438 of
                                                                            of 343
                                                                               9



   B. Failure to State a Claim

       Defendants next contend that Stockert was improperly joined because Plaintiff’s

boilerplate pleadings fail to state a claim for relief against her. The Court disagrees. Applying a

“Rule 12(b)(6)-type analysis,” the Court finds that the complaint sufficiently states a claim under




                                                                              k
either the Texas Insurance Code or the Deceptive Trade Practices Act. Smallwood, 385 F.3d at 573




                                                                           ler
(explaining that, generally, if a plaintiff “can survive a Rule 12(b)(6) challenge, there is no




                                                                        tC
                                                                    ric
improper joinder”). The complaint articulates, for instance, specific damage to the Property that




                                                                 ist
Stockert failed to include: “the composition shingle roof, garage roof, roofing components, and




                                                             sD
HVAC.” (Doc. No. 1-3 at 15-16 at ¶23). It also explains how Stockert’s adjustments were




                                                         es
improper. The complaint alleges, for example, that “even though Idolina Stockert acknowledged

                                                       rg
                                                     Bu
the interior water damage to Plaintiff’s property, she wrongfully opined that it should be covered
                                                n

under the “mold” provision and not the property damage provisions.” Id. at ¶23. It further alleges
                                             ily
                                           ar



that Stockert stated that Plaintiff “had no covered damage to his roof,” when in fact there was
                                       M




extensive wind damage. Id. at ¶24. These allegations consist of more than mere legal conclusions
                                    of
                                  e




plausibly state a claim against Stockert under Texas Insurance Code Unfair Settlement Practices,
                              ffic




which provides, among others, a claim for “failing to attempt in good faith to effectuate a prompt,
                        y  O




fair, and equitable settlement of a claim with respect to which the insurer’s liability has become
                     op
                  C




reasonably clear.” Tex. Ins. Code. § 541.060(a)(2)(A).
               ial




       Because Allstate’s § 542A.006 election does not by itself establish improper joinder, and
            fic
          of




because Plaintiff has sufficiently stated a claim under state law against Stockert, the Court
      Un




concludes that the suit was not properly removable and thus must be remanded. This case is

accordingly remanded to the 269th Judicial district Court of Harris County, Texas.




                                                 8
      Case
        Case
           4:20-cv-01898
             4:19-cv-04159Document
                            Document
                                   1-317 Filed
                                          Filedonon05/29/20
                                                    03/23/20ininTXSD
                                                                 TXSD Page
                                                                       Page449 of
                                                                               of 343
                                                                                  9



IV.      CONCLUSION

         For the foregoing reasons, Plaintiff’s Motion for Remand is hereby GRANTED.

         IT IS SO ORDERED.

         SIGNED at Houston, Texas, on this the 23rd of March, 2020.




                                                                           k
                                                                        ler
                                                                     tC
                                                                 ric
                                                          --C., P




                                                              ist
                                                   HON. KEITH P. ELLISON




                                                          sD
                                                   UNITED STATES DISTRICT JUDGE




                                                       es
                                                    rg
                                                  Bu
                                              n
                                            ily
                                         ar
                                      M
                                    of
                                 e
                             ffic
                         yO
                      op
                   C
                ial
             fic
           of
        Un




                                              9
                                                                          5/1/20209:12:45AM
    Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD MarilynBurgess-DistrictClerk
                                                              Page 45 of 343
                                                                          HarrisCounty
                                                                          EnvelopeNo:42678586
                                                                          By:ABDUL-BARI,FATIMAH
                                                                          Filed:5/1/20209:12:45AM
                                            CAUSE NO. 2019-71232

    MOHAMMAD SHENAVARI                                   IN THE DISTRICT COURT
     Plaintiff,

    V.
                                                         269TH JUDICIAL DISTRICT




                                                                               k
    ALLSTATE VEHICLE AND




                                                                            ler
    PROPERTY INSURANCE COMPANY
    AND IDOLINA STOCKERT,




                                                                         tC
    Defendants.                                          HARRIS COUNTY, TEXAS




                                                                     ric
                                 PROPOSED ORDER ON THE PARTIES’




                                                                  ist
                            JOINT MOTION TO OPEN STATE COURT MATTER




                                                               sD
           Be it remembered that on this day the parties’ JOINT MOTION TO OPEN STATE




                                                            es
COURT MATTER was considered. Upon consideration of the motion, the Court will open the


                                                          rg
                                                       Bu
state court matter and issue a new docket control order to the parties.
                                                     n
                                                   ily
                                                 ar


           Signed the ____ day of _______________, 2020.
                                               M
                                            of
                                            e
                                        ffic
                                       O




                                                       JUDGE PRESIDING
                                     y
                                  op
                                  C
                          ial
                     fic
             of
           Un




 Shenavari vs. Allstate, et al.                                                        PAGE 1
 0472496529.1
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 46 of 343                    5/5/2020 10:00 AM
                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                        Envelope No. 42744410
                                                                                        By: PAM ROBICHEAUX
                                                                                       Filed: 5/5/2020 10:00 AM

                                  CAUSE NO. 2019-71232

  MOHAMMAD SHENAVARI                           IN THE DISTRICT COURT

       Plaintiff,

  V.                                           269TH JUDICIAL DISTRICT




                                                                      k
                                                                   ler
  ALLSTATE VEHICLE AND
  PROPERTY INSURANCE COMPANY




                                                                tC
  AND IDOLINA STOCKERT,                        HARRIS COUNTY, TEXAS




                                                            ric
  Defendants.




                                                         ist
                                                      sD
       NOTICE OF HEARING BY SUBMISSION ON DEFENDANT’S NOTICE OF
        ELECTION OF LEGAL RESPONSIBILITY FOR IDOLINA STOCKERT




                                                  es
                                                rg
        Please take notice that Defendants’ NOTICE OF ELECTION OF LEGAL
                                             Bu
RESPONSIBILITY FOR IDOLINA STOCKERT is set for a hearing by SUBMISSION on
                                           n
                                         ily

Monday, May 18, 2020 at 8:00am.
                                       ar



                                             Respectfully submitted,
                                    M
                                  of




                                             SUSAN L. FLORENCE & ASSOCIATES
                               e
                           ffic
                         yO
                      op




                                             KIMBERLY N. BLUM
                                             TBN: 24092148
                     C




                                             Southern District Bar No. 2601470
                    ial




                                             811 Louisiana, Suite 2400
                                             Houston, TX 77002
               fic




                                             HoustonLegal@allstate.com
          of




                                             (713) 336-2812
        Un




                                             (877) 684-4165 (fax)

                                             ATTORNEY FOR DEFENDANTS
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 47 of 343



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on this day of May 5, 2020.

David A. Christoffel




                                                                              k
State Bar of Texas Number: 24065044




                                                                           ler
CHRISTOFFEL LAW GROUP, P.L.L.C.
3027 Marina Bay Drive, Suite 230




                                                                        tC
League City, Texas 77573




                                                                    ric
Telephone: (281)429-8402
Facsimile: (281)429-8403




                                                                 ist
christoffellawgroup@gmail.com




                                                              sD
ATTORNEY FOR PLAINTIFF




                                                           es
                                                        rg
                                                    Bu
                                                  n
                                               ily

                                                     KIMBERLY BLUM
                                            ar
                                        M
                                      of
                                   e
                               ffic
                          y O
                       op
                   C
                ial
             fic
         of
       Un
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 48 of 343                              5/6/2020 11:17 AM
                                                                                Marilyn Burgess - District Clerk Harris County
                                                                                                     Envelope No. 42779008
                                                                                                              By: F Abdul-Bari
                                                                                                    Filed: 5/6/2020 11:17 AM

                                      CAUSE NO. 2019-71232

MOHAMMAD SHENAVARI         §                                   IN THE DISTRICT COURT OF
    Plaintiff,             §
                           §
V.                         §                                   269TH JUDICIAL DISTRICT
                           §




                                                                                 k
ALLSTATE VEHICLE AND       §




                                                                              ler
PROPERTY INSURANCE COMPANY §
AND IDOLINA STOCKERT,      §




                                                                           tC
     Defendants.           §                                   HARRIS COUNTY, TEXAS




                                                                       ric
                                                                    ist
              PLAINTIFF’S OPPOSED MOTION TO COMPEL APPRAISAL




                                                                 sD
                                                              es
        TO THE HONORABLE JUDGE OF SAID COURT:




                                                           rg
        COMES NOW Plaintiff, Mohammad Shenavari, by and through his counsel of record, and
                                                       Bu
files this PLAINTIFF’S OPPOSED MOTION TO COMPEL APPRAISAL, and in support thereof, would
                                                    n
                                                 ily

show this Honorable Court as follows:
                                              ar
                                          M




                                 I.    FACTUAL BACKGROUND
                                        of




1.      This case involves a dispute over the cost necessary to repair covered damages sustained
                                      e
                                 ffic




to Plaintiff’s property resulting from Hurricane Harvey, on or about August 27, 2017. Defendant
                             O




Allstate Vehicle and Property Insurance Company (“Allstate”) issued Plaintiff’s Homeowner
                           y
                        op




Policy No. 000829582292. The policy insured the Plaintiff’s residential property located at 331
                     C




Isolde Drive, Houston, Texas 77024 (“the Property”). Plaintiff disagreed with Allstate’s
                  ial
              fic




assessment of the cost of repairs to the Property, and has filed this instant lawsuit therefrom.
          of




Because the parties have failed to agree to the amount of loss, this claim is appropriate for appraisal
        Un




under the terms of the policy.

2.      Plaintiff submitted a claim to Allstate for the damages sustained by the Property; Allstate

assigned claim no. 0472496529 to Plaintiff’s claim. Allstate assigned an adjuster, Idolina Stockert,
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 49 of 343



to investigate the loss. On or about September 21, 2017, adjuster Idolina Stockert visited Plaintiff’s

Property and removing the roof tarpaulin, confirmed wind damaged shingles on the north slope

and south slope of Plaintiff’s roof.

3.      After multiple inspections, Allstate eventually estimated Plaintiff’s claim damages as




                                                                                k
                                                                             ler
$20,542.18.




                                                                          tC
                                                                      ric
4.      Plaintiff had the Property inspected by an independent estimator, who concluded that the




                                                                   ist
damages to the Property, totaled $131,695.31.




                                                                sD
                                                             es
5.      Plaintiff informed Allstate of the independent estimator’s findings and provided Allstate




                                                          rg
with the estimate and photographs. Thereafter, Allstate fully and completely ignored Plaintiff’s
                                                      Bu
independent property damage estimate, photographs and Notice letter, dated September 16, 2019.
                                                   n
                                                ily


6.      To reconcile the disagreement, Plaintiff requested appraisal under the policy via first-class
                                              ar
                                          M




mail on December 16, 2019 and designated his appraiser. A copy of such electronic mail is
                                       of




attached hereto as Plaintiff’s Exhibit 1. Allstate failed to acknowledged receipt of Plaintiff’s
                                       e
                                 ffic




request for appraisal within the twenty (20) days set forth in the policy. On January 13, 2020,
                             O




Plaintiff’s counsel followed up with Defendant’s counsel to ascertain whether Defendant was
                           y
                        op




amenable to the appraisal process. On January 14, 2020, Defendant’s counsel indicated that the
                     C
                 ial




Allstate claims representative would not authorize appraisal, in violation of the appraisal provision
              fic




and insurance policy.
          of
        Un




7.      As Allstate is required to participate in the appraisal process, and has refused to do so,

Plaintiff respectfully requests that the Court compel Allstate to engage in the appraisal process as

required by the terms of the Policy.
      Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 50 of 343



                              II.     ARGUMENTS & AUTHORITIES

                A. PLAINTIFF PROPERLY INVOKED THE POLICY’S APPRAISAL PROVISION

8.       It is undisputed that Allstate policy no. 829 582 292, (“the Policy”) applies to Plaintiff’s

claim. An insurance policy is a contract, generally governed by the same rules of construction as




                                                                                  k
                                                                               ler
all other contracts. USAA Texas Lloyds Co. v. Menchaca, 545 S.W.3d 479, 488 (Tex. 2018).




                                                                            tC
Contract interpretation determines the parties’ intent by using the plain meaning of the language




                                                                        ric
in the contract. Great Am. Ins, Co. v. Primo, 512 S.W.3d 890, 893 (Tex. 2017). The Policy contains




                                                                     ist
                                                                  sD
the following appraisal clause:




                                                               es
                                    SECTION I - CONDITIONS



                                                            rg
         8.     Appraisal. If you and we fail to agree on the amount of loss, either
                                                        Bu
                party may make written demand for appraisal. Upon such demand,
                                                     n
                each party must select a competent and impartial appraiser and
                                                  ily

                notify the other of the appraiser’s identity within 20 days after the
                                               ar


                demand is received, the appraisers will select a competent and
                impartial umpire. If the appraisers are unable to agree upon an
                                           M




                umpire within 15 days, you or we can ask a judge of a court of record
                                         of




                in the state where the residence premises is located to select an
                                      e




                umpire.”
                                    ffic




See Plaintiff’s Exhibit 1 - Policy No. 829582292, p. 41 (“19 of 28”), Section “8. Appraisal.”
                              O




9.       The clause provides that if the parties disagree as to the amount of loss, as is the case here,
                            y
                         op




either party may demand appraisal in writing. Once appraisal is demanded, both parties shall select
                      C




an appraiser and proceed with the stated appraisal process.
                   ial
               fic




10.      On December 16, 2019, Plaintiff invoked appraisal and notified Allstate of Plaintiff’s
           of
         Un




selected appraiser in a letter sent to Allstate Texas’s counsel, complying with the terms of the

Policy. See Plaintiff’s Exhibits 2.

11.      In violation of the requirements of the Policy, Allstate failed to respond to Plaintiff’s

invocation of the appraisal process and refused to participate in appraisal. Under the terms of the
      Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 51 of 343



Policy, Allstate should have responded to Plaintiff’s appraisal demand, within twenty days, by

selecting an appraiser and continuing with the appraisal process. Allstate’s refusal to undertake

appraisal is a further violation of the insurance contract.

                B. TEXAS LAW STRONGLY FAVORS ENFORCING APPRAISAL PROVISIONS




                                                                                k
                                                                             ler
12.      The Supreme Court strongly favors enforcing appraisal provisions in insurance contracts.




                                                                          tC
See Scottish Union & Nat’l Ins. Co. v. Clancy, 71 Tex. 5, 8 S.W. 630, 631 (1888); State Farm




                                                                      ric
                                                                   ist
Lloyds v. Johnson, 290 S.W.3d 886, 891-95 (Tex. 2009) (stating that like any other contractual




                                                                sD
provision, appraisal clauses should be enforced). The purpose of appraisal is to determine the




                                                              es
amount of loss and possibly resolve the case. Johnson at 894-895 (Tex. 2009).



                                                              rg
13.                                                    Bu
         Plaintiff has properly invoked appraisal in writing. The disputed issue in this case is the
                                                    n
amount of loss, which the appraisal process was created to resolve. Accordingly, consistent with
                                                 ily
                                              ar



the law strongly favoring the enforcement of appraisal clauses in insurance contracts, this Court
                                          M




should grant this Motion and allow the appraisal process to proceed.
                                        of
                                     e
                                 ffic




                   i.   The Policy Requires Appraisal Despite Allstate’s Objection
                             O




14.      Allstate’s objection to Plaintiff’s demand for appraisal has no effect on the requirements
                           y
                        op




of the Policy. The appraisal clause in the Policy does not put forth a required timeframe for
                        C




demanding appraisal, nor does it put any restriction on invoking appraisal after a suit has been
                  ial
               fic




filed. Plaintiff has an absolute right under the Policy to invoke appraisal, and having done so,
           of




Allstate is required to comply with the terms of the Policy by cooperating with the appraisal
         Un




process.

15.      Parties frequently invoke appraisal after litigation has commenced, and courts enforce the

appraisal clauses in those situations. See e.g., Marchbanks v. Liberty Ins. Corp., No. 14-17-00004-
      Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 52 of 343



CV, 2018 Tex. App. LEXIS 6692, *2 (Tex. App.—Houston [14th Dist] August 23, 2018, pet. filed)

(appraisal invoked five months after suit filed); In re Guideone Nat’l Ins. Co., No. 07-15-00281-

CV, 2015 Tex. App. LEXIS 10138 *2-3 (Tex. App.—Amarillo September 29, 2015, orig.

proceeding) (mem. op.) (appraisal invoked eight months after suit filed); In re Century Sur. Co.,




                                                                                   k
                                                                                ler
No. 07-15-00386-CV, 2015 Tex. App. LEXIS 11272 *1-5 (Tex. App.—Amarillo November 2,




                                                                             tC
2015, orig. proceeding) (mem. op.) (appraisal invoked 15 months after suit filed); Natl’ Sec. Fire




                                                                         ric
& Cas. Co. v. Hurst, 523 S.W.3d 840, 842 (Tex. App.—Houston [14th Dist.], pet. filed) (appraisal




                                                                      ist
                                                                   sD
invoked forty-one months after suit filed).




                                                                es
                                           C. ATTORNEY’S FEES



                                                             rg
16.                                                      Bu
         Plaintiff has incurred attorney’s fees for the preparation of this motion, and therefore
                                                      n
requests an award of the same, under Tex. Civ. Prac. & Rem. Code § 38.001.
                                                   ily
                                                  ar



                                        III.      CONCLUSION
                                               M




17.      The Policy in this case contains an appraisal provision which Plaintiff properly invoked.
                                         of
                                      e




Allstate has refused to cooperate in the appraisal process despite the contractual requirement that
                                  ffic




it do so. Therefore, Plaintiff respectfully requests that this Court order Allstate to comply with the
                            y O




Policy and proceed with the appraisal process.
                         op
                       C




                                            IV.     PRAYER
                      ial
                fic




         WHEREFORE, PREMISES CONSIDERED, Plaintiff Mohammad Shenavari respectfully
           of




prays that this Court grant PLAINTIFF’S MOTION TO COMPEL APPRAISAL, award Plaintiff attorney’s
         Un




fees incurred for this motion, and order all further relief, either at law or in equity, to which Plaintiff

is justly entitled.

         Respectfully submitted this 5th day of May 2020.
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 53 of 343



                                             Respectfully submitted,

                                                    CHRISTOFFEL LAW GROUP, PLLC
                                                    3027 Marina Bay Drive, Suite 230
                                                    League City, Texas 77573
                                                    Telephone: (281) 429-8402
                                                    Facsimile: (281) 429-8403




                                                                              k
                                                                           ler
                                                    By: /s/ David A. Christoffel
                                                            David A. Christoffel




                                                                        tC
                                                            SBN: 24065044




                                                                    ric
                                                            ChristoffelLawGroup@gmail.com




                                                                 ist
                                                    COUNSEL FOR PLAINTIFF
                                                    MOHAMMAD SHENAVARI




                                                              sD
                                                           es
                                                        rg
                             CERTIFICATE OF CONFERENCE
                                                    Bu
        I hereby certify that on the 13th day of January 2020, I conferenced with Mr. Michael C.
                                                 n
Maus, Esq., temporary counsel for Defendant Allstate, via electronic mail, to ascertain whether or
                                              ily

not he opposed this Motion to Remand. On the 14th day of January 2020, Mr. Michael C. Maus
indicated that he is opposed to this Motion.
                                            ar
                                        M




                    1      __________________
                                                    /s/ David A. Christoffel_______
                                      of




                                                    David A. Christoffel
                                   e
                               ffic




                                CERTIFICATE OF SERVICE
                           yO




       I hereby certify that a true and correct copy of the above and foregoing instrument has
                        op




been forwarded to the below counsel of record, via the e-filing system, on this 5th day of May
                    C




2020, and in accordance with the Texas Rules of Civil Procedure.
                 ial




SUSAN L. FLORENCE & ASSOCIATES
              fic




Attn.: Ms. Kimberly Blum, Esq.
         of




811 Louisiana Street, Suite 2400
Houston, Texas 77002-1401
       Un




ATTORNEY FOR DEFENDANT
ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY
                                                    /s/ David A. Christoffel_______
                                                    David A. Christoffel
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 54 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
PLAINTIFF’S EXHIBIT NO. 1
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 55 of 343




        0472496529




        Olivia Leach




                                                              k
                                                           ler
                                                         C
                                                     rict
   08/27/2017




                                                  ist
                                               sD
                                             es
                                            rg
                                        Bu
                                      n
                                   ily
                                  ar
                              M




                3rd                 April
                              of
                             e
                         ffic
                        yO
                      op
                  C
            ial
         fic
      of
    Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 56 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
               op
             C
          ial
        fic
     of
   Un
       Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 57 of 343




                                                                                    Information as of January 19, 2018
Jason Lee Agency                                                                    Policyholder(s)                Page 1 of 2
15102 Highway 6
Rosharon TX 77583-3267                                                              Mohammad Shenavari and Mandana
                                                                                    Samizadeh
                                                                                    Policy number
                                                                                     829 582 292




                                                                                                k
                                                                                             ler
                                                                                    Your Allstate agency is
  TTTFTDTTFTDFAAAFFFTFATTDFATDTTTTADDFFDTTAFTAFFAAADFTADAADAAFATAAT                 Jason Lee Agency




                                                                                          tC
                                                                                    (281) 710-9102
  MOHAMMAD SHENAVARI                                                                JASONLEE1@ALLSTATE.COM




                                                                                      ric
  AND MANDANA SAMIZADEH
  515 TALLOWOOD RD UNIT 7




                                                                                   ist
  HOUSTON TX 77024-4966




                                                                                sD
                                                                            es
                                                                            rg
                                                                           Bu
  Here’s a Copy of Your Current Declarations Page
                                                                       n
                                                                      ily

  We’ve enclosed your Allstate Vehicle and Property Insurance Company House & Home Declarations
  Page—which lists your coverages, coverage limits, premiums and any discounts you’re receiving.
                                                                      ar



  Please give your Allstate Agent a call at (281) 710-9102 if you have any questions. It’s our job to make sure you’re
                                                                M




  in good hands.
                                                            of
                                                        e




  Sincerely,
                                                  ffic




  Steven P. Sorenson
  President, Allstate Vehicle and Property Insurance Company
                                             O




                                                                                                               NP206
                                        y
                                     op
                                 C
                            ial
                         fic
               of
             Un
               Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 58 of 343
  Policy number:             829 582 292                                                                                  Page 2 of 2
  Policy effective date:     April 11, 2017




  Your Insurance Coverage Checklist
  We’re happy to have you as an Allstate customer! This checklist outlines what’s in this package and provides answers to some




                                                                                                   k
  basic questions, as well as any “next steps” you may need to take.




                                                                                                ler
  £ What’s in this package?                                          £ What about my bill?




                                                                                             tC
    See the guide below for the documents that are included.           Unless you’ve already paid your premium in full, we’ll send
    Next steps: review your Policy Declarations to confirm you         your bill separately. Next steps: please pay the minimum




                                                                                         ric
    have the coverages, coverage limits, premiums and                  amount by the due date listed on it.
    savings that you requested and expected. Read any




                                                                                      ist
                                                                         You can also pay your bill online at allstate.com or by
    Endorsements or Important Notices to learn about new                 calling 1-800-ALLSTATE (1-800-255-7828). Para




                                                                                   sD
    policy changes, topics of special interest, as well as               español, Ilamar al 1-800-979-4285. If you’re enrolled in
    required communications. Keep all of these documents                 the Allstate® Easy Pay Plan, we’ll send you a statement
    with your other important insurance papers.




                                                                                es
                                                                         detailing your payment withdrawal schedule.




                                                                             rg
  £ Am I getting all the discounts I should?                         £ What if I have questions?
    Confirm with your Allstate Agent that you’re benefiting
    from all the discounts you’re eligible to receive.                  Bu
                                                                       You can either contact your Allstate Agent or call us 24/7
                                                                       at 1-800-ALLSTATE (1-800-255-7828) – para español,
                                                                     n
                                                                       Ilamar al 1-800-979-4285 – with questions about your
                                                                       coverage, or to update your coverages, limits, or
                                                                 ily

                                                                       deductibles. Or visit us online at allstate.com.
                                                                 ar
                                                                M
                                                          of




  A guide to your renewal package
                                                      e
                                                 ffic
                                         y    O
                                      op
                                  C
                              ial




  Policy             Important           Insurance Made
                           fic




                                                                                                                                        1100000S301046064TX000180120053354002577001009023164
  Declarations*      Notices             Simple
  The Policy         We use these        Insurance seem
                       of




  Declarations       notices to call     complicated?
                     Un




  lists policy       attention to        Our online
  details, such as   particularly        guides explain
  your property      important           coverage terms
  details and        coverages, policy   and features:
  coverages.         changes and         www.allstate.com/
                                         madesimple
                     discounts.
                                         Espanol.allstate.com
                                         /facildeentender


* To make it easier to see where you may have gaps in your protection, we’ve highlighted any coverages you do not have in the
                                                                                                                                        180120S301046




  Coverage Detail section in the enclosed Policy Declarations.
                                                                                                                                        064 070 070
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 59 of 343
Policy number:             829 582 292
Policy effective date:     April 11, 2017
                                                                       Page 1 of 1



IMPORTANT NOTICE                                                   AVISO IMPORTANTE
To obtain information or make a complaint:                         Para obtener información o para presentar una queja:

You may call Allstate’s toll–free telephone number for             Usted puede llamar al número de teléfono gratuito de Allstate
information or to make a complaint at:                             para obtener información o para presentar una queja al:




                                                                                                k
1-800-ALLSTATE® (1-800-255-7828)                                   1-800-ALLSTATE® (1-800-255-7828)




                                                                                             ler
                                                                                          tC
You may also write to Allstate at:                                 Usted también puede escribir a Allstate:
Allstate Insurance Company                                         Allstate Insurance Company




                                                                                      ric
PO Box 660598                                                      PO Box 660598
Dallas, TX 75266-0598                                              Dallas, TX 75266-0598




                                                                                   ist
                                                                                sD
You may contact the Texas Department of Insurance to               Usted puede comunicarse con el Departamento de Seguros de
obtain information on companies, coverages, rights, or             Texas para obtener información sobre compañías, coberturas,
complaints at:                                                     derechos, o quejas al:




                                                                             es
1–800–252–3439                                                     1–800–252–3439



                                                                          rg
You may write the Texas Department of Insurance:
P.O. Box 149104
                                                                     Bu
                                                                   Usted puede escribir al Departamento de Seguros de Texas a:
                                                                   P.O. Box 149104
                                                                   n
Austin, TX 78714–9104                                              Austin, TX 78714–9104
                                                                 ily

FAX: (512) 490–1007                                                FAX: (512) 490–1007
                                                           ar


Web: www.tdi.texas.gov                                             Sitio web: www.tdi.texas.gov
                                                         M




E-mail: ConsumerProtection@tdi.texas.gov                           E-mail: ConsumerProtection@tdi.texas.gov
                                                    of




INSURANCE WEBSITE NOTICE                                           AVISO DEL SITIO WEB DE SEGUROS
                                                  e




To obtain price and policy form comparisons and other              Para obtener formas para la comparación de precios y pólizas
                                             ffic




information relating to residential property insurance and         y para obtener otra información sobre el seguro de propiedad
personal automobile insurance, you may visit the Texas             residencial y de seguro de automóvil personal, visite el sitio
                                            O




Department of Insurance/Office of Public Insurance Counsel         web del Departamento de Seguros de Texas/Oficina del
website:                                                           Asesor Público de Seguros:
                                        y
                                     op




www.helpinsure.com                                                 www.helpinsure.com
                                C




PREMIUM OR CLAIM DISPUTES:                                         DISPUTAS POR PRIMAS DE SEGUROS O
                                                                   RECLAMACIONES:
                            ial




Should you have a dispute concerning your premium or about a
claim, you should contact the agent or the company first. If the   Si tiene una disputa relacionada con su prima de seguro o con
                         fic




dispute is not resolved, you may contact the Texas                 una reclamación, usted debe comunicarse con el agente o la
Department of Insurance.
                    of




                                                                   compañía primero. Si la disputa no es resuelta, usted puede
                                                                   comunicarse con el Departamento de Seguros de Texas.
                  Un




ATTACH THIS NOTICE TO YOUR POLICY:                                 ADJUNTE ESTE AVISO A SU PÓLIZA:
This notice is for information only and does not become a part     Este aviso es solamente para propósitos informativos y no se
or condition of the attached document.                             convierte en parte o en condición del documento adjunto.
                                                                                                                       X67186-4
                                    Un
                                      of
                                              fic
                                                   ial
                                                         C
                                                              op
                                                                 yO
                                                                     ffic
                                                                         e
                                                                            of
                                                                              M
                                                                                 ar
                                                                                   ily
                                                                                      n
                                                                                         Bu
                                                                                           rg
                                                                                              es
                                                                                                sD
                                                                                                   ist
                                                                                                      ric
                                                                                                          tC
                                                                                                             ler
                                                                                                                k
                                                                                                                    Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 60 of 343




064 070 070
180120S301046
1100000S301046064TX000180120053354003844002009023164
              Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 61 of 343

Renewal House & Home Policy Declarations
Your policy effective date is April 11, 2017


                                                                                                                           Page 1 of 4

                                                                                           Information as of January 19, 2018
Total Premium for the Policy Period
Premium for property insured                                                  $1,697.60    Summary
Recoupment Fee Volunteer Rural Fire Department Assistance                           1.26 Named Insured(s)




                                                                                                     k
Program




                                                                                                  ler
                                                                                         Mohammad Shenavari and Mandana
 If you pay in installments*                                             $1,698.86 Samizadeh




                                                                                               tC
                                                                                         Mailing address
 If you pay in full                                                       $1,601.20 515 Tallowood Road Bldg 7




                                                                                           ric
                                                                                         Houston TX 77024-4966
Your bill will be mailed separately. Before making a payment, please refer to your




                                                                                        ist
latest bill, which includes payment options and installment fee information. If you do   Policy number
not pay in full, you will be charged an installment fee(s).                               829 582 292




                                                                                     sD
                                                                                           Your policy provided by
                                                                                           Allstate Vehicle and Property




                                                                               es
                                                                                           Insurance Company
Discounts (included in your total premium)

                                                                            rg
                                                                                           Policy period
Protective Device              $27.31             Multiple Policy          $313.45
                                                                                           Beginning April 11, 2017 through April 11,
Claim Free                     $151.45            Loyalty                Bu$108.67         2018 at 12:01 a.m. standard time
Smoke-Free                     $103.65
                                                                         n
                                                                                           Your Allstate agency is
                                                                     ily

 Total discount savings*                                                     $704.94       Jason Lee Agency
                                                                                           15102 Highway 6
                                                                    ar



*Any discounts of $5 or less are not listed above but are included in the total            Rosharon TX 77583-3267
                                                              M




discount savings number.                                                                   (281) 710-9102
                                                                                           JASONLEE1@ALLSTATE.COM
                                                           of




                                                                                           Some or all of the information on your
                                                        e




Insured property details*                                                                  Policy Declarations is used in the rating
                                                    ffic




Please review and verify the information regarding your insured property. Please           of your policy or it could affect your
refer to the Important Notice (X73182) for additional coverage information. Contact        eligibility for certain coverages. Please
                                             O




us if you have any changes.                                                                notify us immediately if you believe
                                                                                           that any information on your Policy
                                          y




Location of property insured: 331 Isolde Dr, Houston, TX 77024-4722
                                       op




                                                                                           Declarations is incorrect. We will make
Dwelling Style:                                                                            corrections once you have notified us,
                                   C




 Built in 1962; 1 family; 2538 sq. ft.; 1 story                                            and any resulting rate adjustments, will
Foundation:                                                                                be made only for the current policy
                               ial




 Slab at grade, 100%                                                                       period or for future policy periods.
                           fic




                                                                                           Please also notify us immediately if you
Detached structure:
                                                                                           believe any coverages are not listed or
                     of




 One 2-car detached garage
                                                                                           are inaccurately listed.
                   Un




Interior details:
 One builders grade kitchen                       One single fireplace
 Two builders grade full baths
Exterior wall type:
 100% brick on frame
Interior wall partition:
                                                                                                                                         TX070RBD




 100% drywall

                                                                             (continued)
               Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 62 of 343
Renewal House & Home Policy Declarations                                                                                       Page 2 of 4
Policy number:          829 582 292
Policy effective date: April 11, 2017


Insured property details* (continued)
Heating and cooling:
 Average cost heat & central air
  conditioning, 100%
Additional details:




                                                                                                            k
 Interior wall height - 8 ft, 100%




                                                                                                         ler
Fire protection details:




                                                                                                      tC
 Fire department subscription - no               1 mile to fire department




                                                                                                  ric
Roof surface material type:
 Composition




                                                                                               ist
 • 100% asphalt / fiberglass shingle




                                                                                            sD
Roof details:
Predominant roof type: Composition              Age of roof - 4 years




                                                                                        es
Roof geometry - Gable




                                                                                    rg
Mortgagee
DITECH FINANCIAL LLC ITS AFFILIATES AND/OR ASSIGNS                             Bu
P O Box 979282, Miami, FL 33197-9282
                                                                            n
Loan number: 820239226
                                                                        ily

Additional Interested Party - None
                                                                     ar



*This is a partial list of property details. If the interior of your property includes custom
                                                                M




construction, finishes, buildup, specialties or systems, please contact your Allstate
representative for a complete description of additional property details.
                                                            of
                                                          e




Coverage detail for the property insured
                                                    ffic




Coverage                                       Limits of Liability                              Applicable Deductible(s)
                                                O




Dwelling Protection                            $223,811                                         • $11,190 Tropical Cyclone
                                                                                                • $11,191 Windstorm and Hail
                                            y




                                                                                                • $11,191 All other perils
                                         op




                                                                                                                                                                               TX070RBD
Other Structures Protection                    $22,382                                          • $11,190 Tropical Cyclone
                                     C




                                                                                                • $11,191 Windstorm and Hail
                                                                                                • $11,191 All other perils
                                 ial




Personal Property Protection                   $134,287                                         • $11,190 Tropical Cyclone


                                                                                                                                             1100000S301046064TX000180120053354002577003009023164
                             fic




                                                                                                • $11,191 Windstorm and Hail
                                                                                                • $11,191 All other perils
                      of




Additional Living Expense                      Up to 24 months not to exceed $22,382
                    Un




Family Liability Protection                    $100,000 each occurrence
Guest Medical Protection                       $1,000 each person
Foundation Water Damage                        $5,000
Building Codes                                 Not purchased*
Building Structure Reimbursement               Not purchased*
Extended Limits
Roof Surfaces Extended Coverage                Included
                                                                                                                                             180120S301046
                                                                                                                                             064 070 070
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 63 of 343
Renewal House & Home Policy Declarations
Policy number:          829 582 292
                                                                        Page 3 of 4
Policy effective date: April 11, 2017



Water Back-Up                            $5,000                                           • $500 Water Back-Up
Residence Glass                          Included
„ Other Coverages Not Purchased:
   • Additional Fire Department               • Extended Coverage on Musical              • Identity Theft Expenses*
     Charges*                                   Instruments*                              • Increased Coverage on Business
   • Building Materials Theft*                • Extended Coverage on Sports                 Property*




                                                                                                 k
                                                                                              ler
   • Country Endorsement*                       Equipment*                                • Increased Coverage on Theft of
   • Dwelling in the Course of                • Fair Rental Income*                         Silverware*




                                                                                           tC
     Construction*                            • Golf Cart*                                • Loss Assessments*
   • Electronic Data Recovery*                • Green Improvement*                        • Secondary Residence*




                                                                                       ric
   • Extended Coverage on Cameras*            • Home Day Care*                            • Yard and Garden*
   • Extended Coverage on Jewelry,




                                                                                    ist
     Watches and Furs*




                                                                                 sD
* This coverage can provide you with valuable protection. To help you stay current with
  your insurance needs, contact your agent to discuss available coverage options and




                                                                              es
  other products and services that can help protect you.




                                                                          rg
Scheduled Personal Property Coverage
                                                                      Bu
                                                                   n
Your policy does not include Scheduled Personal Property Coverage. This coverage can provide you with valuable protection. To
                                                                ily

help you stay current with your insurance needs, contact your agent to discuss available coverage options and other products and
                                                            ar


services that can help protect you.
                                                        M




Your policy documents
                                                     of




Your House & Home policy consists of the Policy Declarations, any Policy Declarations Addendum, and the following
                                                    e




documents. Please keep them together.
                                              ffic




• AVPIC House & Home Policy – AVP91                              • Tropical Cyclone Deductible Endorsement – APC548
                                          O




• Windstorm and Hail Deductible Endorsement – AVP82              • Residence Glass Coverage – AVP99
• Water Back–Up Endorsement – AVP98-1                            • Texas Amendatory Endorsement – AVP348
                                       y




• Roof Surfaces Extended Coverage Endorsement – AVP144-1         • Texas Amendatory Endorsement – AVP345
                                    op
                                 C




Important payment and coverage information
                             ial




Here is some additional, helpful information related to your coverage and paying your bill:
                         fic




„ The Property Insurance Adjustment condition applies.
                    of




„ Please note: This is not a request for payment.
                  Un




  If you have any outstanding or unpaid bills, please pay at least the minimum amount due to assure your policy continues in
  force. If you have any questions, please contact your agent.
„ If, however, you would like to make a payment by credit card (Visa/MasterCard/Discover) or Check-By-Phone, please call
  1-800-357-5092.
                                                                                                                                   TX070RBD
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 64 of 343
Renewal House & Home Policy Declarations                                                                            Page 4 of 4
Policy number:          829 582 292
Policy effective date: April 11, 2017


Allstate Vehicle and Property Insurance Company's Secretary and President have signed this policy with legal authority at
Northbrook, Illinois.




Steven P. Sorenson                                             Susan L. Lees




                                                                                               k
President                                                      Secretary




                                                                                            ler
                                                                                         tC
                                                                                     ric
                                                                                  ist
                                                                               sD
                                                                           es
                                                                        rg
                                                                    Bu
                                                                 n
                                                             ily
                                                          ar
                                                       M
                                                    of
                                                 e
                                            ffic
                                      y  O
                                   op




                                                                                                                                                                    TX070RBD
                                C
                            ial




                                                                                                                                  1100000S301046064TX000180120053354002577004009023164
                         fic
                   of
                 Un




                                                                                                                                  180120S301046
                                                                                                                                  064 070 070
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 65 of 343

Important notices
Policy number:              829 582 292                                  Page 1 of 8
Policy effective date:      April 11, 2017


                                                                    home’s characteristics is provided in the “Insured property
Your Estimated Home Replacement Cost                                details” section of your Declarations Page.
Allstate has determined that the estimated cost to replace          If the information about your home shown in your Declarations
your home is: $222,242.                                             Page requires any change or if you have any questions or
We based your estimated cost on information provided by you         concerns about the information contained in this Important
and selected data that was available to us, which is described      Notice, please contact your Allstate representative, or call us




                                                                                                  k
                                                                    at 1-800-ALLSTATE.




                                                                                               ler
in the “Insured property details” section of your Declarations
Page. Please review all the information in this section to ensure




                                                                                            tC
the accuracy of the information used to determine the                                                                       X73182
estimated replacement cost of your home.




                                                                                        ric
The enclosed Declarations Page shows the limit of liability
                                                                    Please Check Your Policy Coverage




                                                                                     ist
applicable to Dwelling Protection–Coverage A of your
homeowners insurance policy. The estimated replacement
                                                                    Limits




                                                                                  sD
cost of your home is the minimum amount for which we will
insure your home.                                                   When we first issued your Allstate policy, you selected specific




                                                                              es
The decision regarding the limit applicable to your Dwelling        coverages and coverage limits to protect your property.
                                                                    However, your property’s value may have changed since that



                                                                           rg
Protection–Coverage A is your decision to make, as long as, at
a minimum, your limit equals the estimated replacement cost         time. We’d like to remind you that it is your responsibility to
as determined by Allstate and does not exceed maximum                   Bu
                                                                    carefully review your coverages and coverage limits at each
                                                                    policy renewal and make sure they provide you with adequate
coverage limitations established by Allstate.
                                                                    n
                                                                    coverage.
It is important to keep in mind that your Coverage A limits
                                                                 ily

reflect a replacement cost that is only an estimate based on        Please take a few minutes to review your policy. If you have any
                                                             ar


data that was available to us when we made this estimate (this      questions about your insurance coverage, or if you wish to
                                                                    change your policy limits, please contact your Allstate
                                                        M




information is described in the “Insured property details”
section of your Declarations Page). The actual amount it will       representative.
                                                     of




cost to replace your home cannot be known until after a                                                                      X73175
covered total loss has occurred. Please keep in mind that we do
                                                  e




not guarantee the adequacy of the estimate to cover any future
                                              ffic




loss(es).                                                           Additional Protection for Your Most
                                                                    Valuable Possessions
                                             O




How Is the Replacement Cost Estimated?
Many factors can affect the cost to replace your home,
                                       y




                                                                    Property insurance covers many belongings, but some items
including its age, size, and type of construction. For example,
                                    op




                                                                    may require higher coverage limits than those in a standard
the replacement cost uses construction data, such as labor and
                                                                    property policy.
                                C




materials, that are available to us when we made this estimate.
This estimate is also based on characteristics of the home,         Scheduled Personal Property (SPP) coverage gives you
                             ial




which include information that you provided to us. You might        additional protection against loss or damage to your valuables.
have chosen to insure your home for a higher amount than the
                         fic




                                                                    It’s protection not typically provided with standard property
estimated replacement cost shown above.                             coverage. SPP benefits typically include:
                    of




Note to Customers Renewing Their Policy                             —   No deductibles to meet
                  Un




The estimated replacement cost for your home may have               —   Coverage for lost or damaged items
changed since the last time we communicated this information        —   Coverage for valuables kept in a storage location outside
to you. This is because, at renewal, Allstate uses the home             your home
characteristics that you have provided to us to recalculate and
update the estimated replacement cost. Using updated labor          Items That May Need the Extra Protection
and material rates for your zip code, Allstate takes the home
characteristics you have provided and determines the updated
estimated replacement cost. The information about your
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 66 of 343
Important notices                                                                                                                         Page 2 of 8
Policy number:              829 582 292
Policy effective date:      April 11, 2017


SPP coverage provides protection for an array of valuable           insurance protection for your property and help protect your
personal property. Here are some of the items you can protect       financial well-being.
by purchasing SPP coverage through Allstate:
                                                                    You May Have More Risk from Flood Than You
—   Jewelry (including wedding rings and precious or                Think
    semi-precious stones)                                           Approximately 90 percent of all disasters in the U.S. are flood
—   Furs




                                                                                                       k
                                                                    related. While you may think that it couldn’t happen to you,




                                                                                                    ler
—   Cameras (digital, still, movie, video and related               over 25 percent of all flood losses occur in low- to
    equipment)                                                      moderate-risk areas.




                                                                                                 tC
—   Silverware and antiques (including furniture)                   What’s more, flood damage is often accompanied by other
                                                                    damage, such as wind and hail (which is typically covered




                                                                                             ric
—   Musical instruments
—   Collections (stamps, coins, music)                              under a property policy). So if you purchase your NFIP




                                                                                          ist
                                                                    coverage through Allstate, you would have the convenience
—   Fine art works (including paintings, etchings, vases and        and peace of mind that comes with working with just one claim




                                                                                       sD
    sculptures)                                                     adjuster and one agent, instead of two or more for a flood
—   Manuscripts or books                                            claim.




                                                                                  es
—   Home-office equipment (laptop, computer, audio/visual)
                                                                    Flood Coverage Is Affordable



                                                                              rg
—   Sports equipment (such as golf clubs)                           The federal government sets the rates for flood insurance, so
Affordable Protection for Your Valuables
The cost of SPP coverage varies, but the value of your property
                                                                        Bu
                                                                    there’s typically no difference in rates from policy to policy.
                                                                    You can switch to an NFIP flood insurance policy administered
                                                                    n
                                                                    by Allstate for the same amount of premium you may be paying
is the best way to determine how much coverage you need.
                                                                    elsewhere. If you choose Allstate, you can have the quality
                                                                ily

The rates are generally a small percentage of the total value of
                                                                    service you’ve come to expect from us.
the items you’re insuring. This means that your valuables are
                                                             ar



being protected for only a fraction of the cost.                    For more information about flood insurance, or if you have any
                                                         M




                                                                    questions about your policy in general, please contact your
Regularly Review Your SPP Coverage                                  Allstate representative or visit us at allstate.com.
                                                        of




Even if you currently have SPP coverage, it’s a good idea to
review it annually. It’s possible that the value of your property
                                                    e




                                                                    * Allstate provides the standard flood insurance policy under the terms of the
has changed or that you’ve purchased new items that have not        National Flood Insurance Act of 1968 and its amendments, and Title 44 of the
                                              ffic




been added to your coverage.                                        Code of Federal Regulations. The standard flood insurance policy is written by
                                                                    Allstate for the National Flood Insurance Program which is administered by the
                                             O




To learn more about SPP coverage, or if you have any questions      Federal Insurance Administration, part of the Federal Emergency Management
about your insurance policy in general, contact your Allstate       Agency.
                                       y




representative, or visit us at allstate.com.
                                    op




                                                                    Subject to availability and qualifications. Other terms, conditions and exclusions may
                                                         X73169     apply.
                                 C




                                                                                                                                               X73168
                             ial




What You Should Know About Flood
                                                                    Consumer Bill Of Rights Homeowners,
                                                                                                                                                             1100000S301046064TX000180120053354002577005009023164
                         fic




Insurance
                                                                    Dwelling & Renters Insurance
                    of




Most homeowners, renters and commercial insurance policies
                  Un




do not provide coverage for flood damage. In fact, protection       AVISO: Este documento es un resumen de sus derechos como
against floods is generally available only through a separate       asegurado. Usted tiene el derecho a llamar a su compañía y
policy.                                                             pedir una copia de estos derechos en español.
That’s why Allstate is a participant in the National Flood
                                                                    What is the Bill of Rights?
Insurance Program (NFIP) and offers standard flood insurance
policies.* A flood insurance policy can help complete the           This Bill of Rights is a summary of your rights and does not
                                                                    become a part of your policy. The Texas Department of
                                                                    Insurance (TDI) adopted the Bill of Rights and requires
                                                                                                                                                             180120S301046
                                                                                                                                                             064 070 070
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 67 of 343
Important notices
Policy number:             829 582 292
                                                                       Page 3 of 8
Policy effective date:     April 11, 2017


insurance companies to provide you a copy when they issue             in conjunction with OPIC, maintains this website to help
your policy.                                                          Texans shop for residential property insurance and
                                                                      personal automobile insurance. For companies writing in
Texas law gives you certain rights regarding your homeowners,
                                                                      Texas that are in the top 25 company groups nationally,
dwelling and renters insurance. This Bill of Rights identifies
                                                                      the site also includes:
your rights specified by rule or by state statute, but it does not
include all your rights. Also, some exceptions to the rights are      — a list of insurers by county and/or ZIP code;




                                                                                                 k
not listed here. Legislative or regulatory changes to statutes or




                                                                                              ler
                                                                      — detailed contact information for each insurer;
rules may affect your rights as an insured. If your agent,
                                                                      — sample rates and a brief history of increases and/or




                                                                                           tC
company, or adjuster tells you that one of these rights does not
                                                                           decreases in the rates;
apply to you, contact TDI’s Consumer Protection Program at
                                                                      — policy form comparisons;




                                                                                       ric
1-800-252-3439 (252-3439 in Austin), by mail at Mail Code
111-1A, P.O. Box 149091, Austin, TX 78714-9091, or by email at        — a list of policy forms, exclusions, endorsements, and




                                                                                    ist
ConsumerProtection@tdi.texas.gov. For a list of the specific               discounts offered by each insurer; and
law(s) and/or rule(s) summarized in each item of this Bill of




                                                                                 sD
                                                                      — non-confidential disciplinary actions against each
Rights, or if you have questions or comments contact the Office            insurer.
of Public Insurance Counsel (OPIC) toll free at 1-877-611-6742,




                                                                             es
by mail at 333 Guadalupe, Suite 3-120, Austin, TX 78701, or        2. INFORMATION FROM YOUR INSURANCE COMPANY. You
visit the OPIC website at www.opic.texas.gov.                         have the right to a toll-free number to call your insurance



                                                                          rg
                                                                      company free of charge with questions or complaints. You
This Bill of Rights does not address your responsibilities. Your
responsibilities concerning your insurance can be found in your      Bu
                                                                      can find this number on a notice accompanying your
                                                                      policy. This requirement does not apply to small insurance
policy. Failure to meet your obligations may affect your rights.
                                                                  n
                                                                      companies.
                                                               ily

Getting information from the Department of Insurance and
                                                                   What you should know before you buy insurance
your insurance company
                                                            ar



                                                                   3. PROHIBITED STATEMENTS. Your insurance company or
1. INFORMATION FROM TDI. You have the right to call TDI
                                                        M




                                                                      agent is prohibited from making false, misleading, or
     free of charge at 1-800-252-3439 to learn more about:
                                                                      deceptive statements to you relating to insurance.
                                                     of




     — your rights as an insurance consumer;
                                                                   4. LENDER-REQUIRED INSURANCE. A lender cannot require
                                                  e




     — the license status of an insurance company or agent;
                                                                      you to purchase insurance on your property in an amount
                                             ffic




     — the financial condition of an insurance company;               that exceeds the replacement cost of the dwelling and its
     — the complaint ratio and type of consumer complaints            contents as a condition of financing a residential mortgage
                                            O




          filed against an insurance company;                         or providing other financing arrangements for the
                                                                      property, regardless of the amount of the mortgage or
                                       y




     — use of credit information by insurance companies,
                                                                      other financing arrangements. In determining the
                                    op




          including which insurance companies use it and
          access to each company’s credit scoring model;              replacement cost of the dwelling, a lender cannot include
                                C




                                                                      the fair market value of the land on which a dwelling is
     — an insurance company’s rates filed with the state;
                                                                      located.
                            ial




     — an insurance company’s underwriting guidelines
          (subject to exemptions in the Public Information Act,    5. CREDIT INFORMATION. An insurance company cannot
                         fic




          also known as the Open Records Act);                        deny you insurance solely on the basis of credit
                                                                      information. Insurers who use credit information must also
                    of




     — the Texas FAIR Plan, designed to help consumers who
                                                                      consider other underwriting factors independent of credit
                  Un




          have been denied coverage by at least two insurance
                                                                      information when deciding whether to offer coverage. (For
          companies; and
                                                                      additional information see the section of this Bill of Rights
     — other consumer concerns.                                       titled What you should know about insurance companies' use
     You can also find some of this information on the TDI            of credit information. )
    website at www.tdi.texas.gov.                                 6. APPLIANCE-RELATED WATER DAMAGE CLAIMS. An
    At www.helpinsure.com, Texans can find more detailed             insurance company cannot deny you insurance or increase
    information on their current and prospective insurers. TDI,
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 68 of 343
Important notices                                                                                                    Page 4 of 8
Policy number:            829 582 292
Policy effective date:    April 11, 2017


    your premium based on a prior appliance-related water       10. WINDSTORM COVERAGE. For property located in areas
    damage claim if:                                                designated by the Commissioner in certain counties on or
                                                                    near the coast, you may have the right to buy windstorm
   — the damage has been properly repaired or remediated;
                                                                    and hail coverage from the Texas Windstorm Insurance
        and
                                                                    Association (TWIA), if you have been denied windstorm
   — the repair or remediation was inspected and certified.         coverage by one insurance company in the standard




                                                                                               k
   NOTE: A company can use an appliance-related water               market currently providing windstorm coverage. Your




                                                                                            ler
   damage claim if you file three or more such claims in a          property must meet certain requirements, and eligibility
   three-year period and the company has paid the claims. A         for TWIA coverage must be re-established every 3 years.




                                                                                         tC
   claim includes a claim filed by you or a claim filed on your     You may have to re-establish eligibility sooner than every 3
   property.                                                        years if you have made any repairs or alterations to your




                                                                                     ric
                                                                    home. Windstorm coverage through TWIA is limited to a
7. WATER CLAIMS/MOLD DAMAGE OR CLAIMS. An                           maximum amount set each year by the Commissioner of




                                                                                  ist
   insurance company cannot deny you insurance based                Insurance. This right applies whether or not you buy other




                                                                               sD
   solely on a single prior water damage claim. An insurance        insurance for your house. In all other counties your
   company also cannot deny you insurance because of prior          homeowners or dwelling policy includes windstorm and
   mold damage or a prior mold claim if:                            hail coverage unless you request that this coverage be




                                                                           es
   — the damage or claim was properly repaired or                   removed from your policy.



                                                                        rg
        remediated; and                                             NOTE: If you live in a certain flood zone (Zone V, Zone VE
   — the repair or remediation was inspected and certified.         Bu
                                                                    and Zone V1-130) and your dwelling was constructed,
                                                                    altered, remodeled, or enlarged after September 1, 2009,
                                                                 n
   NOTE: A claim includes a claim filed by you or a claim filed
                                                                    you must purchase flood insurance through the National
   on your property.
                                                             ily

                                                                    Flood Insurance Program (NFIP) in order to be eligible to
8. PROPERTY CONDITION. Voluntary Inspection Program:                purchase windstorm coverage through TWIA. However, if
                                                          ar



   You have the right to have an independent inspection of          NFIP does not provide flood insurance in your area, you are
                                                      M




   your property by any person authorized by the                    not required to purchase it.
   Commissioner of Insurance to perform inspections. Once
                                                   of




                                                                11. ELECTRONIC PAYMENTS. If you authorize your insurer to
   the inspector determines that your property meets certain
                                                                    withdraw your premium payments directly from your
                                                e




   minimum requirements and issues you an inspection
                                                                    financial institution, including your escrow account, your
   certificate, no insurer may deny coverage based on
                                            ffic




                                                                    insurer cannot increase the amount withdrawn unless:
   property conditions without reinspecting your property. If
   an insurer then denies coverage, the insurer must identify,      — the insurer notifies you by U.S. mail of the increase in
                                           O




   in writing, the specific problem(s) that makes your                   premium at least 30 days prior to its effective date;
                                      y




   property uninsurable. You can find a list of available                and
                                   op




   inspectors on the TDI website at                                 — you do not notify the insurer that you object to the
   www.tdi.texas.gov/company/vipagnt.html or you can                     increase in the amount to be withdrawn at least 5 days
                               C




   contact TDI for the list directly at 1-800-252-3439.                  prior to the increase.
                            ial




9. SAFETY NET. You have the right to buy basic homeowners            The notice provided by the insurer must include a toll-free


                                                                                                                                   1100000S301046064TX000180120053354002577006009023164
                         fic




   insurance through the Texas Fair Access to Insurance              number, a mailing address and an email address (if
   Requirements Plan, also known as the Texas FAIR Plan, if          applicable), through which you can contact the insurer to
                    of




   you have been denied coverage by two insurance                    object to the increase.
                  Un




   companies. Your property must meet certain
   requirements, and eligibility for FAIR Plan coverage must         NOTE: This does not apply to premium increases
   be re-established every two years. You can access a list of       specifically scheduled in the original policy, to increases
   insurance agents who are authorized to sell this coverage         based on policy changes you request, or to an increase that
   on the Texas FAIR Plan Association website at                     is less than $10 or 10% of the previous month’s payment.
   www.texasfairplan.org or by calling 1-800-979-6440            12. NOTICE OF REDUCED COVERAGE. If an insurer uses an
   (505-2200 in Austin).                                             endorsement to reduce the amount of coverage provided
                                                                     by your policy, the insurer must give you a written
                                                                                                                                   180120S301046
                                                                                                                                   064 070 070
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 69 of 343
Important notices
Policy number:             829 582 292
                                                                        Page 5 of 8
Policy effective date:     April 11, 2017


    explanation of the change made by the endorsement. The             If you apply for a policy, the insurance company or
    insurer must provide the explanation not later than the            financial institution must notify you if it intends to share
    30th day before the effective date of the new or renewal           financial information about you and give you at least 30
    policy. An insurance company cannot reduce coverage                days to refuse. This refusal is called "opting out." If you
    during the policy period unless you request the change. If         buy a policy, the insurance company or financial institution
    you request the change, the company is not required to             must tell you what information it collects about you and




                                                                                                 k
    provide notice.                                                    whether it intends to share any of the information, and give




                                                                                              ler
                                                                       you at least 30 days to opt out. Agents and adjusters who
13. NOTICE OF PREMIUM INCREASE. If your insurer intends to
                                                                       intend to share your information with anyone other than




                                                                                           tC
    increase your premium by 10% or more upon renewal, the
                                                                       the insurance company or financial institution must give
    insurer must send you notice of the rate increase at least
                                                                       you similar notices.




                                                                                       ric
    30 days before your renewal date.
                                                                       You can opt out at any time. Your decision to opt out
14. EXPLANATION OF DENIAL. Upon request, you have the




                                                                                    ist
                                                                       remains in effect unless you revoke it.
    right to be told in writing why you have been denied




                                                                                 sD
    coverage. The written statement must fully explain the             These protections do not apply to information:
    decision, including the precise incidents, circumstances, or
                                                                       —   publicly available elsewhere;
    risk factors that disqualified you. It must also state the




                                                                             es
    sources of information used.                                       —   insurance companies or financial institutions are




                                                                           rg
                                                                           required by law to disclose; or
    NOTE: The obligation to provide a written explanation
                                                                       —   insurance companies or financial institutions must
    applies to insurance companies directly. An independent
    agent does not have a specific duty to quote the lowest
                                                                      Bu   share in order to conduct ordinary business activities.
                                                                   n
    possible rate to a consumer or to provide a written            What you should know about cancellation and
                                                                 ily

    statement explaining why the agent did not offer the           nonrenewal
    consumer the lowest possible rate.
                                                            ar



                                                                   Cancellation means that before the end of the policy period the
15. CUSTOMER INQUIRY. An insurance company cannot use
                                                        M




                                                                   insurance company:
    a customer inquiry as a basis for denying you coverage or
                                                                       —   terminates the policy;
                                                     of




    determining your premium.
                                                                       —   reduces or restricts coverage under the policy; or
                                                  e




    NOTE: A customer inquiry includes:
                                                                       —   refuses to provide additional coverage to which you
                                             ffic




    —    general questions about your policy;
                                                                           are entitled under the policy.
    —    questions concerning the company’s claims filing
                                            O




                                                                       Refusal to renew and nonrenewal mean the policy
         process; and
                                                                       terminates at the end of the policy period. The policy
                                      y




    —    questions about whether the policy will cover a loss          period is shown on the declarations page at the front of
                                   op




         unless the question concerns specific damage that has         your policy.
         occurred and that results in an investigation or claim.
                                C




                                                                   18. LIMITATION ON CANCELLATION FOR HOMEOWNERS
16. RATE DIFFERENTIAL WITHIN A COUNTY. If an insurer                   AND RENTERS POLICIES. After your initial homeowners or
                            ial




    subdivides a county for the purposes of charging different         renters policy with your company has been in effect for 60
                         fic




    rates for each subdivision, the difference between the             days or more, that insurance company cannot cancel your
    lowest and the highest rate cannot exceed 15% unless               policy unless:
                    of




    actuarially justified.
                                                                       —   you don’t pay your premium when due;
                  Un




17. RIGHT TO PRIVACY. You have the right to prevent an
                                                                       —   you file a fraudulent claim;
    insurance company, agent, adjuster or financial institution
    from disclosing your personal financial information to             —   there is an increase in the hazard covered by the policy
    companies that are not affiliated with the insurance                   that is within your control and results in an increase in
    company or financial institution. Some examples are                    the premium rate of your policy; or
    income, social security number, credit history and                 —   TDI determines continuation of the policy would result
    premium payment history.                                               in violation of insurance laws. If your policy has been in
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 70 of 343
Important notices                                                                                                       Page 6 of 8
Policy number:              829 582 292
Policy effective date:      April 11, 2017


         effect for less than 60 days, your insurance company          —   your insurer notified you in writing after the second
         cannot cancel your policy unless:                                 claim that filing a third claim could result in
         —   one of the reasons listed above applies;                      nonrenewal of your policy.
         —   the insurance company identifies a condition that:        Your insurance company cannot use the following types of
             —    creates an increase in hazard;                       claims to determine the number of claims you have filed or
                                                                       to determine the premium if your policy is renewed:




                                                                                                 k
             —    was not disclosed on your application; and




                                                                                              ler
             —    is not the subject of a prior claim; or              —   claims for damage from natural causes, including
                                                                           weather-related damage;




                                                                                           tC
             —    the insurance company rejects a required
                  inspection report within 10 days after               —   appliance-related water damage claims where the
                                                                           repairs have been inspected and certified; or




                                                                                       ric
                  receiving the report. The report must be
                  completed by a licensed or authorized                —   claims filed but not paid or payable under the policy.




                                                                                    ist
                  inspector and cannot be more than 90 days
                                                                       NOTE: An insurance company can count appliance-related
                  old.




                                                                                 sD
                                                                       claims if 3 or more such claims are filed and paid within a
19. LIMITATION ON CANCELLATION FOR DWELLING                            3-year period.




                                                                             es
    POLICIES. After your initial dwelling policy with your
                                                                   24. USE OF CREDIT INFORMATION TO NONRENEW. An
    company has been in effect for 90 days, that insurance
                                                                       insurance company cannot refuse to renew your policy



                                                                           rg
    company cannot cancel your policy unless:
                                                                       solely on the basis of credit information. Insurers who use
    — you don't pay your premium when due;                            Bu
                                                                       credit information must also consider other underwriting
                                                                       factors independent of credit information when deciding
    — you file a fraudulent claim;
                                                                   n
                                                                       whether to renew coverage. (For additional information
    — there is an increase in the hazard covered by the policy
                                                                ily

                                                                       see the section of this Bill of Rights entitled What you
         that is within your control and results in an increase in
                                                                       should know about insurance companies' use of credit
                                                             ar


         the premium rate of your policy; or
                                                                       information.)
                                                            M




    — TDI determines continuation of the policy would result
         in violation of insurance laws.                           25. NOTICE OF CHANGE IN POLICY FORM. Your insurer must
                                                        of




                                                                       notify you in writing of any difference between your
20. NOTICE OF CANCELLATION. To cancel your policy, your                current policy and each policy offered to you when the
                                                    e




    insurance company must mail notice at least 10 days prior          policy renews. In certain instances your insurance
                                               ffic




    to the effective date of the cancellation. Your policy may         company must provide a comparison between the policy
    provide for even greater notice.                                   offered and the policies adopted by the Commissioner of
                                             O




21. POLICYHOLDER’S RIGHT TO CANCEL. You have the right                 Insurance.
                                        y




    to cancel your policy at any time and receive a refund of      26. NOTICE OF NONRENEWAL. If the insurance company does
                                     op




    the remaining premium.                                             not mail you notice of nonrenewal at least 30 days before
                                                                       your policy expires, you have the right to require the
                                 C




22. CHANGE IN MARITAL STATUS. If your marital status
    changes, you have the right to continue your insurance             insurance company to renew your policy.
                              ial




    coverage. You have a right to a new policy in your name        27. EXPLANATION OF CANCELLATION OR NONRENEWAL.
    that has coverages which most nearly approximate the

                                                                                                                                      1100000S301046064TX000180120053354002577007009023164
                          fic




                                                                       Upon request, you have the right to a written explanation
    coverages of your prior policy, including the same                 of an insurance company's decision to cancel or nonrenew
                    of




    expiration date. The insurance company cannot date the             your policy. The written statement must fully explain the
    new policy so that a gap in coverage occurs.
                  Un




                                                                       decision, including the precise incidents, circumstances, or
23. USE OF CLAIMS HISTORY TO NONRENEW OR                               risk factors that disqualified you. It must also state the
    DETERMINE RENEWAL PREMIUM. Your insurance                          sources of information used.
    company cannot use claims you filed as a basis to              What you should know when you file a claim
    non-renew your policy unless:
                                                                   28. FAIR TREATMENT. You have the right to be treated fairly
    —    you file three or more claims in any 3-year period; and       and honestly when you make a claim. If you believe an
                                                                       insurance company has treated you unfairly, call the TDI at
                                                                                                                                      180120S301046
                                                                                                                                      064 070 070
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 71 of 343
Important notices
Policy number:             829 582 292
                                                                        Page 7 of 8
Policy effective date:     April 11, 2017


    1-800-252-3439 or download a complaint form from the               If the lender does not provide the notices mentioned above
    TDI website at www.tdi.texas.gov. You can complete a               or pay the money to you after all requirements have been
    complaint form on-line via the Internet or fax a completed         met, the lender must pay you interest on the money at 10%
    form to TDI at 512-490-1007.                                       per year from the time the payment or the notices were
                                                                       due.
29. SETTLEMENT OFFER. You have the right to reject any
    settlement amount, including any unfair valuation, offered     33. NOTICE OF LIABILITY CLAIM SETTLEMENT. Your




                                                                                                 k
    by the insurance company. You have the right to have your          insurance company must notify you if it intends to pay a




                                                                                              ler
    home repaired by the repair person of your choice.                 liability claim against your policy. The company must




                                                                                           tC
                                                                       notify you in writing of an initial offer to compromise or
30. EXPLANATION OF CLAIM DENIAL. Your insurance
                                                                       settle a claim against you no later than the 10th day after
    company must tell you in writing why your claim or part of




                                                                                       ric
                                                                       the date the offer is made. The company must notify you in
    your claim was denied.
                                                                       writing of any settlement of a claim against you no later




                                                                                    ist
31. TIMEFRAMES FOR CLAIM PROCESSING AND PAYMENT.                       than the 30th day after the date of the settlement.
    When you file a claim on your own policy, you have the




                                                                                 sD
                                                                   34. INFORMATION NOT REQUIRED FOR CLAIM PROCESSING.
    right to have your claim processed and paid promptly. If
                                                                       You have the right to refuse to provide your insurance
    the insurance company fails to meet required claims
                                                                       company with information that does not relate to your




                                                                             es
    processing and payment deadlines, you have the right to
                                                                       claim. In addition, you may refuse to provide your federal
    collect 18% annual interest and attorney’s fees in addition



                                                                           rg
                                                                       income tax records unless your insurer gets a court order
    to your claim amount.
                                                                       or your claim involves lost income or a fire loss.
    Generally, within 15 calendar days, your insurance                Bu
    company must acknowledge receipt of your claim and           What you should know about prohibited
                                                                   n
    request any additional information reasonably related to     discrimination
                                                                  ily

    your claim. Within 15 business days (30 days if the
    company reasonably suspects arson) after receipt of all      35. PROTECTED CLASSES. An insurance company cannot
                                                           ar



    requested information, the company must approve or deny          discriminate against you by refusing to insure you; limiting
                                                       M




    your claim in writing. The law allows the insurance              the amount, extent or kind of coverage available to you;
    company to extend this deadline up to 45 days if it notifies     charging you a different rate for the same coverage; or
                                                    of




    you that more time is needed and tells you why.                  refusing to renew your policy:
                                                 e




    After notifying you that your claim is approved, your            — because of race, color, religion, gender, marital status,
                                             ffic




    insurance company must pay the claim within 5 business               disability or partial disability, or national origin; or
    days.                                                              —   unless justified by actual or anticipated loss
                                            O




                                                                           experience, because of age or geographic location.
    If your claim results from a weather-related catastrophe or
                                      y




    other major natural disaster as defined by TDI, these       36. AGE OF HOUSE. An insurance company cannot refuse to
                                   op




    claims handling deadlines are extended for an additional 15     insure your property based on the age of your house.
    days.                                                           However, an insurance company may refuse to sell you
                                C




                                                                    insurance coverage based on the condition of your
32. RELEASE OF CLAIM FUNDS. Often an insurance company
                            ial




                                                                    property, including the condition of your plumbing,
    will make a claim check payable to you and your mortgage        heating, air conditioning, wiring and roof.
                         fic




    company or other lender and will send it to the lender. In
    that case, the lender must notify you within 10 days of     37. VALUE OF PROPERTY. An insurance company cannot
                    of




    receipt of the check and tell you what you must do to get       refuse to insure your property because the value is too low
                  Un




    the funds released to you.                                      or because the company has established minimum
                                                                    coverage amounts.
    Once you request the funds from the lender, within 10 days
    the lender must:                                            38. UNDERWRITING GUIDELINES. Underwriting guidelines
                                                                    may not be unfairly discriminatory and must be based on
    — release the money to you; or                                  sound actuarial principles.
    — tell you in specific detail what you must do to get the
         money released.                                        39. EQUAL TREATMENT. Unless based on sound actuarial
                                                                    principles, an insurance company may not treat you
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 72 of 343
Important notices                                                                                                        Page 8 of 8
Policy number:              829 582 292
Policy effective date:      April 11, 2017


    differently from other individuals of the same class and            Insurers must use the disclosure form (CD-1) adopted by
    essentially the same hazard. If you sustain economic                the Commissioner or an equivalent disclosure form filed
    damages as a result of such unfair discrimination, you have         prior to use with TDI. The CD-1 is available at
    the right to sue that insurance company in Travis County            www.tdi.texas.gov/forms/pcpersonal/pc328crdtds.pdf or by
    District Court.                                                     calling 1-800-252-3439. Additional information regarding
                                                                        insurers' use of credit information is available at
    If your suit prevails, you may recover economic damages,




                                                                                                  k
                                                                        www.tdi.texas.gov/credit/credit.html .
    court costs and attorney and necessary expert witness




                                                                                               ler
    fees. If the court finds the insurance company knowingly        What you should know about enforcing your rights




                                                                                            tC
    violated your rights, it may award up to an additional
    $25,000 per claimant.                                           41. FILING COMPLAINTS. You have the right to complain to
                                                                        TDI about any insurance company and/or insurance




                                                                                        ric
    You must bring the suit on or before the second                     matter and to receive a prompt investigation and response
    anniversary of the date you were denied insurance or the




                                                                                     ist
                                                                        to your complaint. To do so, you should:
    unfair act occurred or the date you reasonably should have




                                                                                  sD
    discovered the occurrence of the unfair act. If the court           —   call TDI's Consumer Help Line at 1-800-252-3439, for
    determines your suit was groundless and you brought the                 service in both English and Spanish;
    lawsuit in bad faith, or brought it for the purposes of             —   write to the Texas Department of Insurance,




                                                                              es
    harassment, you will be required to pay the insurance                   Consumer Protection, Mail Code 111-1A, P.O. Box




                                                                            rg
    company's court costs and attorney fees.                                149091, Austin, Texas 78714-9091;

What you should know about insurance companies'                        Bu
                                                                        —
                                                                        —
                                                                            e-mail TDI at ConsumerProtection@tdi.texas.gov ;
                                                                            fax your complaint to 512-490-1007;
use of credit information
                                                                    n
                                                                        —   download or complete a complaint form on line from
                                                                   ily

40. REQUIRED DISCLOSURE. If an insurance company uses                       the TDI website at www.tdi.texas.gov; or
    credit information to make underwriting or rating
                                                              ar



    decisions, the company must provide you a disclosure                —   call the TDI Publications/Complaint Form order line at
                                                                            1-800-599-SHOP (7467), (512-252-3439 in Austin).
                                                         M




    statement within 10 days after receiving your completed
    application for insurance.                                              The order line is available 24 hours a day, 7 days a
                                                      of




                                                                            week.
    The disclosure indicates whether the insurer will obtain
                                                   e




    and use your credit information and lists your specific legal       NOTE: TDI offers interpreter services and publications in
                                                                        alternate formats. Persons needing more information in
                                              ffic




    rights, including:
                                                                        alternate layouts or languages can call the TDI Consumer
    —    credit information insurance companies cannot use              Help Line listed above.
                                             O




         against you;
                                                                    42. RIGHT TO SUE. If an insurance company violates your
                                       y




    —    how you can get reasonable exceptions that your
                                                                        rights, you may be able to sue that company in court,
                                    op




         insurer is required to make to its use of credit
                                                                        including small claims court, with or without an attorney.
         information if certain life events, such as divorce,
                                C




         death of a close family member, or identity theft, hurt    43. BURDEN OF PROOF. If you sue to recover under your
                             ial




         your credit;                                                   insurance policy, the insurance company has the burden of
    —    the notice* an insurer must send you when making a             proof as to any application of an exclusion in the policy and


                                                                                                                                        1100000S301046064TX000180120053354002577008009023164
                         fic




         credit-based decision that harms your ability to get or        any exception to or other avoidance of coverage claimed
                                                                        by the insurer.
                    of




         keep insurance or requires you to pay a higher
         premium; and
                  Un




                                                                    44. REQUESTING NEW RULES. You have the right to ask in
    —    how you can dispute credit information and require an          writing that TDI make or change rules on any residential
         insurer to re-rate your policy if the rate was increased       property insurance issue that concerns you. Send your
         because of inaccurate or unverifiable credit                   written request to: Texas Department of Insurance, Attn:
         information.                                                   Commissioner (113-2A), P.O. Box 149104, Austin, TX
    * The notice must include a description of up to four               78714-9104.
    primary factors that influenced the action taken by the                                                               X4927-4
    insurer.
                                                                                                                                        180120S301046
                                                                                                                                        064 070 070
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 73 of 343

Privacy Statement
Policy number:              829 582 292                                  Page 1 of 2
Policy effective date:      April 11, 2017


Thank you for choosing Allstate. We value you, respect your         your driving record, claims history, medical information and
privacy and work hard to protect your personal information.         credit information.
This statement is provided on behalf of Allstate Insurance          In addition, Allstate and its business partners gather
Company and the affiliates (“Allstate”) listed at the end of this   information through Internet activity, which may include, for
notice. We would like to explain how we collect, use and share      example, your operating system, links you used to visit
the information we obtain about you in the course of doing          allstate.com, web pages you viewed while visiting our site or




                                                                                                  k
business.                                                           applications, Internet Protocol (IP) addresses, and cookies. We




                                                                                               ler
                                                                    use cookies, analytics and other technologies to help:
Our Privacy Assurance




                                                                                            tC
                                                                    — Evaluate our marketing campaigns
—   We do not sell your personal or medical information to          — Analyze how customers use our website and applications
    anyone.




                                                                                        ric
                                                                    — Develop new services
—   We do not share your information with non-affiliate             — Know how many visitors have seen or clicked on our ads




                                                                                     ist
    companies that would use it to contact you about their
    own products and services, unless permitted pursuant to a       Also, our business partners assist us with monitoring




                                                                                  sD
    joint marketing agreement.                                      information including, but not limited to, IP addresses, domain
—   We require persons or organizations that represent or           names and browser data, which can help us to better
                                                                    understand how visitors use allstate.com.




                                                                              es
    assist us in servicing your policy and claims to keep your
    information confidential.
                                                                    How We Use and Share Your Personal Information


                                                                           rg
—   We require our employees to protect your personal
                                                                    In the course of normal business activities, we use and share
    information and keep it confidential.
                                                                       Bu
                                                                    your personal information. We may provide your information
As you can see, protecting your personal information is             to persons or organizations within and outside of Allstate. This
                                                                    n
important to us. In addition to the practices described above,      would be done as required or permitted by law. For example,
                                                                ily

we use a variety of physical, technical and administrative          we may do this to:
security measures that help to safeguard your information. For      — Fulfill a transaction you requested or service your policy
                                                             ar



Social Security Numbers (SSN), this includes restricting access     — Market our products
                                                         M




to our employees, agents and others who use your SSN only as        — Handle your claim
permitted by law: to comply with the law, to provide you with       — Prevent fraud
                                                      of




products and services, and to handle your claims. Also, our         — Comply with requests from regulatory and law
                                                   e




employees’ and agents’ access to and use of your SSN are                 enforcement authorities
                                              ffic




limited by the law, our policies and standards, and our written     — Participate in insurance support organizations
agreements.
                                                                The persons or organizations with whom we may share your
                                             O




Our privacy practices continue to apply to your information     personal information may include, among others:
even if you cease to be an Allstate customer.                   — Your agent, broker or Allstate-affiliated companies
                                       y
                                    op




                                                                — Companies that perform services, such as marketing,
What Personal Information Do We Have and Where                      credit card processing, and performing communication
                                 C




Do We Get It                                                        services on our behalf
We gather personal information from you and from outside        — Business partners that assist us with tracking how visitors
                             ial




sources for business purposes. Some examples of the                 use allstate.com
                         fic




information we collect from you may include your name, phone — Other financial institutions with whom we have a joint
number, home and e-mail addresses, driver’s license number,         marketing agreement
                    of




Social Security Number, marital status, family member           — Other insurance companies that play a role in an insurance
                  Un




information and healthcare information. Also, we maintain           transaction with you
records that include, but are not limited to, policy coverages, — Independent claims adjusters
premiums, and payment history. We also collect information      — A business or businesses that conduct actuarial or
from outside sources including, but not limited to, insurance       research studies
support organizations that assemble or collect information      — Those who request information pursuant to a subpoena or
about individuals for the purpose of providing to insurance         court order
companies. This information may include, but is not limited to, — Repair shops and recommended claims vendors

                                                                    The Internet and Your Information Security
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 74 of 343
Privacy Statement                                                                                                          Page 2 of 2
Policy number:             829 582 292
Policy effective date:     April 11, 2017


We use cookies, analytics and other technologies to help us         If you previously contacted us and asked us not to allow other
provide users with better service and a more customized web         Allstate affiliates to use your personal information, your
experience. Additionally, our business partners use tracking        previous choice still applies and you do not need to contact us
services, analytics and other technologies to monitor visits to     again. If you would like to change your previous choice please
allstate.com. The website may also use Web beacons (also            call the number above at any time.
called “clear GIFs” or “pixel tags”) in conjunction with cookies.
                                                                    We Appreciate Your Business




                                                                                                    k
If you prefer, you can choose to not accept cookies by changing




                                                                                                 ler
the settings on your web browser. Also, if you would like to        Thank you for choosing Allstate. We understand your concerns
learn about how we gather and protect your information over         about privacy and confidentiality, and we hope this notice has




                                                                                              tC
the Internet, please see our online privacy statement located at    been helpful to you. We value our relationship with you and
the bottom of the allstate.com homepage.                            look forward to keeping you in Good Hands®.




                                                                                          ric
To learn more, the allstate.com Privacy Statement provides          If you have questions or would like more information, please




                                                                                       ist
information relating to your use of the website. This includes,     don’t hesitate to contact your Allstate agent or call the Allstate
for example, information regarding:                                 Customer Information Center at 1-800-ALLSTATE.




                                                                                    sD
1) How we collect information such as IP address (the
                                                                    We reserve the right to change our Privacy practices,
     number assigned to your computer when you use the
                                                                    procedures, and terms.




                                                                               es
     Internet), browser and platform types, domain names,
     access times, referral data, and your activity while using     Allstate Insurance Company



                                                                           rg
     our site;
                                                                    Allstate entities on which behalf this notice is provided and
2) Who should use our website;
3) The security of information over the Internet; and
                                                                       Bu
                                                                    amongst which information may be shared:
                                                                    n
4) Links and co-branded sites.                                      The Allstate family of companies, LSA Securities, Deerbrook
                                                                    General Agency, Inc., Deerbrook Insurance Company, North
                                                                  ily

How You Can Review and Correct Your Personal                        Light Specialty Insurance Company, Northbrook Indemnity
                                                            ar


Information                                                         Company.
You can request to review your personal information contained
                                                        M




                                                                    Please Note: Allstate affiliates American Heritage Life
in our records at any time. To do this, please send a letter to
                                                                    Insurance Company, Castle Key Insurance Company and
                                                     of




the address below requesting to see your information for the
                                                                    Castle Key Indemnity Company participate in information
previous two years. If you believe that our information is
                                                  e




                                                                    sharing with the affiliates listed above, but have a separate
incomplete or inaccurate, you can request that we correct it.
                                              ffic




                                                                    privacy notice for their customers.
Please note we may not be able to provide information relating
to investigations, claims, litigation, and other matters. We will
                                            O




be happy to make corrections whenever possible.
                                                                    (ed. 10/2015)
                                       y




Please send requests to:                                                                                                   X73180v6
                                    op




Allstate Insurance Company Customer Privacy Inquiries
PO Box 660598
                                C




Dallas, TX 75266-0598
                             ial




Your Preference for Sharing Personal Information


                                                                                                                                         1100000S301046064TX000180120053354002577009009023164
                         fic




We would like to share your personal information with one or
more Allstate affiliates in order to make you aware of different
                    of




products, services and offers they can provide. However, you
                  Un




can request that Allstate and its affiliate companies not share
your personal information with our affiliates for marketing
products and services.
To request that we not allow other Allstate affiliates to use
your personal information to market their products and
services, you can contact us by calling 1-800-856-2518
twenty-four hours a day, seven days a week. Please keep in
mind that it may take up to four weeks to process your request.
                                                                                                                                         180120S301046
                                                                                                                                         064 070 070
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 75 of 343



 Policy Endorsement
 The following endorsement changes your policy. Please read this document carefully and keep it with your
 policy.



 Tropical Cyclone Deductible Endorsement                           APC548

 It is agreed that your policy is amended as follows:

 I.    Under Definitions Used In This Policy, the following definitions are added:




                                                                                                              k
                                                                                                           ler
       Hurricane means a weather system declared by the National Weather Service to be a hurricane.

       National Weather Service means the National Weather Service or, if the National Weather Service ceases




                                                                                                        tC
       to exist, ceases to perform the function of declaring weather systems to be hurricanes or tropical storms, or
       ceases to perform the function of issuing hurricane watches or hurricane warnings, such other entity as




                                                                                                    ric
       determined by us.




                                                                                                 ist
       Tropical Cyclone means a hurricane, a tropical storm, or any wind, hail, rain, snow, or sleet
       accompanying a hurricane or a tropical storm.




                                                                                              sD
       Tropical Storm means a weather system declared by the National Weather Service to be a tropical storm,
       provided such weather system:
       a. was a hurricane or, at any time in the 24 hours immediately following your covered loss, becomes a




                                                                                         es
            hurricane; and
       b. was the subject of a hurricane watch or hurricane warning issued by the National Weather Service for:




                                                                                      rg
            i. any part of the state in which your residence premises is located; or
            ii. any state(s) which borders the state in which your residence premises is located.

 II.
                                                                              Bu
       Under Section I Conditions, Condition 1. Deductible, the following is added:
                                                                            n
       Tropical Cyclone Deductible
                                                                     ily

       The tropical cyclone deductible applies in the event of covered loss caused by tropical cyclone or by any
       object(s) driven by tropical cyclone.
                                                                 ar
                                                           M



       The tropical cyclone deductible amount will appear on your Policy Declarations. We will pay only when a
       covered loss to which this deductible applies exceeds the tropical cyclone deductible amount. We will then
       pay only the excess amount.
                                                        of
                                                   e




       If another deductible applicable to the loss exceeds the tropical cyclone deductible, the greater deductible
       will be applied to the loss.
                                             ffic




 All other provisions of the policy apply.
                                  y    O
                               op
                          C
                     ial
                fic
         of
       Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 76 of 343




                                                              k
                                                           ler
                                                         C
                                                     rict
                                                  ist
                                               sD
                                             es
                                           rg
                                        Bu
                                      n
                                   ily
                                 ar
                              M
                            of
                           e
                       ffic
                   yO
                 op
              C
            ial
         fic
      of
    Un
            Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 77 of 343




                                                                                                                               Rb h f !2!p g!39

"((./"/%!1%&'#(%!"*$!,-+,%-/3!'*.0-"*#%!#+),"*3



&.0/*!"!&.-*




                                                                                                                 k
                                                                                                              ler
                                                                                                           tC
'.,+)1


                                                                                                       ric
                                                                                                    ist
                                                                                                 sD
/%2".                                                                                                      !!!!!!!!!!!!!!!!!!!!!!!!!!!!%('$#




                                                                                             es
Rp mjd z !o v n c f s                                                              Policy Effective




                                                                                          rg
                                                                                     Bu
Policy Holders
                                                                                   n
                                                                           ily
                                                                       ar
                                                                  M
                                                              of
                                                          e
                                                     ffic
                                           y    O
                                        op
                                    C
                               ial
                          fic
                     of
                   Un




C mmt ub uf !X f i jd mf !b o e !R sp q f suz !Ko t v sb o d f !E p n q b o z
V i f !E p n q b o z !P b n f e !jo !ui f !R p mjd z !F f d mb sb ujp o t
C!Uup d l !Ep n q b o z ...Jp n f !Qggjd f <!Pp sui c sp p l -!Kmmjo p jt !71173
                    Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 78 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                                                                                                Rb h f !3!p g!39
Rp mjd z !o v n c f s




@EFPI SJ 0SRXIRXW
6U`SS[S\ba LS COYS LWbV N]c (((((((((((((((((((((((((((((((((((((((((((((((((.                             B]QY GS^ZOQS[S\b ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((+0




                                                                                                                                               k
                                                                                                           <]c\RObW]\ LObS` 9O[OUS ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((+0
4IRIVEP (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((.




                                                                                                                                            ler
9STW\WbW]\a JaSR ?\ IVWa F]ZWQg((((((((((((((((((((((((((((((((((((((((((((((((((((((.                     ?IGXMSR 6 0SRHMXMSRW(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((+0




                                                                                                                                         tC
?\ac`W\U 6U`SS[S\b ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( /             9SRcQbWPZS((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((+0
8]\T]`[Wbg I] HbObS HbObcbSa (((((((((((((((((((((((((((((((((((((((((((((((((((((((( /                    ?\ac`OPZS ?\bS`Sab 6\R Ec` BWOPWZWbg((((((((((((((((((((((((((((((((((((((((((((+0
                                                                                                           LVOb N]c Ccab 9] 6TbS` 6 B]aa(((((((((((((((((((((((((((((((((((((((((((((((((+0




                                                                                                                                     ric
8]dS`OUS 8VO\USa ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( /
F]ZWQg I`O\aTS` ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((0        Ec` 9cbWSa 6TbS` B]aa (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( +1




                                                                                                                                  ist
8]\bW\cSR 8]dS`OUS 6TbS` N]c` 9SObV (((((((((((((((((((((((((((((((((((((((0                               Ec` HSbbZS[S\b E^bW]\a (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( +1
9WdWRS\R F`]dWaW]\ (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((0            >]e LS FOg <]` 6 B]aa (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( +1




                                                                                                                               sD
8O\QSZZObW]\(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((0       Ec` HSbbZS[S\b ET B]aa(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((+3
GSTcaOZ I] GS\Se(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((0             6^^`OWaOZ ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((+3




                                                                                                                         es
8VO`US <]` ?\acTTWQWS\b <c\Ra(((((((((((((((((((((((((((((((((((((((((((((((((((((((( 1                    6PO\R]\SR F`]^S`bg((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((+3
CWa`S^`SaS\bObW]\& <`OcR E` 8]\QSOZ[S\b(((((((((((((((((((((((((((((((( 1                                  FS`[WaaW]\ =`O\bSR I] N]c (((((((((((((((((((((((((((((((((((((((((((((((((((((((((+3



                                                                                                                    rg
LVOb BOe LWZZ 6^^Zg (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( 1               Ec` GWUVba I] GSQ]dS` FOg[S\b((((((((((((((((((((((((((((((((((((((((((((((((((+3
                                                                                                           Ec` GWUVba I] EPbOW\ HOZdOUS((((((((((((((((((((((((((((((((((((((((((((((((((((((+3
LVS`S BOeacWba COg 7S 7`]cUVb(((((((((((((((((((((((((((((((((((((((((((((((((( 1
6QbW]\ 6UOW\ab Ja (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( 1            Bu
                                                                                                           6QbW]\ 6UOW\ab Ja((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,*
                                                                                                           B]aa I] 6 FOW` E` HSb ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,*
                                                                                                           n
6`PWb`ObW]\ (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((2
GSaWRS\bWOZ 8][[c\Wbg F`]^S`bg 8ZOcaS ((((((((((((((((((((((((((((((((((((2                                =ZOaa GS^ZOQS[S\b((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,*
                                                                                                          ily

B]aa GSRcQbW]\ 6\R EbVS` ?bS[a ((((((((((((((((((((((((((((((((((((((((((((((((((2                         D] 7S\STWb I] 7OWZSS((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,*
                                                                                                  ar


                                                                                                           EbVS` ?\ac`O\QS (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,*
?IGXMSR 6aDSYV =VSTIVX] ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((2                        F`]^S`bg ?\ac`O\QS 6RXcab[S\b (((((((((((((((((((((((((((((((((((((((((((((((((,*
                                                                                            M




1[IPPMRK =VSXIGXMSR`0SZIVEKI .(((((((((((((((((((((((((((((((((((((((((((((((((2                           C]`bUOUSS(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,*
F`]^S`bg LS 8]dS` J\RS` 8]dS`OUS 6 (((((((((((((((((((((((((((((((((((((((2                                8ObOab`]^VS 8ZOW[a(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( ,+
                                                                                       of




F`]^S`bg LS 9] D]b 8]dS` J\RS` 8]dS`OUS 6 (((((((((((((((((((((((((2                                       C]ZR& <c\Uca& LSb G]b 6\R 9`g G]b E` EbVS` CWQ`]PSa
                                                                                  e




                                                                                                             GS[SRWObW]\ 6a 6 9W`SQb GSacZb ET 6 8]dS`SR
<XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / ((((((((((((((((((((((((((((((((((2                                   LObS` B]aa ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( ,+
                                                                          ffic




F`]^S`bg LS 8]dS` J\RS` 8]dS`OUS 7((((((((((((((((((((((((((((((((((((((((2
F`]^S`bg LS 9] D]b 8]dS` J\RS` 8]dS`OUS 7((((((((((((((((((((((((((2                                       ?IGXMSR 66a3EQMP] 8MEFMPMX] .RH 4YIWX
                                                                    O




                                                                                                                      9IHMGEP =VSXIGXMSR ((((((((((((((((((((((((((((((((((((((((((((( ,+
=IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI 0((((((((((((((((((((((((((((((((3
                                                              y




F`]^S`bg LS 8]dS` J\RS` 8]dS`OUS 8 (((((((((((((((((((((((((((((((((((((((3                                3EQMP] 8MEFMPMX] =VSXIGXMSR`0SZIVEKI C ((((((((((((((((((((((((((((((((((( ,+
                                                           op




BW[WbObW]\a E\ 8S`bOW\ FS`a]\OZ F`]^S`bg ((((((((((((((((((((((((((((((((((3                               B]aaSa LS 8]dS` J\RS` 8]dS`OUS M ((((((((((((((((((((((((((((((((((((((((( ,+
F`]^S`bg LS 9] D]b 8]dS` J\RS` 8]dS`OUS 8 (((((((((((((((((((((((((3                                       B]aaSa LS 9] D]b 8]dS` J\RS` 8]dS`OUS M ((((((((((((((((((((((((((( ,+
                                                     C




                                                                                                           4YIWX 9IHMGEP =VSXIGXMSR`0SZIVEKI D(((((((((((((((((((((((((((((((((((( ,-
                                               ial




B]aaSa LS 8]dS` J\RS` 8]dS`OUSa 6& 7 O\R 8 ((((((((((((((((((((((( +*
                                                                                                           B]aaSa LS 8]dS` J\RS` 8]dS`OUS N (((((((((((((((((((((((((((((((((((((((( ,-
B]aaSa LS 9] D]b 8]dS` J\RS` 8]dS`OUSa 6& 7 O\R 8(((((((((( ++
                                                                                                           B]aaSa LS 9] D]b 8]dS` J\RS` 8]dS`OUS N (((((((((((((((((((((((((( ,-
                                         fic




?IGXMSR 6 .HHMXMSREP =VSXIGXMSR (((((((((((((((((((((((((((((((((((((((((((((((((( +.
                                                                                                           ?IGXMSR 66 .HHMXMSREP =VSXIGXMSR (((((((((((((((((((((((((((((((((((((((((((((((( ,/
                              of




6RRWbW]\OZ BWdW\U ;f^S\aS((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( +.
                                                                                                           8ZOW[ ;f^S\aSa (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( ,/
8WdWZ& =]dS`\[S\bOZ 6\R CWZWbO`g 6cbV]`WbWSa(((((((((((((((((((((((((( +.
                            Un




                                                                                                           ;[S`US\Qg <W`ab 6WR (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( ,/
9SP`Wa GS[]dOZ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( +.
                                                                                                           9O[OUS I] F`]^S`bg ET EbVS`a(((((((((((((((((((((((((((((((((((((((((((((((((( ,/
;[S`US\Qg GS[]dOZ ET F`]^S`bg(((((((((((((((((((((((((((((((((((((((((((((((( +.
<W`S 9S^O`b[S\b 8VO`USa ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( +.                   ?IGXMSR 66 0SRHMXMSRW (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( ,/
IS[^]`O`g GS^OW`a 6TbS` 6 B]aa((((((((((((((((((((((((((((((((((((((((((((((((( +/                         LVOb N]c Ccab 9] 6TbS` 6 B]aa(((((((((((((((((((((((((((((((((((((((((((((((( ,/
I`SSa& HV`cPa& FZO\ba 6\R BOe\a(((((((((((((((((((((((((((((((((((((((((((((((( +/                         LVOb 6\ ?\Xc`SR FS`a]\ Ccab 9]m=cSab CSRWQOZ
F]eS` ?\bS``c^bW]\ ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( +/              F`]bSQbW]\l8]dS`OUS N((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( ,0
6`a]\ GSeO`R(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( +/          Ec` FOg[S\b ET B]aam=cSab CSRWQOZ F`]bSQbW]\l
8]ZZO^aS(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( +/      8]dS`OUS N (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((( ,0
                    Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 79 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                                 Rb h f !4!p g!39


Ec` BW[Wba ET BWOPWZWbg (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,0
7O\Y`c^bQg(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,0
Ec` GWUVba I] GSQ]dS` FOg[S\bm<O[WZg BWOPWZWbg
  F`]bSQbW]\l8]dS`OUS M (((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,0




                                                                                                                             k
                                                                                                                          ler
6QbW]\ 6UOW\ab Ja ((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,0
EbVS` ?\ac`O\QSm<O[WZg BWOPWZWbg F`]bSQbW]\l




                                                                                                                       tC
  8]dS`OUS M(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,0
D]bWQS ET HSbbZS[S\b ET BWOPWZWbg 8ZOW[ ((((((((((((((((((((((((((((((((((((,0




                                                                                                                   ric
?IGXMSR 666a<TXMSREP =VSXIGXMSR ((((((((((((((((((((((((((((((((((((((((((,1




                                                                                                                ist
<TXMSREP 0SZIVEKIW(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,1




                                                                                                             sD
7cWZRW\U 8]RSal8]dS`OUS 78(((((((((((((((((((((((((((((((((((((((((((((((((((((((,1
?\Q`SOaSR 8]dS`OUS E\ 7caW\Saa F`]^S`bgl8]dS`OUS 7F (((((,1
<W`S 9S^O`b[S\b 8VO`USal8]dS`OUS <(((((((((((((((((((((((((((((((((((((((,1




                                                                                                            es
B]aa 6aaSaa[S\bal8]dS`OUS = ((((((((((((((((((((((((((((((((((((((((((((((((((,1
;fbS\RSR 8]dS`OUS E\ @SeSZ`g& LObQVSa 6\R <c`al



                                                                                                            rg
  8]dS`OUS @((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,1
?\Q`SOaSR 8]dS`OUS E\ IVSTb ET HWZdS`eO`Sl
  8]dS`OUS HI(((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((((,2
                                                                                                        Bu
                                                                                                       n
                                                                                                      ily
                                                                                              ar
                                                                                        M
                                                                                   of
                                                                               e
                                                                       ffic
                                                           y     O
                                                        op
                                                   C
                                             ial
                                       fic
                             of
                           Un
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 80 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                        Rb h f !5!p g!39
Rp mjd z !o v n c f s<




.KVIIQIRXW BI 9EOI BMXL DSY                                                 TIVWSR ]` `SZObWdS ]T O\ MRWYVIH TIVWSR T]` SQ]\][WQ
BI [OYS bVS T]ZZ]eW\U OU`SS[S\ba eWbV ]SY4                                  UOW\ Wa OZa] O FYWMRIWW(

                                                                            >]eSdS`& bVS [cbcOZ SfQVO\US ]T V][S ROg QO`S




                                                                                                k
4IRIVEP




                                                                                             ler
                                                                            aS`dWQSa Wa \]b Q]\aWRS`SR O FYWMRIWW5
1IJMRMXMSRW AWIH 6R @LMW =SPMG]




                                                                                          tC
                                                                        P% bVS `S\bOZ ]` V]ZRW\U T]` `S\bOZ ]T ^`]^S`bg Pg O\
IV`]cUV]cb bVWa ^]ZWQg& eVS\ bVS T]ZZ]eW\U e]`Ra O^^SO`                    MRWYVIH TIVWSR( GS\bOZ ]T ]SYV VIWMHIRGI TVIQMWIW
W\ P]ZR bg^S& bVSg O`S RSTW\SR Oa T]ZZ]ea4




                                                                                      ric
                                                                           Wa \]b Q]\aWRS`SR O FYWMRIWW eVS\4
+( /SHMP] MRNYV]m[SO\a ^VgaWQOZ VO`[ b] bVS P]Rg&                          +% Wb Wa `S\bSR ]QQOaW]\OZZg T]` `SaWRS\bWOZ ^c`^]aSa5




                                                                                   ist
     W\QZcRW\U aWQY\Saa ]` RWaSOaS& O\R `SacZbW\U RSObV&                   ,% O ^]`bW]\ Wa `S\bSR b] `]][S`a ]` P]O`RS`a&
     SfQS^b bVOb FSHMP] MRNYV] R]Sa \]b W\QZcRS RWaSOaSa                        ^`]dWRSR \]b []`S bVO\ be] `]][S`a ]`




                                                                                sD
     b`O\a[WbbSR bV`]cUV aSfcOZ Q]\bOQb W\QZcRW\U4                              P]O`RS`a `SaWRS ]\ bVS VIWMHIRGI TVIQMWIW Ob
     O% O\g dS\S`SOZ RWaSOaS5                                                   O\g ]\S bW[S5 ]`
     P% VS`^Sa5




                                                                            es
                                                                           -% O ^]`bW]\ Wa `S\bSR Oa O ^`WdObS UO`OUS(
     Q% 6Q_cW`SR ?[[c\S 9STWQWS\Qg Hg\R`][S $6?9H%5




                                                                         rg
     R% 6?9H GSZObSR 8][^ZSf $6G8%5                                .( /YWMRIWW HE]m[SO\a O ROg ]bVS` bVO\ O HObc`ROg&
     S% >c[O\ ?[[c\]RSTWQWS\Qg KW`ca $>?K%5
     ]` O\g `SacZbW\U ag[^b][& STTSQb& Q]\RWbW]\& RWaSOaS
                                                                    BuHc\ROg ]` V]ZWROg `SQ]U\WhSR Pg bVS abObS ]T ISfOa(
                                                                   n
     ]` WZZ\Saa `SZObSR b] O% bV`]cUV S% ZWabSR OP]dS(             /(   1[IPPMRKm[SO\a bVS aW\UZS'TO[WZg FYMPHMRK WXVYGXYVI&
                                                                        WRS\bWTWSR Oa bVS W\ac`SR ^`]^S`bg ]\ bVS F]ZWQg
                                                                  ily

     ?\ ORRWbW]\& FSHMP] MRNYV] R]Sa \]b W\QZcRS O\g ag[^b][&           9SQZO`ObW]\a& eVS`S ]SY `SaWRS O\R eVWQV Wa ^`W\QW^OZZg
                                                            ar


     STTSQb& Q]\RWbW]\& RWaSOaS ]` WZZ\Saa `SacZbW\U W\ O\g             caSR Oa O ^`WdObS `SaWRS\QS(
     [O\\S` T`][4
                                                        M




     O% ZSOR W\ O\g T]`[5                                          0(   6RWYVIH TIVWSR"W#m[SO\a ]SY O\R& WT O `SaWRS\b ]T ]SYV
                                                                        V]caSV]ZR4
                                                     of




     P% OaPSab]a W\ O\g T]`[5
     Q% `OR]\ W\ O\g T]`[5 ]`                                           O% O\g `SZObWdS5 O\R
                                                  e




     R% ]WZ& TcSZ ]WZ& YS`]aS\S& ZW_cWR ^`]^O\S ]` UOa]ZW\S             P% O\g ^S`a]\ c\RS` bVS OUS ]T ,+ W\ ]SYV QO`S(
                                              ffic




          W\bS\RSR T]`& ]` T`][& O ab]`OUS bO\Y Z]QObSR Ob bVS
          VIWMHIRGI TVIQMWIW5                                           J\RS` 3EQMP] 8MEFMPMX] =VSXIGXMSR`0SZIVEKI C O\R 4YIWX
                                                                        9IHMGEP =VSXIGXMSR`0SZIVEKI D& ^MRWYVIH TIVWSR_ OZa]
                                          O




     c\ZSaa acQV ag[^b][& STTSQb& Q]\RWbW]\& RWaSOaS ]` WZZ\Saa         [SO\a4
                                       y




     `SacZba T`][4                                                      O% O\g ^S`a]\ ]` ]`UO\WhObW]\ ZSUOZZg `Sa^]\aWPZS T]`
                                    op




     O% VSOb& a[]YS ]` Tc[Sa T`][ O TW`S eVWQV PSQ][Sa                     Z]aa QOcaSR Pg O\W[OZa ]` eObS`Q`OTb Q]dS`SR Pg bVWa
         c\Q]\b`]ZZOPZS ]` SaQO^Sa T`][ Wba W\bS\RSR Z]QObW]\5             ^]ZWQg eVWQV O`S ]e\SR Pg O\ MRWYVIH TIVWSR( BI R]
                                 C




         ]`                                                                \]b Q]dS` O\g ^S`a]\ ]` ]`UO\WhObW]\ caW\U ]` VOdW\U
                                                                           Qcab]Rg ]T O\W[OZa ]` eObS`Q`OTb W\ O\g FYWMRIWW& ]`
                               ial




     P% bVS WYHHIR ERH EGGMHIRXEP RWaQVO`US& RWa^S`aOZ&
         `SZSOaS ]` SaQO^S ]T QO`P]\ []\]fWRS T`][ O                       eWbV]cb ^S`[WaaW]\ ]T bVS ]e\S`(
                          fic




         VSObW\U agabS[& O\ O^^ZWO\QS T]` VSObW\U eObS`&                P% eWbV `Sa^SQb b] bVS caS ]T O\g dSVWQZS Q]dS`SR Pg bVWa
         ]` O V]caSV]ZR O^^ZWO\QS Z]QObSR Ob bVS VIWMHIRGI                 ^]ZWQg& O\g ^S`a]\ eVWZS S\UOUSR W\ bVS S[^Z]g[S\b
                    of




         TVIQMWIW(                                                         ]T O\ MRWYVIH TIVWSR(
                  Un




,(   /YMPHMRK WXVYGXYVIm[SO\a O ab`cQbc`S eWbV eOZZa O\R O         1(   6RWYVIH TVIQMWIWm[SO\a4
     `]]T(                                                              O% bVS VIWMHIRGI TVIQMWIW5 O\R
                                                                        P% c\RS` ?IGXMSR 66 ]\Zg4
-(   /YWMRIWWm[SO\a4                                                        +% bVS ^O`b ]T O\g ]bVS` ^`S[WaSa& ]bVS` ab`cQbc`Sa
     O% O\g TcZZ' ]` ^O`b'bW[S OQbWdWbg ]T O\g YW\R S\UOUSR W\                  O\R U`]c\Ra caSR Pg ]SY Oa O `SaWRS\QS( IVWa
         T]` SQ]\][WQ UOW\ W\QZcRW\U bVS caS ]T O\g ^O`b ]T                     W\QZcRSa ^`S[WaSa& ab`cQbc`Sa O\R U`]c\Ra ]SY
         O\g ^`S[WaSa T]` acQV ^c`^]aSa( IVS ^`]dWRW\U ]T                       OQ_cW`S T]` ]SYV caS Oa O ^`WdObS `SaWRS\QS eVWZS
         V][S ROg QO`S aS`dWQSa b] ]bVS` bVO\ O\ MRWYVIH                        bVWa ^]ZWQg Wa W\ STTSQb5
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 81 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                    Rb h f !6!p g!39


         ,% O\g ^O`b ]T O ^`S[WaSa \]b ]e\SR Pg O\ MRWYVIH             U% Q]ObW\Ua& ORVSaWdSa& ORVS`S\ba O\R ]bVS` TW\WaVW\U
            TIVWSR Pcb eVS`S O\ MRWYVIH TIVWSR Wa                         [ObS`WOZa T]` `]]T ac`TOQS [ObS`WOZa O\R OZZ ]bVS`
            bS[^]`O`WZg ZWdW\U5                                           `]]TW\U Q][^]\S\ba(




                                                                                              k
         -% QS[SbS`g ^Z]ba ]` Pc`WOZ dOcZba ]e\SR Pg O\




                                                                                           ler
            MRWYVIH TIVWSR5                                       +-( ?YHHIR ERH EGGMHIRXEPm[SO\a RO[OUS eVWQV ]QQc`a
         .% ZO\R ]e\SR Pg ]` `S\bSR b] O\ MRWYVIH TIVWSR              OP`c^bZg O\R Wa c\Sf^SQbSR O\R)]` c\W\bS\RSR T`][ bVS




                                                                                        tC
            eVS`S O aW\UZS'TO[WZg H[IPPMRK Wa PSW\U PcWZb Oa          abO\R^]W\b ]T ]SY(
            bVOb ^S`a]\#a `SaWRS\QS5




                                                                                    ric
         /% O\g ^`S[WaSa caSR Pg O\ MRWYVIH TIVWSR W\             +.( BI& YW& ]` SYVm[SO\a bVS Q][^O\g \O[SR ]\ bVS F]ZWQg
            Q]\\SQbW]\ eWbV bVS VIWMHIRGI TVIQMWIW5 O\R               9SQZO`ObW]\a(




                                                                                 ist
         0% O\g ^O`b ]T O ^`S[WaSa ]QQOaW]\OZZg `S\bSR b]
            O\ MRWYVIH TIVWSR T]` ]bVS` bVO\ FYWMRIWW             +/( BMRHWXSVQm[SO\a eW\R eWbV ]` eWbV]cb ^`SQW^WbObW]\(




                                                                              sD
            ^c`^]aSa(
                                                                  +0( DSY ]` ]SYVm[SO\a bVS ^S`a]\ ZWabSR c\RS` DO[SR




                                                                           es
2(   <GGYVVIRGIm[SO\a O\ OQQWRS\b& W\QZcRW\U Q]\bW\c]ca               ?\ac`SR$a% ]\ bVS F]ZWQg 9SQZO`ObW]\a Oa bVS W\ac`SR
     ]` `S^SObSR Sf^]ac`S b] acPabO\bWOZZg bVS aO[S US\S`OZ           O\R bVOb ^S`a]\#a `SaWRS\b a^]caS(



                                                                        rg
     VO`[TcZ Q]\RWbW]\a Rc`W\U bVS ^]ZWQg ^S`W]R& `SacZbW\U W\
     FSHMP] MRNYV] ]` TVSTIVX] HEQEKI(
                                                                    Bu
                                                                  6RWYVMRK .KVIIQIRX
                                                                  ?\ `SZWO\QS ]\ bVS W\T]`[ObW]\ ]SY VOdS UWdS\ YW& [I OU`SS b]
                                                                  n
3(   =VSTIVX] HEQEKIm[SO\a ^VgaWQOZ W\Xc`g b] ]`                  ^`]dWRS bVS Q]dS`OUSa W\RWQObSR ]\ bVS F]ZWQg 9SQZO`ObW]\a( ?\
     RSab`cQbW]\ ]T bO\UWPZS ^`]^S`bg& W\QZcRW\U Z]aa ]T Wba      `Sbc`\& ]SY [cab ^Og bVS ^`S[Wc[ eVS\ RcS O\R Q][^Zg eWbV
                                                                 ily

     caS `SacZbW\U T`][ acQV ^VgaWQOZ W\Xc`g ]` RSab`cQbW]\(      bVS ^]ZWQg bS`[a O\R Q]\RWbW]\a& O\R W\T]`[ YW ]T O\g QVO\US
                                                               ar


                                                                  W\ bWbZS& caS ]` ]QQc^O\Qg ]T bVS VIWMHIRGI TVIQMWIW(
+*( >IWMHIRGI IQTPS]IIm[SO\a O\ S[^Z]gSS ]T O\
                                                         M




    MRWYVIH TIVWSR eVWZS ^S`T]`[W\U RcbWSa O`WaW\U ]cb ]T         HcPXSQb b] bVS bS`[a ]T bVWa ^]ZWQg& bVS F]ZWQg 9SQZO`ObW]\a
    O\R W\ bVS Q]c`aS ]T S[^Z]g[S\b W\ Q]\\SQbW]\ eWbV            aV]ea bVS Z]QObW]\ ]T bVS VIWMHIRGI TVIQMWIW& O^^ZWQOPZS
                                                      of




    bVS [OW\bS\O\QS ]` caS ]T ]SYV VIWMHIRGI TVIQMWIW(            Q]dS`OUSa& ZW[Wba ]T ZWOPWZWbg O\R ^`S[Wc[a( IVS ^]ZWQg O^^ZWSa
                                                   e




    IVWa W\QZcRSa aW[WZO` RcbWSa ^S`T]`[SR SZaSeVS`S T]`          ]\Zg b] Z]aaSa ]` SGGYVVIRGIW bVOb bOYS ^ZOQS Rc`W\U bVS
                                              ffic




    O\ MRWYVIH TIVWSR& \]b W\ Q]\\SQbW]\ eWbV bVS FYWMRIWW        ^]ZWQg ^S`W]R( IVS F]ZWQg FS`W]R Wa aV]e\ ]\ bVS F]ZWQg
    ]T O\ MRWYVIH TIVWSR(                                         9SQZO`ObW]\a( IVWa ^]ZWQg Wa \]b Q][^ZSbS eWbV]cb bVS F]ZWQg
                                          O




                                                                  9SQZO`ObW]\a(
++( >IWMHIRGI TVIQMWIWm[SO\a bVS H[IPPMRK& ]bVS`
                                       y




    ab`cQbc`Sa O\R ZO\R Z]QObSR Ob bVS ORR`Saa abObSR ]\          IVWa ^]ZWQg W[^]aSa X]W\b ]PZWUObW]\a ]\ bVS DO[SR
                                    op




    bVS F]ZWQg 9SQZO`ObW]\a(                                      ?\ac`SR$a% ZWabSR ]\ bVS F]ZWQg 9SQZO`ObW]\a O\R ]\ bVOb
                                                                  ^S`a]\#a `SaWRS\b a^]caS( IVSaS ^S`a]\a O`S RSTW\SR Oa
                                 C




+,( >SSJ WYVJEGIm[SO\a bVS `]]T ac`TOQS [ObS`WOZ bg^S             ]SY ]` ]SYV( IVWa [SO\a bVOb bVS `Sa^]\aWPWZWbWSa& OQba O\R
    $aZObS& Q][^]aWbW]\& e]]R& bWZS& [SbOZ& OZZ ]bVS` `]]T
                               ial




                                                                  ][WaaW]\a ]T O ^S`a]\ RSTW\SR Oa ]SY ]` ]SYV eWZZ PS PW\RW\U
    ac`TOQS [ObS`WOZ bg^Sa% ]T O FYMPHMRK WXVYGXYVI ]` ]bVS`      c^]\ O\g ]bVS` ^S`a]\ RSTW\SR Oa ]SY ]` ]SYV(
                          fic




    ab`cQbc`S Q]dS`SR c\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI
    . ]` <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / O\R OZZ           0SRJSVQMX] @S ?XEXI ?XEXYXIW
                    of




    ]bVS` `]]TW\U Q][^]\S\ba& W\QZcRW\U& Pcb \]b ZW[WbSR b]4      LVS\ bVS ^]ZWQg ^`]dWaW]\a Q]\TZWQb eWbV bVS abObcbSa ]T
                  Un




    O% TZOaVW\U& QO^a& dS\ba& R`W^ SRUSa& O\R WQS aVWSZRa5        bVS abObS W\ eVWQV bVS VIWMHIRGI TVIQMWIW Wa Z]QObSR& bVS
    P% aVSSbW\U& TSZb O\R [S[P`O\Sa5                              ^`]dWaW]\a O`S O[S\RSR b] Q]\T]`[ b] acQV abObcbSa(
    Q% []RWTWSR PWbc[S\& PWbc[S\& `cPPS`& PcWZb'c^ O\R
         a^`OgSR ^]Zgc`SbVO\S T]O[ `]]TW\U5                       0SZIVEKI 0LERKIW
    R% T]O[ W\aS`ba O\R SZOab][S`WQ Q]ObW\U5                      LVS\ [I P`]ORS\ Q]dS`OUS Rc`W\U bVS ^]ZWQg ^S`W]R eWbV]cb
    S% TW\WOZa& SOdS O\R UOPZS b`W[ O\R a\]e UcO`Ra5
                                                                  QVO`US& ]SY VOdS bVS \Se TSObc`Sa WT ]SY VOdS bVS Q]dS`OUS
    T% PObbS\a& Q]c\bS` PObbS\a& PW`R ab]^a& U`OdSZ ab]^a5        b] eVWQV bVSg O^^Zg( EbVS`eWaS& bVS ^]ZWQg QO\ PS QVO\USR
         O\R
                                                                  ]\Zg Pg S\R]`aS[S\b(
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 82 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                             Rb h f !7!p g!39
Rp mjd z !o v n c f s<




IVS Q]dS`OUS ^`]dWRSR O\R bVS ^`S[Wc[ T]` bVS ^]ZWQg                         +% eOa Q][^ZSbSR Pg O\ W\a^SQb]` ZWQS\aSR Pg
O`S POaSR ]\ W\T]`[ObW]\ ]SY VOdS UWdS\ YW( DSY OU`SS b]                        bVS ISfOa GSOZ ;abObS 8][[WaaW]\ ]` eV] Wa
Q]]^S`ObS eWbV YW W\ RSbS`[W\W\U WT bVWa W\T]`[ObW]\ Wa Q]``SQb                 ]bVS`eWaS OcbV]`WhSR b] ^S`T]`[ W\a^SQbW]\a5
                                                                                O\R




                                                                                                  k
O\R Q][^ZSbS( DSY OU`SS bVOb WT bVWa W\T]`[ObW]\ QVO\USa& ]`
                                                                             ,% Wa RObSR \]b SO`ZWS` bVO\ bVS 3*bV ROg PST]`S bVS




                                                                                               ler
WT bVWa W\T]`[ObW]\ Wa W\Q]``SQb ]` W\Q][^ZSbS& [I [Og ORXcab
]SYV Q]dS`OUS O\R ^`S[Wc[ OQQ]`RW\UZg Rc`W\U bVS ^]ZWQg                         STTSQbWdS RObS ]T bVS ^]ZWQg(




                                                                                            tC
^S`W]R(
                                                                             6\ W\a^SQbW]\ `S^]`b Wa RSS[SR OQQS^bSR& c\ZSaa [I




                                                                                        ric
6\g QOZQcZObW]\ ]T ]SYV ^`S[Wc[ ]` QVO\USa W\ ]SYV Q]dS`OUS                  `SXSQb Wb PST]`S bVS ++bV ROg OTbS` bVS RObS bVS
eWZZ PS [ORS caW\U bVS `cZSa& `ObSa O\R T]`[a ]\ TWZS& WT                    W\a^SQbW]\ `S^]`b Wa `SQSWdSR Pg YW(




                                                                                     ist
`S_cW`SR& T]` SYV caS W\ ]SYV abObS( IVS `ObSa W\ STTSQb Ob bVS
PSUW\\W\U ]T ]SYV Qc``S\b ^]ZWQg ^S`W]R eWZZ PS caSR b]             -(   BI [Og QO\QSZ bVWa ^]ZWQg Ob O\g bW[S T]` bVS T]ZZ]eW\U




                                                                                  sD
QOZQcZObS O\g QVO\US W\ ]SYV ^`S[Wc[(                                    `SOa]\a4
                                                                         O% ]SY R] \]b ^Og bVS ^`S[Wc[ ]` O\g ^]`bW]\ ]T bVS




                                                                             es
=SPMG] @VERWJIV                                                              ^`S[Wc[ eVS\ RcS(
DSY [Og \]b b`O\aTS` bVWa ^]ZWQg b] O\]bVS` ^S`a]\ eWbV]cb               P% bVS 9S^O`b[S\b ]T ?\ac`O\QS RSbS`[W\Sa bVOb



                                                                          rg
SYV e`WbbS\ Q]\aS\b(                                                         Q]\bW\cObW]\ ]T bVS ^]ZWQg e]cZR dW]ZObS bVS ISfOa

0SRXMRYIH 0SZIVEKI .JXIV DSYV 1IEXL
                                                                     Bu      ?\ac`O\QS 8]RS ]` O\g ]bVS` ZOea U]dS`\W\U bVS
                                                                             PcaW\Saa ]T W\ac`O\QS W\ bVWa abObS(
                                                                    n
?T ]SY RWS& Q]dS`OUS eWZZ Q]\bW\cS c\bWZ bVS S\R ]T bVS Qc``S\b          Q% ]SY acP[Wb O T`OcRcZS\b QZOW[(
                                                                         R% bVS`S Wa O\ W\Q`SOaS W\ bVS VOhO`R Q]dS`SR Pg bVWa
                                                                   ily

^]ZWQg ^S`W]R T]`4
+( ]SYV ZSUOZ `S^`SaS\bObWdS eVWZS OQbW\U Oa acQV& Pcb ]\Zg                  ^]ZWQg bVOb Wa eWbVW\ ]SYV Q]\b`]Z O\R bVOb e]cZR
                                                              ar


     eWbV `Sa^SQb b] bVS VIWMHIRGI TVIQMWIW O\R ^`]^S`bg                     ^`]RcQS O\ W\Q`SOaS W\ bVS ^`S[Wc[ `ObS ]T bVWa
                                                                             ^]ZWQg(
                                                         M




     Q]dS`SR c\RS` bVWa ^]ZWQg ]\ bVS RObS ]T ]SYV RSObV(
                                                                    .( IVS STTSQbWdS RObS ]T QO\QSZZObW]\ QO\\]b PS PST]`S bVS
                                                      of




,(   O\ MRWYVIH TIVWSR& O\R O\g ^S`a]\ VOdW\U ^`]^S`
     bS[^]`O`g Qcab]Rg ]T ]SYV ^`]^S`bg c\bWZ O ZSUOZ                  +*bV ROg OTbS` [I [OWZ bVS \]bWQS WT [I QO\QSZ T]` O\g ]T
                                                   e




     `S^`SaS\bObWdS Wa O^^]W\bSR O\R _cOZWTWSR(                        bVS `SOa]\a W\ WbS[ - OP]dS ]` bVS -*bV ROg OTbS` [I [OWZ
                                               ffic




                                                                       bVS \]bWQS WT [I QO\QSZ T]` O\g ]bVS` `SOa]\( <YV \]bWQS ]T
                                                                       QO\QSZZObW]\ [cab abObS bVS `SOa]\ T]` QO\QSZZObW]\(
1MZMHIRH =VSZMWMSR
                                           O




I] bVS SfbS\b O\R c^]\ bVS Q]\RWbW]\a TWfSR O\R RSbS`[W\SR          /(   ?T [I QO\QSZ& SYV \]bWQS b] ]SY eWZZ abObS bVOb WT bVS `STc\R
T`][ bW[S b] bW[S Pg SYV 7]O`R ]T 9W`SQb]`a W\ OQQ]`RO\QS
                                        y




                                                                         Wa \]b W\QZcRSR eWbV bVS \]bWQS& Wb eWZZ PS ^`]dWRSR ]\
                                     op




eWbV bVS ^`]dWaW]\a ]T bVS ISfOa ?\ac`O\QS 8]RS ]T +3/+& Oa              RS[O\R(
O[S\RSR& ]SY aVOZZ PS S\bWbZSR b] ^O`bWQW^ObS W\ O RWab`WPcbW]\
                                 C




]T SYV ac`^Zca(                                                     0(   BI [Og \]b QO\QSZ bVWa ^]ZWQg a]ZSZg PSQOcaS ]SY O`S O\
                                                                         SZSQbSR ]TTWQWOZ
                               ial




0ERGIPPEXMSR
                          fic




+(   DSY [Og QO\QSZ bVWa ^]ZWQg Ob O\g bW[S Pg \]bWTgW\U YW ]T      >IJYWEP @S >IRI[
     bVS RObS QO\QSZZObW]\ Wa b] bOYS STTSQb( BI eWZZ aS\R ]SY      +(   BI [Og \]b `STcaS b] `S\Se bVWa ^]ZWQg PSQOcaS ]T
                    of




     O\g `STc\R RcS eVS\ bVS ^]ZWQg Wa `Sbc`\SR b] YW(                   QZOW[a T]` Z]aaSa `SacZbW\U T`][ \Obc`OZ QOcaSa(
                  Un




,(   ?T bVWa ^]ZWQg VOa PSS\ W\ STTSQb T]` ZSaa bVO\ 0* ROga O\R    ,(   BI [Og \]b `STcaS b] `S\Se bVWa ^]ZWQg a]ZSZg PSQOcaS
     Wa \]b O `S\SeOZ [I [Og QO\QSZ bVWa ^]ZWQg WT4                      ]SY O`S O\ SZSQbSR ]TTWQS`(
     O% [I WRS\bWTg O Q]\RWbW]\ bVOb4
           +% Q`SObSa O\ W\Q`SOaSR `WaY ]T VOhO`R5                  -(   BI [Og `STcaS b] `S\Se bVWa ^]ZWQg WT ]SY VOdS TWZSR
           ,% eOa \]b RWaQZ]aSR W\ bVS O^^ZWQObW]\ T]`                   bV`SS ]` []`S QZOW[a c\RS` bVS ^]ZWQg W\ O\g bV`SS gSO`
               W\ac`O\QS Q]dS`OUS5 O\R                                   ^S`W]R bVOb R] \]b `SacZb T`][ \Obc`OZ QOcaSa(
           -% Wa \]b bVS acPXSQb ]T O ^`W]` QZOW[5 ]`
     P% PST]`S bVS STTSQbWdS RObS ]T bVS ^]ZWQg& [I VOdS \]b             ?T ]SY VOdS TWZSR be] QZOW[a W\ O ^S`W]R ]T ZSaa bVO\ bV`SS
           OQQS^bSR O Q]^g ]T O `S_cW`SR W\a^SQbW]\ `S^]`b bVOb4         gSO`a& [I [Og \]bWTg ]SY W\ e`WbW\U& bVOb WT ]SY TWZS O bVW`R
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 83 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                      Rb h f !8 !p g!39


    QZOW[ Rc`W\U bVS bV`SS gSO` ^S`W]R& [I [Og `STcaS b]           Q]dS`SR SGGYVVIRGI VO^^S\SR& ]\Zg WT bVS ZOea ]T bVOb
    `S\Se bVWa ^]ZWQg Pg ^`]dWRW\U ]SY ^`]^S` \]bWQS ]T SYV        Xc`WaRWQbW]\ e]cZR O^^Zg W\ bVS OPaS\QS ]T O Q]\b`OQbcOZ
    `STcaOZ b] `S\Se Oa ^`]dWRSR W\ . PSZ]e( ?T [I R] \]b          QV]WQS ]T ZOe ^`]dWaW]\ acQV Oa bVWa(




                                                                                               k
    \]bWTg ]SY OTbS` bVS aSQ]\R QZOW[& [I [Og \]b `STcaS b]




                                                                                            ler
    `S\Se bVWa ^]ZWQg PSQOcaS ]T Z]aaSa(                           BLIVI 8E[WYMXW 9E] /I /VSYKLX
                                                                   HcPXSQb b] bVS T]ZZ]eW\U be] ^O`OU`O^Va& O\g O\R OZZ ZOeacWba




                                                                                         tC
    6 QZOW[ R]Sa \]b W\QZcRS O QZOW[ bVOb Wa TWZSR Pcb Wa \]b      W\ O\g eOg `SZObSR b] bVWa ^]ZWQg& aVOZZ PS P`]cUVb& VSO`R O\R
    ^OWR ]` ^OgOPZS c\RS` bVWa ^]ZWQg(                             RSQWRSR ]\Zg W\ O abObS ]` TSRS`OZ Q]c`b Z]QObSR W\ bVS abObS W\




                                                                                     ric
                                                                   eVWQV bVS VIWMHIRGI TVIQMWIW Wa Z]QObSR( 6\g O\R OZZ ZOeacWba
.( ?T [I `STcaS b] `S\Se bVWa ^]ZWQg& [I [cab RSZWdS` b] ]SY&      OUOW\ab ^S`a]\a \]b ^O`bWSa b] bVWa ^]ZWQg Pcb W\d]ZdSR W\ bVS




                                                                                  ist
   ]` [OWZ b] ]SY Ob ]SYV [OWZW\U ORR`Saa aV]e\ ]\ bVS             aOZS& OR[W\Wab`ObW]\& ^S`T]`[O\QS& ]` OZZSUSR P`SOQV ]T bVWa
   F]ZWQg 9SQZO`ObW]\a O\R O\g []`bUOUSS \O[SR ]\ bVS




                                                                               sD
                                                                   ^]ZWQg& ]` ]bVS`eWaS `SZObSR b] bVWa ^]ZWQg& aVOZZ PS P`]cUVb&
   F]ZWQg 9SQZO`ObW]\a& e`WbbS\ \]bWQS ]T SYV `STcaOZ b]           VSO`R O\R RSQWRSR ]\Zg W\ O abObS ]` TSRS`OZ Q]c`b Z]QObSR
                                  bV
   `S\Se \]b ZObS` bVO\ bVS -* ROg PST]`S bVS RObS ]\              W\ bVS abObS W\ eVWQV bVS VIWMHIRGI TVIQMWIW Wa Z]QObSR&




                                                                           es
   eVWQV bVWa ^]ZWQg Sf^W`Sa( F`]]T ]T [OWZW\U eWZZ PS             ^`]dWRSR bVOb acQV ^S`a]\a O`S acPXSQb b] ]` Q]\aS\b b] acWb
   acTTWQWS\b ^`]]T ]T \]bWQS( ?T [I TOWZ b] UWdS ]SY ^`]^S`       W\ bVS Q]c`ba a^SQWTWSR W\ bVWa ^O`OU`O^V(



                                                                        rg
   \]bWQS ]T SYV RSQWaW]\ \]b b] `S\Se& ]SY [Og `S_cW`S YW
   b] `S\Se bVS ^]ZWQg(
                                                                     Bu
                                                                   ?T O Q]dS`SR Z]aa b] ^`]^S`bg& ]` O\g ]bVS` SGGYVVIRGI T]`
                                                                   eVWQV Q]dS`OUS O^^ZWSa c\RS` bVWa ^]ZWQg& VO^^S\a ]cbaWRS
                                                                   n
0LEVKI 3SV 6RWYJJMGMIRX 3YRHW                                      bVS abObS W\ eVWQV bVS VIWMHIRGI TVIQMWIW Wa Z]QObSR& ZOeacWba
?T Ob O\g bW[S& ]SYV ^Og[S\b ]T O\g ^`S[Wc[ O[]c\b RcS Wa          `SUO`RW\U bVOb Q]dS`SR Z]aa b] ^`]^S`bg& ]` ]bVS` Q]dS`SR
                                                                  ily

[ORS Pg QVSQY& SZSQb`]\WQ b`O\aOQbW]\ ]` ]bVS` `S[WbbO\QS          SGGYVVIRGI& [Og OZa] PS P`]cUVb W\ bVS XcRWQWOZ RWab`WQb eVS`S
                                                                ar


eVWQV Wa \]b V]\]`SR PSQOcaS ]T W\acTTWQWS\b Tc\Ra ]` QZ]aSR       bVOb Q]dS`SR Z]aa b] ^`]^S`bg ]` ]bVS` Q]dS`SR SGGYVVIRGI
OQQ]c\b& ]SY eWZZ PS QVO`USR O TSS(                                VO^^S\SR(
                                                         M
                                                      of




9MWVITVIWIRXEXMSR$ 3VEYH <V 0SRGIEPQIRX                            D]bVW\U W\ bVWa ^`]dWaW]\& BLIVI 8E[WYMXW 9E] /I /VSYKLX&
BI [Og d]WR bVWa ^]ZWQg WT Wb eOa ]PbOW\SR Pg                      aVOZZ W[^OW` O\g ^O`bgia `WUVb b] `S[]dS O abObS Q]c`b ZOeacWb
                                                   e




[Wa`S^`SaS\bObW]\& T`OcR ]` Q]\QSOZ[S\b ]T [ObS`WOZ TOQba(         b] O TSRS`OZ Q]c`b(
                                              ffic




?T [I RSbS`[W\S bVOb bVWa ^]ZWQg Wa d]WR& OZZ ^`S[Wc[a ^OWR
eWZZ PS `Sbc`\SR b] ]SY aW\QS bVS`S VOa PSS\ \] Q]dS`OUS           .GXMSR .KEMRWX AW
                                          O




c\RS` bVWa ^]ZWQg(                                                 D] ]\S [Og P`W\U O\ OQbW]\ OUOW\ab YW c\ZSaa bVS`S VOa PSS\
                                                                   TcZZ Q][^ZWO\QS eWbV OZZ ^]ZWQg bS`[a(
                                       y




BI R] \]b Q]dS` O\g Z]aa ]` SGGYVVIRGI W\ eVWQV O\g MRWYVIH
                                    op




TIVWSR VOa Q]\QSOZSR ]` [Wa`S^`SaS\bSR O\g [ObS`WOZ TOQb ]`        6\g OQbW]\ OUOW\ab YW b] eVWQV \SWbVS` bVS .GXMSR .KEMRWX AW
                                                                   ^`]dWaW]\ Z]QObSR W\ ?IGXMSR 6 0SRHMXMSRW \]` bVS .GXMSR
                                 C




QW`Qc[abO\QS(
                                                                   .KEMRWX AW ^`]dWaW]\ Z]QObSR W\ ?IGXMSR 66 0SRHMXMSRW O^^ZWSa
                               ial




BLEX 8E[ BMPP .TTP]                                                [cab PS Q][[S\QSR eWbVW\ be] gSO`a O\R ]\S ROg ]T bVS
IVWa ^]ZWQg Wa WaacSR W\ OQQ]`RO\QS eWbV bVS ZOea ]T bVS abObS     RObS bVS QOcaS ]T OQbW]\ TW`ab OQQ`cSa(
                          fic




W\ eVWQV bVS VIWMHIRGI TVIQMWIW Wa Z]QObSR O\R Q]dS`a
                    of




^`]^S`bg ]` `WaYa ^`W\QW^OZZg Z]QObSR W\ bVOb abObS( HcPXSQb b]    ?T O\ OQbW]\ Wa P`]cUVb OaaS`bW\U QZOW[a `SZObW\U b] bVS
bVS T]ZZ]eW\U ^O`OU`O^V& bVS ZOea ]T bVS abObS W\ eVWQV bVS        SfWabS\QS ]` O[]c\b ]T Q]dS`OUS& ]` bVS O[]c\b ]T Z]aa T]`
                  Un




VIWMHIRGI TVIQMWIW Wa Z]QObSR aVOZZ U]dS`\ O\g O\R OZZ QZOW[a      eVWQV Q]dS`OUS Wa a]cUVb& c\RS` RWTTS`S\b Q]dS`OUSa ]T bVWa
]` RWa^cbSa W\ O\g eOg `SZObSR b] bVWa ^]ZWQg(                     ^]ZWQg& bVS QZOW[a `SZObW\U b] SOQV Q]dS`OUS aVOZZ PS b`SObSR
                                                                   Oa WT bVSg eS`S aS^O`ObS OQbW]\a T]` bVS ^c`^]aS ]T bVS bW[S
?T O Q]dS`SR Z]aa b] ^`]^S`bg& ]` O\g ]bVS` SGGYVVIRGI T]`         ZW[Wb b] Q][[S\QS OQbW]\(
eVWQV Q]dS`OUS O^^ZWSa c\RS` bVWa ^]ZWQg& VO^^S\a ]cbaWRS
bVS abObS W\ eVWQV bVS VIWMHIRGI TVIQMWIW Wa Z]QObSR& QZOW[a       .VFMXVEXMSR
]` RWa^cbSa `SUO`RW\U bVOb Q]dS`SR Z]aa b] ^`]^S`bg& ]` ]bVS`      6TbS` O Z]aa ]` ]QQc``S\QS& O\g Q]dS`OUS QZOW[ ]` RWa^cbS W\
Q]dS`SR SGGYVVIRGI& [Og PS U]dS`\SR Pg bVS ZOea ]T bVS             O\g eOg `SZObSR b] bVWa ^]ZWQg& Pg O\ MRWYVIH TIVWSR OUOW\ab
Xc`WaRWQbW]\ W\ eVWQV bVOb Q]dS`SR Z]aa b] ^`]^S`bg ]` ]bVS`       YW ]` YW OUOW\ab O\ MRWYVIH TIVWSR& [Og PS `Sa]ZdSR Pg
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 84 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                           Rb h f !9 !p g!39
Rp mjd z !o v n c f s<




O`PWb`ObW]\ ]\Zg c^]\ [cbcOZ Q]\aS\b ]T bVS ^O`bWSa(               ?IGXMSR 6aDSYV =VSTIVX]
6`PWb`ObW]\ ^c`acO\b b] bVWa ^`]dWaW]\ aVOZZ PS acPXSQb b] bVS
T]ZZ]eW\U4
+( \] O`PWb`Ob]` aVOZZ VOdS bVS OcbV]`Wbg b] OeO`R ^c\WbWdS
                                                                   1[IPPMRK =VSXIGXMSR`0SZIVEKI .




                                                                                                k
                                                                                             ler
     RO[OUSa ]` Obb]`\Sgia TSSa5                                   =VSTIVX] BI 0SZIV ARHIV 0SZIVEKI .-
                                                                   +(   DSYV H[IPPMRK& W\QZcRW\U ObbOQVSR ab`cQbc`Sa( Hb`cQbc`Sa




                                                                                          tC
,(   \SWbVS` ]T bVS ^O`bWSa aVOZZ PS S\bWbZSR b] O`PWb`ObS O\g          Q]\\SQbSR b] ]SYV H[IPPMRK Pg ]\Zg O TS\QS& cbWZWbg ZW\S& ]`
     QZOW[a ]` RWa^cbSa W\ O `S^`SaS\bObWdS QO^OQWbg ]` Oa O            aW[WZO` Q]\\SQbW]\ O`S \]b Q]\aWRS`SR ObbOQVSR




                                                                                      ric
     [S[PS` ]T O QZOaa5 O\R                                             ab`cQbc`Sa(




                                                                                   ist
-(   \] O`PWb`Ob]` aVOZZ VOdS bVS OcbV]`Wbg& eWbV]cb bVS [cbcOZ    ,(   8]\ab`cQbW]\ [ObS`WOZa O\R ac^^ZWSa Ob bVS VIWMHIRGI
     Q]\aS\b ]T bVS ^O`bWSa& b] Q]\a]ZWRObS QZOW[a ]` RWa^cbSa




                                                                                sD
                                                                        TVIQMWIW T]` caS W\ Q]\\SQbW]\ eWbV ]SYV H[IPPMRK(
     W\ O`PWb`ObW]\(
                                                                   -(   LOZZ'b]'eOZZ QO`^SbW\U TOabS\SR b] ]SYV H[IPPMRK(




                                                                            es
>IWMHIRXMEP 0SQQYRMX] =VSTIVX] 0PEYWI
IVWa ^]ZWQg& acPXSQb b] OZZ ]bVS` bS`[a O\R Q]\RWbW]\a& eVS\       =VSTIVX] BI 1S ;SX 0SZIV ARHIV 0SZIVEKI .-


                                                                         rg
Q]dS`W\U `SaWRS\bWOZ Q][[c\Wbg ^`]^S`bg& Oa RSTW\SR Pg             +(   6\g ab`cQbc`S& W\QZcRW\U TS\QSa& ]` ]bVS` ^`]^S`bg
abObS ZOe& aVOZZ `S[OW\ W\ TcZZ T]`QS O\R STTSQb Oa b] bVS
W\bS`Sab ]T SOQV a^]caS Q]dS`SR& W``Sa^SQbWdS ]T RWd]`QS ]`
                                                                      BuQ]dS`SR c\RS` <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI /(
                                                                   n
QVO\US ]T ]e\S`aVW^ PSbeSS\ bVS a^]caSa c\ZSaa SfQZcRSR            ,(   BO\R(
Pg S\R]`aS[S\b ObbOQVSR b] bVWa ^]ZWQg& c\bWZ bVS Sf^W`ObW]\ ]T
                                                                  ily

bVS ^]ZWQg ]` c\bWZ QO\QSZZSR W\ OQQ]`RO\QS eWbV bVS bS`[a O\R     -(   HObSZZWbS RWaV O\bS\\Oa O\R bVSW` agabS[a& eVSbVS` ]` \]b
                                                                 ar


Q]\RWbW]\a ]T bVWa ^]ZWQg(                                              ObbOQVSR b] ]SYV H[IPPMRK(
                                                           M




8SWW >IHYGXMSR .RH <XLIV 6XIQW                                     <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI /
                                                        of




<`][ bW[S b] bW[S O\R W\ SYV a]ZS RWaQ`SbW]\& [I [Og ^`]dWRS
]SY& ]` OZZ]e ]bVS`a b] ^`]dWRS ]SY& eWbV4                         =VSTIVX] BI 0SZIV ARHIV 0SZIVEKI /-
                                                    e




                                                                   +(   Hb`cQbc`Sa Ob bVS ORR`Saa aV]e\ ]\ bVS F]ZWQg
                                                ffic




+(   WbS[a& [S[PS`aVW^a& a^SQWOZ ]TTS`a& [S`QVO\RWaS& ^]W\ba&           9SQZO`ObW]\a aS^O`ObSR T`][ ]SYV H[IPPMRK Pg QZSO`
     aS`dWQSa& QZOaaSa& aS[W\O`a ]` ]bVS` bVW\Ua ]T dOZcS               a^OQS(
                                            O




     RSaWU\SR b] VSZ^ ]SY ]` ]bVS` ^S`a]\a W\ac`SR c\RS` bVWa
     ^]ZWQg [O\OUS bVS `WaYa ]SY ]` bVSg TOQS& W\QZcRW\U& Pcb      ,(   Hb`cQbc`Sa Ob bVS ORR`Saa aV]e\ ]\ bVS F]ZWQg
                                         y




     \]b ZW[WbSR b]& Z]aa `SRcQbW]\ ]` aOTSbg'`SZObSR WbS[a5 ]`         9SQZO`ObW]\a Q]\\SQbSR b] ]SYV H[IPPMRK Pg ]\Zg O TS\QS&
                                      op




                                                                        cbWZWbg ZW\S& ]` aW[WZO` Q]\\SQbW]\(
,(   WbS[a& [S[PS`aVW^a& a^SQWOZ ]TTS`a& [S`QVO\RWaS& ^]W\ba&
                                  C




     aS`dWQSa& QZOaaSa& aS[W\O`a ]` bVW\Ua ]T O\g ]bVS` bg^S       -(   8]\ab`cQbW]\ [ObS`WOZa O\R ac^^ZWSa Ob bVS VIWMHIRGI
                               ial




     bVOb [I bVW\Y [Og PS ]T dOZcS b] ]SY ]` a][S]\S SZaS               TVIQMWIW T]` caS W\ Q]\\SQbW]\ eWbV ab`cQbc`Sa ]bVS`
     W\ac`SR c\RS` bVWa ^]ZWQg(                                         bVO\ ]SYV H[IPPMRK(
                          fic




     IVSaS WbS[a& [S[PS`aVW^a& a^SQWOZ ]TTS`a& [S`QVO\RWaS&
                    of




                                                                   .( LOZZ'b]'eOZZ QO`^SbW\U TOabS\SR b] FYMPHMRK WXVYGXYVIW&
     ^]W\ba& aS`dWQSa& QZOaaSa& aS[W\O`a ]` ]bVS` bVW\Ua ]T           ]bVS` bVO\ ]SYV H[IPPMRK& Ob bVS ORR`Saa aV]e\ ]\ bVS
                  Un




     dOZcS [Og PS ^`]dWRSR W\ O\g T]`[& W\QZcRW\U& Pcb \]b            F]ZWQg 9SQZO`ObW]\a(
     ZW[WbSR b]& `SRS[^bW]\ Q]RSa& Q]c^]\a& d]cQVS`a O\R UWTb
     QO`Ra(                                                        =VSTIVX] BI 1S ;SX 0SZIV ARHIV 0SZIVEKI /-
                                                                   +(   Hb`cQbc`Sa caSR W\ eV]ZS ]` W\ ^O`b T]` FYWMRIWW
                                                                        ^c`^]aSa(

                                                                   ,(   6\g ab`cQbc`S ]` ]bVS` ^`]^S`bg Q]dS`SR c\RS` 1[IPPMRK
                                                                        =VSXIGXMSR`0SZIVEKI .(
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 85 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                   Rb h f !; !p g!39


-(   BO\R(                                                        -(   ! +&*** m F`]^S`bg caSR ]` W\bS\RSR T]` caS W\
                                                                                 O FYWMRIWW& W\QZcRW\U ^`]^S`bg VSZR Oa
.( 8]\ab`cQbW]\ [ObS`WOZa O\R ac^^ZWSa Ob bVS VIWMHIRGI                          aO[^ZSa ]` T]` aOZS ]` RSZWdS`g OTbS` aOZS&
   TVIQMWIW T]` caS W\ Q]\\SQbW]\ eWbV bVS H[IPPMRK(




                                                                                              k
                                                                                 eVWZS bVS ^`]^S`bg Wa ]\ bVS VIWMHIRGI




                                                                                           ler
                                                                                 TVIQMWIW( IVWa R]Sa \]b W\QZcRS SZSQb`]\WQ
/(   HObSZZWbS RWaV O\bS\\Oa O\R bVSW` agabS[a& eVSbVS` ]` \]b                   RObO ^`]QSaaW\U S_cW^[S\b ]` bVS `SQ]`RW\U




                                                                                        tC
     ObbOQVSR b] FYMPHMRK WXVYGXYVIW(                                            ]` ab]`OUS [SRWO caSR eWbV bVOb S_cW^[S\b(




                                                                                    ric
=IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI 0                           .( ! +&*** m I`ORW\U QO`Ra& acPXSQb b] O [OfW[c[
                                                                               O[]c\b ]T !,/* ^S` QO`R(




                                                                                 ist
=VSTIVX] BI 0SZIV ARHIV 0SZIVEKI 0-
+(   FS`a]\OZ ^`]^S`bg ]e\SR ]` caSR Pg O\ MRWYVIH TIVWSR         /(   ! +&*** m LObS`Q`OTb& W\QZcRW\U bVSW` ObbOQVSR ]`




                                                                              sD
     O\geVS`S W\ bVS e]`ZR( LVS\ ^S`a]\OZ ^`]^S`bg Wa                            c\ObbOQVSR b`OWZS`a& Tc`\WaVW\Ua& S_cW^[S\b&
     Z]QObSR OeOg T`][ bVS VIWMHIRGI TVIQMWIW& Q]dS`OUS                          ^O`ba& O\R []b]`a(




                                                                           es
     Wa ZW[WbSR b] +*" ]T =IVWSREP =VSTIVX] =VSXIGXMSR`
     0SZIVEKI 0(                                                  0( ! +&*** m I`OWZS`a \]b caSR eWbV eObS`Q`OTb(



                                                                        rg
,(   6b ]SYV ]^bW]\& ^S`a]\OZ ^`]^S`bg ]e\SR Pg O UcSab ]`
     VIWMHIRGI IQTPS]II eVWZS bVS ^`]^S`bg Wa W\ O `SaWRS\QS
                                                                   Bu
                                                                  1(   ! +&/** m C]b]`WhSR ZO\R dSVWQZS ^O`ba& S_cW^[S\b ]`
                                                                                 OQQSaa]`WSa \]b ObbOQVSR b] ]` Z]QObSR W\ ]`
                                                                  n
     ]SY O`S ]QQc^gW\U(                                                          c^]\ O\g []b]`WhSR ZO\R dSVWQZS(
                                                                 ily

8MQMXEXMSRW <R 0IVXEMR =IVWSREP =VSTIVX]-                         2( ! ,&*** m IVSTb ]T TW`SO`[a& bVSW` `SZObSR S_cW^[S\b&
                                                            ar


BW[WbObW]\a O^^Zg b] bVS T]ZZ]eW\U U`]c^a ]T ^S`a]\OZ                          O\R OQQSaa]`WSa(
^`]^S`bg( ?T ^S`a]\OZ ^`]^S`bg QO\ `SOa]\OPZg PS Q]\aWRS`SR
                                                        M




O ^O`b ]T be] ]` []`S ]T bVS U`]c^a ZWabSR PSZ]e& bVS Z]eSab      3( ! ,&/** m IVSTb ]T U]ZReO`S& aWZdS`eO`S& ^SebS`eO`S
                                                                               O\R ^ZObW\c[eO`S(
                                                     of




ZW[Wb eWZZ O^^Zg( IVSaS ZW[WbObW]\a R] \]b W\Q`SOaS bVS O[]c\b
]T W\ac`O\QS c\RS` =IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI
                                                  e




                                                                  +*( ! /&*** m IVSTb ]T XSeSZ`g& eObQVSa& ^`SQW]ca O\R
0( IVS b]bOZ O[]c\b ]T Q]dS`OUS T]` SOQV U`]c^ W\ O\g ]\S
                                                                                aS[W'^`SQW]ca ab]\Sa& U]ZR ]bVS` bVO\
                                             ffic




Z]aa Wa Oa T]ZZ]ea4
                                                                                U]ZReO`S& aWZdS` ]bVS` bVO\ aWZdS`eO`S&
+( ! ,** m F`]^S`bg caSR ]` W\bS\RSR T]` caS W\ O
                                                                                ^SebS` ]bVS` bVO\ ^SebS`eO`S& ^ZObW\c[
                                         O




                    FYWMRIWW eVWZS bVS ^`]^S`bg Wa OeOg T`][
                                                                                ]bVS` bVO\ ^ZObW\c[eO`S& O\R Tc`a& W\QZcRW\U
                    bVS VIWMHIRGI TVIQMWIW( IVWa R]Sa \]b
                                       y




                                                                                O\g WbS[ Q]\bOW\W\U Tc` eVWQV `S^`SaS\ba
                    W\QZcRS SZSQb`]\WQ RObO ^`]QSaaW\U
                                    op




                                                                                Wba ^`W\QW^OZ dOZcS& acPXSQb b] O [OfW[c[
                    S_cW^[S\b ]` bVS `SQ]`RW\U ]` ab]`OUS
                                                                                O[]c\b ]T !+&*** ^S` WbS[(
                    [SRWO caSR eWbV bVOb S_cW^[S\b(
                                C




                                                                  ++( !+*&*** m IVSTb ]T b]]Za O\R bVSW` OQQSaa]`WSa(
                               ial




,(   !   /** m IVSTb ]T O\g `SQ]`RW\U ]` ab]`OUS [SRWO
               eVWZS acQV ^`]^S`bg Wa OeOg T`][ bVS
                          fic




                                                                  +,( !+*&*** m C]b]`WhSR ZO\R dSVWQZSa caSR a]ZSZg T]`
               VIWMHIRGI TVIQMWIW& eVSbVS` ]` \]b Wb
                                                                                bVS aS`dWQS ]T bVS MRWYVIH TVIQMWIW O\R
               Wa caSR eWbV SZSQb`]\WQ RObO ^`]QSaaW\U
                    of




                                                                                \]b ZWQS\aSR T]` caS ]\ ^cPZWQ `]ORa( IVWa
               S_cW^[S\b ]` W\ O FYWMRIWW( GSQ]`RW\U ]`
                  Un




                                                                                R]Sa \]b W\QZcRS []b]`WhSR ZO\R dSVWQZSa
               ab]`OUS [SRWO W\QZcRSa& Pcb Wa \]b ZW[WbSR b]4
                                                                                RSaWU\SR T]` OaaWabW\U bVS RWaOPZSR O\R \]b
               O% bO^Sa5
                                                                                ZWQS\aSR T]` caS ]\ ^cPZWQ `]ORa(
               P% 89a& 9K9a O\R ]bVS` RWaQa5
               Q% `SQ]`Ra5
               R% RWaYa5                                          =VSTIVX] BI 1S ;SX 0SZIV ARHIV 0SZIVEKI 0-
               S% `SSZa5                                          +(   FS`a]\OZ ^`]^S`bg a^SQWTWQOZZg RSaQ`WPSR O\R W\ac`SR Pg
               T% QOaaSbbSa5                                           bVWa ]` O\g ]bVS` W\ac`O\QS(
               U% QO`b`WRUSa5 ]`
               V% ^`]U`O[a(                                       ,(   6\W[OZa(
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 86 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                       Rb h f !21!p g!39
Rp mjd z !o v n c f s<




-(   C]b]`WhSR ZO\R dSVWQZSa& W\QZcRW\U& Pcb \]b ZW[WbSR b]&     -(   ;f^Z]aW]\(
     O\g ZO\R dSVWQZS ^]eS`SR ]` OaaWabSR Pg O []b]` ]`
     S\UW\S( BI R] \]b Q]dS` O\g []b]`WhSR ZO\R dSVWQZS          .( GW]b ]` QWdWZ Q][[]bW]\& W\QZcRW\U ^WZZOUS O\R Z]]bW\U
                                                                    Rc`W\U& O\R Ob bVS aWbS ]T& bVS `W]b ]` QWdWZ Q][[]bW]\(




                                                                                               k
     ^O`ba& S_cW^[S\b ]` OQQSaa]`WSa ObbOQVSR b] ]` Z]QObSR




                                                                                            ler
     W\ ]` c^]\ O\g []b]`WhSR ZO\R dSVWQZS( BI R] Q]dS`
     []b]`WhSR ZO\R dSVWQZSa RSaWU\SR T]` OaaWabW\U bVS          /(   6W`Q`OTb& W\QZcRW\U aSZT'^`]^SZZSR [WaaWZSa O\R a^OQSQ`OTb(




                                                                                         tC
     RWaOPZSR& ]` caSR a]ZSZg T]` bVS aS`dWQS ]T bVS MRWYVIH
     TVIQMWIW& O\R \]b ZWQS\aSR T]` caS ]\ ^cPZWQ `]ORa(         0( KSVWQZSa(




                                                                                     ric
.( 6W`Q`OTb O\R OW`Q`OTb ^O`ba( IVWa R]Sa \]b W\QZcRS []RSZ      1(   H[]YS(




                                                                                  ist
   ]` V]PPg Q`OTb \]b RSaWU\SR b] QO``g ^S]^ZS ]` QO`U](
                                                                 2( KO\ROZWa[ O\R [OZWQW]ca [WaQVWST(




                                                                               sD
/(   F`]^S`bg ]T `]][S`a& P]O`RS`a ]` bS\O\ba \]b `SZObSR
     b] ]SY(                                                          BI R] \]b Q]dS` dO\ROZWa[ ]` [OZWQW]ca [WaQVWST WT ]SYV




                                                                          es
                                                                      H[IPPMRK VOa PSS\ dOQO\b ]` c\]QQc^WSR T]` []`S bVO\
0( F`]^S`bg Z]QObSR OeOg T`][ bVS VIWMHIRGI TVIQMWIW O\R              -* Q]\aSQcbWdS ROga W[[SRWObSZg ^`W]` b] bVS dO\ROZWa[



                                                                       rg
   `S\bSR ]` VSZR T]` `S\bOZ b] ]bVS`a(                               ]` [OZWQW]ca [WaQVWST( 6 H[IPPMRK c\RS` Q]\ab`cQbW]\ Wa
                                                                      \]b Q]\aWRS`SR dOQO\b ]` c\]QQc^WSR(
1(   HObSZZWbS RWaV O\bS\\Oa O\R bVSW` agabS[a(                     Bu
                                                                 3( <OZZW\U ]PXSQba(
                                                                 n
2( C]\Sg& PcZZW]\& PO\Y \]bSa& Q]W\a O\R ]bVS` \c[Wa[ObWQ
                                                                ily

   ^`]^S`bg& aQ`W^& ab]`SR dOZcS QO`Ra& O\R a[O`b QO`Ra(              BI R] \]b Q]dS` Z]aa b] ^S`a]\OZ ^`]^S`bg W\aWRS O
                                                                      FYMPHMRK WXVYGXYVI c\ZSaa bVS TOZZW\U ]PXSQb TW`ab RO[OUSa
                                                               ar



3( 6QQ]c\ba& PWZZa& RSSRa& SdWRS\QSa ]T RSPb& ZSbbS`a ]T              bVS SfbS`W]` eOZZa ]` `]]T ]T bVS FYMPHMRK WXVYGXYVI(
                                                        M




   Q`SRWb& \]bSa ]bVS` bVO\ PO\Y \]bSa& QVSQYa& QOaVWS`ia
   QVSQYa& b`OdSZS`ia QVSQYa& ^Oaa^]`ba& aSQc`WbWSa& bWQYSba&    +*( LSWUVb ]T WQS& a\]e ]` aZSSb eVWQV QOcaSa RO[OUS b]4
                                                     of




   O\R abO[^a& W\QZcRW\U ^VWZObSZWQ ^`]^S`bg(                        O% O FYMPHMRK WXVYGXYVI ]` ]bVS` ab`cQbc`S Q]dS`SR
                                                  e




                                                                        c\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI . ]` <XLIV
+*( CO\caQ`W^ba& W\QZcRW\U R]Qc[S\ba ab]`SR ]\ SZSQb`]\WQ               ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI /5 ]`
                                              ffic




    [SRWO(                                                           P% ^`]^S`bg Q]dS`SR c\RS` =IVWSREP =VSTIVX]
                                                                        =VSXIGXMSR`0SZIVEKI 0 W\ O FYMPHMRK WXVYGXYVI& Pcb
                                          O




8SWWIW BI 0SZIV ARHIV 0SZIVEKIW .$ / ERH 0-                             ]\Zg WT bVS FYMPHMRK WXVYGXYVI Wa RO[OUSR RcS b] bVS
                                       y




BI eWZZ Q]dS` WYHHIR ERH EGGMHIRXEP RW`SQb ^VgaWQOZ Z]aa b]             eSWUVb ]T WQS& a\]e ]` aZSSb(
                                    op




bVS ^`]^S`bg RSaQ`WPSR W\ 1[IPPMRK =VSXIGXMSR`0SZIVEKI .&
<XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / SV =IVWSREP               ++( 6`bWTWQWOZZg US\S`ObSR SZSQb`WQOZ Qc``S\b b] SZSQb`]\WQa&
                                C




=VSTIVX] =VSXIGXMSR`0SZIVEKI 0 QOcaSR Pg bVS T]ZZ]eW\U&              SZSQb`WQOZ O^^ZWO\QSa& TWfbc`Sa O\R eW`W\U(
SfQS^b Oa ZW[WbSR ]` SfQZcRSR W\ bVWa ^]ZWQg4
                               ial




+( <W`S ]` ZWUVb\W\U(                                            +,( 7cZUW\U& Pc`\W\U& Q`OQYW\U ]` `c^bc`S ]T O abSO[ ]` V]b
                          fic




                                                                     eObS` VSObW\U agabS[& O\ OW` Q]\RWbW]\W\U agabS[& O\
,(   BMRHWXSVQ ]` VOWZ(                                              Ocb][ObWQ TW`S ^`]bSQbWdS a^`W\YZS` agabS[ ]` O\
                    of




                                                                     O^^ZWO\QS T]` VSObW\U eObS`(
                  Un




     BI R] \]b Q]dS`4
     O% Z]aa b] Q]dS`SR ^`]^S`bg W\aWRS O FYMPHMRK WXVYGXYVI&    +-( LObS` ]` abSO[ bVOb SaQO^Sa T`][ O ^Zc[PW\U& VSObW\U
        QOcaSR Pg `OW\& a\]e& aZSSb& aO\R ]` Rcab c\ZSaa bVS         ]` OW` Q]\RWbW]\W\U agabS[& O\ Ocb][ObWQ TW`S ^`]bSQbWdS
        eW\R ]` VOWZ TW`ab RO[OUSa bVS `]]T ]` eOZZa O\R bVS         a^`W\YZS` agabS[& ]` T`][ O V]caSV]ZR O^^ZWO\QS RcS b]
        eW\R T]`QSa `OW\& a\]e& aZSSb& aO\R ]` Rcab bV`]cUV          OQQWRS\bOZ RWaQVO`US ]` ]dS`TZ]e( >]eSdS`& [I R] \]b
        bVS RO[OUSR `]]T ]` eOZZ5                                    Q]dS` Z]aa& W\QZcRW\U S\acW\U Z]aa ]` bVS Q]ab ]T bSO`W\U
     P% Z]aa b] eObS`Q`OTb O\R bVSW` b`OWZS`a& Tc`\WaVW\Ua&          ]cb O\R `S^ZOQW\U O\g ^O`b ]T ]SYV H[IPPMRK& QOcaSR Pg
        S_cW^[S\b O\R []b]`a c\ZSaa W\aWRS O TcZZg S\QZ]aSR          bVS RWaQVO`US ]` ]dS`TZ]e ]T eObS` ]` abSO[ T`][ eWbVW\
        FYMPHMRK WXVYGXYVI( >]eSdS`& [I R] Q]dS` QO\]Sa              O ^Zc[PW\U& VSObW\U ]` OW` Q]\RWbW]\W\U agabS[&
        O\R `]eP]Oba ]\ bVS VIWMHIRGI TVIQMWIW(                      V]caSV]ZR O^^ZWO\QS ]` TW`S ^`]bSQbWdS a^`W\YZS` agabS[
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 87 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                     Rb h f !22!p g!39


    eVS`S bVS a]c`QS ]T bVS RWaQVO`US ]` ]dS`TZ]e Wa SWbVS`            S% bVSTb T`][ bVOb ^O`b ]T bVS VIWMHIRGI TVIQMWIW
    PSZ]e bVS ac`TOQS ]T bVS U`]c\R ]` eWbVW\ ]` PSZ]e bVS                `S\bSR Pg ]SY b] ]bVS` bVO\ O\ MRWYVIH TIVWSR(
    aZOP ]` T]c\RObW]\ ]T bVS H[IPPMRK SfQS^b Oa a^SQWTWQOZZg
                                                                  +0( 7`SOYOUS ]T UZOaa& [SO\W\U RO[OUS b] Q]dS`SR ^S`a]\OZ




                                                                                               k
    ^`]dWRSR W\ ?IGXMSR 6& .HHMXMSREP =VSXIGXMSR& c\RS` WbS[




                                                                                            ler
    +,& 3SYRHEXMSR BEXIV 1EQEKI(                                      ^`]^S`bg QOcaSR Pg P`SOYOUS ]T UZOaa Q]\abWbcbW\U O ^O`b
                                                                      ]T O\g FYMPHMRK WXVYGXYVI ]\ bVS VIWMHIRGI TVIQMWIW(




                                                                                         tC
    BI R] \]b Q]dS` Z]aa b] bVS agabS[ ]` O^^ZWO\QS T`][              IVWa R]Sa \]b W\QZcRS RO[OUS b] bVS UZOaa(
    eVWQV bVS eObS` ]` abSO[ SaQO^Sa& ]` Z]aa T`][ eObS`




                                                                                     ric
    eVWQV POQYa c^ bV`]cUV aSeS`a ]` R`OW\a ]` ]dS`TZ]ea          8SWWIW BI 1S ;SX 0SZIV ARHIV 0SZIVEKIW .$ /
    T`][ O ac[^ ^c[^& ac[^ ^c[^ eSZZ ]` ]bVS` agabS[              ERH 0-




                                                                                  ist
    RSaWU\SR T]` bVS `S[]dOZ ]T acPac`TOQS eObS` eVWQV Wa         6( J\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI .& <XLIV
    R`OW\SR T`][ O T]c\RObW]\ O`SO ]T O ab`cQbc`S(




                                                                               sD
                                                                     ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / ]` =IVWSREP =VSTIVX]
                                                                     =VSXIGXMSR`0SZIVEKI 0 ]T bVWa ^]ZWQg& [I R] \]b Q]dS`
+.( <`SShW\U ]T O ^Zc[PW\U& VSObW\U ]` OW` Q]\RWbW]\W\U              O\g Z]aa eVWQV Q]\aWaba ]T& Wa QOcaSR Pg& ]` e]cZR \]b




                                                                            es
    agabS[& O\ Ocb][ObWQ TW`S ^`]bSQbWdS a^`W\YZS` agabS[            VOdS ]QQc``SR Pcb T]`& ]\S ]` []`S ]T bVS T]ZZ]eW\U
    ]` O V]caSV]ZR O^^ZWO\QS(



                                                                        rg
                                                                     SfQZcRSR SdS\ba& ^S`WZa ]` Q]\RWbW]\a( HcQV Z]aa Wa
                                                                     SfQZcRSR `SUO`RZSaa ]T4 O% bVS QOcaS ]` a]c`QS ]T bVS
    BI R] \]b Q]dS` Z]aa Ob bVS VIWMHIRGI TVIQMWIW c\RS`
    WbS[a +,& +-& O\R +.& W[[SRWObSZg OP]dS& eVWQV Wa QOcaSR       BuSfQZcRSR SdS\b& ^S`WZ ]` Q]\RWbW]\5 P% O\g ]bVS` QOcaSa
                                                                     Q]\b`WPcbW\U Q]\Qc``S\bZg ]` W\ O\g aS_cS\QS eWbV bVS
                                                                  n
    Pg T`SShW\U eVWZS bVS FYMPHMRK WXVYGXYVI Wa dOQO\b&
                                                                     SfQZcRSR SdS\b& ^S`WZ ]` Q]\RWbW]\ b] ^`]RcQS bVS Z]aa5 ]`
    c\]QQc^WSR ]` c\RS` Q]\ab`cQbW]\& ]` eVS\ T`SShW\U
                                                                 ily

                                                                     Q% eVSbVS` bVS SfQZcRSR SdS\b& ^S`WZ ]` Q]\RWbW]\ W\d]ZdSa
    `SacZba T`][ O ZOQY ]T cbWZWbg aS`dWQSa Ob bVS VIWMHIRGI
                                                                     Wa]ZObSR ]` eWRSa^`SOR RO[OUS& O`WaSa T`][ \Obc`OZ&
                                                            ar


    TVIQMWIW b] eVWQV WbS[ 6(+* W\ 8SWWIW BI 1S ;SX 0SZIV
                                                                     [O\'[ORS ]` ]bVS` T]`QSa& ]` O`WaSa Oa O `SacZb ]T O\g
    ARHIV 0SZIVEKIW .$ / ERH 0 O^^ZWSa& c\ZSaa ]SY VOdS
                                                        M




                                                                     Q][PW\ObW]\ ]T bVSaS T]`QSa(
    caSR `SOa]\OPZS QO`S b] [OW\bOW\ VSOb W\ bVS FYMPHMRK            +( <Z]]R& W\QZcRW\U& Pcb \]b ZW[WbSR b]& ac`TOQS eObS`&
    WXVYGXYVI( ?T bVS FYMPHMRK WXVYGXYVI Wa \]b S_cW^^SR eWbV
                                                     of




                                                                          eOdSa& bWROZ eObS` ]` ]dS`TZ]e ]T O\g P]Rg ]T eObS`&
    O\ Ocb][ObWQ TW`S ^`]bSQbWdS a^`W\YZS` agabS[& ]SY [Og                ]` a^`Og T`][ O\g ]T bVSaS& eVSbVS` ]` \]b R`WdS\ Pg
                                                 e




    SZSQb b] aVcb ]TT bVS eObS` ac^^Zg O\R R`OW\ bVS eObS`                eW\R(
                                             ffic




    T`][ bVS agabS[a O\R O^^ZWO\QSa W\abSOR ]T [OW\bOW\W\U
    VSOb W\ bVS FYMPHMRK WXVYGXYVI(                                    ,(   LObS` ]` O\g ]bVS` acPabO\QS bVOb POQYa c^ bV`]cUV
                                         O




                                                                            aSeS`a ]` R`OW\a(
+/( IVSTb& ]` ObbS[^bSR bVSTb& W\QZcRW\U RWaO^^SO`O\QS ]T
                                      y




    ^`]^S`bg T`][ O Y\]e\ ^ZOQS eVS\ Wb Wa ZWYSZg bVOb O bVSTb         -(   LObS` ]` O\g ]bVS` acPabO\QS bVOb ]dS`TZ]ea T`][
                                   op




    VOa ]QQc``SR( 6\g bVSTb [cab PS ^`][^bZg `S^]`bSR b] bVS                O ac[^ ^c[^& ac[^ ^c[^ eSZZ ]` ]bVS` agabS[
    ^]ZWQS(
                                C




                                                                            RSaWU\SR T]` bVS `S[]dOZ ]T acPac`TOQS eObS` eVWQV
                                                                            Wa R`OW\SR T`][ O T]c\RObW]\ O`SO ]T O ab`cQbc`S(
    BI R] \]b Q]dS`4
                               ial




    O% bVSTb ]` ObbS[^bSR bVSTb Q][[WbbSR Pg O\ MRWYVIH                .( LObS` ]` O\g ]bVS` acPabO\QS ]\ ]` PSZ]e bVS
                          fic




       TIVWSR5                                                            ac`TOQS ]T bVS U`]c\R( IVWa W\QZcRSa eObS` ]` O\g
    P% bVSTb W\ ]` T`][ bVS VIWMHIRGI TVIQMWIW eVWZS c\RS`
                    of




                                                                          ]bVS` acPabO\QS eVWQV SfS`ba ^`Saac`S ]\& ]` TZ]ea&
       Q]\ab`cQbW]\ ]` ]T [ObS`WOZa O\R ac^^ZWSa T]` caS W\               aSS^a ]` ZSOYa bV`]cUV O\g ^O`b ]T bVS VIWMHIRGI
                  Un




       Q]\ab`cQbW]\& c\bWZ bVS H[IPPMRK Wa Q][^ZSbSR O\R                  TVIQMWIW(
       ]QQc^WSR5
    Q% bVSTb ]T O\g ^`]^S`bg eVWZS Ob O\g ]bVS` `SaWRS\QS              BI R] Q]dS` WYHHIR ERH EGGMHIRXEP RW`SQb ^VgaWQOZ Z]aa
       ]e\SR& `S\bSR b] ]` ]QQc^WSR Pg O\ MRWYVIH TIVWSR               QOcaSR Pg TW`S ]` Sf^Z]aW]\ `SacZbW\U T`][ WbS[a + bV`]cUV
       c\ZSaa bVS MRWYVIH TIVWSR Wa bS[^]`O`WZg `SaWRW\U               . ZWabSR OP]dS(
       bVS`S5
    R% bVSTb ]T b`OWZS`a& QO[^S`a& eObS`Q`OTb& W\QZcRW\U               /(   ;O`bV []dS[S\b ]T O\g bg^S& W\QZcRW\U& Pcb \]b
       Tc`\WaVW\Ua& S_cW^[S\b O\R ]cbP]O`R []b]`a&                          ZW[WbSR b]& SO`bV_cOYS& d]ZQO\WQ S`c^bW]\& ZOdO TZ]e&
       OeOg T`][ bVS VIWMHIRGI TVIQMWIW5 ]`                                 ZO\RaZWRS& acPaWRS\QS& [cRTZ]e& ^`Saac`S& aW\YV]ZS&
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 88 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                         Rb h f !23!p g!39
Rp mjd z !o v n c f s<




         S`]aW]\& ]` bVS aW\YW\U& `WaW\U& aVWTbW\U& Q`SS^W\U&              a]ZWRa& eOabS [ObS`WOZa& ]` ]bVS` W``WbO\ba&
         Sf^O\RW\U& PcZUW\U& Q`OQYW\U& aSbbZW\U ]` Q]\b`OQbW\U             Q]\bO[W\O\ba ]` ^]ZZcbO\ba(
         ]T bVS SO`bV( IVWa SfQZcaW]\ O^^ZWSa eVSbVS` ]` \]b
                                                                           >]eSdS`& [I eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] WYHHIR




                                                                                               k
         bVS SO`bV []dS[S\b Wa Q][PW\SR eWbV eObS`(




                                                                                            ler
                                                                           ERH EGGMHIRXEP RW`SQb ^VgaWQOZ Z]aa eVWQV Q]\aWaba ]T&
         BI R] Q]dS` WYHHIR ERH EGGMHIRXEP RW`SQb ^VgaWQOZ                 Wa QOcaSR Pg& ]` e]cZR \]b VOdS ]QQc``SR Pcb T]`4




                                                                                         tC
         Z]aa QOcaSR Pg TW`S ]` Sf^Z]aW]\ `SacZbW\U T`][ SO`bV             O% O TW`S ]` O\ Sf^Z]aW]\ Ob ]SYV VIWMHIRGI
         []dS[S\b(                                                              TVIQMWIW5




                                                                                     ric
                                                                           P% a[]YS ]` a]]b `SacZbW\U T`][ T]]R ^`S^O`ObW]\ Ob
    0( 6QbW]\a bOYS\ Pg QWdWZ& U]dS`\[S\bOZ ]` [WZWbO`g                         ]SYV VIWMHIRGI TVIQMWIW5




                                                                                  ist
       OcbV]`WbWSa4                                                        Q% bVS [OZTc\QbW]\ ]T O VSObW\U ]` OW` Q]\RWbW]\W\U
       O% b] S\T]`QS O\g PcWZRW\U Q]RSa& ]`RW\O\QSa ]`                          agabS[ ]` O V]caSV]ZR O^^ZWO\QS Ob ]SYV




                                                                               sD
           ZOea `SUcZObW\U ]` `S_cW`W\U bVS Q]\ab`cQbW]\&                       VIWMHIRGI TVIQMWIW5
           `SQ]\ab`cQbW]\& [OW\bS\O\QS& `S^ZOQS[S\b&                       R% a[]YS& a]]b ]` Tc[Sa ]`WUW\ObW\U OeOg T`][




                                                                           es
           `S^OW`& ^ZOQS[S\b ]` RS[]ZWbW]\ ]T O\g FYMPHMRK                      ]SYV VIWMHIRGI TVIQMWIW& ^`]dWRSR bVS a[]YS&
           WXVYGXYVI& ]bVS` ab`cQbc`S ]` ZO\R Ob bVS                            a]]b ]` Tc[Sa4



                                                                        rg
           VIWMHIRGI TVIQMWIW5 ]`                                               +% eS`S \]b T`][ W\Rcab`WOZ& U]dS`\[S\bOZ ]`
       P% `S_cSabW\U& RS[O\RW\U ]` ]`RS`W\U bVOb O\
           MRWYVIH TIVWSR bSab T]`& []\Wb]`& QZSO\ c^&             Bu                [WZWbO`g ]^S`ObW]\a& OU`WQcZbc`OZ a[cRUW\U&
                                                                                     ]` bVS [O\cTOQbc`W\U ]T O\g Q]\b`]ZZSR
                                                                  n
           `S[]dS& Q]\bOW\& b`SOb& RSb]fWTg& RSQ]\bO[W\ObS&                          acPabO\QS5 O\R
           ]` \Scb`OZWhS& ]` W\ O\g eOg `Sa^]\R b] ]` OaaSaa                    ,% RWR \]b `SacZb T`][ \cQZSO` VOhO`R& [SO\W\U
                                                                 ily

           bVS STTSQba ]T& O\g Z]aa ]` ^]bS\bWOZ Z]aa Ob bVS                         \cQZSO` `SOQbW]\& RWaQVO`US& `ORWObW]\ ]`
                                                             ar


           VIWMHIRGI TVIQMWIW(                                                       `ORW]OQbWdS Q]\bO[W\ObW]\& ]` O\g
                                                                                     Q]\aS_cS\QS ]T O\g ]T bVSaS5
                                                        M




         >]eSdS`& [I eWZZ Q]dS` WYHHIR ERH EGGMHIRXEP                      S% a^`Og& ]dS`a^`Og& a^ObbS`& ]` a^WZZOUS& Pg O
         RW`SQb ^VgaWQOZ Z]aa QOcaSR Pg OQbW]\a ]T QWdWZ&                       ^S`a]\ Z]QObSR ]\ bVS U`]c\R Ob bVS VIWMHIRGI
                                                     of




         U]dS`\[S\bOZ ]` [WZWbO`g OcbV]`Wbg b] ^`SdS\b bVS                      TVIQMWIW ]` W\ ]` c^]\ O ab`cQbc`S [I Q]dS` Ob
                                                  e




         a^`SOR ]T TW`S(                                                        bVS VIWMHIRGI TVIQMWIW& ]T ZOeTcZZg ^]aaSaaSR&
                                              ffic




                                                                                Q][[S`QWOZZg OdOWZOPZS ac^^ZWSa [O\cTOQbc`SR
    1(   DcQZSO` VOhO`R& [SO\W\U \cQZSO` `SOQbW]\&                              ]` ^`]RcQSR T]` caS W\ T]]R ^`S^O`ObW]\&
         RWaQVO`US& `ORWObW]\ ]` `ORW]OQbWdS Q]\bO[W\ObW]\&
                                          O




                                                                                ^S`a]\OZ VgUWS\S& ]` T]` QZSO\W\U ]` [OW\bOW\W\U
         ]` O\g Q]\aS_cS\QS ]T O\g ]T bVSaS( B]aa eVWQV                         O `SaWRS\bWOZ ^`]^S`bg ]` ^S`a]\OZ ^`]^S`bg5
                                       y




         Q]\aWaba ]T& Wa QOcaSR Pg& ]` e]cZR \]b VOdS ]QQc``SR             T% a^WZZOUS ]` `SZSOaS Ob ]SYV VIWMHIRGI TVIQMWIW
                                    op




         Pcb T]`& bVS \cQZSO` VOhO`R Wa \]b Q]\aWRS`SR Z]aa Pg                  ]T UOa ]` ]WZ& W\ O\g T]`[& caSR b] ^`S^O`S T]]Ra
         TW`S& Sf^Z]aW]\ ]` a[]YS(                                              Ob ]SYV VIWMHIRGI TVIQMWIW& ]` b] VSOb bVS
                                C




                                                                                H[IPPMRK ]` ]bVS` FYMPHMRK WXVYGXYVIW Ob ]SYV
    2( O%    LO`& eVSbVS` RSQZO`SR ]` c\RSQZO`SR5
                               ial




                                                                                VIWMHIRGI TVIQMWIW& eVS\ acQV a^WZZOUS ]`
       P%    eO`ZWYS OQba5                                                      `SZSOaS `SacZba W\ O TW`S ]` O\ Sf^Z]aW]\ Ob ]SYV
                          fic




       Q%    W\dOaW]\5                                                          VIWMHIRGI TVIQMWIW5 ]`
       R%    W\ac``SQbW]\5                                                 U% TcSZ& ]WZ ]` ]bVS` TZcWRa \SQSaaO`g b] ]^S`ObS O
                    of




       S%    `SPSZZW]\5                                                         []b]`WhSR ZO\R dSVWQZS WT& Ob bVS bW[S ]T bVS Z]aa&
                  Un




       T%    `Sd]ZcbW]\5                                                        acQV TcSZ& ]WZ ]` ]bVS` TZcWRa O`S PSW\U caSR a]ZSZg
       U%    QWdWZ eO`5                                                         T]` bVS ^c`^]aS ]T ]^S`ObW\U O []b]`WhSR ZO\R
       V%    cac`^SR ^]eS`5                                                     dSVWQZS O\R bVS Z]aa `SacZba T`][ O Q]ZZWaW]\& Ob
       W%    RSab`cQbW]\ T]` O [WZWbO`g ^c`^]aS5 ]`                             bVS VIWMHIRGI TVIQMWIW& ]T bVS []b]`WhSR ZO\R
       X%    OQbW]\ bOYS\ Pg QWdWZ& U]dS`\[S\bOZ ]` [WZWbO`g                    dSVWQZS eWbV ^`]^S`bg [I Q]dS` c\RS` 1[IPPMRK
             OcbV]`Wbg b] VW\RS` ]` RSTS\R OUOW\ab O\ OQbcOZ                    =VSXIGXMSR`0SZIVEKI . ]` <XLIV ?XVYGXYVIW
             ]` W[^S\RW\U S\S[g OQb(                                            =VSXIGXMSR`0SZIVEKI /(
    3( KO^]`a& Tc[Sa& a[]YS& a[]U& a]]b& OZYOZWa& OQWRa&               +*( BOQY ]T cbWZWbg aS`dWQSa Ob bVS VIWMHIRGI TVIQMWIW&
       b]fWQ QVS[WQOZa& b]fWQ UOaaSa& b]fWQ ZW_cWRa& b]fWQ                 [SO\W\U Z]aa ]` W\bS``c^bW]\ ]T& ZOQY ]` Z]aa ]T OQQSaa
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 89 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                       Rb h f !24!p g!39


         b]& ]` c\OdOWZOPWZWbg ]T& ]\S ]` []`S cbWZWbg aS`dWQSa               BI 1S ;SX 0SZIV ARHIV 0SZIVEKIW .$ / ERH 0 b]
         T]` bVS VIWMHIRGI TVIQMWIW& W\QZcRW\U& Pcb \]b ZW[WbSR               ^`]RcQS O Z]aa(
         b]& SZSQb`WQ& \Obc`OZ UOa ]` ]bVS` TcSZa& eObS`&
                                                                    7(   J\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI .& <XLIV




                                                                                                 k
         aO\WbObW]\& aSeS`& QOPZS ]` Q][[c\WQObW]\ aS`dWQSa&




                                                                                              ler
         c\ZSaa bVS ZOQY ]T cbWZWbg aS`dWQSa `SacZba a]ZSZg T`][         ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / ]` =IVWSREP =VSTIVX]
         O WYHHIR ERH EGGMHIRXEP RW`SQb ^VgaWQOZ Z]aa b]                 =VSXIGXMSR`0SZIVEKI 0 ]T bVWa ^]ZWQg& [I R] \]b Q]dS`




                                                                                           tC
         ^`]^S`bg Z]QObSR Ob bVS VIWMHIRGI TVIQMWIW QOcaSR               O\g Z]aa Q]\aWabW\U ]T ]` QOcaSR Pg []ZR& Tc\Uca& eSb `]b&
         Pg O\ SdS\b& ^S`WZ ]` Q]\RWbW]\ \]b SfQZcRSR Pg bVWa            R`g `]b ]` ]bVS` [WQ`]PSa( IVWa W\QZcRSa O\g Z]aa eVWQV& W\




                                                                                       ric
         ^]ZWQg(                                                         eV]ZS ]` W\ ^O`b& O`WaSa ]cb ]T& Wa OUU`OdObSR Pg ]` `SacZba
                                                                         T`][ []ZR& Tc\Uca& eSb `]b& R`g `]b ]` ]bVS` [WQ`]PSa(




                                                                                    ist
         LVS\ bVS ZOQY ]T cbWZWbg aS`dWQSa `SacZba W\ T`SShW\U
         ]T4                                                             IVWa SfQZcaW]\ O^^ZWSa `SUO`RZSaa ]T eVSbVS` []ZR&




                                                                                 sD
         O% ^Zc[PW\U& Ocb][ObWQ TW`S ^`]bSQbWdS a^`W\YZS`                Tc\Uca& eSb `]b& R`g `]b ]` ]bVS` [WQ`]PSa O`WaSa T`][ O\g
             agabS[& VSObW\U ]` OW` Q]\RWbW]\W\U agabS[a5 ]`             ]bVS` QOcaS ]T Z]aa& W\QZcRW\U& Pcb \]b ZW[WbSR b]& O Z]aa




                                                                              es
         P% V]caSV]ZR O^^ZWO\QSa5                                        W\d]ZdW\U eObS`& eObS` RO[OUS ]` RWaQVO`US& eVWQV
                                                                         [Og ]bVS`eWaS PS Q]dS`SR Pg bVWa ^]ZWQg& SfQS^b Oa



                                                                          rg
         ]` eVS\ bVS ZOQY ]T cbWZWbg aS`dWQSa `SacZba W\
                                                                         a^SQWTWQOZZg ^`]dWRSR W\ ?IGXMSR 6 0SRHMXMSRW& 9SPH$
         RWaQVO`US& ZSOYOUS ]` ]dS`TZ]e T`][ eWbVW\ O% ]` P%
         OP]dS QOcaSR Pg T`SShW\U& [I R] Q]dS` WYHHIR ERH
         EGGMHIRXEP RW`SQb ^VgaWQOZ Z]aa QOcaSR Pg bVS
                                                                     Bu  3YRKYW$ BIX >SX .RH 1V] >SX <V <XLIV 9MGVSFIW
                                                                         >IQIHMEXMSR .W . 1MVIGX >IWYPX <J . 0SZIVIH BEXIV
                                                                    n
                                                                         8SWW(
         T`SShW\U WT ]SY caSR `SOa]\OPZS QO`S b] [OW\bOW\ VSOb
                                                                   ily

         W\ bVS FYMPHMRK WXVYGXYVI( ?T bVS FYMPHMRK WXVYGXYVI Wa    8( LVS\ Z]aa Wa \]b SfQZcRSR c\RS` ^O`OU`O^V 6 ]`
         \]b S_cW^^SR eWbV O\ Ocb][ObWQ TW`S ^`]bSQbWdS
                                                             ar


                                                                       ^O`OU`O^V 7 ]T 8SWWIW BI 1S ;SX 0SZIV ARHIV
         a^`W\YZS` agabS[& ]SY [Og SZSQb b] aVcb ]TT bVS eObS`         0SZIVEKIW .$ / ERH 0& O\R bVS`S O`S be] ]` []`S QOcaSa
                                                         M




         ac^^Zg O\R R`OW\ bVS eObS` T`][ bVS agabS[a O\R               ]T Z]aa b] bVS Q]dS`SR ^`]^S`bg& [I R] \]b Q]dS` bVS Z]aa
         O^^ZWO\QSa W\abSOR ]T [OW\bOW\W\U VSOb W\ bVS                 WT bVS ^`SR][W\O\b QOcaS$a% ]T Z]aa Wa $O`S% SfQZcRSR
                                                      of




         FYMPHMRK WXVYGXYVI(                                           c\RS` ^O`OU`O^V 9& W[[SRWObSZg PSZ]e(
                                                   e




    ++( ?\OPWZWbg ]T O\ MRWYVIH TIVWSR b] caS& OQQSaa ]` `SbOW\
                                              ffic




                                                                    9( J\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI .& <XLIV
        ^S`a]\OZ ^`]^S`bg [I Q]dS` c\RS` =IVWSREP =VSTIVX]             ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / ]` =IVWSREP =VSTIVX]
        =VSXIGXMSR`0SZIVEKI 0 RcS b] O\ OQbcOZ& W[^S\RW\U
                                          O




                                                                       =VSXIGXMSR`0SZIVEKI 0 ]T bVWa ^]ZWQg& [I R] \]b Q]dS`
        ]` Sf^SQbSR ZOQY& W[^OaaOPWZWbg ]` c\OdOWZOPWZWbg ]T           O\g Z]aa Q]\aWabW\U ]T ]` QOcaSR Pg ]\S ]` []`S ]T bVS
        O\g `SOa]\OPZS [SO\a ]T W\U`Saa b] ]` SU`Saa T`][
                                       y




                                                                       T]ZZ]eW\U SfQZcRSR SdS\ba& ^S`WZa ]` Q]\RWbW]\a( HcQV Z]aa
                                    op




        bVS VIWMHIRGI TVIQMWIW ]` O\g ]bVS` Z]QObW]\ eVS`S             Wa SfQZcRSR `SUO`RZSaa ]T eVSbVS` bVS SfQZcRSR SdS\b&
        bVS ^`]^S`bg Wa Z]QObSR& W\QZcRW\U& Pcb \]b ZW[WbSR b]&        ^S`WZ ]` Q]\RWbW]\ W\d]ZdSa Wa]ZObSR ]` eWRSa^`SOR
                                 C




        `]ORa& VWUVeOga& QOcaSeOga& aWRSeOZYa& ^ObVa& `OWZa&           RO[OUS& O`WaSa T`][ \Obc`OZ& [O\'[ORS ]` ]bVS` T]`QSa&
        P`WRUSa& bc\\SZa ]` eObS`eOga(                                 ]` O`WaSa Oa O `SacZb ]T O\g Q][PW\ObW]\ ]T bVSaS T]`QSa(
                               ial




                                                                       +( IVS TOWZc`S Pg O\g MRWYVIH TIVWSR b] bOYS OZZ
         <]` ^c`^]aSa ]T bVWa SfQZcaW]\& O ^O`bWQcZO` [SO\a ]T
                          fic




                                                                            `SOa]\OPZS abS^a b] aOdS O\R ^`SaS`dS ^`]^S`bg
         W\U`Saa ]` SU`Saa eWZZ PS Q]\aWRS`SR W[^OaaOPZS ]`
                                                                            eVS\ bVS ^`]^S`bg Wa S\RO\US`SR Pg O QOcaS ]T Z]aa
                    of




         c\OdOWZOPZS WT4
                                                                            [I Q]dS`(
         O% Wb QO\\]b PS aOTSZg b`OdSZSR RcS b] ^VgaWQOZ
                  Un




             RO[OUS ]` RSab`cQbW]\ ]T bVOb [SO\a ]T W\U`Saa              ,(   ?\bS\bW]\OZ ]` Q`W[W\OZ OQba ]T ]` Ob bVS RW`SQbW]\ ]T
             ]` SU`Saa5 ]`                                                    O\g MRWYVIH TIVWSR& WT bVS Z]aa bVOb ]QQc`a4
         P% Wb QO\\]b PS b`OdSZSR RcS b] OQbW]\a Pg ]bVS`a&                   O% [Og PS `SOa]\OPZg Sf^SQbSR b] `SacZb T`][ acQV
             W\QZcRW\U& Pcb \]b ZW[WbSR b]& QWdWZ& U]dS`\[S\bOZ                   OQba5 ]`
             ]` [WZWbO`g OcbV]`WbWSa eVWQV ^`]VWPWb ]` `Sab`WQb               P% Wa bVS W\bS\RSR `SacZb ]T acQV OQba(
             b`OdSZ caW\U bVOb [SO\a ]T W\U`Saa ]` SU`Saa(
                                                                              IVWa SfQZcaW]\ eWZZ \]b O^^Zg b] O\ W\\]QS\b a^]caS
    +,( LSObVS` 8]\RWbW]\a bVOb Q]\b`WPcbS W\ O\g eOg eWbV                    ]` MRWYVIH TIVWSR eV] RWR \]b Q]\b`WPcbS b] acQV
        O\ SdS\b& ^S`WZ ]` Q]\RWbW]\ SfQZcRSR c\RS` 8SWWIW
              Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 90 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                         Rb h f !25!p g!39
Rp mjd z !o v n c f s<




          Z]aa ]` b] bVS W\bS`Sab ]T O\ W\\]QS\b a^]caS ]`              ?\ \] SdS\b aVOZZ SYV ^Og[S\b T]` ORRWbW]\OZ ZWdW\U
          MRWYVIH TIVWSR W\ bVS RO[OUSR ^`]^S`bg(                       Sf^S\aSa SfQSSR bVS BW[Wb ET BWOPWZWbg aV]e\ ]\ ]SYV
                                                                        F]ZWQg 9SQZO`ObW]\a T]` 6RRWbW]\OZ BWdW\U ;f^S\aS(
          IVWa SfQZcaW]\ O^^ZWSa `SUO`RZSaa ]T eVSbVS` bVS




                                                                                                k
                                                                                             ler
          MRWYVIH TIVWSR Wa OQbcOZZg QVO`USR eWbV& ]` Q]\dWQbSR         BI R] \]b Q]dS` O\g Z]ab W\Q][S ]` Sf^S\aS RcS b] bVS
          ]T& O Q`W[S(                                                  QO\QSZZObW]\ ]T O ZSOaS ]` OU`SS[S\b(




                                                                                          tC
     -(   FZO\\W\U& 8]\ab`cQbW]\ ]` COW\bS\O\QS& [SO\W\U                D] RSRcQbWPZS O^^ZWSa b] bVWa ^`]bSQbW]\(




                                                                                      ric
          TOcZbg& W\ORS_cObS ]` RSTSQbWdS4
          O% ^ZO\\W\U& h]\W\U& RSdSZ]^[S\b& ac`dSgW\U& aWbW\U5     ,(   0MZMP$ 4SZIVRQIRXEP .RH 9MPMXEV] .YXLSVMXMIW




                                                                                   ist
          P% RSaWU\& a^SQWTWQObW]\a& e]`Y[O\aVW^& `S^OW`&               BI eWZZ ^Og bVS `SOa]\OPZS O\R \SQSaaO`g W\Q`SOaS
               Q]\ab`cQbW]\& `S\]dObW]\& `S[]RSZW\U& U`ORW\U&           W\ ZWdW\U Sf^S\aSa c^ b] !+/* ^S` ROg& T]` c^ b] be]




                                                                                sD
               Q][^OQbW]\5                                              eSSYa aV]cZR QWdWZ& U]dS`\[S\bOZ ]` [WZWbO`g OcbV]`WbWSa
          Q% [ObS`WOZa caSR W\ `S^OW`& Q]\ab`cQbW]\&                    ^`]VWPWb bVS caS ]T bVS VIWMHIRGI TVIQMWIW RcS b] O Z]aa




                                                                            es
               `S\]dObW]\ ]` `S[]RSZW\U5 ]`                             Ob O \SWUVP]`W\U ^`S[WaSa QOcaSR Pg O\ SdS\b& ^S`WZ ]`
          R% [OW\bS\O\QS5                                               Q]\RWbW]\ [I W\ac`S OUOW\ab c\RS` 1[IPPMRK =VSXIGXMSR`



                                                                         rg
                                                                        0SZIVEKI .& <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / ]`
          ]T ^`]^S`bg eVSbVS` ]\ ]` ]TT bVS VIWMHIRGI
          TVIQMWIW Pg O\g ^S`a]\ ]` ]`UO\WhObW]\(                   Bu  =IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI 0( >]eSdS`&
                                                                        ^Og[S\ba T]` W\Q`SOaS W\ ZWdW\U Sf^S\aSa RcS b]
                                                                   n
                                                                        `S[SRWObW]\ ]T []ZR& Tc\Uca& eSb `]b ]` R`g `]b eWZZ \]b PS
?IGXMSR 6 .HHMXMSREP =VSXIGXMSR                                         ^OWR W\ ORRWbW]\ b] O\g O[]c\ba ^OWR ]` ^OgOPZS c\RS`
                                                                  ily

+(   .HHMXMSREP 8MZMRK 2\TIRWI                                          ?IGXMSR 6 0SRHMXMSRW& 9SPH$ 3YRKYW$ BIX >SX .RH 1V]
                                                              ar


     BI eWZZ ^Og bVS `SOa]\OPZS W\Q`SOaS W\ ZWdW\U Sf^S\aSa             >SX <V <XLIV 9MGVSFIW >IQIHMEXMSR .W . 1MVIGX >IWYPX
     \SQSaaO`g b] [OW\bOW\ ]SYV \]`[OZ abO\RO`R ]T ZWdW\U               <J . 0SZIVIH BEXIV 8SWW(
                                                             M




     eVS\ O RW`SQb ^VgaWQOZ Z]aa [I Q]dS` c\RS` 1[IPPMRK
     =VSXIGXMSR`0SZIVEKI .& <XLIV ?XVYGXYVIW =VSXIGXMSR`                IVS be]'eSSY ^S`W]R ]T bW[S `STS`S\QSR OP]dS Wa \]b
                                                        of




     0SZIVEKI / ]` =IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI 0              ZW[WbSR Pg bVS bS`[W\ObW]\ ]T bVWa ^]ZWQg(
                                                    e




     [OYSa ]SYV VIWMHIRGI TVIQMWIW c\W\VOPWbOPZS( >]eSdS`&
                                               ffic




     ORRWbW]\OZ ZWdW\U Sf^S\aS RcS b] `S[SRWObW]\ ]T []ZR&              D] RSRcQbWPZS O^^ZWSa b] bVWa ^`]bSQbW]\(
     Tc\Uca& eSb `]b ]` R`g `]b eWZZ \]b PS ^OWR W\ ORRWbW]\ b]
     O\g O[]c\ba ^OWR ]` ^OgOPZS c\RS` ?IGXMSR 6 0SRHMXMSRW&       -(   1IFVMW >IQSZEP
                                           O




     9SPH$ 3YRKYW$ BIX >SX .RH 1V] >SX <V <XLIV 9MGVSFIW                BI eWZZ ^Og `SOa]\OPZS Sf^S\aSa ]SY W\Qc` b] `S[]dS
                                        y




     >IQIHMEXMSR .W . 1MVIGX >IWYPX <J . 0SZIVIH BEXIV                  RSP`Wa ]T Q]dS`SR ^`]^S`bg RO[OUSR Pg O Z]aa [I Q]dS`(
                                     op




     8SWW(                                                              ?T bVS Z]aa b] bVS Q]dS`SR ^`]^S`bg O\R bVS Q]ab ]T RSP`Wa
                                                                        `S[]dOZ O`S []`S bVO\ bVS BW[Wb ET BWOPWZWbg aV]e\ ]\
                                  C




     FOg[S\b T]` ORRWbW]\OZ ZWdW\U Sf^S\aS Oa O `SacZb ]T O             bVS F]ZWQg 9SQZO`ObW]\a T]` bVS Q]dS`SR ^`]^S`bg& [I
     Q]dS`SR Z]aa c\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI .&                 eWZZ ^Og c^ b] O\ ORRWbW]\OZ /" ]T bVOb ZW[Wb T]` RSP`Wa
                               ial




     <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / ]` =IVWSREP                 `S[]dOZ(
                          fic




     =VSTIVX] =VSXIGXMSR`0SZIVEKI 0 eWZZ PS ZW[WbSR b] bVS
     ZSOab ]T bVS T]ZZ]eW\U4                                       .( 2QIVKIRG] >IQSZEP <J =VSTIVX]
                    of




     O% bVS bW[S ^S`W]R `S_cW`SR b] `S^OW` ]` `S^ZOQS bVS             BI eWZZ ^Og T]` WYHHIR ERH EGGMHIRXEP RW`SQb ^VgaWQOZ
                  Un




         ^`]^S`bg [I Q]dS`& caW\U RcS RWZWUS\QS O\R RWa^ObQV5         Z]aa b] Q]dS`SR ^`]^S`bg T`][ O\g QOcaS eVWZS `S[]dSR
     P% WT ]SY ^S`[O\S\bZg `SZ]QObS& bVS aV]`bSab bW[S T]`            T`][ O ^`S[WaSa PSQOcaS ]T RO\US` T`][ O Z]aa [I Q]dS`(
         ]SYV V]caSV]ZR b] aSbbZS SZaSeVS`S5 ]`                       F`]bSQbW]\ Wa ZW[WbSR b] O -*'ROg ^S`W]R T`][ RObS ]T
     Q% +, []\bVa(                                                    `S[]dOZ( IVWa ^`]bSQbW]\ R]Sa \]b W\Q`SOaS bVS ZW[Wb ]T
                                                                      ZWOPWZWbg bVOb O^^ZWSa b] bVS Q]dS`SR ^`]^S`bg(
     IVSaS ^S`W]Ra ]T bW[S O`S \]b ZW[WbSR Pg bVS bS`[W\ObW]\
     ]T bVWa ^]ZWQg(                                               /(   3MVI 1ITEVXQIRX 0LEVKIW
                                                                        BI eWZZ ^Og c^ b] !/** T]` aS`dWQS QVO`USa [ORS Pg TW`S
                                                                        RS^O`b[S\ba QOZZSR b] ^`]bSQb ]SYV ^`]^S`bg T`][ O Z]aa
                                                                        [I Q]dS` Ob bVS VIWMHIRGI TVIQMWIW(
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 91 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                      Rb h f !26!p g!39


     D] RSRcQbWPZS O^^ZWSa b] bVWa ^`]bSQbW]\(                     3(   .VWSR >I[EVH
                                                                        BI eWZZ ^Og c^ b] !/&*** T]` W\T]`[ObW]\ ZSORW\U b] O\
0(   @IQTSVEV] >ITEMVW .JXIV . 8SWW                                     O`a]\ Q]\dWQbW]\ W\ Q]\\SQbW]\ eWbV O TW`S Z]aa b] ^`]^S`bg
     BI eWZZ `SW[Pc`aS ]SY c^ b] !/&*** T]` bVS `SOa]\OPZS




                                                                                                k
                                                                        Q]dS`SR c\RS` ?IGXMSR 6 ]T bVWa ^]ZWQg( IVS !/&*** ZW[Wb




                                                                                             ler
     O\R \SQSaaO`g Q]ab ]SY W\Qc` T]` bS[^]`O`g `S^OW`a b]              O^^ZWSa `SUO`RZSaa ]T bVS \c[PS` ]T ^S`a]\a ^`]dWRW\U
     ^`]bSQb Q]dS`SR ^`]^S`bg T`][ Tc`bVS` W[[W\S\b Q]dS`SR             W\T]`[ObW]\(




                                                                                          tC
     Z]aa T]ZZ]eW\U O Z]aa [I Q]dS`( IVWa Q]dS`OUS R]Sa \]b
     W\Q`SOaS bVS ZW[Wb ]T ZWOPWZWbg O^^ZgW\U b] bVS ^`]^S`bg      +*( 0SPPETWI




                                                                                      ric
     PSW\U `S^OW`SR(                                                   BI eWZZ Q]dS` Ob bVS VIWMHIRGI TVIQMWIW4
                                                                       O% bVS S\bW`S Q]ZZO^aS ]T O Q]dS`SR FYMPHMRK WXVYGXYVI5




                                                                                   ist
1(   @VIIW$ ?LVYFW$ =PERXW .RH 8E[RW                                   P% bVS S\bW`S Q]ZZO^aS ]T ^O`b ]T O Q]dS`SR FYMPHMRK
     BI eWZZ ^Og c^ b] /" ]T bVS BW[Wb ET BWOPWZWbg aV]e\                  WXVYGXYVI5 O\R




                                                                                sD
     ]\ bVS F]ZWQg 9SQZO`ObW]\a c\RS` 1[IPPMRK =VSXIGXMSR`             Q% RW`SQb ^VgaWQOZ Z]aa b] Q]dS`SR ^`]^S`bg QOcaSR Pg
     0SZIVEKI . T]` Z]aa b] b`SSa& aV`cPa& ^ZO\ba O\R ZOe\a                O% ]` P% OP]dS(




                                                                            es
     Ob bVS ORR`Saa ]T bVS VIWMHIRGI TVIQMWIW( BI eWZZ \]b
     ^Og []`S bVO\ !/** T]` O\g ]\S b`SS& aV`cP& ]` ^ZO\b&              <]` Q]dS`OUS b] O^^Zg& bVS Q]ZZO^aS ]T O FYMPHMRK



                                                                         rg
     W\QZcRW\U Sf^S\aSa W\Qc``SR T]` `S[]dW\U RSP`Wa( IVWa              WXVYGXYVI a^SQWTWSR W\ O% ]` P% OP]dS [cab PS O WYHHIR
     Q]dS`OUS O^^ZWSa ]\Zg b] WYHHIR ERH EGGMHIRXEP RW`SQb
     ^VgaWQOZ Z]aa QOcaSR Pg TW`S ]` ZWUVb\W\U& Sf^Z]aW]\& `W]b        Bu
                                                                        ERH EGGMHIRXEP RW`SQb ^VgaWQOZ Z]aa QOcaSR Pg ]\S ]`
                                                                        []`S ]T bVS T]ZZ]eW\U4
                                                                   n
     ]` QWdWZ Q][[]bW]\& OW`Q`OTb& dSVWQZSa \]b ]e\SR Pg O\             O% O Z]aa [I Q]dS` c\RS` ?IGXMSR 6& 8SWWIW BI 0SZIV
     ]QQc^O\b ]T bVS VIWMHIRGI TVIQMWIW& dO\ROZWa[ ]`                       ARHIV 0SZIVEKIW .$ / ERH 05
                                                                  ily

     [OZWQW]ca [WaQVWST& bVSTb& ]` Q]ZZO^aS ]T O FYMPHMRK               P% eSWUVb ]T ^S`a]\a& O\W[OZa& S_cW^[S\b ]` Q]\bS\ba5
                                                                  ar


     WXVYGXYVI ]` O\g ^O`b ]T O FYMPHMRK WXVYGXYVI(                     Q% eSWUVb ]T `OW\& a\]e ]` WQS eVWQV Q]ZZSQba ]\ O `]]T5
                                                                        R% RSTSQbWdS [SbV]Ra ]` [ObS`WOZa caSR W\ Q]\ab`cQbW]\&
                                                           M




     BI eWZZ ^Og c^ b] !/** T]` `SOa]\OPZS Sf^S\aSa ]SY                     `S^OW`& `S[]RSZW\U ]` `S\]dObW]\& Pcb ]\Zg WT bVS
     W\Qc` T]` bVS `S[]dOZ ]T RSP`Wa ]T b`SSa Ob bVS ORR`Saa ]T             Q]ZZO^aS ]QQc`a W\ bVS Q]c`aS ]T acQV Q]\ab`cQbW]\&
                                                        of




     bVS VIWMHIRGI TVIQMWIW T]` WYHHIR ERH EGGMHIRXEP RW`SQb                `S^OW`& `S[]RSZW\U ]` `S\]dObW]\(
                                                    e




     ^VgaWQOZ Z]aa QOcaSR Pg [MRHWXSVQ& VOWZ& ]` eSWUVb ]T WQS&
                                                 ffic




     a\]e ]` aZSSb( IVS TOZZS\ b`SS [cab VOdS QOcaSR RO[OUS             8]ZZO^aS& Oa `STS`S\QSR VS`SW\& [SO\a bVS Q]dS`SR
     b] ^`]^S`bg Q]dS`SR c\RS` 1[IPPMRK =VSXIGXMSR`                     FYMPHMRK WXVYGXYVI ]` ^O`b ]T bVS Q]dS`SR FYMPHMRK
                                            O




     0SZIVEKI . ]` <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI /(              WXVYGXYVI VOa OQbcOZZg TOZZS\ R]e\ ]` TOZZS\ W\b] ^WSQSa
                                                                        c\Sf^SQbSRZg O\R W\abO\bO\S]caZg( ?b R]Sa \]b W\QZcRS
                                         y




     BI R] \]b Q]dS` b`SSa& aV`cPa& ^ZO\ba& ]` ZOe\a U`]e\ T]`          aSbbZW\U& Q`OQYW\U& aV`W\YW\U& PcZUW\U& Sf^O\aW]\& aOUUW\U&
                                      op




     FYWMRIWW ^c`^]aSa(                                                 ]` P]eW\U( <c`bVS`[]`S& Q]ZZO^aS R]Sa \]b W\QZcRS ]`
                                                                        [SO\ acPabO\bWOZ ab`cQbc`OZ W[^OW`[S\b ]` W[[W\S\b
                                  C




     IVWa Q]dS`OUS R]Sa \]b W\Q`SOaS bVS 1[IPPMRK                       Q]ZZO^aS(
     =VSXIGXMSR`0SZIVEKI . ZW[Wb ]T ZWOPWZWbg(
                               ial




                                                                        B]aa b] O\ Oe\W\U& TS\QS& ^ObW]& RSQY& ^OdS[S\b&
                          fic




2( =S[IV 6RXIVVYTXMSR                                                   aeW[[W\U ^]]Z& c\RS`U`]c\R ^W^S& TZcS& R`OW\& QSaa^]]Z&
   BI eWZZ ^Og c^ b] !/** T]` Z]aa b] bVS Q]\bS\ba ]T                   TcSZ ]WZ bO\Y& aS^bWQ bO\Y& QWabS`\ ]` aW[WZO` agabS[&
                    of




   T`SShS`a O\R `ST`WUS`ObSR c\Wba ]\ bVS VIWMHIRGI                     T]c\RObW]\& `SbOW\W\U eOZZ& PcZYVSOR& ^WS`& eVO`T ]` R]QY
                  Un




   TVIQMWIW QOcaSR Pg bVS W\bS``c^bW]\ ]T ^]eS` eVWQV                   Wa \]b W\QZcRSR& c\ZSaa bVS Z]aa Wa O RW`SQb `SacZb ]T bVS
   ]QQc`a ]TT bVS VIWMHIRGI TVIQMWIW( ?T O ^]eS`                        Q]ZZO^aS ]T O FYMPHMRK WXVYGXYVI ]` ^O`b ]T O FYMPHMRK
   W\bS``c^bW]\ Wa Y\]e\ b] O\ MRWYVIH TIVWSR& OZZ                      WXVYGXYVI bVOb Wa O WYHHIR ERH EGGMHIRXEP RW`SQb ^VgaWQOZ
   `SOa]\OPZS [SO\a [cab PS caSR b] ^`]bSQb bVS Q]\bS\ba                Z]aa QOcaSR Pg ]\S ]` []`S ]T bVS T]ZZ]eW\U4
   ]T T`SShS`a O\R `ST`WUS`ObSR c\Wba(                                  O% O Z]aa [I Q]dS` c\RS` ?IGXMSR 6& 8SWWIW BI 0SZIV
                                                                             ARHIV 0SZIVEKIW .$ / ERH 05
     IVWa Q]dS`OUS R]Sa \]b W\Q`SOaS bVS ZW[Wb ]T ZWOPWZWbg             P% eSWUVb ]T ^S`a]\a& O\W[OZa& S_cW^[S\b ]` Q]\bS\ba5
     O^^ZgW\U b] bVS RO[OUSR ^`]^S`bg(                                  Q% eSWUVb ]T `OW\& a\]e ]` WQS eVWQV Q]ZZSQba ]\ O `]]T5
                                                                             ]`
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 92 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                            Rb h f !27!p g!39
Rp mjd z !o v n c f s<




     R% RSTSQbWdS [SbV]Ra ]` [ObS`WOZa caSR W\ Q]\ab`cQbW]\&        ,(   6RWYVEFPI 6RXIVIWX .RH <YV 8MEFMPMX]
        `S^OW`& `S[]RSZW\U ]` `S\]dObW]\& Pcb ]\Zg WT bVS                ?\ bVS SdS\b ]T O Q]dS`SR Z]aa& [I eWZZ \]b ^Og T]` []`S
        Q]ZZO^aS ]QQc`a W\ bVS Q]c`aS ]T acQV Q]\ab`cQbW]\&              bVO\ O\ MRWYVIH TIVWSR!W W\ac`OPZS W\bS`Sab W\ bVS




                                                                                                 k
        `S^OW`& `S[]RSZW\U ]` `S\]dObW]\(                                ^`]^S`bg Q]dS`SR& \]` []`S bVO\ bVS O[]c\b ]T Q]dS`OUS




                                                                                              ler
                                                                         OTT]`RSR Pg bVWa ^]ZWQg(
     IVWa Q]dS`OUS R]Sa \]b W\Q`SOaS bVS ZW[Wb ]T ZWOPWZWbg




                                                                                           tC
     O^^ZgW\U b] bVS Q]dS`SR ^`]^S`bg(                                   ?IGXMSR ,+(&'*) =SPMG] . 8MUYMHEXIH 1IQERH& 6 TW`S
                                                                         W\ac`O\QS ^]ZWQg& W\ QOaS ]T O b]bOZ Z]aa Pg TW`S ]T ^`]^S`bg




                                                                                       ric
++( 8SGO >ITPEGIQIRX                                                     W\ac`SR& aVOZZ PS VSZR O\R Q]\aWRS`SR b] PS O ZW_cWRObSR
    LVS\ O YSg b] O Z]QY Wa ab]ZS\ Oa ^O`b ]T O Q]dS`SR bVSTb            RS[O\R OUOW\ab bVS Q][^O\g T]` bVS TcZZ O[]c\b ]T acQV




                                                                                    ist
    Z]aa& [I eWZZ ^Og& c\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI .              ^]ZWQg( IVS ^`]dWaW]\a ]T bVWa O`bWQZS aVOZZ \]b O^^Zg b]
    ]` <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI /& Oa                        ^S`a]\OZ ^`]^S`bg(




                                                                                 sD
    O^^ZWQOPZS& c^ b] !/** T]` bVS `SOa]\OPZS Sf^S\aSa ]SY
    W\Qc` b] `S^ZOQS ]` `S'YSg SfbS`W]` R]]` Z]QYa Ob bVS           -(   BLEX DSY 9YWX 1S .JXIV . 8SWW




                                                                             es
    VIWMHIRGI TVIQMWIW eWbV Z]QYa ]` QgZW\RS`a ]T ZWYS YW\R              ?\ bVS SdS\b ]T O Z]aa b] O\g ^`]^S`bg bVOb [Og PS
    O\R _cOZWbg(                                                         Q]dS`SR Pg bVWa ^]ZWQg& ]SY [cab4



                                                                          rg
                                                                         O% ^`][^bZg UWdS YW ]` SYV OUS\b \]bWQS( GS^]`b O\g
     IVWa Q]dS`OUS R]Sa \]b W\Q`SOaS bVS ZW[Wb ]T ZWOPWZWbg bVOb
     O^^ZWSa b] bVS Q]dS`SR ^`]^S`bg(                                Bu       bVSTb b] bVS ^]ZWQS Oa a]]\ Oa ^]aaWPZS(
                                                                         P% ^`]bSQb bVS ^`]^S`bg T`][ Tc`bVS` Z]aa( COYS O\g
                                                                    n
                                                                              `SOa]\OPZS `S^OW`a \SQSaaO`g b] ^`]bSQb Wb( ASS^ O\
+,( 3SYRHEXMSR BEXIV 1EQEKI                                                   OQQc`ObS `SQ]`R ]T O\g `S^OW` Sf^S\aSa(
                                                                   ily

    ?\ bVS SdS\b ]T bVS WYHHIR ERH EGGMHIRXEP RWaQVO`US ]`               Q% aS^O`ObS RO[OUSR T`][ c\RO[OUSR ^S`a]\OZ
                                                              ar


    ]dS`TZ]e ]T eObS` ]` abSO[ T`][ eWbVW\ O ^Zc[PW\U&                        ^`]^S`bg( =WdS YW O RSbOWZSR ZWab ]T bVS RO[OUSR&
    VSObW\U ]` OW` Q]\RWbW]\W\U agabS[& V]caSV]ZR O^^ZWO\QS&                  RSab`]gSR ]` ab]ZS\ ^`]^S`bg& aV]eW\U bVS _cO\bWbg&
                                                          M




    TW`S ^`]bSQbW]\ ]` a^`W\YZS` agabS[ eVS`S bVS a]c`QS ]T                   Q]ab& OQbcOZ QOaV dOZcS O\R bVS O[]c\b ]T Z]aa
    bVS RWaQVO`US ]` ]dS`TZ]e Wa Z]QObSR eWbVW\ ]` PSZ]e bVS                  QZOW[SR(
                                                       of




    aZOP ]` T]c\RObW]\ ]T bVS H[IPPMRK& [I eWZZ ^Og c^ b] bVS            R% UWdS YW OZZ OQQ]c\bW\U `SQ]`Ra& PWZZa& W\d]WQSa O\R
                                                    e




    O[]c\b aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a T]`4                              ]bVS` d]cQVS`a& ]` QS`bWTWSR Q]^WSa& eVWQV [I [Og
                                               ffic




    O% bSO`W\U ]cb O\R `S^ZOQW\U O\g ^O`b ]T bVS H[IPPMRK                     `SOa]\OPZg `S_cSab b] SfO[W\S O\R ^S`[Wb YW b]
         \SQSaaO`g b] OQQSaa& `S^OW` ]` `S^ZOQS bVOb ^O`b ]T                  [OYS Q]^WSa(
                                           O




         acQV agabS[& O\R                                                S% ^`]RcQS `SQSW^ba T]` O\g W\Q`SOaSR Q]aba b] [OW\bOW\
    P% Z]aa b] ^`]^S`bg Q]dS`SR c\RS` 1[IPPMRK =VSXIGXMSR`                    ]SYV abO\RO`R ]T ZWdW\U eVWZS ]SY `SaWRS SZaSeVS`S&
                                        y




         0SZIVEKI . O\R =IVWSREP =VSTIVX] =VSXIGXMSR`                         O\R `SQ]`Ra ac^^]`bW\U O\g QZOW[ T]` Z]aa ]T `S\bOZ
                                     op




         0SZIVEKI 0 bVOb `SacZba T`][ bVS WYHHIR ERH                          W\Q][S(
         EGGMHIRXEP SaQO^S ]T eObS` ]` abSO[ T`][ eWbVW\ O               T% Oa ]TbS\ Oa [I `SOa]\OPZg `S_cW`S4
                                  C




         ^Zc[PW\U& VSObW\U ]` OW` Q]\RWbW]\W\U agabS[&                        +% aV]e YW bVS RO[OUSR ^`]^S`bg( BI VOdS O
         V]caSV]ZR O^^ZWO\QS& TW`S ^`]bSQbW]\ ]` a^`W\YZS`
                               ial




                                                                                  `WUVb b] `SOa]\OPZS O\R aOTS ]^^]`bc\WbWSa b]
         agabS[ Z]QObSR eWbVW\ bVS aZOP ]` T]c\RObW]\ ]T bVS                      dWSe O\R W\a^SQb bVS Z]aa Oa ]TbS\ Oa \SQSaaO`g&
                          fic




         H[IPPMRK(                                                                c\W[^SRSR Pg OQbW]\a ]T ]SY ]` ]bVS`a&
                                                                                  W\QZcRW\U& Pcb \]b ZW[WbSR b]& QWdWZ& U]dS`\[S\bOZ
                    of




     IVWa Q]dS`OUS R]Sa \]b W\QZcRS RO[OUS b] bVS agabS[                          ]` [WZWbO`g OcbV]`WbWSa& bVOb ^`SdS\b YW T`][
                  Un




     T`][ eVWQV bVS eObS` ]` abSO[ SaQO^SR(                                       dWSeW\U O\R W\a^SQbW\U bVS Z]aa( BI [Og `S_cW`S
                                                                                  ]SY b] OQQ][^O\g YW eVS\ [I Q]\RcQb bVSaS
?IGXMSR 6 0SRHMXMSRW                                                              OQbWdWbWSa(
+(   1IHYGXMFPI                                                               ,% Ob SYV `S_cSab& acP[Wb b] SfO[W\ObW]\a c\RS`
     BI eWZZ ^Og eVS\ O Q]dS`SR Z]aa SfQSSRa bVS O^^ZWQOPZS                       ]ObV& aS^O`ObSZg O\R O^O`b T`][ O\g ]bVS`
     RSRcQbWPZS aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a( BI eWZZ                         ^S`a]\ RSTW\SR Oa ]SY ]` MRWYVIH TIVWSR O\R
     bVS\ ^Og ]\Zg bVS SfQSaa O[]c\b& c\ZSaa [I VOdS                              aWU\ O b`O\aQ`W^b ]T bVS aO[S(
     W\RWQObSR ]bVS`eWaS W\ bVWa ^]ZWQg(                                      -% ^`]RcQS `S^`SaS\bObWdSa& S[^Z]gSSa& [S[PS`a
                                                                                  ]T bVS MRWYVIH TIVWSR!W V]caSV]ZR ]` ]bVS`a b]
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 93 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                    Rb h f !28 !p g!39


            bVS SfbS\b Wb Wa eWbVW\ bVS MRWYVIH TIVWSR!W                  ,% UWdS bVS `SOa]\a [I `S_cW`S []`S bW[S b]
            ^]eS` b] R] a]5 O\R                                              ^`]QSaa ]SYV QZOW[( 7cb& [I [cab SWbVS`
    U% eWbVW\ 3+ ROga OTbS` bVS Z]aa& UWdS YW O aWU\SR& ae]`\                O^^`]dS ]` RS\g ]SYV QZOW[ eWbVW\ ./ ROga




                                                                                              k
       ^`]]T ]T bVS Z]aa( IVWa abObS[S\b [cab W\QZcRS bVS                    OTbS` `S_cSabW\U []`S bW[S(




                                                                                           ler
       T]ZZ]eW\U W\T]`[ObW]\4
       +% bVS RObS& bW[S& Z]QObW]\ O\R QOcaS ]T Z]aa5            /(   <YV ?IXXPIQIRX <TXMSRW




                                                                                        tC
       ,% bVS W\bS`Sab MRWYVIH TIVWSRW O\R ]bVS`a VOdS                ?\ bVS SdS\b ]T O Q]dS`SR Z]aa& [I VOdS bVS ]^bW]\ b]4
            W\ bVS ^`]^S`bg& W\QZcRW\U O\g S\Qc[P`O\QSa5              O% `S^OW`& `SPcWZR ]` `S^ZOQS OZZ ]` O\g ^O`b ]T bVS




                                                                                    ric
       -% bVS OQbcOZ QOaV dOZcS O\R O[]c\b ]T Z]aa T]`                     RO[OUSR& RSab`]gSR ]` ab]ZS\ ^`]^S`bg eWbV
            SOQV WbS[ RO[OUSR& RSab`]gSR ]` ab]ZS\5                        ^`]^S`bg ]T ZWYS YW\R O\R _cOZWbg eWbVW\ O `SOa]\OPZS




                                                                                 ist
       .% O\g ]bVS` W\ac`O\QS bVOb [Og Q]dS` bVS Z]aa5                     bW[S5 ]`
       /% O\g QVO\USa W\ bWbZS& caS& ]QQc^O\Qg ]`                     P% ^Og T]` OZZ ]` O\g ^O`b ]T bVS RO[OUSR& RSab`]gSR ]`




                                                                              sD
            ^]aaSaaW]\ ]T bVS ^`]^S`bg bVOb VOdS ]QQc``SR                  ab]ZS\ ^`]^S`bg Oa RSaQ`WPSR W\ 8]\RWbW]\ /& j>]e
            Rc`W\U bVS ^]ZWQg ^S`W]R5 O\R                                  LS FOg <]` 6 B]aa(k




                                                                          es
       0% Ob SYV `S_cSab& bVS a^SQWTWQObW]\a ]T O\g
            RO[OUSR FYMPHMRK WXVYGXYVI ]` ]bVS` ab`cQbc`S(            LWbVW\ -* ROga OTbS` [I `SQSWdS ]SYV aWU\SR& ae]`\



                                                                       rg
                                                                      ^`]]T ]T Z]aa& [I eWZZ \]bWTg ]SY ]T bVS ]^bW]\ ]` ]^bW]\a
    BI VOdS \] Rcbg b] ^`]dWRS Q]dS`OUS c\RS` bVWa aSQbW]\
    WT ]SY& O\ MRWYVIH TIVWSR& ]` O `S^`SaS\bObWdS ]T SWbVS`
                                                                  Bu  [I W\bS\R b] SfS`QWaS(
                                                                 n
    TOWZ b] Q][^Zg eWbV WbS[a O% bV`]cUV U% OP]dS& O\R bVWa      0(   5S[ BI =E] 3SV . 8SWW
    TOWZc`S b] Q][^Zg Wa ^`SXcRWQWOZ b] YW(                           J\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI .& <XLIV
                                                                ily

                                                                      ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / O\R =IVWSREP
                                                           ar


.( <YV 1YXMIW .JXIV 8SWW                                              =VSTIVX] =VSXIGXMSR`0SZIVEKI 0& ^Og[S\b T]` Q]dS`SR
   O% LWbVW\ +/ ROga OTbS` [I `SQSWdS ]SYV e`WbbS\ \]bWQS             Z]aa eWZZ PS Pg ]\S ]` []`S ]T bVS T]ZZ]eW\U [SbV]Ra4
                                                       M




       ]T QZOW[& [I [cab4                                             O% H^SQWOZ FOg[S\b( 6b SYV ]^bW]\& [I [Og [OYS
       +% OQY\]eZSRUS `SQSW^b ]T bVS QZOW[( ?T SYV                         ^Og[S\b T]` O Q]dS`SR Z]aa PST]`S ]SY `S^OW`& `SPcWZR
                                                    of




            OQY\]eZSRUS[S\b ]T bVS QZOW[ Wa \]b W\ e`WbW\U&                ]` `S^ZOQS bVS RO[OUSR& RSab`]gSR ]` ab]ZS\
                                                 e




            [I eWZZ YSS^ O `SQ]`R ]T bVS RObS& [SbV]R O\R                  ^`]^S`bg WT4
                                             ffic




            Q]\bS\b ]T SYV OQY\]eZSRU[S\b5                                 +% bVS eV]ZS O[]c\b ]T Z]aa T]` ^`]^S`bg Q]dS`SR
       ,% PSUW\ O\g W\dSabWUObW]\ ]T bVS QZOW[5 O\R                             c\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI . O\R
                                         O




       -% a^SQWTg bVS W\T]`[ObW]\ ]SY [cab ^`]dWRS W\                           <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI /&
            OQQ]`RO\QS eWbV ?IGXMSR 6& 0SRHMXMSRW WbS[ -                        eWbV]cb RSRcQbW]\ T]` RS^`SQWObW]\& Wa ZSaa bVO\
                                      y




            jLVOb N]c Ccab 9] 6TbS` 6 B]aa(k                                    !,&/** O\R WT bVS ^`]^S`bg Wa \]b SfQZcRSR T`][
                                   op




                                                                                bVS 7cWZRW\U Hb`cQbc`S GSW[Pc`aS[S\b ^`]dWaW]\5
             LS [Og `S_cSab []`S W\T]`[ObW]\& WT Rc`W\U bVS                     ]`
                                C




             W\dSabWUObW]\ ]T bVS QZOW[ acQV ORRWbW]\OZ                    ,% bVS eV]ZS O[]c\b ]T Z]aa T]` ^`]^S`bg Q]dS`SR
                               ial




             W\T]`[ObW]\ Wa \SQSaaO`g(                                          c\RS` =IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI
                                                                                0& eWbV]cb RSRcQbW]\ T]` RS^`SQWObW]\& Wa ZSaa
                          fic




    P% 6TbS` [I `SQSWdS bVS W\T]`[ObW]\ [I `S_cSab& [I                          bVO\ !,&/**& ]SYV F]ZWQg 9SQZO`ObW]\a aV]ea
       [cab \]bWTg ]SY W\ e`WbW\U eVSbVS` bVS QZOW[ eWZZ                        bVOb bVS FS`a]\OZ F`]^S`bg GSW[Pc`aS[S\b
                    of




       PS ^OWR ]` VOa PSS\ RS\WSR ]` eVSbVS` []`S                               ^`]dWaW]\ O^^ZWSa& O\R bVS ^`]^S`bg Wa \]b
                  Un




       W\T]`[ObW]\ Wa \SSRSR4                                                   SfQZcRSR T`][ bVS FS`a]\OZ F`]^S`bg
       +% eWbVW\ +/ FYWMRIWW HE]W5 ]`                                           GSW[Pc`aS[S\b ^`]dWaW]\(
       ,% eWbVW\ -* ROga WT [I VOdS `SOa]\ b] PSZWSdS bVS
            Z]aa `SacZbSR T`][ O`a]\(                                 P% 6QbcOZ 8OaV KOZcS( ?T ]SY R] \]b `S^OW` ]` `S^ZOQS bVS
                                                                         RO[OUSR& RSab`]gSR ]` ab]ZS\ ^`]^S`bg& ^Og[S\b eWZZ
    Q% ?T [I R] \]b O^^`]dS ^Og[S\b ]T ]SYV QZOW[ ]`                     PS ]\ O\ OQbcOZ QOaV dOZcS POaWa( IVWa [SO\a bVS`S
       `S_cW`S []`S bW[S T]` ^`]QSaaW\U ]SYV QZOW[& [I                   [Og PS O RSRcQbW]\ T]` RS^`SQWObW]\( FOg[S\b eWZZ
       [cab4                                                             \]b SfQSSR bVS BW[Wb ET BWOPWZWbg aV]e\ ]\ bVS F]ZWQg
       +% UWdS bVS `SOa]\a T]` RS\gW\U ]SYV QZOW[5 ]`                    9SQZO`ObW]\a T]` bVS Q]dS`OUS bVOb O^^ZWSa b] bVS
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 94 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                        Rb h f !29 !p g!39
Rp mjd z !o v n c f s<




         RO[OUSR& RSab`]gSR ]` ab]ZS\ ^`]^S`bg& `SUO`RZSaa                      O\R ab`cQbc`Sa ]bVS` bVO\ FYMPHMRK WXVYGXYVIW
         ]T bVS \c[PS` ]T WbS[a W\d]ZdSR W\ bVS Z]aa(                           W\d]ZdSR W\ bVS Z]aa(

         DSY [Og [OYS QZOW[ T]` ORRWbW]\OZ ^Og[S\b Oa                       ?T ]SY `S^ZOQS bVS RO[OUSR FYMPHMRK WXVYGXYVI"W#




                                                                                                k
                                                                                             ler
         RSaQ`WPSR W\ ^O`OU`O^V Q% O\R ^O`OU`O^V R% PSZ]e                   Ob O\ ORR`Saa ]bVS` bVO\ aV]e\ ]\ bVS F]ZWQg
         WT O^^ZWQOPZS& WT ]SY `S^OW` ]` `S^ZOQS bVS RO[OUSR&               9SQZO`ObW]\a bV`]cUV Q]\ab`cQbW]\ ]T O \Se




                                                                                          tC
         RSab`]gSR ]` ab]ZS\ Q]dS`SR ^`]^S`bg eWbVW\ -0/                    ab`cQbc`S ]` ^c`QVOaS ]T O\ SfWabW\U ab`cQbc`S& acQV
         ROga OTbS` bVS Z]aa c\ZSaa ]SY `S_cSab W\ e`WbW\U bVOb             `S^ZOQS[S\b eWZZ \]b W\Q`SOaS bVS O[]c\b ^OgOPZS




                                                                                      ric
         bVWa bW[S ZW[Wb PS SfbS\RSR T]` O\ ORRWbW]\OZ +2*                  c\RS` 7cWZRW\U Hb`cQbc`S GSW[Pc`aS[S\b RSaQ`WPSR
         ROga(                                                              OP]dS( IVS O[]c\b ^OgOPZS c\RS` 7cWZRW\U Hb`cQbc`S




                                                                                   ist
                                                                            GSW[Pc`aS[S\b RSaQ`WPSR OP]dS R]Sa \]b W\QZcRS
    Q% 7cWZRW\U Hb`cQbc`S GSW[Pc`aS[S\b( J\RS` 1[IPPMRK                     bVS dOZcS ]T O\g ZO\R Oaa]QWObSR eWbV bVS




                                                                                sD
       =VSXIGXMSR`0SZIVEKI . O\R <XLIV ?XVYGXYVIW                           `S^ZOQS[S\b ab`cQbc`S$a%(
       =VSXIGXMSR`0SZIVEKI /& [I eWZZ [OYS ORRWbW]\OZ




                                                                            es
       ^Og[S\b b] `SW[Pc`aS ]SY T]` Q]ab W\ SfQSaa ]T                       7cWZRW\U Hb`cQbc`S GSW[Pc`aS[S\b ^Og[S\b eWZZ PS
       OQbcOZ QOaV dOZcS WT ]SY `S^OW`& `SPcWZR ]` `S^ZOQS                  ZW[WbSR b] bVS RWTTS`S\QS PSbeSS\ O\g OQbcOZ QOaV



                                                                         rg
       RO[OUSR& RSab`]gSR ]` ab]ZS\ Q]dS`SR ^`]^S`bg                        dOZcS ^Og[S\b [ORS T]` bVS Q]dS`SR Z]aa b] FYMPHMRK
       eWbVW\ -0/ ROga OTbS` bVS Z]aa c\ZSaa ]SY `S_cSab W\
       e`WbW\U bVOb bVWa bW[S ZW[Wb PS SfbS\RSR T]` O\              Bu      WXVYGXYVIW O\R bVS a[OZZSab ]T +%& ,% ]` -% OP]dS(
                                                                   n
       ORRWbW]\OZ +2* ROga(                                                 7cWZRW\U Hb`cQbc`S GSW[Pc`aS[S\b eWZZ \]b O^^Zg b]4
                                                                            +% ^`]^S`bg Q]dS`SR c\RS` =IVWSREP =VSTIVX]
                                                                  ily

         IVWa ORRWbW]\OZ ^Og[S\b W\QZcRSa bVS `SOa]\OPZS                        =VSXIGXMSR`0SZIVEKI 05
                                                             ar


         O\R \SQSaaO`g Sf^S\aS T]` b`SOb[S\b ]` `S[]dOZ O\R                 ,% ^`]^S`bg Q]dS`SR c\RS` <XLIV ?XVYGXYVIW
         RWa^]aOZ ]T Q]\bO[W\O\ba& b]fW\a ]` ^]ZZcbO\ba Oa                      =VSXIGXMSR`0SZIVEKI / bVOb Wa \]b O FYMPHMRK
                                                         M




         `S_cW`SR b] Q][^ZSbS `S^OW` ]` `S^ZOQS[S\b ]T bVOb                     WXVYGXYVI5
         ^O`b ]T O FYMPHMRK WXVYGXYVI RO[OUSR Pg O Q]dS`SR                  -% eOZZ'b]'eOZZ QO`^SbW\U& TS\QSa& Oe\W\Ua O\R
                                                      of




         Z]aa( IVWa ORRWbW]\OZ ^Og[S\b aVOZZ \]b W\QZcRS O\g                    ]cbR]]` O\bS\\Oa& eVSbVS` ]` \]b TOabS\SR b]
                                                   e




         O[]c\ba eVWQV [Og PS ^OWR ]` ^OgOPZS c\RS`                             O FYMPHMRK WXVYGXYVI5
                                              ffic




         ?IGXMSR 6 0SRHMXMSRW& 9SPH$ 3YRKYW$ BIX >SX .RH                    .% VSSJ WYVJEGI"W# eVS\ bVS Z]aa Wa QOcaSR Pg
         1V] >SX <V <XLIV 9MGVSFIW >IQIHMEXMSR .W .                             [MRHWXSVQ ]` VOWZ5 ]`
                                          O




         1MVIGX >IWYPX <J . 0SZIVIH BEXIV 8SWW& O\R aVOZZ                   /% ZO\R(
         \]b PS ^OgOPZS T]` O\g Z]aaSa SfQZcRSR W\ ?IGXMSR 6a
                                       y




         DSYV =VSTIVX]& c\RS` 8SWWIW BI 1S ;SX 0SZIV                    FOg[S\b c\RS` O%& P% ]` Q% OP]dS eWZZ \]b W\QZcRS O\g
                                    op




         ARHIV 0SZIVEKIW .$ /$ .RH 0$ ^O`OU`O^V 7(                      W\Q`SOaSR Q]ab RcS b] bVS S\T]`QS[S\b ]T PcWZRW\U
                                                                        Q]RSa& ]`RW\O\QSa ]` ZOea `SUcZObW\U ]` `S_cW`W\U bVS
                                 C




         7cWZRW\U Hb`cQbc`S GSW[Pc`aS[S\b eWZZ \]b SfQSSR               Q]\ab`cQbW]\& `SQ]\ab`cQbW]\& [OW\bS\O\QS& `S^ZOQS[S\b&
         bVS a[OZZSab ]T bVS T]ZZ]eW\U O[]c\ba4                         `S^OW`& `SZ]QObW]\ ]` RS[]ZWbW]\ ]T FYMPHMRK WXVYGXYVIW ]`
                               ial




         +% bVS `S^ZOQS[S\b Q]ab ]T bVS ^O`b$a% ]T bVS                  ]bVS` ab`cQbc`Sa(
                          fic




             FYMPHMRK WXVYGXYVI"W# T]` S_cWdOZS\b
             Q]\ab`cQbW]\ T]` aW[WZO` caS ]\ bVS aO[S                   R% FS`a]\OZ F`]^S`bg GSW[Pc`aS[S\b( J\RS` =IVWSREP
                    of




             VIWMHIRGI TVIQMWIW5                                           =VSTIVX] =VSXIGXMSR`0SZIVEKI 0& [I eWZZ [OYS
                  Un




         ,% bVS O[]c\b OQbcOZZg O\R \SQSaaO`WZg a^S\b b]                   ORRWbW]\OZ ^Og[S\b b] `SW[Pc`aS ]SY T]` Q]ab W\
             `S^OW` ]` `S^ZOQS bVS RO[OUSR FYMPHMRK                        SfQSaa ]T OQbcOZ QOaV dOZcS WT ]SY `S^OW`& `SPcWZR
             WXVYGXYVI"W# eWbV S_cWdOZS\b Q]\ab`cQbW]\ T]`                 ]` `S^ZOQS RO[OUSR& RSab`]gSR ]` ab]ZS\ Q]dS`SR
             aW[WZO` caS ]\ bVS aO[S VIWMHIRGI TVIQMWIW5 ]`                ^S`a]\OZ ^`]^S`bg ]` eOZZ'b]'eOZZ QO`^SbW\U eWbVW\
         -% bVS BW[Wb ET BWOPWZWbg O^^ZWQOPZS b] bVS FYMPHMRK              -0/ ROga ]T bVS Z]aa(
             WXVYGXYVI"W# Oa aV]e\ ]\ bVS F]ZWQg
             9SQZO`ObW]\a T]` 1[IPPMRK =VSXIGXMSR`0SZIVEKI                  FS`a]\OZ F`]^S`bg GSW[Pc`aS[S\b ^Og[S\b eWZZ
             . ]` <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI /&                   \]b SfQSSR bVS a[OZZSab ]T bVS T]ZZ]eW\U O[]c\ba4
             `SUO`RZSaa ]T bVS \c[PS` ]T FYMPHMRK WXVYGXYVIW
              Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 95 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                    Rb h f !2; !p g!39


         +% bVS O[]c\b OQbcOZZg O\R \SQSaaO`WZg a^S\b b]          2( .TTVEMWEP
            `S^OW` ]` `S^ZOQS bVS ^`]^S`bg eWbV aW[WZO`              ?T ]SY O\R [I TOWZ b] OU`SS ]\ bVS O[]c\b ]T Z]aa& SWbVS`
            ^`]^S`bg ]T ZWYS YW\R O\R _cOZWbg5                       ^O`bg [Og [OYS e`WbbS\ RS[O\R T]` O\ O^^`OWaOZ( J^]\
         ,% bVS Q]ab ]T `S^OW` ]` `Sab]`ObW]\5 ]`




                                                                                               k
                                                                     acQV RS[O\R& SOQV ^O`bg [cab aSZSQb O Q][^SbS\b O\R




                                                                                            ler
         -% bVS BW[Wb ET BWOPWZWbg aV]e\ ]\ bVS F]ZWQg               W[^O`bWOZ O^^`OWaS` O\R \]bWTg bVS ]bVS` ]T bVS O^^`OWaS`#a
            9SQZO`ObW]\a T]` =IVWSREP =VSTIVX] =VSXIGXMSR`           WRS\bWbg eWbVW\ ,* ROga OTbS` bVS RS[O\R Wa `SQSWdSR( IVS




                                                                                         tC
            0SZIVEKI 0& ]` O\g a^SQWOZ ZW[Wb ]T ZWOPWZWbg            O^^`OWaS`a eWZZ aSZSQb O Q][^SbS\b O\R W[^O`bWOZ c[^W`S(
            RSaQ`WPSR W\ bVS ^]ZWQg& `SUO`RZSaa ]T bVS \c[PS`        ?T bVS O^^`OWaS`a O`S c\OPZS b] OU`SS c^]\ O\ c[^W`S




                                                                                     ric
            ]T WbS[a ]T ^S`a]\OZ ^`]^S`bg W\d]ZdSR W\ bVS            eWbVW\ +/ ROga& ]SY ]` [I QO\ OaY O XcRUS ]T O Q]c`b ]T
            Z]aa(                                                    `SQ]`R W\ bVS abObS eVS`S bVS VIWMHIRGI TVIQMWIW Wa




                                                                                  ist
                                                                     Z]QObSR b] aSZSQb O\ c[^W`S(
         FS`a]\OZ F`]^S`bg GSW[Pc`aS[S\b eWZZ PS ZW[WbSR b]




                                                                               sD
         bVS RWTTS`S\QS PSbeSS\ O\g OQbcOZ QOaV dOZcS                  IVS O^^`OWaS`a aVOZZ bVS\ RSbS`[W\S bVS O[]c\b ]T Z]aa&
         ^Og[S\b [ORS T]` bVS Q]dS`SR Z]aa b] ^S`a]\OZ                 abObW\U aS^O`ObSZg bVS OQbcOZ QOaV dOZcS O\R bVS O[]c\b




                                                                           es
         ^`]^S`bg O\R bVS a[OZZSab ]T +%& ,% ]` -% OP]dS(              ]T Z]aa b] SOQV WbS[( ?T bVS O^^`OWaS`a acP[Wb O e`WbbS\
                                                                       `S^]`b ]T O\ OU`SS[S\b b] ]SY O\R b] YW& bVS O[]c\b



                                                                        rg
         FS`a]\OZ F`]^S`bg GSW[Pc`aS[S\b eWZZ \]b O^^Zg b]4            OU`SSR c^]\ aVOZZ PS bVS O[]c\b ]T Z]aa( ?T bVSg QO\\]b
         +% ^`]^S`bg W\ac`SR c\RS` 1[IPPMRK =VSXIGXMSR`
             0SZIVEKI . O\R <XLIV ?XVYGXYVIW =VSXIGXMSR`             BuOU`SS& bVSg eWZZ acP[Wb bVSW` RWTTS`S\QSa b] bVS c[^W`S( 6
                                                                       e`WbbS\ OeO`R OU`SSR c^]\ Pg O\g be] eWZZ RSbS`[W\S
                                                                  n
             0SZIVEKI /& SfQS^b eOZZ'b]'eOZZ QO`^SbW\U5                bVS O[]c\b ]T Z]aa(
         ,% O\bW_cSa& TW\S O`ba& ^OW\bW\Ua& abObcO`g O\R
                                                                 ily

             aW[WZO` O`bWQZSa eVWQV& Pg bVSW` W\VS`S\b \Obc`S&         ;OQV ^O`bg eWZZ ^Og bVS O^^`OWaS` Wb QV]]aSa& O\R
                                                                ar


             QO\\]b PS `S^ZOQSR5                                       S_cOZZg PSO` Sf^S\aSa T]` bVS c[^W`S O\R OZZ ]bVS`
         -% O`bWQZSa eV]aS OUS ]` VWab]`g Q]\b`WPcbS                   O^^`OWaOZ Sf^S\aSa(
                                                         M




             acPabO\bWOZZg b] bVSW` dOZcS( IVWa W\QZcRSa& Pcb
             Wa \]b ZW[WbSR b]& [S[]`OPWZWO& a]cdS\W`a O\R        3(   .FERHSRIH =VSTIVX]
                                                      of




             Q]ZZSQb]`#a WbS[a5                                        BI O`S \]b ]PZWUObSR b] OQQS^b O\g ^`]^S`bg ]`
                                                   e




         .% ^`]^S`bg bVOb eOa ]Pa]ZSbS ]` c\caOPZS T]` bVS             `Sa^]\aWPWZWbg T]` O\g ^`]^S`bg OPO\R]\SR Pg O\
                                              ffic




             ]`WUW\OZZg W\bS\RSR ^c`^]aS PSQOcaS ]T OUS ]`             MRWYVIH TIVWSR(
             Q]\RWbW]\ ^`W]` b] bVS Z]aa5 ]`
                                                                  +*( =IVQMWWMSR 4VERXIH @S DSY
                                           O




         /% []b]`WhSR ZO\R dSVWQZSa caSR a]ZSZg T]` bVS
             aS`dWQS ]T bVS MRWYVIH TVIQMWIW O\R \]b ZWQS\aSR         O% IVS VIWMHIRGI TVIQMWIW [Og PS dOQO\b ]`
                                        y




             T]` caS ]\ ^cPZWQ `]ORa( IVWa R]Sa \]b W\QZcRS              c\]QQc^WSR T]` O\g ZS\UbV ]T bW[S& SfQS^b eVS`S
                                     op




             []b]`WhSR ZO\R dSVWQZSa RSaWU\SR T]` OaaWabW\U              O bW[S ZW[Wb Wa W\RWQObSR W\ bVWa ^]ZWQg( 6 FYMPHMRK
             bVS RWaOPZSR O\R \]b ZWQS\aSR T]` caS ]\ ^cPZWQ             WXVYGXYVI c\RS` Q]\ab`cQbW]\ Wa \]b Q]\aWRS`SR
                                 C




             `]ORa(                                                      dOQO\b(
                                                                      P% DSY [Og [OYS OZbS`ObW]\a& ORRWbW]\a ]` `S^OW`a& O\R
                               ial




1(   <YV ?IXXPIQIRX <J 8SWW                                              ]SY [Og Q][^ZSbS ab`cQbc`Sa c\RS` Q]\ab`cQbW]\(
                          fic




     BI eWZZ aSbbZS O\g Q]dS`SR Z]aa eWbV ]SY c\ZSaa a][S
     ]bVS` ^S`a]\ ]` S\bWbg Wa \O[SR W\ bVS ^]ZWQg( BI eWZZ       ++( <YV >MKLXW @S >IGSZIV =E]QIRX
                    of




     aSbbZS eWbVW\ / FYWMRIWW HE]W OTbS` bVS O[]c\b ]T Z]aa Wa        LVS\ [I ^Og T]` O\g Z]aa& O\ MRWYVIH TIVWSR!W `WUVb
                  Un




     TW\OZZg RSbS`[W\SR( IVWa O[]c\b [Og PS RSbS`[W\SR Pg             b] `SQ]dS` T`][ O\g]\S SZaS PSQ][Sa SYVW c^ b] bVS
     O\ OU`SS[S\b PSbeSS\ ]SY O\R YW& O\ O^^`OWaOZ OeO`R ]`           O[]c\b [I VOdS ^OWR( 6\ MRWYVIH TIVWSR [cab ^`]bSQb
     O Q]c`b XcRU[S\b(                                                bVSaS `WUVba O\R VSZ^ YW S\T]`QS bVS[( DSY [Og eOWdS
                                                                      ]SYV `WUVba b] `SQ]dS` OUOW\ab O\]bVS` ^S`a]\ T]` Z]aa
     ?T [I \]bWTg ]SY bVOb [I eWZZ ^Og ]SYV QZOW[& ]` ^O`b ]T         W\d]ZdW\U bVS ^`]^S`bg Q]dS`SR Pg bVWa ^]ZWQg( IVWa eOWdS`
     ]SYV QZOW[& [I [cab ^Og eWbVW\ / FYWMRIWW HE]W OTbS`             [cab PS W\ e`WbW\U ^`W]` b] bVS RObS ]T Z]aa(
     [I \]bWTg ]SY( ?T ^Og[S\b ]T ]SYV QZOW[ ]` ^O`b ]T ]SYV
     QZOW[ `S_cW`Sa bVS ^S`T]`[O\QS ]T O\ OQb Pg ]SY& [I          +,( <YV >MKLXW @S <FXEMR ?EPZEKI
     [cab ^Og eWbVW\ / FYWMRIWW HE]W OTbS` bVS RObS ]SY               BI VOdS bVS ]^bW]\ b] bOYS OZZ ]` O\g ^O`b ]T bVS
     ^S`T]`[ bVS OQb(                                                 RO[OUSR ]` RSab`]gSR Q]dS`SR ^`]^S`bg c^]\
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 96 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                         Rb h f !31!p g!39
Rp mjd z !o v n c f s<




    `S^ZOQS[S\b Pg YW ]` ^Og[S\b ]T bVS OU`SSR ]`                   +2( =VSTIVX] 6RWYVERGI .HNYWXQIRX
    O^^`OWaSR dOZcS(                                                    6b SOQV ^]ZWQg `S\SeOZ& [I [Og W\Q`SOaS bVS BW[Wb ET
                                                                        BWOPWZWbg aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a T]` 1[IPPMRK
    BI eWZZ \]bWTg ]SY ]T SYV W\bS\b b] SfS`QWaS bVWa ]^bW]\




                                                                                                 k
                                                                        =VSXIGXMSR`0SZIVEKI . b] `STZSQb bVS [W\W[c[ O[]c\b




                                                                                              ler
    eWbVW\ -* ROga OTbS` [I `SQSWdS ]SYV aWU\SR& ae]`\ ^`]]T            ]T W\ac`O\QS Q]dS`OUS [I O`S eWZZW\U b] WaacS T]` bVS
    ]T Z]aa( ?T \] aWU\SR& ae]`\ ^`]]T ]T Z]aa Wa `S_cSabSR Pg          acQQSSRW\U ^]ZWQg ^S`W]R c\RS` 1[IPPMRK =VSXIGXMSR`




                                                                                           tC
    YW& [I eWZZ \]bWTg ]SY ]T SYV W\bS\b b] SfS`QWaS bVWa ]^bW]\        0SZIVEKI . T]` ]SYV H[IPPMRK O\R ]bVS` ^`]^S`bg [I
    eWbVW\ 0* ROga OTbS` bVS RObS ]SY `S^]`b bVS Z]aa b] YW(            Q]dS` c\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI .(




                                                                                       ric
    LVS\ [I aSbbZS O\g Z]aa QOcaSR Pg bVSTb ]`                           6\g ORXcab[S\b W\ bVS ZW[Wb ]T ZWOPWZWbg T]` 1[IPPMRK




                                                                                    ist
    RWaO^^SO`O\QS& [I VOdS bVS `WUVb b] ]PbOW\ OZZ ]` ^O`b               =VSXIGXMSR`0SZIVEKI . eWZZ `SacZb W\ O\ ORXcab[S\b W\
    ]T O\g ^`]^S`bg eVWQV [Og PS `SQ]dS`SR( 6\ MRWYVIH                   bVS ZW[Wb ]T ZWOPWZWbg T]` <XLIV ?XVYGXYVIW =VSXIGXMSR`




                                                                                 sD
    TIVWSR [cab ^`]bSQb bVWa `WUVb O\R W\T]`[ YW ]T O\g                  0SZIVEKI / O\R =IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI
    ^`]^S`bg `SQ]dS`SR( BI eWZZ W\T]`[ ]SY ]T SYV W\bS\b                 0 W\ OQQ]`RO\QS eWbV SYV [O\cOZ ]T GcZSa O\R GObSa(




                                                                             es
    b] SfS`QWaS bVWa `WUVb eWbVW\ +* ROga ]T ]SYV \]bWQS ]T
    `SQ]dS`g b] YW(                                                      6\g ORXcab[S\b W\ ^`S[Wc[ `SacZbW\U T`][ bVS



                                                                          rg
                                                                         O^^ZWQObW]\ ]T bVWa Q]\RWbW]\ eWZZ PS [ORS POaSR ]\
+-( .GXMSR .KEMRWX AW
    D] ]\S [Og P`W\U O\ OQbW]\ OUOW\ab YW W\ O\g eOg `SZObSR         Bu  ^`S[Wc[ `ObSa W\ caS Pg YW Ob bVS bW[S O QVO\US W\ ZW[Wba
                                                                         Wa [ORS(
                                                                    n
    b] bVS SfWabS\QS ]` O[]c\b ]T Q]dS`OUS& ]` bVS O[]c\b ]T
    Z]aa T]` eVWQV Q]dS`OUS Wa a]cUVb& c\RS` O Q]dS`OUS b]               BI eWZZ \]b `SRcQS bVS BW[Wb ET BWOPWZWbg aV]e\ ]\ bVS
                                                                   ily

    eVWQV ?IGXMSR 6 0SRHMXMSRW O^^ZWSa& c\ZSaa4                          F]ZWQg 9SQZO`ObW]\a eWbV]cb ]SYV Q]\aS\b( DSY OU`SS
                                                               ar


    O% bVS`S VOa PSS\ TcZZ Q][^ZWO\QS eWbV OZZ ^]ZWQg bS`[a5             bVOb Wb Wa ]SYV `Sa^]\aWPWZWbg b] S\ac`S bVOb SOQV ]T bVS
         O\R                                                             BW[Wba ET BWOPWZWbg aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a O`S
                                                          M




    P% bVS OQbW]\ Wa Q][[S\QSR eWbVW\ be] gSO`a O\R ]\S                  O^^`]^`WObS T]` ]SYV W\ac`O\QS \SSRa( ?T ]SY eO\b b]
         ROg T`][ bVS RObS bVS QOcaS ]T OQbW]\ TW`ab OQQ`cSa(            W\Q`SOaS ]` RSQ`SOaS O\g ]T bVS BW[Wba ET BWOPWZWbg aV]e\
                                                       of




                                                                         ]\ bVS F]ZWQg 9SQZO`ObW]\a& ]SY [cab Q]\bOQb YW b]
                                                    e




+.( 8SWW @S . =EMV <V ?IX                                                `S_cSab acQV O QVO\US(
                                               ffic




    ?T bVS`S Wa O Q]dS`SR Z]aa b] O ^OW` ]` aSb& [I [Og4
    O% `S^OW` ]` `S^ZOQS O\g ^O`b ]T bVS ^OW` ]` aSb b]             +3( 9SVXKEKII
                                           O




         `Sab]`S Wb b] Wba OQbcOZ QOaV dOZcS PST]`S bVS Z]aa5 ]`        6 Q]dS`SR Z]aa eWZZ PS ^OgOPZS b] bVS []`bUOUSS$a%
    P% ^Og bVS RWTTS`S\QS PSbeSS\ bVS OQbcOZ QOaV dOZcS ]T              \O[SR ]\ bVS F]ZWQg 9SQZO`ObW]\a& b] bVS SfbS\b ]T bVSW`
                                        y




         bVS ^OW` ]` aSb PST]`S O\R OTbS` bVS Z]aa(                     W\bS`Sab O\R W\ bVS ]`RS` ]T ^`SQSRS\QS( 6ZZ ^`]dWaW]\a
                                     op




                                                                        ]T ?IGXMSR 6 ]T bVWa ^]ZWQg O^^Zg b] bVSaS []`bUOUSSa(
+/( 4PEWW >ITPEGIQIRX
                                 C




    FOg[S\b T]` Z]aa b] Q]dS`SR UZOaa W\QZcRSa bVS Q]ab ]T               BI eWZZ4
    caW\U aOTSbg UZOhW\U [ObS`WOZa eVS\ `S_cW`SR Pg ZOe(                 O% ^`]bSQb bVS []`bUOUSS#a W\bS`Sab W\ O Q]dS`SR
                               ial




                                                                            FYMPHMRK WXVYGXYVI W\ bVS SdS\b ]T O\ W\Q`SOaS W\
                          fic




+0( ;S /IRIJMX @S /EMPII                                                    VOhO`R& W\bS\bW]\OZ ]` Q`W[W\OZ OQba ]T& ]` RW`SQbSR
    IVWa W\ac`O\QS eWZZ \]b PS\STWb O\g ^S`a]\ ]` ]`UO\WhObW]\              Pg& O\ MRWYVIH TIVWSR& TOWZc`S Pg O\g MRWYVIH TIVWSR
                    of




    bVOb [Og PS QO`W\U T]` ]` VO\RZW\U ]SYV ^`]^S`bg T]` O                  b] bOYS OZZ `SOa]\OPZS abS^a b] aOdS O\R ^`SaS`dS
                  Un




    TSS(                                                                    ^`]^S`bg OTbS` O Z]aa& O QVO\US W\ ]e\S`aVW^& ]`
                                                                            T]`SQZ]ac`S WT bVS []`bUOUSS VOa \] Y\]eZSRUS ]T
+1( <XLIV 6RWYVERGI                                                         bVSaS Q]\RWbW]\a5 O\R
    ?T P]bV bVWa W\ac`O\QS O\R ]bVS` W\ac`O\QS O^^Zg b] O Z]aa&          P% UWdS bVS []`bUOUSS Ob ZSOab +* ROga \]bWQS WT [I
    [I eWZZ ^Og bVS ^`]^]`bW]\ObS O[]c\b bVOb bVWa W\ac`O\QS                QO\QSZ bVWa ^]ZWQg(
    PSO`a b] bVS b]bOZ O[]c\b ]T OZZ O^^ZWQOPZS W\ac`O\QS(
    >]eSdS`& W\ bVS SdS\b ]T O Z]aa Pg bVSTb& bVWa W\ac`O\QS             IVS []`bUOUSS eWZZ4
    aVOZZ PS SfQSaa ]dS` O\g ]bVS` W\ac`O\QS bVOb Q]dS`a Z]aa            O% Tc`\WaV ^`]]T ]T Z]aa eWbVW\ 3+ ROga OTbS` \]bWQS ]T bVS
    Pg bVSTb(                                                                Z]aa WT O\ MRWYVIH TIVWSR TOWZa b] R] a]5
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 97 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                    Rb h f !32!p g!39


    P% ^Og c^]\ RS[O\R O\g ^`S[Wc[ RcS WT O\ MRWYVIH                   0SZIVEKI .& <XLIV ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / ]`
       TIVWSR TOWZa b] R] a]5                                          =IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI 0 RO[OUSR Pg O
    Q% \]bWTg YW W\ e`WbW\U ]T O\g QVO\US ]T ]e\S`aVW^ ]`              Q]dS`SR eObS` Z]aa& W\QZcRW\U ^Og[S\b T]` O\g




                                                                                               k
       ]QQc^O\Qg ]` O\g W\Q`SOaS W\ VOhO`R ]T eVWQV bVS                `SOa]\OPZS W\Q`SOaS W\ ZWdW\U Sf^S\aSa \SQSaaO`g b]




                                                                                            ler
       []`bUOUSS VOa Y\]eZSRUS5                                        [OW\bOW\ ]SYV \]`[OZ abO\RO`R ]T ZWdW\U WT []ZR& Tc\Uca&
    R% UWdS YW bVS []`bUOUSS#a `WUVb ]T `SQ]dS`g OUOW\ab               eSb `]b ]` R`g `]b [OYSa ]SYV VIWMHIRGI TVIQMWIW




                                                                                         tC
       O\g ^O`bg ZWOPZS T]` Z]aa5 O\R                                  c\W\VOPWbOPZS( >IQIHMEXMSR OZa] W\QZcRSa O\g
    S% OTbS` O Z]aa& O\R Ob SYV ]^bW]\& ^S`[Wb YW b] aObWaTg           W\dSabWUObW]\ ]` bSabW\U b] RSbSQb& [SOac`S ]` SdOZcObS




                                                                                     ric
       bVS []`bUOUS `S_cW`S[S\ba O\R `SQSWdS TcZZ b`O\aTS`             []ZR& Tc\Uca& eSb `]b ]` R`g `]b(
       ]T bVS []`bUOUS(




                                                                                  ist
                                                                       IVWa 8]\RWbW]\ R]Sa \]b W\Q`SOaS bVS ZW[Wba ]T ZWOPWZWbg
    ?T ^`]^S`bg Q]dS`SR c\RS` 1[IPPMRK =VSXIGXMSR%0SZIVEKI             c\RS` 1[IPPMRK =VSXIGXMSR`0SZIVEKI .& <XLIV




                                                                               sD
    . Wa T]`SQZ]aSR c^]\ c\RS` O RSSR ]T b`cab& bVS                    ?XVYGXYVIW =VSXIGXMSR`0SZIVEKI / ]` =IVWSREP =VSTIVX]
    []`bUOUSS ]T bVOb ^`]^S`bg [Og QO\QSZ bVWa ^]ZWQg Ob O\g           =VSXIGXMSR`0SZIVEKI 0(




                                                                           es
    bW[S Pg \]bWTgW\U YW ]T bVS RObS QO\QSZZObW]\ Wa b] bOYS
    STTSQb( BI eWZZ aS\R bVS `STc\R& WT O\g& b] bVS []`bUOUSS(    ?IGXMSR 66a3EQMP] 8MEFMPMX] .RH 4YIWX

                                                                        rg
                                                                  9IHMGEP =VSXIGXMSR
    IVS []`bUOUSS [cab Q`SRWb bVS `STc\R OUOW\ab O\g
    RSTWQWS\Qg ]eSR Pg ]SY O\R `Sbc`\ O\g O[]c\b \]b a]            Bu
                                                                  3EQMP] 8MEFMPMX] =VSXIGXMSR`0SZIVEKI C
                                                                  n
    Q`SRWbSR b] ]SY(
                                                                 ily

    IVWa []`bUOUSS W\bS`Sab ^`]dWaW]\ aVOZZ O^^Zg b] O\g          8SWWIW BI 0SZIV ARHIV 0SZIVEKI C-
                                                           ar


    b`cabSS ]` Z]aa ^OgSS ]` ]bVS` aSQc`SR ^O`bg(                 HcPXSQb b] bVS bS`[a& Q]\RWbW]\a O\R ZW[WbObW]\a ]T bVWa ^]ZWQg&
                                                                  [I eWZZ ^Og RO[OUSa eVWQV O\ MRWYVIH TIVWSR PSQ][Sa
                                                       M




,*( 0EXEWXVSTLI 0PEMQW                                            ZSUOZZg ]PZWUObSR b] ^Og PSQOcaS ]T FSHMP] MRNYV] ]` TVSTIVX]
    ?T O QZOW[ `SacZba T`][ O eSObVS` `SZObSR QObOab`]^VS ]`      HEQEKI O`WaW\U T`][ O\ SGGYVVIRGI b] eVWQV bVWa ^]ZWQg
                                                    of




    O [OX]` \Obc`OZ RWaOabS`& SOQV QZOW[ VO\RZW\U RSORZW\S        O^^ZWSa& O\R Wa Q]dS`SR Pg bVWa ^O`b ]T bVS ^]ZWQg(
                                                 e




    aV]e\ c\RS` bVS BLEX DSY 9YWX 1S .JXIV . 8SWW& <YV
                                                                  BI [Og W\dSabWUObS ]` aSbbZS O\g QZOW[ ]` acWb T]` Q]dS`SR
                                             ffic




    1YXMIW .JXIV 8SWW O\R <YV ?IXXPIQIRX <J 8SWW
    Q]\RWbW]\a Wa SfbS\RSR T]` O\ ORRWbW]\OZ +/ ROga(             RO[OUSa OUOW\ab O\ MRWYVIH TIVWSR( ?T O\ MRWYVIH TIVWSR Wa
                                                                  acSR T]` bVSaS RO[OUSa& [I eWZZ ^`]dWRS O RSTS\aS eWbV
                                         O




    8ObOab`]^VS ]` COX]` DObc`OZ 9WaOabS` [SO\a O eSObVS`         Q]c\aSZ ]T SYV QV]WQS& SdS\ WT bVS OZZSUObW]\a O`S U`]c\RZSaa&
                                      y




    `SZObSR SdS\b eVWQV4                                          TOZaS ]` T`OcRcZS\b( BI O`S \]b ]PZWUObSR b] ^Og O\g QZOW[ ]`
                                   op




    O% Wa RSQZO`SR O RWaOabS` c\RS` bVS ISfOa 9WaOabS` 6Qb        XcRU[S\b OTbS` [I VOdS SfVOcabSR SYV ZW[Wb ]T ZWOPWZWbg(
         ]T +31/5 ]`
                                C




    P% Wa RSbS`[W\SR b] PS O QObOab`]^VS Pg bVS ISfOa             8SWWIW BI 1S ;SX 0SZIV ARHIV 0SZIVEKI C-
         9S^O`b[S\b ]T ?\ac`O\QS(
                               ial




                                                                  +(   BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI eVWQV
                                                                       Wa QOcaSR W\bS\bW]\OZZg Pg ]` Ob bVS RW`SQbW]\ ]T O\
                          fic




,+( 9SPH$ 3YRKYW$ BIX >SX .RH 1V] >SX <V <XLIV 9MGVSFIW                MRWYVIH TIVWSR(
    >IQIHMEXMSR .W . 1MVIGX >IWYPX <J . 0SZIVIH BEXIV
                    of




    8SWW                                                               BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] O\ W\\]QS\b a^]caS ]`
                  Un




    ?\ bVS SdS\b ]T O Q]dS`SR eObS` Z]aa c\RS` 1[IPPMRK                MRWYVIH TIVWSR eV] RWR \]b Q]]^S`ObS W\& ]` Q]\b`WPcbS
    =VSXIGXMSR`0SZIVEKI .& <XLIV ?XVYGXYVIW =VSXIGXMSR`                b]& acQV FSHMP] MRNYV] ]` TVSTIVX] HEQEKI(
    0SZIVEKI / ]` =IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI
    0& [I eWZZ ^Og c^ b] !/&*** T]` []ZR& Tc\Uca& eSb `]b ]`      ,(   BI R] \]b Q]dS` FSHMP] MRNYV] b] O\ MRWYVIH TIVWSR
    R`g `]b ]` ]bVS` [WQ`]PSa VIQIHMEXMSR(                             ]` TVSTIVX] HEQEKI b] ^`]^S`bg ]e\SR Pg O\ MRWYVIH
                                                                       TIVWSR eVS\SdS` O\g PS\STWb ]T bVWa Q]dS`OUS e]cZR
    >IQIHMEXMSR [SO\a bVS `SOa]\OPZS O\R \SQSaaO`g                     OQQ`cS RW`SQbZg ]` W\RW`SQbZg b] O\ MRWYVIH TIVWSR(
    b`SOb[S\b& `S[]dOZ ]` RWa^]aOZ ]T []ZR& Tc\Uca& eSb `]b
    ]` R`g `]b Oa `S_cW`SR b] Q][^ZSbS `S^OW` ]` `S^ZOQS[S\b      -(   BI R] \]b Q]dS` FSHMP] MRNYV] b] O\g ^S`a]\ SZWUWPZS
    ]T ^`]^S`bg [I Q]dS` c\RS` 1[IPPMRK =VSXIGXMSR`                    b] `SQSWdS O\g PS\STWba `S_cW`SR b] PS ^`]dWRSR& ]`
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 98 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                            Rb h f !33!p g!39
Rp mjd z !o v n c f s<




     d]Zc\bO`WZg ^`]dWRSR& Pg O\ MRWYVIH TIVWSR c\RS` O\g                BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV] b] O
     e]`YS`a# Q][^S\aObW]\& \]\']QQc^ObW]\OZ RWaOPWZWbg ]`               VIWMHIRGI IQTPS]II(
     ]QQc^ObW]\OZ RWaSOaS ZOe(
                                                                    1(   BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI




                                                                                                 k
                                                                                              ler
.( BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI                      O`WaW\U ]cb ]T4
   O`WaW\U ]cb ]T bVS ]e\S`aVW^& [OW\bS\O\QS& caS&                       O% bVS \SUZWUS\b ac^S`dWaW]\ Pg O\g MRWYVIH TIVWSR




                                                                                           tC
   ]QQc^O\Qg& `S\bW\U& Z]O\W\U& S\b`cabW\U& Z]ORW\U ]`                        ]T O\g ^S`a]\5 ]`
   c\Z]ORW\U ]T OW`Q`OTb(                                                P% O\g ZWOPWZWbg abObcb]`WZg W[^]aSR ]\ O\g MRWYVIH




                                                                                       ric
                                                                              TIVWSR5
     BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV] b] O




                                                                                    ist
                                                                         O`WaW\U T`][ bVS ]e\S`aVW^& [OW\bS\O\QS& caS&
     VIWMHIRGI IQTPS]II(
                                                                         ]QQc^O\Qg& `S\bW\U& Z]O\W\U& S\b`cabW\U& Z]ORW\U ]`




                                                                                 sD
/(   BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI                    c\Z]ORW\U ]T O\g OW`Q`OTb& eObS`Q`OTb& V]dS`Q`OTb&
     O`WaW\U ]cb ]T bVS ]e\S`aVW^& [OW\bS\O\QS& caS&                     []b]`WhSR ZO\R dSVWQZS ]` b`OWZS` eVWQV Wa \]b Q]dS`SR
                                                                         c\RS` ?IGXMSR 66 ]T bVWa ^]ZWQg(




                                                                             es
     ]QQc^O\Qg& `S\bW\U& Z]O\W\U& S\b`cabW\U& Z]ORW\U ]`
     c\Z]ORW\U ]T O\g []b]` dSVWQZS ]` b`OWZS`( BI eWZZ \]b



                                                                          rg
     O^^Zg bVWa SfQZcaW]\ b]4                                       2( BI R] \]b Q]dS` O\g FSHMP] MRNYV] eVWQV `SacZba W\ O\g
                                                                       [O\\S` T`][ bVS RWaQVO`US& RWa^S`aOZ& `SZSOaS ]` SaQO^S
     O% O []b]` dSVWQZS W\ RSOR ab]`OUS ]` caSR SfQZcaWdSZg
          ]\ O\ MRWYVIH TVIQMWIW5                                    Bu]T dO^]`a& Tc[Sa& a[]YS& a[]U& a]]b& OZYOZWa& OQWRa& b]fWQ
                                                                       QVS[WQOZa& b]fWQ UOaaSa& b]fWQ ZW_cWRa& b]fWQ a]ZWRa& eOabS
                                                                    n
     P% O\g []b]` dSVWQZS RSaWU\SR ^`W\QW^OZZg T]`
          `SQ`SObW]\OZ caS ]TT ^cPZWQ `]ORa& c\ZSaa bVOb dSVWQZS       [ObS`WOZa& ]` ]bVS` W``WbO\ba& Q]\bO[W\O\ba ]` ^]ZZcbO\ba(
                                                                   ily

          Wa ]e\SR Pg O\ MRWYVIH TIVWSR O\R Wa PSW\U caSR
                                                                         BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV] eVWQV
                                                              ar


          OeOg T`][ O\ MRWYVIH TVIQMWIW5
                                                                         `SacZba T`][ acQV RWaQVO`US& RWa^S`aOZ& `SZSOaS ]` SaQO^S&
     Q% O []b]`WhSR eVSSZQVOW`5
                                                          M




                                                                         WT bVS RWaQVO`US& RWa^S`aOZ& `SZSOaS ]` SaQO^S Wa WYHHIR
     R% O dSVWQZS caSR b] aS`dWQS O\ MRWYVIH TVIQMWIW eVWQV
                                                                         ERH EGGMHIRXEP(
          Wa \]b RSaWU\SR T]` caS ]\ ^cPZWQ `]ORa O\R \]b
                                                      of




          acPXSQb b] []b]` dSVWQZS `SUWab`ObW]\5
                                                   e




                                                                    3(   BI R] \]b Q]dS` O\g TVSTIVX] HEQEKI eVWQV `SacZba
     S% O U]ZT QO`b ]e\SR Pg O\ MRWYVIH TIVWSR eVS\ caSR
                                                                         W\ O\g [O\\S` T`][ dO^]`a& Tc[Sa& a[]YS& a[]U& a]]b&
                                               ffic




          T]` U]ZTW\U ^c`^]aSa5
                                                                         OZYOZWa& OQWRa& b]fWQ QVS[WQOZa& b]fWQ UOaaSa& b]fWQ ZW_cWRa&
     T% O b`OWZS` ]T bVS P]Ob& QO[^S`& V][S ]` cbWZWbg bg^S
                                                                         b]fWQ a]ZWRa& eOabS [ObS`WOZa& ]` ]bVS` W``WbO\ba&
                                           O




          c\ZSaa Wb Wa PSW\U b]eSR ]` QO``WSR Pg O []b]`WhSR
                                                                         Q]\bO[W\O\ba ]` ^]ZZcbO\ba(
          ZO\R dSVWQZS5
                                        y




     U% ZOe\ ]` UO`RS\ W[^ZS[S\ba c\RS` .* V]`aS^]eS`5 ]`
                                                                    +*( BI R] \]b Q]dS` O\g ZWOPWZWbg W[^]aSR c^]\ O\g MRWYVIH
                                     op




     V% FSHMP] MRNYV] b] O VIWMHIRGI IQTPS]II(
                                                                        TIVWSR Pg O\g QWdWZ& U]dS`\[S\bOZ ]` [WZWbO`g OcbV]`Wbg
                                 C




                                                                        T]` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI eVWQV `SacZba W\ O\g
0(   BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI
                                                                        [O\\S` T`][ dO^]`a& Tc[Sa& a[]YS& a[]U& a]]b& OZYOZWa&
     O`WaW\U ]cb ]T bVS ]e\S`aVW^& [OW\bS\O\QS& caS&
                               ial




                                                                        OQWRa& b]fWQ QVS[WQOZa& b]fWQ UOaaSa& b]fWQ ZW_cWRa& b]fWQ
     ]QQc^O\Qg& `S\bW\U& Z]O\W\U& S\b`cabW\U& Z]ORW\U ]`
                                                                        a]ZWRa& eOabS [ObS`WOZa& ]` ]bVS` W``WbO\ba& Q]\bO[W\O\ba
                          fic




     c\Z]ORW\U ]T eObS`Q`OTb OeOg T`][ O\ MRWYVIH TVIQMWIW

                                                                                                                                            4211131P!1126;175VZ 11124181234483;11126;126142114364
                                                                        ]` ^]ZZcbO\ba(
     WT bVS eObS`Q`OTb4
                    of




     O% VOa W\P]O`R ]` W\P]O`R']cbP]O`R []b]` ^]eS` ]T
                                                                    ++( BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI
                  Un




          []`S bVO\ /* V]`aS^]eS`5
                                                                        O`WaW\U ]cb ]T bVS `S\RS`W\U ]T& ]` TOWZc`S b] `S\RS`&
     P% Wa O aOWZW\U dSaaSZ ,0 TSSb ]` []`S W\ ZS\UbV5
                                                                        ^`]TSaaW]\OZ aS`dWQSa Pg O\ MRWYVIH TIVWSR(
     Q% Wa ^]eS`SR Pg ]\S ]` []`S ]cbP]O`R []b]`a eWbV
          []`S bVO\ ,/ b]bOZ V]`aS^]eS`5                            +,( BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI
     R% Wa RSaWU\ObSR Oa O\ OW`P]Ob& OW` QcaVW]\& ]` aW[WZO`            O`WaW\U ]cb ]T bVS ^Oab ]` ^`SaS\b FYWMRIWW OQbWdWbWSa ]T
          bg^S ]T eObS`Q`OTb5 ]`                                        O\ MRWYVIH TIVWSR(
     S% Wa O ^S`a]\OZ eObS`Q`OTb& [SO\W\U O Q`OTb ^`]^SZZSR
          Pg O eObS` XSb ^c[^ S\UW\S O\R RSaWU\SR b] PS                  BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV] ]`
          ]^S`ObSR Pg O ^S`a]\ ]` ^S`a]\a aWbbW\U& abO\RW\U              TVSTIVX] HEQEKI O`WaW\U T`][ bVS ]QQOaW]\OZ ]` ^O`b'
          ]` Y\SSZW\U ]\ bVS Q`OTb(
                                                                                                                                            241812P!1126;
                                                                                                                                            175 181 181
             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 99 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                      Rb h f !34!p g!39


    bW[S FYWMRIWW OQbWdWbWSa ]T O\ MRWYVIH TIVWSR eV] Wa O              b]fWQ UOaaSa& b]fWQ ZW_cWRa& b]fWQ a]ZWRa& eOabS [ObS`WOZa&
    abcRS\b c\RS` ,+ gSO`a ]T OUS eV] Wa aSZT'S[^Z]gSR O\R              ]` ]bVS` W``WbO\ba& Q]\bO[W\O\ba ]` ^]ZZcbO\ba(
    VOa \] S[^Z]gSSa(
                                                                   ,*( BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI




                                                                                                k
                                                                                             ler
+-( BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI                   O`WaW\U ]cb ]T \cQZSO` VOhO`R& [SO\W\U \cQZSO` `SOQbW]\&
    O`WaW\U ]cb ]T O\g ^`S[WaSa& ]bVS` bVO\ O\ MRWYVIH                 RWaQVO`US& `ORWObW]\ ]` `ORW]OQbWdS Q]\bO[W\ObW]\& ]` O\g




                                                                                          tC
    TVIQMWIW& ]e\SR& `S\bSR ]` Q]\b`]ZZSR Pg O\ MRWYVIH                Q]\aS_cS\QS ]T O\g ]T bVSaS( /SHMP] MRNYV] ]` TVSTIVX]
    TIVWSR( BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV]          HEQEKI O`WaW\U ]cb ]T O \cQZSO` VOhO`R Wa \]b Q]\aWRS`SR




                                                                                      ric
    b] O VIWMHIRGI IQTPS]II(                                           Oa O`WaW\U T`][ TW`S& Sf^Z]aW]\ ]` a[]YS(




                                                                                   ist
+.( BI R] \]b Q]dS` TVSTIVX] HEQEKI b] ^`]^S`bg `S\bSR b]&         ,+( BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI
    ]QQc^WSR ]` caSR Pg& ]` W\ bVS QO`S ]T& O\ MRWYVIH TIVWSR(         O`WaW\U ]cb ]T bVS ]e\S`aVW^& [OW\bS\O\QS& caS&




                                                                                sD
    BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ WT bVS TVSTIVX] HEQEKI            ]QQc^O\Qg& `S\bW\U& Z]O\W\U& S\b`cabW\U& Z]ORW\U ]`
    Wa QOcaSR Pg TW`S& Sf^Z]aW]\ ]` a[]YS(                             c\Z]ORW\U ]T V]dS`Q`OTba( BI eWZZ \]b O^^Zg bVWa SfQZcaW]\




                                                                            es
                                                                       b] FSHMP] MRNYV] b] O VIWMHIRGI IQTPS]II(
+/( BI R] \]b Q]dS` O\g ZWOPWZWbg O\ MRWYVIH TIVWSR Oaac[Sa



                                                                         rg
    O`WaW\U ]cb ]T O\g Q]\b`OQb ]` OU`SS[S\b(                      4YIWX 9IHMGEP =VSXIGXMSR`0SZIVEKI D
+0( BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI                Bu
                                                                   8SWWIW BI 0SZIV ARHIV 0SZIVEKI D-
                                                                   n
    QOcaSR Pg4                                                     BI eWZZ ^Og bVS `SOa]\OPZS Sf^S\aSa W\Qc``SR T]` \SQSaaO`g
    O% eO`& eVSbVS` RSQZO`SR ]` c\RSQZO`SR5                        [SRWQOZ& ac`UWQOZ& M'`Og O\R RS\bOZ aS`dWQSa& O[PcZO\QS&
                                                                  ily

    P% eO`ZWYS OQba5                                               V]a^WbOZ& ZWQS\aSR \c`aW\U O\R Tc\S`OZ aS`dWQSa& O\R ^`]abVSbWQ
                                                             ar


    Q% W\dOaW]\5                                                   RSdWQSa& SgS UZOaaSa& VSO`W\U OWRa& O\R ^VO`[OQScbWQOZa(
    R% W\ac``SQbW]\5                                               IVSaS Sf^S\aSa [cab PS W\Qc``SR O\R bVS aS`dWQSa ^S`T]`[SR
                                                         M




    S% `SPSZZW]\5                                                  eWbVW\ bV`SS gSO`a T`][ bVS RObS ]T O\ SGGYVVIRGI QOcaW\U
    T% `Sd]ZcbW]\5
                                                      of




                                                                   FSHMP] MRNYV] b] eVWQV bVWa ^]ZWQg O^^ZWSa& O\R Wa Q]dS`SR Pg
    U% QWdWZ eO`5                                                  bVWa ^O`b ]T bVS ^]ZWQg(
                                                   e




    V% cac`^SR ^]eS`5
                                              ffic




    W% RSab`cQbW]\ T]` O [WZWbO`g ^c`^]aS5 ]`                      ;OQV ^S`a]\ eV] acabOW\a FSHMP] MRNYV] Wa S\bWbZSR b] bVWa
    X% OQbW]\ bOYS\ Pg QWdWZ& U]dS`\[S\bOZ ]` [WZWbO`g             ^`]bSQbW]\ eVS\ bVOb ^S`a]\ Wa4
                                          O




        OcbV]`Wbg b] VW\RS` ]` RSTS\R OUOW\ab O\ OQbcOZ ]`         +( ]\ bVS MRWYVIH TVIQMWIW eWbV bVS ^S`[WaaW]\ ]T O\
        W[^S\RW\U S\S[g OQb(                                           MRWYVIH TIVWSR5 ]`
                                       y
                                    op




+1( BI R] \]b Q]dS` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI               ,(   ]TT bVS MRWYVIH TVIQMWIW& WT bVS FSHMP] MRNYV]4
    eVWQV& W\ eV]ZS ]` W\ ^O`b& O`WaSa ]cb ]T& Wa OUU`OdObSR Pg         O% O`WaSa ]cb ]T O Q]\RWbW]\ ]\ bVS MRWYVIH TVIQMWIW ]`
                                 C




    ]` `SacZba T`][ []ZR& Tc\Uca& eSb `]b& R`g `]b ]` ]bVS`                  W[[SRWObSZg ORX]W\W\U eOga5
    [WQ`]PSa(
                               ial




                                                                        P% Wa QOcaSR Pg bVS OQbWdWbWSa ]T O\ MRWYVIH TIVWSR ]` O
                                                                             VIWMHIRGI IQTPS]II5
                          fic




+2( BI R] \]b Q]dS` O\g ZWOPWZWbg W[^]aSR c^]\ O\g MRWYVIH              Q% Wa QOcaSR Pg O\ O\W[OZ ]e\SR Pg ]` W\ bVS QO`S ]T O\
    TIVWSR Pg O\g QWdWZ& U]dS`\[S\bOZ ]` [WZWbO`g OcbV]`Wbg                  MRWYVIH TIVWSR5 ]`
                    of




    T]` FSHMP] MRNYV] ]` TVSTIVX] HEQEKI eVWQV& W\ eV]ZS ]`             R% Wa acabOW\SR Pg O VIWMHIRGI IQTPS]II(
                  Un




    W\ ^O`b& O`WaSa ]cb ]T& Wa OUU`OdObSR Pg ]` `SacZba T`][
    []ZR& Tc\Uca& eSb `]b& R`g `]b ]` ]bVS` [WQ`]PSa(              8SWWIW BI 1S ;SX 0SZIV ARHIV 0SZIVEKI D-
                                                                   +(   BI R] \]b Q]dS` FSHMP] MRNYV] eVWQV Wa QOcaSR
+3( BI R] \]b Q]dS` O\g Z]aa& Q]ab ]` Sf^S\aS O`WaW\U ]cb ]T            W\bS\bW]\OZZg Pg ]` Ob bVS RW`SQbW]\ ]T O\ MRWYVIH TIVWSR(
    O\g `S_cSab& RS[O\R& ]` ]`RS` bVOb O\g MRWYVIH TIVWSR
    bSab T]`& []\Wb]`& QZSO\ c^& `S[]dS& Q]\bOW\& b`SOb&                BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] O\ W\\]QS\b a^]caS ]`
    RSb]fWTg& RSQ]\bO[W\ObS& ]` \Scb`OZWhS& ]` W\ O\g eOg               MRWYVIH TIVWSR eV] RWR \]b Q]]^S`ObS W\& ]` Q]\b`WPcbS
    `Sa^]\R b] ]` OaaSaa bVS STTSQba ]T O\g bg^S ]T dO^]`a&             b]& acQV FSHMP] MRNYV](
    Tc[Sa& a[]YS& a[]U& a]]b& OZYOZWa& OQWRa& b]fWQ QVS[WQOZa&
            Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 100 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                         Rb h f !35!p g!39
Rp mjd z !o v n c f s<




,(   BI R] \]b Q]dS` FSHMP] MRNYV] b] O\g MRWYVIH TIVWSR ]`                 ]^S`ObSR Pg O ^S`a]\ ]` ^S`a]\a aWbbW\U& abO\RW\U
     `SUcZO` `SaWRS\b ]T bVS MRWYVIH TVIQMWIW( BI eWZZ \]b                  ]` Y\SSZW\U ]\ bVS Q`OTb(
     O^^Zg bVWa SfQZcaW]\ b] O VIWMHIRGI IQTPS]II(
                                                                        BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV] b] O




                                                                                                k
                                                                                             ler
-(   BI R] \]b Q]dS` FSHMP] MRNYV] b] O\g ^S`a]\ SZWUWPZS               VIWMHIRGI IQTPS]II(
     b] `SQSWdS O\g PS\STWba `S_cW`SR b] PS ^`]dWRSR& ]`




                                                                                          tC
     d]Zc\bO`WZg ^`]dWRSR& c\RS` O\g e]`YS`a# Q][^S\aObW]\&        1(   BI R] \]b Q]dS` FSHMP] MRNYV] O`WaW\U ]cb ]T4
     \]\']QQc^ObW]\OZ RWaOPWZWbg ]` ]QQc^ObW]\OZ RWaSOaS ZOe(           O% bVS \SUZWUS\b ac^S`dWaW]\ Pg O\g MRWYVIH TIVWSR




                                                                                      ric
                                                                           ]T O\g ^S`a]\5 ]`
.( BI R] \]b Q]dS` FSHMP] MRNYV] O`WaW\U ]cb ]T bVS                     P% O\g ZWOPWZWbg abObcb]`WZg W[^]aSR ]\ O\g MRWYVIH




                                                                                   ist
   ]e\S`aVW^& [OW\bS\O\QS& caS& ]QQc^O\Qg& `S\bW\U&                        TIVWSR5
   Z]O\W\U& S\b`cabW\U& Z]ORW\U ]` c\Z]ORW\U ]T OW`Q`OTb(




                                                                                sD
                                                                        O`WaW\U T`][ bVS ]e\S`aVW^& [OW\bS\O\QS& caS&
                                                                        ]QQc^O\Qg& `S\bW\U& Z]O\W\U& S\b`cabW\U& Z]ORW\U ]`
     BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV] b] O
                                                                        c\Z]ORW\U ]T O\g OW`Q`OTb& eObS`Q`OTb& V]dS`Q`OTb&




                                                                            es
     VIWMHIRGI IQTPS]II(
                                                                        []b]`WhSR ZO\R dSVWQZS ]` b`OWZS` eVWQV Wa \]b Q]dS`SR




                                                                         rg
/(   BI R] \]b Q]dS` FSHMP] MRNYV] O`WaW\U ]cb ]T bVS                   c\RS` ?IGXMSR 66 ]T bVWa ^]ZWQg(
     ]e\S`aVW^& [OW\bS\O\QS& caS& ]QQc^O\Qg& `S\bW\U&
     Z]O\W\U& S\b`cabW\U& Z]ORW\U ]` c\Z]ORW\U ]T O\g []b]`         Bu
                                                                   2( BI R] \]b Q]dS` O\g FSHMP] MRNYV] eVWQV `SacZba W\ O\g
                                                                      [O\\S` T`][ bVS RWaQVO`US& RWa^S`aOZ& `SZSOaS ]` SaQO^S
                                                                   n
     dSVWQZS ]` b`OWZS`( BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b]4
                                                                      ]T dO^]`a& Tc[Sa& a[]YS& a[]U& a]]b& OZYOZWa& OQWRa& b]fWQ
     O% O []b]` dSVWQZS W\ RSOR ab]`OUS ]` caSR SfQZcaWdSZg
                                                                  ily

                                                                      QVS[WQOZa& b]fWQ UOaaSa& b]fWQ ZW_cWRa& b]fWQ a]ZWRa& eOabS
         ]\ O\ MRWYVIH TVIQMWIW5
                                                                      [ObS`WOZa& ]` ]bVS` W``WbO\ba& Q]\bO[W\O\ba ]` ^]ZZcbO\ba(
                                                               ar


     P% O\g []b]` dSVWQZS RSaWU\SR ^`W\QW^OZZg T]`
         `SQ`SObW]\OZ caS ]TT ^cPZWQ `]ORa& c\ZSaa bVOb dSVWQZS
                                                         M




                                                                        BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV] eVWQV
         Wa ]e\SR Pg O\ MRWYVIH TIVWSR O\R Wa PSW\U caSR
                                                                        `SacZba T`][ acQV RWaQVO`US& RWa^S`aOZ& `SZSOaS ]` SaQO^S&
         OeOg T`][ O\ MRWYVIH TVIQMWIW5
                                                      of




                                                                        WT bVS RWaQVO`US& RWa^S`aOZ& `SZSOaS ]` SaQO^S Wa WYHHIR
     Q% O []b]`WhSR eVSSZQVOW`5
                                                   e




                                                                        ERH EGGMHIRXEP(
     R% O dSVWQZS caSR b] aS`dWQS O\ MRWYVIH TVIQMWIW eVWQV
                                               ffic




         Wa \]b RSaWU\SR T]` caS ]\ ^cPZWQ `]ORa O\R \]b
                                                                   3(   BI R] \]b Q]dS` FSHMP] MRNYV] O`WaW\U ]cb ]T bVS
         acPXSQb b] []b]` dSVWQZS `SUWab`ObW]\5
                                                                        `S\RS`W\U ]T& ]` TOWZc`S b] `S\RS`& ^`]TSaaW]\OZ aS`dWQSa
                                           O




     S% O U]ZT QO`b ]e\SR Pg O\ MRWYVIH TIVWSR eVS\ caSR
                                                                        Pg O\ MRWYVIH TIVWSR(
         T]` U]ZTW\U ^c`^]aSa5
                                        y




     T% O b`OWZS` ]T bVS P]Ob& QO[^S`& V][S ]` cbWZWbg bg^S
                                                                   +*( BI R] \]b Q]dS` FSHMP] MRNYV] O`WaW\U ]cb ]T bVS ^Oab ]`
                                     op




         c\ZSaa Wb Wa PSW\U b]eSR ]` QO``WSR Pg O []b]`WhSR
                                                                       ^`SaS\b FYWMRIWW OQbWdWbWSa ]T O\ MRWYVIH TIVWSR(
         ZO\R dSVWQZS5
                                 C




     U% ZOe\ ]` UO`RS\ W[^ZS[S\ba c\RS` .* V]`aS^]eS`5 ]`               BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV] O`WaW\U
     V% FSHMP] MRNYV] b] O VIWMHIRGI IQTPS]II(
                               ial




                                                                        T`][ bVS ]QQOaW]\OZ ]` ^O`b'bW[S FYWMRIWW OQbWdWbWSa ]T
                                                                        O\ MRWYVIH TIVWSR eV] Wa O abcRS\b c\RS` ,+ gSO`a ]T OUS
                          fic




0(   BI R] \]b Q]dS` FSHMP] MRNYV] O`WaW\U ]cb ]T bVS
                                                                        eV] Wa aSZT'S[^Z]gSR O\R VOa \] S[^Z]gSSa(
     ]e\S`aVW^& [OW\bS\O\QS& caS& ]QQc^O\Qg& `S\bW\U&
                    of




     Z]O\W\U& S\b`cabW\U& Z]ORW\U ]` c\Z]ORW\U ]T eObS`Q`OTb       ++( BI R] \]b Q]dS` FSHMP] MRNYV] b] O\g ^S`a]\ ]\ bVS
                  Un




     OeOg T`][ O\ MRWYVIH TVIQMWIW WT bVS eObS`Q`OTb4                  MRWYVIH TVIQMWIW PSQOcaS ]T O FYWMRIWW OQbWdWbg ]`
     O% VOa W\P]O`R ]` W\P]O`R']cbP]O`R []b]` ^]eS`                    ^`]TSaaW]\OZ aS`dWQS Q]\RcQbSR bVS`S(
         ]T []`S bVO\ /* V]`aS^]eS`5
     P% Wa O aOWZW\U dSaaSZ ,0 TSSb ]` []`S W\ ZS\UbV5             +,( BI R] \]b Q]dS` FSHMP] MRNYV] O`WaW\U ]cb ]T O\g
     Q% Wa ^]eS`SR Pg ]\S ]` []`S ]cbP]O`R []b]`a eWbV                 ^`S[WaSa& ]bVS` bVO\ O\ MRWYVIH TVIQMWIW& ]e\SR& `S\bSR
         []`S bVO\ ,/ b]bOZ V]`aS^]eS`5                                ]` Q]\b`]ZZSR Pg O\ MRWYVIH TIVWSR( BI eWZZ \]b O^^Zg bVWa
     R% Wa RSaWU\ObSR Oa O\ OW`P]Ob& OW` QcaVW]\& ]` aW[WZO`           SfQZcaW]\ b] FSHMP] MRNYV] b] O VIWMHIRGI IQTPS]II(
         bg^S ]T eObS`Q`OTb5 ]`
     S% Wa O ^S`a]\OZ eObS`Q`OTb& [SO\W\U O Q`OTb ^`]^SZZSR        +-( BI R] \]b Q]dS` FSHMP] MRNYV] QOcaSR Pg4
         Pg O eObS` XSb ^c[^ S\UW\S O\R RSaWU\SR b] PS
            Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 101 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                      Rb h f !36!p g!39


    O%   eO`& eVSbVS` RSQZO`SR ]` c\RSQZO`SR5                      ,(   2QIVKIRG] 3MVWX .MH
    P%   eO`ZWYS OQba5                                                  BI eWZZ ^Og `SOa]\OPZS Sf^S\aSa W\Qc``SR Pg O\ MRWYVIH
    Q%   W\dOaW]\5                                                      TIVWSR T]` TW`ab OWR b] ]bVS` ^S`a]\a Ob bVS bW[S ]T O\
    R%   W\ac``SQbW]\5




                                                                                                k
                                                                        OQQWRS\b W\d]ZdW\U FSHMP] MRNYV] Q]dS`SR c\RS` bVWa




                                                                                             ler
    S%   `SPSZZW]\5                                                     ^]ZWQg(
    T%   `Sd]ZcbW]\5




                                                                                          tC
    U%   QWdWZ eO`5                                                -(   1EQEKI @S =VSTIVX] <J <XLIVW
    V%   cac`^SR ^]eS`5                                                 6b ]SYV `S_cSab& [I eWZZ ^Og c^ b] !+&*** SOQV bW[S O\




                                                                                      ric
    W%   RSab`cQbW]\ T]` O [WZWbO`g ^c`^]aS5 ]`                         MRWYVIH TIVWSR QOcaSa TVSTIVX] HEQEKI b] a][S]\S
    X%   OQbW]\ bOYS\ Pg QWdWZ& U]dS`\[S\bOZ ]` [WZWbO`g                SZaS#a ^`]^S`bg( 6b SYV ]^bW]\& [I eWZZ ^Og bVS Q]ab b]




                                                                                   ist
         OcbV]`Wbg b] VW\RS` ]` RSTS\R OUOW\ab O\ OQbcOZ ]`             SWbVS` `S^OW` ]` `S^ZOQS bVS ^`]^S`bg RO[OUSR Pg O\
         W[^S\RW\U S\S[g OQb(                                           MRWYVIH TIVWSR& eWbV]cb RSRcQbW]\ T]` RS^`SQWObW]\(




                                                                                sD
+.( BI R] \]b Q]dS` FSHMP] MRNYV] eVWQV& W\ eV]ZS ]` W\ ^O`b&           BI eWZZ \]b ^Og T]` TVSTIVX] HEQEKI4




                                                                            es
    O`WaSa ]cb ]T& Wa OUU`OdObSR Pg ]` `SacZba T`][ []ZR&               O% b] ^`]^S`bg Q]dS`SR c\RS` ?IGXMSR 6 ]T bVWa ^]ZWQg5
    Tc\Uca& eSb `]b& R`g `]b ]` ]bVS` [WQ`]PSa(                         P% b] ^`]^S`bg W\bS\bW]\OZZg RO[OUSR Pg O\ MRWYVIH



                                                                         rg
                                                                           TIVWSR eV] VOa ObbOW\SR bVS OUS ]T +-5
+/( BI R] \]b Q]dS` FSHMP] MRNYV] O`WaW\U ]cb ]T \cQZSO`
    VOhO`R& [SO\W\U \cQZSO` `SOQbW]\& RWaQVO`US& `ORWObW]\ ]`       Bu  Q% b] ^`]^S`bg ]e\SR Pg ]` `S\bSR b] O\ MRWYVIH
                                                                           TIVWSR& O\g bS\O\b ]T O\ MRWYVIH TIVWSR& ]` O\g
                                                                   n
    `ORW]OQbWdS Q]\bO[W\ObW]\& ]` O\g Q]\aS_cS\QS ]T O\g ]T                `SaWRS\b W\ ]SYV V]caSV]ZR5 ]`
    bVSaS( /SHMP] MRNYV] O`WaW\U ]cb ]T O \cQZSO` VOhO`R Wa \]b         R% O`WaW\U ]cb ]T4
                                                                  ily

    Q]\aWRS`SR Oa O`WaW\U T`][ TW`S& Sf^Z]aW]\ ]` a[]YS                    +% ^Oab ]` ^`SaS\b FYWMRIWW OQbWdWbWSa5
                                                              ar


                                                                           ,% O\g OQb ]` ][WaaW]\ W\ Q]\\SQbW]\ eWbV O
+0( BI R] \]b Q]dS` FSHMP] MRNYV] O`WaW\U ]cb ]T bVS                            ^`S[WaSa& ]bVS` bVO\ O\ MRWYVIH TVIQMWIW&
                                                        M




    ]e\S`aVW^& [OW\bS\O\QS& caS& ]QQc^O\Qg& `S\bW\U&                            ]e\SR& `S\bSR ]` Q]\b`]ZZSR Pg O\ MRWYVIH
    Z]O\W\U& S\b`cabW\U& Z]ORW\U ]` c\Z]ORW\U ]T V]dS`Q`OTba(                   TIVWSR5 ]`
                                                     of




    BI eWZZ \]b O^^Zg bVWa SfQZcaW]\ b] FSHMP] MRNYV] b] O                 -% bVS ]e\S`aVW^ ]` caS ]T O []b]`WhSR ZO\R
                                                  e




    VIWMHIRGI IQTPS]II(                                                         dSVWQZS& b`OWZS`& OW`Q`OTb& V]dS`Q`OTb ]` eObS`Q`OTb(
                                              ffic




?IGXMSR 66 .HHMXMSREP =VSXIGXMSR                                   ?IGXMSR 66 0SRHMXMSRW
                                          O




BI eWZZ ^Og& W\ ORRWbW]\ b] bVS ZW[Wba ]T ZWOPWZWbg4               +(   BLEX DSY 9YWX 1S .JXIV . 8SWW
+( 0PEMQ 2\TIRWIW                                                       ?\ bVS SdS\b ]T FSHMP] MRNYV] ]` TVSTIVX] HEQEKI& ]SY
                                       y




   BI eWZZ ^Og4                                                         [cab R] bVS T]ZZ]eW\U4
                                    op




   O% OZZ Q]aba [I W\Qc` W\ bVS aSbbZS[S\b ]T O\g QZOW[ ]`              O% F`][^bZg \]bWTg YW ]` SYV OUS\b abObW\U4
                                C




        bVS RSTS\aS ]T O\g acWb OUOW\ab O\ MRWYVIH TIVWSR5                   +% ]SYV \O[S O\R ^]ZWQg \c[PS`5
   P% W\bS`Sab OQQ`cW\U ]\ RO[OUSa OeO`RSR c\bWZ acQV                        ,% bVS RObS& bVS ^ZOQS O\R bVS QW`Qc[abO\QSa ]T
                               ial




        bW[S Oa [I VOdS ^OWR& T]`[OZZg ]TTS`SR& ]` RS^]aWbSR                     bVS Z]aa5
        W\ Q]c`b bVS O[]c\b T]` eVWQV [I O`S ZWOPZS c\RS`                    -% bVS \O[S O\R ORR`Saa ]T O\g]\S eV] [WUVb
                          fic




        bVWa ^]ZWQg5 W\bS`Sab eWZZ PS ^OWR ]\Zg ]\ RO[OUSa                       VOdS O QZOW[ OUOW\ab O\ MRWYVIH TIVWSR5
                    of




        eVWQV R] \]b SfQSSR SYV ZW[Wba ]T ZWOPWZWbg5                         .% bVS \O[Sa O\R ORR`SaaSa ]T O\g eWb\SaaSa(
   Q% ^`S[Wc[a ]\ P]\Ra `S_cW`SR W\ O\g acWb [I RSTS\R5                 P% F`][^bZg aS\R YW O\g ZSUOZ ^O^S`a `SZObW\U b] bVS
                  Un




        [I eWZZ \]b ^Og P]\R ^`S[Wc[a W\ O\ O[]c\b bVOb Wa                   OQQWRS\b(
        []`S bVO\ SYV ZW[Wb ]T ZWOPWZWbg5 [I VOdS \] ]PZWUObW]\         Q% 6b SYV `S_cSab& O\ MRWYVIH TIVWSR eWZZ4
        b] O^^Zg T]` ]` Tc`\WaV P]\Ra5                                       +% Q]]^S`ObS eWbV YW O\R OaaWab YW W\ O\g [ObbS`
   R% c^ b] !+/* ^S` ROg T]` Z]aa ]T eOUSa O\R aOZO`g&                           Q]\QS`\W\U O QZOW[ ]` acWb5
        eVS\ [I OaY ]SY b] ObbS\R b`WOZa O\R VSO`W\Ua5                       ,% VSZ^ YW S\T]`QS O\g `WUVb ]T `SQ]dS`g OUOW\ab O\g
   S% O\g ]bVS` `SOa]\OPZS Sf^S\aSa W\Qc``SR Pg O\                               ^S`a]\ ]` ]`UO\WhObW]\ eV] [Og PS ZWOPZS b] O\
        MRWYVIH TIVWSR Ob SYV `S_cSab(                                           MRWYVIH TIVWSR5
                                                                             -% ObbS\R O\g VSO`W\U ]` b`WOZ(
            Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 102 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                                           Rb h f !37!p g!39
Rp mjd z !o v n c f s<




     R% J\RS` bVS 1EQEKI @S =VSTIVX] <J <XLIVW                      0(   <YV >MKLXW @S >IGSZIV =E]QIRXa3EQMP] 8MEFMPMX]
        ^`]bSQbW]\& UWdS YW O ae]`\ abObS[S\b ]T bVS Z]aa(               =VSXIGXMSR`0SZIVEKI C
        IVWa [cab PS [ORS eWbVW\ 3+ ROga OTbS` bVS RObS ]T               LVS\ [I ^Og O\g Z]aa& O\ MRWYVIH TIVWSR!W `WUVb b]




                                                                                                 k
        Z]aa( 6Za]& O\ MRWYVIH TIVWSR [cab PS ^`S^O`SR b]                `SQ]dS` T`][ O\g]\S SZaS PSQ][Sa SYVW c^ b] bVS




                                                                                              ler
        aV]e YW O\g RO[OUSR ^`]^S`bg c\RS` bVOb ^S`a]\#a                 O[]c\b [I VOdS ^OWR( 6\ MRWYVIH TIVWSR [cab
        Q]\b`]Z(                                                         ^`]bSQb bVSaS `WUVba O\R VSZ^ YW S\T]`QS bVS[(




                                                                                           tC
     6\g MRWYVIH TIVWSR eWZZ \]b d]Zc\bO`WZg ^Og O\g []\Sg&         1(   .GXMSR .KEMRWX AW




                                                                                       ric
     Oaac[S O\g ]PZWUObW]\a ]` W\Qc` O\g Sf^S\aS& ]bVS` bVO\             O% D] ]\S [Og P`W\U O\ OQbW]\ OUOW\ab YW W\ O\g eOg
     T]` TW`ab OWR b] ]bVS`a Ob bVS bW[S ]T bVS Z]aa Oa ^`]dWRSR             `SZObSR b] bVS SfWabS\QS ]` O[]c\b ]T Q]dS`OUS& ]`




                                                                                    ist
     T]` W\ bVWa ^]ZWQg(                                                     bVS O[]c\b ]T Z]aa T]` eVWQV Q]dS`OUS Wa a]cUVb&
                                                                             c\ZSaa bVS`S VOa PSS\ TcZZ Q][^ZWO\QS eWbV OZZ ^]ZWQg




                                                                                 sD
,(   BLEX .R 6RNYVIH =IVWSR 9YWX 1Sa4YIWX 9IHMGEP                            bS`[a(
     =VSXIGXMSR`0SZIVEKI D                                               P% D] ]\S [Og P`W\U O\ OQbW]\ OUOW\ab YW W\ O\g eOg




                                                                             es
     ?T a][S]\S Wa W\Xc`SR& bVOb ^S`a]\& ]` a][S]\S OQbW\U                   `SZObSR b] bVS SfWabS\QS ]` O[]c\b ]T Q]dS`OUS& ]`
     T]` bVOb ^S`a]\& [cab R] bVS T]ZZ]eW\U4                                 bVS O[]c\b ]T Z]aa T]` eVWQV Q]dS`OUS Wa a]cUVb&



                                                                          rg
     O% F`][^bZg UWdS YW e`WbbS\ ^`]]T ]T bVS Z]aa( ?T [I                    c\RS` 3EQMP] 8MEFMPMX] =VSXIGXMSR`0SZIVEKI C&
          `S_cSab& bVWa [cab PS R]\S c\RS` ]ObV(
     P% =WdS YW e`WbbS\ OcbV]`WhObW]\ b] ]PbOW\ Q]^WSa ]T            Bu      c\ZSaa bVS ]PZWUObW]\ ]T O\ MRWYVIH TIVWSR b] ^Og VOa
                                                                             PSS\ TW\OZZg RSbS`[W\SR SWbVS` Pg XcRU[S\b OUOW\ab
                                                                    n
          OZZ [SRWQOZ `SQ]`Ra O\R `S^]`ba(                                   bVS MRWYVIH TIVWSR OTbS` OQbcOZ b`WOZ& ]` Pg e`WbbS\
     Q% FS`[Wb R]Qb]`a [I aSZSQb b] SfO[W\S bVS W\Xc`SR                      OU`SS[S\b ]T bVS MRWYVIH TIVWSR& W\Xc`SR ^S`a]\ O\R
                                                                   ily

          ^S`a]\ Oa ]TbS\ Oa [I [Og `SOa]\OPZg `S_cW`S(                      YW& O\R bVS OQbW]\ OUOW\ab YW Wa Q][[S\QSR eWbVW\
                                                               ar


                                                                             be] gSO`a O\R ]\S ROg T`][ bVS RObS bVS QOcaS ]T
-(   <YV =E]QIRX <J 8SWWa4YIWX 9IHMGEP =VSXIGXMSR`                           OQbW]\ TW`ab OQQ`cSa(
                                                          M




     0SZIVEKI D                                                          Q% D] ]\S [Og P`W\U O\ OQbW]\ OUOW\ab YW W\ O\g eOg
     BI [Og ^Og bVS W\Xc`SR ^S`a]\ ]` bVS ^`]dWRS` ]T bVS                    `SZObSR b] bVS SfWabS\QS ]` O[]c\b ]T Q]dS`OUS& ]`
                                                       of




     [SRWQOZ aS`dWQSa( FOg[S\b c\RS` bVWa Q]dS`OUS Wa \]b                    bVS O[]c\b ]T Z]aa T]` eVWQV Q]dS`OUS Wa a]cUVb&
                                                    e




     O\ OR[WaaW]\ ]T ZWOPWZWbg Pg YW ]` O\ MRWYVIH TIVWSR(                   c\RS` 4YIWX 9IHMGEP =VSXIGXMSR`0SZIVEKI D& c\ZSaa
                                               ffic




                                                                             acQV OQbW]\ Wa Q][[S\QSR eWbVW\ be] gSO`a O\R ]\S
.( <YV 8MQMXW <J 8MEFMPMX]                                                   ROg T`][ bVS RObS bVS QOcaS ]T OQbW]\ TW`ab OQQ`cSa(
                                           O




   GSUO`RZSaa ]T bVS \c[PS` ]T MRWYVIH TIVWSRW& W\Xc`SR                  R% D] ]\S [Og P`W\U O\ OQbW]\ OUOW\ab YW W\ O\g eOg
   ^S`a]\a& QZOW[a& QZOW[O\ba ]` ^]ZWQWSa W\d]ZdSR& SYV b]bOZ                `SZObSR b] bVS SfWabS\QS ]` O[]c\b ]T Q]dS`OUS& ]`
                                        y




   ZWOPWZWbg c\RS` 3EQMP] 8MEFMPMX] =VSXIGXMSR`0SZIVEKI C T]`                bVS O[]c\b ]T Z]aa T]` eVWQV Q]dS`OUS Wa a]cUVb&
                                     op




   RO[OUSa `SacZbW\U T`][ ]\S SGGYVVIRGI eWZZ \]b SfQSSR                     c\RS` ?IGXMSR 66 .HHMXMSREP =VSXIGXMSR& c\ZSaa acQV
   bVS BW[Wb ET BWOPWZWbg aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a(                  OQbW]\ Wa Q][[S\QSR eWbVW\ be] gSO`a O\R ]\S ROg
                                 C




   6ZZ FSHMP] MRNYV] O\R TVSTIVX] HEQEKI `SacZbW\U T`][                      T`][ bVS RObS bVS QOcaS ]T OQbW]\ TW`ab OQQ`cSa (
                               ial




   Q]\bW\c]ca ]` `S^SObSR Sf^]ac`S b] bVS aO[S US\S`OZ                   S% D] ]\S aVOZZ VOdS O\g `WUVb b] [OYS YW O ^O`bg b]
   Q]\RWbW]\a Wa Q]\aWRS`SR bVS `SacZb ]T ]\S SGGYVVIRGI(                    O\ OQbW]\ b] RSbS`[W\S bVS ZWOPWZWbg ]T O\ MRWYVIH
                          fic




                                                                             TIVWSR(
     <YV b]bOZ ZWOPWZWbg c\RS` 4YIWX 9IHMGEP =VSXIGXMSR`
                    of




     0SZIVEKI D T]` OZZ [SRWQOZ Sf^S\aSa ^OgOPZS T]` FSHMP]         2(   <XLIV 6RWYVERGIa3EQMP] 8MEFMPMX] =VSXIGXMSR`
                  Un




     MRNYV]& b] O\g ]\S ^S`a]\& aVOZZ \]b SfQSSR bVS jSOQV               0SZIVEKI C
     ^S`a]\k BW[Wb ET BWOPWZWbg aV]e\ ]\ bVS F]ZWQg                      IVWa W\ac`O\QS Wa SfQSaa ]dS` O\g ]bVS` dOZWR O\R
     9SQZO`ObW]\a(                                                       Q]ZZSQbWPZS W\ac`O\QS SfQS^b W\ac`O\QS bVOb Wa e`WbbS\
                                                                         a^SQWTWQOZZg Oa SfQSaa ]dS` bVS ZW[Wba ]T ZWOPWZWbg bVOb
/(   /EROVYTXG]                                                          O^^Zg b] bVWa ^]ZWQg(
     BI O`S \]b `SZWSdSR ]T O\g ]PZWUObW]\ c\RS` bVWa ^]ZWQg
     PSQOcaS ]T bVS PO\Y`c^bQg ]` W\a]ZdS\Qg ]T O\ MRWYVIH          3(   ;SXMGI <J ?IXXPIQIRX <J 8MEFMPMX] 0PEMQ
     TIVWSR(                                                             O% BI eWZZ \]bWTg bVS MRWYVIH TIVWSR W\ e`WbW\U ]T O\g
                                                                             W\WbWOZ ]TTS` b] Q][^`][WaS ]` aSbbZS O QZOW[ OUOW\ab
                                                                             bVS MRWYVIH TIVWSR c\RS` bVS ZWOPWZWbg aSQbW]\ ]T bVWa
            Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 103 of 343
Jp v t f !'!Jp n f !Rp mjd z
Rp mjd z !o v n c f s<




                                                                                                                      Rb h f !38 !p g!39


        ^]ZWQg( LS eWZZ UWdS bVS MRWYVIH TIVWSR \]bWQS eWbVW\            ^`WdObS `SaWRS\QS& W\QZcRW\U bVS U`]c\Ra& `SZObSR
        +* ROga OTbS` bVS RObS bVS ]TTS` Wa [ORS(                        ab`cQbc`Sa O\R ^`WdObS O^^`]OQVSa b] bVS[(
     P% BI eWZZ \]bWTg bVS MRWYVIH TIVWSR W\ e`WbW\U ]T O\g
                                                                         BI eWZZ ^Og ]SYV aVO`S ]T O\g a^SQWOZ OaaSaa[S\ba




                                                                                                 k
        aSbbZS[S\b ]T O QZOW[ OUOW\ab bVS MRWYVIH TIVWSR




                                                                                              ler
        c\RS` bVS ZWOPWZWbg aSQbW]\ ]T bVWa ^]ZWQg( BI eWZZ UWdS         QVO`USR OUOW\ab OZZ PcWZRW\U ]e\S`a Pg bVS Oaa]QWObW]\ c^
        bVS MRWYVIH TIVWSR \]bWQS eWbVW\ -* ROga OTbS` bVS               b] bVS BW[Wb ET BWOPWZWbg aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a&




                                                                                           tC
        RObS ]T bVS aSbbZS[S\b(                                          eVS\ bVS OaaSaa[S\b Wa [ORS Oa O `SacZb ]T4
                                                                         O% WYHHIR ERH EGGMHIRXEP RW`SQb ^VgaWQOZ Z]aa b] bVS




                                                                                       ric
                                                                              ^`]^S`bg VSZR W\ Q][[]\ Pg OZZ PcWZRW\U ]e\S`a
?IGXMSR 666a<TXMSREP =VSXIGXMSR                                               QOcaSR Pg O Z]aa [I Q]dS` c\RS` ?IGXMSR 6 ]T bVWa




                                                                                    ist
                                                                              ^]ZWQg5 ]`
<TXMSREP 0SZIVEKIW                                                       P% FSHMP] MRNYV] ]` TVSTIVX] HEQEKI Q]dS`SR c\RS`




                                                                                 sD
IVS T]ZZ]eW\U E^bW]\OZ 8]dS`OUSa [Og ac^^ZS[S\b                               ?IGXMSR 66 ]T bVWa ^]ZWQg(
Q]dS`OUSa T]c\R W\ ?IGXMSR 6 ]` ?IGXMSR 66 O\R O^^Zg ]\Zg
eVS\ bVSg O`S W\RWQObSR ]\ bVS F]ZWQg 9SQZO`ObW]\a( IVS




                                                                             es
                                                                         6\g `SRcQbW]\ ]` SZW[W\ObW]\ ]T ^Og[S\ba T]` Z]aaSa
^`]dWaW]\a ]T bVWa ^]ZWQg O^^Zg b] SOQV E^bW]\OZ 8]dS`OUS                PSQOcaS ]T O\g RSRcQbWPZS O^^ZgW\U b] bVS W\ac`O\QS



                                                                          rg
W\ bVWa aSQbW]\ c\ZSaa []RWTWSR Pg bVS bS`[a ]T bVS a^SQWTWQ             Q]dS`OUS ]T bVS Oaa]QWObW]\ ]T PcWZRW\U ]e\S`a
E^bW]\OZ 8]dS`OUS(
+( /YMPHMRK 0SHIW`0SZIVEKI /0                                        Bu  Q]ZZSQbWdSZg Wa \]b Q]dS`SR c\RS` bVWa ^`]bSQbW]\(
     BI eWZZ ^Og c^ b] bVS BW[Wb ET BWOPWZWbg aV]e\ ]\ bVS
                                                                    n
                                                                         BI eWZZ ^Og ]\Zg eVS\ bVS OaaSaa[S\b ZSdWSR OUOW\ab
     F]ZWQg 9SQZO`ObW]\a T]` 7cWZRW\U 8]RSa Q]dS`OUS b]                  bVS MRWYVIH TIVWSR& Oa O `SacZb ]T O\g ]\S Z]aa& T]` FSHMP]
                                                                   ily

     Q][^Zg eWbV Z]QOZ PcWZRW\U Q]RSa OTbS` Q]dS`SR Z]aa b]              MRNYV] ]` TVSTIVX] HEQEKI SfQSSRa !/** O\R bVS\ ]\Zg
     bVS H[IPPMRK ]` eVS\ `S^OW` ]` `S^ZOQS[S\b `SacZba W\
                                                              ar


                                                                         T]` bVS O[]c\b ]T acQV SfQSaa( IVWa Q]dS`OUS Wa \]b
     W\Q`SOaSR Q]ab RcS b] bVS S\T]`QS[S\b ]T O\g PcWZRW\U               acPXSQb b] O\g RSRcQbWPZS O^^ZgW\U b] ?IGXMSR 6 ]T bVWa
                                                         M




     Q]RSa& ]`RW\O\QSa ]` ZOea `SUcZObW\U ]` `S_cW`W\U bVS               ^]ZWQg(
     Q]\ab`cQbW]\& `SQ]\ab`cQbW]\& [OW\bS\O\QS& `S^ZOQS[S\b&
                                                      of




     `S^OW`& ^ZOQS[S\b ]` RS[]ZWbW]\ ]T bVS H[IPPMRK(                    ?\ bVS SdS\b ]T O\ OaaSaa[S\b& bVWa Q]dS`OUS Wa acPXSQb
                                                   e




                                                                         b] OZZ bVS SfQZcaW]\a O^^ZWQOPZS b] ?IGXMSRW 6 O\R 66 ]T
,(   6RGVIEWIH 0SZIVEKI <R /YWMRIWW =VSTIVX]`0SZIVEKI /=
                                               ffic




                                                                         bVWa ^]ZWQg O\R bVS ?IGXMSR 6 O\R 66 0SRHMXMSRW& SfQS^b
     IVS ZW[WbObW]\ ]\ FYWMRIWW ^`]^S`bg Z]QObSR ]\ bVS                  Oa ]bVS`eWaS \]bSR(
     VIWMHIRGI TVIQMWIW& c\RS` =IVWSREP =VSTIVX]
                                           O




     =VSXIGXMSR`0SZIVEKI 0& Wa W\Q`SOaSR b] bVS O[]c\b                   IVWa Q]dS`OUS Wa SfQSaa ]dS` O\g W\ac`O\QS Q]ZZSQbWPZS
     aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a( IVWa W\Q`SOaSR
                                        y




                                                                         c\RS` O\g ^]ZWQg ]` ^]ZWQWSa Q]dS`W\U bVS Oaa]QWObW]\ ]T
                                     op




     Q]dS`OUS W\QZcRSa ^`]^S`bg VSZR Oa aO[^ZSa ]` T]`                   PcWZRW\U ]e\S`a(
     aOZS ]` RSZWdS`g OTbS` aOZS& eVWZS bVS ^`]^S`bg Wa ]\
                                 C




     bVS VIWMHIRGI TVIQMWIW(                                        /(   2\XIRHIH 0SZIVEKI <R 7I[IPV]$ BEXGLIW .RH 3YVW`
                                                                         0SZIVEKI 7
                               ial




-(   3MVI 1ITEVXQIRX 0LEVKIW`0SZIVEKI 3                                  =IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI 0 Wa SfbS\RSR b]
     IVS !/** ZW[Wb O^^ZgW\U b] bVS TW`S RS^O`b[S\b aS`dWQS
                          fic




                                                                         ^Og T]` WYHHIR ERH EGGMHIRXEP RW`SQb ^VgaWQOZ Z]aa b] bVS
     QVO`USa c\RS` .HHMXMSREP =VSXIGXMSR Wa W\Q`SOaSR b]                 T]ZZ]eW\U ^`]^S`bg& acPXSQb b] bVS ^`]dWaW]\a W\ bVWa
                    of




     bVS O[]c\b aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a(                        Q]dS`OUS4
                  Un




                                                                         O% XSeSZ`g& eObQVSa& US[a& ^`SQW]ca O\R aS[W'^`SQW]ca
.( 8SWW .WWIWWQIRXW`0SZIVEKI 4                                                ab]\Sa& U]ZR& ^ZObW\c[5 O\R
   ?T ]SYV VIWMHIRGI TVIQMWIW W\QZcRSa O FYMPHMRK WXVYGXYVI              P% Tc`a& W\QZcRW\U O\g WbS[ Q]\bOW\W\U Tc` eVWQV
   eVWQV Wa Q]\ab`cQbSR W\ Q][[]\ eWbV ]\S ]` []`S aW[WZO`                    `S^`SaS\ba Wba ^`W\QW^OZ dOZcS(
   PcWZRW\Ua& O\R ]SY O`S O [S[PS` ]T& O\R acPXSQb b] bVS
   `cZSa ]T& O\ Oaa]QWObW]\ U]dS`\W\U bVS O`SOa VSZR W\                  IVS b]bOZ O[]c\b ]T Q]dS`OUS O\R ^S` WbS[ ZW[Wb Wa aV]e\
   Q][[]\ Pg OZZ PcWZRW\U ]e\S`a Oa [S[PS`a ]T bVS                       ]\ bVS F]ZWQg 9SQZO`ObW]\a( IVWa O[]c\b Wa \]b W\ ORRWbW]\
   Oaa]QWObW]\& bVS MRWYVIH TVIQMWIW [SO\a bVS FYMPHMRK                  b] bVS O[]c\b ]T W\ac`O\QS O^^ZgW\U b] =IVWSREP
   WXVYGXYVI ]QQc^WSR SfQZcaWdSZg Pg ]SYV V]caSV]ZR Oa O                 =VSTIVX] =VSXIGXMSR`0SZIVEKI 0( >]eSdS`& W\ \] SdS\b
            Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 104 of 343
Jp v t f !'!Jp n f !Rp mjd z                                                                  Rb h f !39 !p g!39
Rp mjd z !o v n c f s<




     eWZZ Q]dS`OUS PS ZSaa bVO\ e]cZR VOdS O^^ZWSR W\ bVS
     OPaS\QS ]T 0SZIVEKI 7(

     IVS T]ZZ]eW\U SfQZcaW]\a Q]\bOW\SR W\ 8SWWIW BI 1S ;SX




                                                                                          k
                                                                                       ler
     0SZIV ARHIV 0SZIVEKIW .$ / ERH 0 O^^Zg b] bVS Q]dS`OUS
     OTT]`RSR c\RS` bVWa 0SZIVEKI 74 WbS[a 6(1& 6(2& 9(+ O\R




                                                                                    tC
     9(-( ?\ ORRWbW]\& [I R] \]b Q]dS` O\g Z]aa Q]\aWabW\U ]T ]`
     QOcaSR Pg ]\S ]` []`S ]T bVS T]ZZ]eW\U SfQZcRSR SdS\ba&




                                                                                ric
     ^S`WZa ]` Q]\RWbW]\a( HcQV Z]aa Wa SfQZcRSR `SUO`RZSaa ]T
     eVSbVS` bVS SfQZcRSR SdS\b& ^S`WZ ]` Q]\RWbW]\ W\d]ZdSa




                                                                             ist
     Wa]ZObSR ]` eWRSa^`SOR RO[OUS& O`WaSa T`][ \Obc`OZ&
     [O\'[ORS ]` ]bVS` T]`QSa& ]` O`WaSa Oa O `SacZb ]T O\g




                                                                          sD
     Q][PW\ObW]\ ]T bVSaS T]`QSa(
     O% eSO` O\R bSO`5




                                                                         es
     P% U`ORcOZ RSbS`W]`ObW]\5
     Q% W\VS`S\b dWQS5 ]`



                                                                         rg
     R% W\aSQba ]` dS`[W\(

     6\g RSRcQbWPZS aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a                 Bu
                                                                    n
     O^^ZWQOPZS b] =IVWSREP =VSTIVX] =VSXIGXMSR`0SZIVEKI 0&
     OZa] O^^ZWSa b] O Z]aa c\RS` bVWa Q]dS`OUS(
                                                                   ily
                                                             ar


0(   6RGVIEWIH 0SZIVEKI <R @LIJX <J ?MPZIV[EVI`
     0SZIVEKI ?@
                                                         M




     IVS !,&/** ZW[WbObW]\ ]\ bVSTb ]T U]ZReO`S& aWZdS`eO`S&
     ^SebS`eO`S O\R ^ZObW\c[eO`S c\RS` =IVWSREP =VSTIVX]
                                                      of




     =VSXIGXMSR`0SZIVEKI 0 Wa W\Q`SOaSR b] bVS O[]c\b
                                                   e




     aV]e\ ]\ bVS F]ZWQg 9SQZO`ObW]\a(
                                              ffic
                                        y O
                                     op
                                 C
                               ial
                          fic
                    of
                  Un
            Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 105 of 343

Policy Endorsement


                                                                                                                              Page 1 of 2


The following endorsement changes your policy.                        For the purposes of this endorsement only, Section I
Please read this document carefully and keep it with                  Additional Protection is replaced with the following:
your policy.                                                          y




                                                                                                    k
                                                                          Water Back-Up–Coverage WB Additional Protection




                                                                                                 ler
                                                                          The coverage afforded under Water Back-Up–Coverage
Water Back-Up Endorsement – AVP98-1                                       WB Additional Protection does not increase the limit of




                                                                                              tC
For an additional premium and when your Policy Declarations               Water Back-Up–Coverage WB.
indicates that Water Back-Up applies, the following coverage




                                                                                          ric
is added:                                                             y   Additional Living Expense
                                                                          We will pay the reasonable increase in living expenses




                                                                                       ist
Water Back-Up–Coverage WB                                                 necessary to maintain your normal standard of living when
                                                                          a direct physical loss covered under Water Back-Up–




                                                                                    sD
We will cover sudden and accidental direct physical loss to
property we cover under Dwelling Protection–Coverage A,                   Coverage WB makes your residence premises
Other Structures Protection–Coverage B and Personal                       uninhabitable. However, additional living expense due to




                                                                                es
Property Protection–Coverage C caused by water or any other               remediation of mold, fungus, wet rot or dry rot will not be
substances within your dwelling or other building structures              paid in addition to any amounts paid or payable under



                                                                             rg
on the residence premises which:                                          Section I Conditions, Mold, Fungus, Wet Rot And Dry Rot
a) backs up through sewers or drains located within the
    residence premises; or
                                                                          Bu
                                                                          Or Other Microbes Remediation As A Direct Result Of A
                                                                          Water Loss Covered Under Water Back-Up–Coverage
                                                                      n
b) overflows from a sump pump, sump pump well or other                    WB.
                                                                 ily

    system located within the residence premises designed
    for the removal of subsurface water which is drained from             Payment for additional living expense as a result of a direct
                                                              ar


    a foundation area of a structure.                                     physical loss covered under Water Back-Up–Coverage
                                                                          WB will be limited to the least of the following:
                                                          M




The limit of liability for Water Back-Up–Coverage WB is                   a) the time period required to repair or replace the
                                                                              property we cover, using due diligence and dispatch;
                                                       of




shown on your Policy Declarations. This is the total amount for
any one loss available under Water Back-Up–Coverage WB                    b) if you permanently relocate, the shortest time for your
                                                    e




including amounts paid or payable under Water Back-Up–                        household to settle elsewhere; or
                                               ffic




Coverage WB Additional Protection. Once this limit of liability           c) 12 months.
for Water Back-Up–Coverage WB is exhausted, no further
                                           O




amounts will be available.                                                These periods of time are not limited by the termination of
                                                                          this policy.
                                        y




The insurance provided by Water Back-Up–Coverage WB shall
                                     op




be excess over any other insurance that also applies to a loss            We do not cover any lost income or expense due to the
                                                                          cancellation of a lease or agreement.
                                 C




covered under this coverage.
                                                                      y   Debris Removal
                             ial




This coverage does not apply if the loss occurs or is in progress
within the first ten days that the Water Back-Up Endorsement              We will pay reasonable expenses you incur to remove
                          fic




is initially bound except if the Water Back-Up Endorsement is             debris of covered property damaged by a loss we cover
                                                                          under Water Back-Up–Coverage WB.
                    of




bound at the original inception of your policy.
                  Un




If you increase the limit and/or lower the deductible for your        y   Temporary Repairs After A Loss
existing Water Back-Up Endorsement, your coverage will be                 We will reimburse you for the reasonable and necessary
limited to the prior limit and/or deductible for the first ten days       cost you incur for temporary repairs to protect covered
after the new limit and/or deductible is bound to your policy.            property from further imminent covered loss following a
                                                                          loss we cover under Water Back-Up–Coverage WB. This
The deductible for Water Back-Up–Coverage WB will be                      coverage does not increase the limit of liability applying to
shown on your Policy Declarations. The deductible for Water               the property being repaired.
Back-Up–Coverage WB will apply to a loss covered under
Water Back-Up–Coverage WB.
           Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 106 of 343
Policy endorsement                                                                         Page 2 of 2




In Section I Conditions, under item 19, Mold, Fungus, Wet Rot
And Dry Rot Or Other Microbes Remediation As A Direct
Result Of A Covered Water Loss, the following provision is




                                                                                       k
added:




                                                                                    ler
    Mold, Fungus, Wet Rot And Dry Rot Or Other Microbes




                                                                                 tC
    Remediation As A Direct Result Of A Water Loss Covered
    Under Water Back-Up–Coverage WB




                                                                             ric
    In the event of a water loss covered under Water Back-
    Up–Coverage WB, we will pay up to $5,000 for mold,




                                                                          ist
    fungus, wet rot or dry rot remediation.




                                                                       sD
    Remediation means the reasonable and necessary
    treatment, removal or disposal of mold, fungus, wet rot or




                                                                      es
    dry rot as required to complete repair or replacement of
    property we cover under Dwelling Protection–Coverage



                                                                      rg
    A, Other Structures Protection–Coverage B or Personal
    Property Protection–Coverage C damaged by a water loss
    covered under Water Back-Up–Coverage WB, including
                                                                  Bu
                                                                 n
    payment for any reasonable increase in living expenses
    necessary to maintain your normal standard of living if
                                                                ily

    mold, fungus, wet rot or dry rot makes your residence
                                                          ar


    premises uninhabitable. Remediation also includes any
    investigation or testing to detect, measure or evaluate
                                                      M




    mold, fungus, wet rot or dry rot.
                                                   of




    Payments under Section I Conditions, Mold, Fungus, Wet
                                                e




    Rot And Dry Rot Or Other Microbes Remediation As A
                                               ffic




    Direct Result Of A Water Loss Covered Under Water
    Back-Up–Coverage WB will not reduce amounts paid or
                                         O




    payable under Water Back-Up–Coverage WB.
                                      y
                                   op




All other policy terms and conditions apply.
                                C
                            ial




                                                                                                         2100000S703546064TX000160204035727002541005016026582
                         fic
                   of
                 Un




                                                                                                         160204S703546
                                                                                                         064 070 060
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 107 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 108 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
            Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 109 of 343

Policy Endorsement


                                                                                                                           Page 1 of 3


The following endorsement changes your policy.                                  3) produce representatives, employees,
Please read this document carefully and keep it with                                 members of the insured person's household
                                                                                     or others to the extent it is within the insured
your policy.




                                                                                                  k
                                                                                     person's power to do so; and




                                                                                               ler
                                                                             g) Upon our request, send to us your signed sworn
Texas Amendatory Endorsement –                                                  proof of loss within 91 days of the date of our




                                                                                            tC
AVP345                                                                          request. This statement must include the
                                                                                following information:




                                                                                        ric
In Section I Conditions, the following changes are made:                        1) the date, time, location and cause of loss;
                                                                                2) the interest insured persons and others have




                                                                                     ist
A. Item 3, What You Must Do After A Loss, is replaced by                             in the property, including any encumbrances;
   the following:                                                               3) any other insurance that may cover the loss;




                                                                                  sD
                                                                                4) any changes in title, use, occupancy or
    3.   What You Must Do After A Loss                                               possession of the property that have occurred




                                                                              es
         In the event of a loss to any property that may be                          during the policy period;
         covered by this policy, you must:                                      5) at our request, the specifications of any



                                                                             rg
         a) promptly give us or our agent notice. Report any                         damaged building structure or other
              theft to the police as soon as possible.
         b) protect the property from further loss. Make any            Bu           structure;
                                                                                6) the estimated or actual cost to repair or
              reasonable repairs necessary to protect it. Keep
                                                                   n
                                                                                     replace the property stolen or damaged by
              an accurate record of any repair expenses.                             the loss with materials of like kind and
                                                               ily

         c) separate damaged from undamaged personal                                 quality;
                                                            ar


              property. Give us a detailed list of the damaged,                 7) the amount you have actually spent to repair
              destroyed or stolen property, showing the                              or replace the property stolen or damaged by
                                                        M




              quantity, cost, actual cash value and the amount                       the loss; and
              of loss claimed.
                                                     of




                                                                                8) in the event that you give us a signed proof of
         d) give us all accounting records, bills, invoices and                      loss, and after submitting that to us, you
                                                  e




              other vouchers, or certified copies, which we may                      determine that you want to include a claim
                                             ffic




              reasonably request to examine and permit us to                         for additional damage or loss, you must
              make copies.                                                           submit to us a supplemental proof of loss
         e) produce receipts for any increased costs to
                                          O




                                                                                     which identifies the amount of the additional
              maintain your standard of living while you reside                      loss for each item damaged or stolen.
                                       y




              elsewhere, and records supporting any claim for
                                    op




              loss of rental income.                                         We have no duty to provide coverage under this
         f) as often as we reasonably require:                               section if you, an insured person, or a representative
                                C




              1) show us the damaged property. We have a                     of either fail to comply with items a) through g) above,
                   right to reasonable and safe opportunities to
                             ial




                                                                             and this failure to comply is prejudicial to us.
                   view and inspect the loss as often as
                         fic




                   necessary, unimpeded by actions of you or       B.   Item 8, Appraisal, is replaced by the following:
                   others, including, but not limited to, civil,
                   of




                   governmental or military authorities, that           8.   Appraisal
                 Un




                   prevent us from viewing and inspecting the                If you and we fail to agree on the amount of loss,
                   loss. We may require you to accompany us                  either party may make written demand for an
                   when we conduct these activities.                         appraisal. Upon such demand, each party shall select
              2) at our request, submit to examinations under                a competent and impartial appraiser and notify the
                   oath, separately and apart from any other                 other of the appraiser’s identity within 20 days after
                   person defined as you or insured person and               the demand is received. The appraisers will select a
                   sign a transcript of the same.                            competent and impartial umpire. If the appraisers are
                                                                             unable to agree upon an umpire then an umpire will be
                                                                             appointed in the following manner:
           Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 110 of 343
Policy endorsement                                                                                                 Page 2 of 3




        a) You or we will request the American Arbitration              b) the action is commenced within two years and
           Association (AAA) to select an umpire at:                       one day from the date the cause of action first
                                                                           accrues; and
            American Arbitration Association




                                                                                             k
                                                                        c) in the event that you and we fail to agree on the




                                                                                          ler
            Case Filing Services                                           amount of loss claimed by you, unless you have
            Attn: Allstate Texas Appraisal                                 previously provided to us a signed sworn proof of




                                                                                       tC
            1101 Laurel Oak Road Ste 100                                   loss, it is a condition under this Action Against Us
            Voorhees, New Jersey 08043                                     provision that no later than 91 days prior to




                                                                                   ric
            Email: casefiling@adr.org                                      commencing any action against us that we
            (with subject matter as “Allstate Texas                        receive from you a signed sworn proof of loss,




                                                                                ist
            Appraisal”)                                                    which contains, to the best of your knowledge and
                                                                           belief, the following information:




                                                                             sD
        b) Only if AAA advises you and us in writing that it               1) the date, time, location and cause of loss;
           cannot appoint an umpire may we then jointly                    2) the interest insured persons and others have




                                                                         es
           request a judge of a district court in the judicial                   in the property, including any encumbrances;
           district where the residence premises is located                3) any other insurance that may cover the loss;



                                                                      rg
           to select an umpire. A judge of a district court                4) any changes in title, use, occupancy or
           does not include a commissioner or a judge of a
           county court at law, or a justice court, a municipal    Bu            possession of the property that have occurred
                                                                                 during the policy period;
                                                                   n
           court, a probate court, or of a commissioner’s                  5) at our request, the specifications of any
           court.                                                                damaged building structure or other
                                                                ily

                                                                                 structure;
                                                           ar


        The appraisers shall then determine the amount of the              6) the estimated or actual cost to repair or
        loss, stating separately the actual cash value and the                   replace the property stolen or damaged by
                                                       M




        amount of loss to each item. If the appraisers submit a                  the loss with materials of like kind and
        written report of an agreement to you and us, the
                                                      of




                                                                                 quality;
        amount agreed upon shall be the amount of the loss. If             7) the amount you have actually spent to repair
                                                 e




        they cannot agree, they will submit their differences to                 or replace the property stolen or damaged by
                                             ffic




        the umpire. A written award agreed upon by any two                       the loss; and
        will determine the amount of the loss. Each party will             8) in the event that you give us a signed proof of
                                         O




        pay the appraiser it chooses, and equally bear expense                   loss, and after submitting that to us, you
        for the umpire and all other appraisal expenses.                         determine that you want to include a claim
                                      y




                                                                                 for additional damage or loss, you must
                                   op




        If the appraisal process is initiated, the appraisal                     submit to us a supplemental proof of loss
        award shall be binding on you and us concerning the                      which identifies the amount of the additional
                               C




        amount of the loss. We reserve the right to deny the                     loss for each item damaged or stolen.
                            ial




        appraisal award in part or in its entirety based upon           d) If after we receive your proof of loss as described
        the lack of coverage under the policy or failure to                in paragraph c) above, you and we are still not


                                                                                                                                  2100000S703546064TX000160204035727002541007016026582
                        fic




        satisfy policy terms.                                              able to agree on the amount of loss, then either
                                                                           party may make a written demand for an
                   of




C. Item 13, Action Against Us, is replaced by the following:               appraisal, as described in Section I Conditions,
                 Un




                                                                           Appraisal. If this demand for appraisal is made
    13. Action Against Us                                                  before an action is filed against us in a court of
        No one may bring an action against us in any way                   competent jurisdiction, then the appraisal must
        related to the existence or amount of coverage, or the             occur before a suit can be filed against us. If the
        amount of loss for which coverage is sought, under a               demand for appraisal is made after an action has
        coverage to which Section I Conditions applies,                    been filed against us in a court of competent
        unless:                                                            jurisdiction, then the parties agree to ask the
        a) there has been full compliance with all policy                  court to abate the further proceeding of that
             terms; and                                                    action until the appraisal is completed and a
                                                                                                                                  160204S703546
                                                                                                                                  064 070 060
           Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 111 of 343
Policy endorsement




                                                                                                                    Page 3 of 3


            determination of the amount of loss is made as              If property covered under Dwelling Protection–
            described in Section I Conditions, Appraisal.               Coverage A is foreclosed upon under a deed of trust,
                                                                        the mortgagee of that property may cancel this policy
        To initiate the appraisal process either party must




                                                                                             k
                                                                        at any time by notifying us of the date cancellation is




                                                                                          ler
        provide written notice of the dispute to the other party        to take effect. We will send the refund, if any, to the
        and make a written demand for appraisal of the                  mortgagee.




                                                                                       tC
        amount of loss.
                                                                        The mortgagee must credit the refund against any




                                                                                   ric
        The time limit stated in item 13. b) shall be suspended         deficiency owed by you and return any amount not
        from the date of the first written demand for appraisal         credited to you.




                                                                                ist
        until the date of the appraisal award.
                                                                        This mortgagee interest provision shall apply to any




                                                                             sD
D. Item 19, Mortgagee, is replaced by the following:                    trustee or loss payee or other secured party.




                                                                         es
    19. Mortgagee
        A covered loss will be payable to the mortgagee(s)         All other policy terms and conditions apply.



                                                                      rg
        named on the Policy Declarations, to the extent of
        their interest and in the order of precedence. All
        provisions of Section I of this policy apply to these      Bu
                                                                   n
        mortgagees.
                                                                ily

        We will:
                                                            ar


        a) protect the mortgagee’s interest in a covered
           building structure in the event of an increase in
                                                        M




           hazard, intentional or criminal of, or directed by,
           an insured person, failure by any insured person
                                                     of




           to take all reasonable steps to save and preserve
                                                  e




           property after a loss, a change in ownership, or
                                             ffic




           foreclosure if the mortgagee has no knowledge of
           these conditions; and
        b) give the mortgagee at least 10 days notice if we
                                         O




           cancel the policy.
                                       y
                                    op




        The mortgagee will:
        a) furnish proof of loss, upon our request, within 91
                                C




            days after notice of the loss, if an insured person
            fails to do so;
                            ial




        b) pay upon demand any premium due if an insured
                         fic




            person fails to do so;
        c) notify us in writing of any change of ownership or
                   of




            occupancy or any increase in hazard of which the
                 Un




            mortgagee has knowledge;
        d) give us the mortgagees right of recovery against
            any party liable for loss; and
        e) after a loss, and at our option, permit us to satisfy
            the mortgage requirements and receive full
            transfer of the mortgage.
              Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 112 of 343
                                                                                                                            Page 1 of 1
Policy Endorsement




The following endorsement changes your policy.                               b) if you permanently relocate, the shortest time for
Please read this document carefully and keep it with                            your household to settle elsewhere; or
                                                                             c) 24 months.
your policy.




                                                                                                   k
                                                                                                ler
                                                                             These periods of time are not limited by the
Texas Amendatory Endorsement –                                               termination of this policy.




                                                                                             tC
AVP348
                                                                             In no event shall our payment for additional living




                                                                                         ric
I.    In Section I—Your Property, under Property We Cover                    expenses exceed the Limit Of Liability shown on your
      Under Coverage C, item 1 is replaced by the following:                 Policy Declarations for Additional Living Expense.




                                                                                      ist
      1.   Personal property owned or used by an insured                     We do not cover any lost income or expense due to




                                                                                   sD
           person anywhere in the world. When personal                       the cancellation of a lease or agreement.
           property is located away from the residence




                                                                               es
           premises, coverage is limited to 10% of Personal                  No deductible applies to this protection.
           Property Protection–Coverage C.



                                                                            rg
           This limitation does not apply to personal property:      All other policy terms and conditions apply.
           a) in a newly acquired principal residence for the 30       Bu
               days immediately after you begin to move
                                                                     n
               property there; or
                                                                   ily

           b) in use at a temporary residence when a direct
                                                              ar


               physical loss we cover makes your residence
               premises uninhabitable.
                                                          M




II.   In Section I—Additional Protection, Additional Living
                                                       of




      Expense is replaced by the following:
                                                    e




      1.   Additional Living Expense
                                               ffic




           We will pay the reasonable increase in living expenses
           necessary to maintain your normal standard of living
                                           O




           when a direct physical loss we cover under Dwelling
                                        y




           Protection–Coverage A, Other Structures Protection–
                                     op




           Coverage B or Personal Property Protection–
           Coverage C makes your residence premises
                                  C




           uninhabitable. However, additional living expense due
           to remediation of mold, fungus, wet rot or dry rot will
                              ial




           not be paid in addition to any amounts paid or payable


                                                                                                                                          2100000S703546064TX000160204035727002541006016026582
                           fic




           under Section I Conditions, Mold, Fungus, Wet Rot
           And Dry Rot Or Other Microbes Remediation As A
                     of




           Direct Result Of A Covered Water Loss.
                   Un




           Payment for additional living expense as a result of a
           covered loss under Dwelling Protection–Coverage A,
           Other Structures Protection–Coverage B or Personal
           Property Protection–Coverage C will be limited to the
           least of the following:
           a) the time period required to repair or replace
               the property we cover, using due diligence
               and dispatch;
                                                                                                                                          160204S703546
                                                                                                                                          064 070 060
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 113 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
PLAINTIFF’S EXHIBIT NO. 2
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 114 of 343




                                                                k
                                                             ler
                                                          tC
                                                      ric
                                                   ist
                                                sD
                                             es
                                           rg
                                        Bu
                                      n
                                    ily
                                  ar
                               M
                             of
                           e
                        ffic
                    yO
                 op
               C
            ial
          fic
       of
     Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 115 of 343




                                                                k
                                                             ler
                                                          tC
                                                      ric
                                                   ist
                                                sD
                                             es
                                           rg
                                        Bu
                                      n
                                    ily
                                  ar
                               M
                             of
                           e
                        ffic
                    yO
                 op
               C
            ial
          fic
       of
     Un
                                                                             5/6/202011:17:44AM
                                                            MarilynBurgess-DistrictClerk
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page  116 of 343
                                                                             HarrisCounty
                                                                             EnvelopeNo:42779008
                                                                             By:ABDUL-BARI,FATIMAH
                                                                             Filed:5/6/202011:17:44AM
                                    CAUSE NO. 2019-71232

MOHAMMAD SHENAVARI         §                                IN THE DISTRICT COURT OF
    Plaintiff,             §
                           §
V.                         §                                269TH JUDICIAL DISTRICT
                           §
ALLSTATE VEHICLE AND       §




                                                                              k
                                                                           ler
PROPERTY INSURANCE COMPANY §
AND IDOLINA STOCKERT,      §




                                                                        tC
     Defendants.           §                                HARRIS COUNTY, TEXAS




                                                                    ric
                                                                 ist
                                    [PROPOSED] ORDER




                                                              sD
                                                           es
CAME FORTH on this the ___ day of __________ 2020 was Plaintiff Mohammad Shenavari’s


                                                        rg
Motion to Compel Appraisal (“Motion”) for hearing. After consideration of Plaintiff’s Motion,
                                                    Bu
Defendant’s response (if any), and upon review of the pleadings and evidence presented, this
court finds good cause exists and hereby GRANTS Plaintiff’s Motion.
                                                  n
                                               ily

Further, this court GRANTS Plaintiff’s request for attorneys fees and costs associated with this
                                            ar


opposed motion.
                                        M




IT IS HEREBY ORDERED that Defendant shall designate its appraiser within seven (7) days of
                                      of




this ORDER.
                                   e
                               ffic




IT IS FURTHER ORDERED that Defendant shall tender the sum of $1,200 to Plaintiff’s counsel
of record within fourteen (14) days for reimbursement of Plaintiff’s attorney’s fees and costs
                            O




associated with the Motion.
                          y
                       op




DATED THIS ____________________________
                    C
                 ial
              fic




                                             _________________________________
                                             DISTRICT COURT JUDGE
         of
       Un
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 117 of 343                             5/6/2020 2:56 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 42790364
                                                                                                          By: F Abdul-Bari
                                                                                                 Filed: 5/6/2020 2:56 PM

                                   CAUSE NO. 2019-71232

MOHAMMAD SHENAVARI         §                                IN THE DISTRICT COURT OF
    Plaintiff,             §
                           §
V.                         §                                269TH JUDICIAL DISTRICT
                           §




                                                                              k
ALLSTATE VEHICLE AND       §




                                                                           ler
PROPERTY INSURANCE COMPANY §
AND IDOLINA STOCKERT,      §




                                                                        tC
     Defendants.           §                                HARRIS COUNTY, TEXAS




                                                                    ric
                                   NOTICE OF HEARING




                                                                 ist
                                                              sD
       Please take notice that Plaintiff’s counsel of record filed a Plaintiff’s Motion to Compel




                                                           es
Appraisal on May 6, 2020, which has been presented to the 269th Judicial District Court of Harris



                                                        rg
County for consideration.
                                                    Bu
       Further, please take notice that the Plaintiff’s Motion to Compel Appraisal has been set for
                                                   n
                                               ily

hearing by SUBMISSION of Monday, May 18, 2020, at 8:00 a.m.
                                            ar
                                        M




                                             Respectfully submitted,
                                      of
                                   e




                                             CHRISTOFFEL LAW GROUP, PLLC
                               ffic
                            O




                                             By:    /s/ David A. Christoffel
                          y




                                                    David Christoffel
                       op




                                                    State Bar No.: 24065044
                    C




                                                    3027 Marina Bay Drive, Suite 230
                                                    League City, Texas 77573
                 ial




                                                    (409) 429-8402 Telephone
             fic




                                                    (409) 429-8403 Facsimile
                                                    ChristoffelLawGroup@gmail.com
         of
       Un
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 118 of 343



                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Notice of Hearing was sent to Defendants’
counsel of record, in accordance with the TEXAS RULES OF CIVIL PROCEDURE on this 6th day of
May 2020, as follows:

SUSAN L. FLORENCE & ASSOCIATES




                                                                             k
Attn.: Ms. Kimberly N. Blum




                                                                          ler
811 Louisiana, Suite 2400
Houston, Texas 77002




                                                                       tC
                                                                   ric
Counsel for Defendants




                                                                ist
                                            /s/ David A. Christoffel




                                                             sD
                                            David A. Christoffel




                                                         es
                                                       rg
                                                   Bu
                                                n
                                             ily
                                           ar
                                       M
                                     of
                                  e
                               ffic
                         y O
                      op
                   C
                ial
             fic
         of
       Un
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 119 of 343                             5/6/2020 4:41 PM
                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                 Envelope No. 42797394
                                                                                                          By: F Abdul-Bari
                                                                                                 Filed: 5/6/2020 4:41 PM

                                   CAUSE NO. 2019-71232

MOHAMMAD SHENAVARI         §                                IN THE DISTRICT COURT OF
    Plaintiff,             §
                           §
V.                         §                                269TH JUDICIAL DISTRICT
                           §




                                                                              k
ALLSTATE VEHICLE AND       §




                                                                           ler
PROPERTY INSURANCE COMPANY §
AND IDOLINA STOCKERT,      §




                                                                        tC
     Defendants.           §                                HARRIS COUNTY, TEXAS




                                                                    ric
                                 NOTICE OF SUBMISSION




                                                                 ist
                                                              sD
       Please take notice that Plaintiff’s counsel of record filed a Plaintiff’s Motion to Compel




                                                           es
Appraisal on May 6, 2020, which has been presented to the 269th Judicial District Court of Harris



                                                        rg
County for consideration.
                                                    Bu
       Further, please take notice that the Plaintiff’s Motion to Compel Appraisal has been set for
                                                   n
                                               ily

hearing by SUBMISSION of Monday, May 18, 2020, at 8:00 a.m.
                                            ar
                                        M




                                             Respectfully submitted,
                                      of
                                   e




                                             CHRISTOFFEL LAW GROUP, PLLC
                               ffic
                            O




                                             By:    /s/ David A. Christoffel
                          y




                                                    David Christoffel
                       op




                                                    State Bar No.: 24065044
                    C




                                                    3027 Marina Bay Drive, Suite 230
                                                    League City, Texas 77573
                 ial




                                                    (409) 429-8402 Telephone
             fic




                                                    (409) 429-8403 Facsimile
                                                    ChristoffelLawGroup@gmail.com
         of
       Un
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 120 of 343



                               CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing Notice of Hearing was sent to Defendants’
counsel of record, in accordance with the TEXAS RULES OF CIVIL PROCEDURE on this 6th day of
May 2020, as follows:

SUSAN L. FLORENCE & ASSOCIATES




                                                                             k
Attn.: Ms. Kimberly N. Blum




                                                                          ler
811 Louisiana, Suite 2400
Houston, Texas 77002




                                                                       tC
                                                                   ric
Counsel for Defendants




                                                                ist
                                            /s/ David A. Christoffel




                                                             sD
                                            David A. Christoffel




                                                         es
                                                       rg
                                                   Bu
                                                n
                                             ily
                                           ar
                                       M
                                     of
                                  e
                               ffic
                         y O
                      op
                   C
                ial
             fic
         of
       Un
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 121 of 343 5/14/2020 5:06 PM
                                                                                 Marilyn Burgess - District Clerk Harris County
                                                                                                      Envelope No. 42996106
                                                                                                               By: F Abdul-Bari
                                                                                                     Filed: 5/14/2020 5:06 PM

                                            CAUSE NO. 2019-71232

     MOHAMMAD SHENAVARI                                      IN THE DISTRICT COURT

          Plaintiff,

     V.                                                      269TH JUDICIAL DISTRICT




                                                                                    k
                                                                                 ler
     ALLSTATE VEHICLE AND
     PROPERTY INSURANCE COMPANY




                                                                              tC
     AND IDOLINA STOCKERT,                                   HARRIS COUNTY, TEXAS




                                                                          ric
     Defendants.




                                                                       ist
                                                                    sD
 DEFENDANTS’ RESPONSE TO PLAINTIFF’S MOTION TO COMPEL APPRAISAL,
  OR IN THE ALTERNATIVE, MOTION TO LIMIT THE SCOPE OF APPRAISAL




                                                                 es
TO THE HONORABLE JUDGE OF SAID COURT:


                                                              rg
                                                          Bu
           NOW COMES DEFENDANTS and file this response asking the Court to deny Plaintiff’s
                                                        n
Motion to Compel Appraisal, or in the alternative, to limit the scope of appraisal for the following
                                                     ily
                                                   ar


reasons:
                                                 M




                              INTRODUCTION AND FACTUAL HISTORY
                                             of
                                           e




1.         Plaintiff Mohammad Shenavari is the owner of real property located at 331 Isolde Drive,
                                          ffic




Houston, Texas 77024.              In Plaintiff’s Original Petition, he claims that his home sustained
                                 y   O




catastrophic windstorm losses from Hurricane Harvey:
                              op




                   The severe wind that struck Plaintiff’s composition shingle roof, caused the
                          C




                   shingles to lift, and otherwise, break free and allow substantial amounts of
                       ial




                   water to enter Plaintiff’s home and cause interior water damage to the
                  fic




                   entry/foyer, formal living room, dining room, kitchen, laundry room, living
                   room, hallway, office, master bedroom, master bathroom, master closet,
             of




                   hallway 2, bedroom, bedroom closet, bedroom 2, bedroom 2 closet,
           Un




                   bathroom, closet, closet 2, closet 3, and HVAC unit. Additionally,
                   Hurricane Harvey caused extensive damage to Plaintiff’s personal property
                   located at the Property. Plaintiff’s Original Petition ¶ 10

2.         Allegedly, according to Plaintiff, the wind driven rain entering through the roof of his home

solely caused damage in the amount of $131,695.31. Nowhere in Plaintiff’s Original Petition does


 Shenavari vs. Allstate, et al.                                                                      PAGE 1
 Response to Motion to Compel Appraisal
 0472496529.1
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 122 of 343



he ever mention that he also sustained catastrophic losses due to ground flooding.

3.       In fact, once Harris County opened the flood dams near Plaintiff’s home, ground waters

rose all the way to the eaves of Plaintiff’s roof line. The flooding was so severe that Plaintiff was

forced to stash his valuables in the only place ground water could not reach—the attic. Plaintiff




                                                                                k
                                                                             ler
even reported to neighbors that due to the severity of the flooding, he had to swim out of his attic




                                                                          tC
to escape his home.




                                                                      ric
4.       Two days after the alleged date of loss, Plaintiff reported to Allstate that his home had




                                                                   ist
                                                                sD
flooded, even though Plaintiff’s policy of insurance specifically excluded flood coverage.




                                                            es
Thereafter, for reasons that can only be inferred, Plaintiff amended his notice of loss to state that



                                                         rg
he, by the way, also had wind and hail damage to his roof, which unlike flood, happened to be a
                                                       Bu
covered peril under his policy.
                                                      n
                                                  ily

5.       By the time the Defendant adjuster, Idolina Stockert, inspected the property, the home was
                                                  ar
                                                 M




fully gutted. There was no flooring, sheetrock, fixtures, or contents to examine. Despite a mere
                                             of




shell of a house to inspect, Stockert maxed out Plaintiff’s lump sump water backup coverage, and
                                           e
                                          ffic




issued payment to Plaintiff in the amount of $5,000.00, the maximum amount of money afforded
                                     O




under the policy. Coverage for windstorm and hailstorm damage to the roof and interior was
                                 y
                              op




subsequently denied. See Exhibit A, Denial Letter.
                          C




6.       See select photographs below Adjuster Stockert took depicting the condition of Plaintiff’s
                      ial
                  fic




home during her inspection.
           of
         Un




 Shenavari vs. Allstate, et al.                                                               PAGE 2
 Response to Motion to Compel Appraisal
 0472496529.1
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 123 of 343




                                                                             k
                                                                          ler
                                                                       tC
                                                                   ric
                                                                ist
                                                             sD
                                                           es
                                                        rg
                                                       Bu
                                                      n
                                                  ily
                                                  ar
                                                 M
                                             of
                                           e
                                          ffic
                                 y   O
                              op
                          C
                      ial
                  fic
           of
         Un




7.       On January 1, 2018, the Property was re-inspected by a second Allstate adjuster, Darrel

Johnson. Mr. Johnson did not make any changes to Stockert’s prior estimate, and the claim was

denied accordingly.

 Shenavari vs. Allstate, et al.                                                          PAGE 3
 Response to Motion to Compel Appraisal
 0472496529.1
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 124 of 343



8.       In the aftermath of this flooding event, Plaintiff filed a theft claim with Allstate alleging

that all of the valuables stored in his attic, including very expensive Persian rugs and antiques, had

fallen prey to looters. Giving its customer the benefit of the doubt, even though there were no

contents to examine, Allstate assessed Plaintiff’s personal property theft claim at $73,479.95.




                                                                                 k
                                                                              ler
After application of deprecation, the deductible, and policy limits for theft, Allstate paid Plaintiff




                                                                           tC
$46,609.67 in cash for these stolen contents. See Exhibit B, Theft Estimate.




                                                                       ric
9.        In addition, Plaintiff also applied for a Small Business Administration Loan. During the




                                                                    ist
                                                                 sD
application process for this loan, Plaintiff was required assign his insurance proceeds over to the




                                                             es
Small Business Administration. According to the paperwork Plaintiff filled out and reported to



                                                           rg
the SBA, he had received some $237,000 for property damage and $25,000 in other damage as of
                                                       Bu
October 2018. See Exhibit C, SBA Information. As these payments did not come from Allstate,
                                                      n
                                                  ily

it can only be assumed that Plaintiff had coverage through another carrier and received payment
                                                  ar
                                                 M




accordingly for the flood damage. However, despite multiple requests made to Plaintiff during the
                                             of




claims handling process, he was unable to locate any of the information on his flood claim to hand
                                           e
                                          ffic




over to Allstate.
                                     O




10.      Plaintiff has since filed a Motion to Compel Appraisal with this Court. But, this is not just
                                 y
                              op




a mere dispute over the amount of a loss. Appraisal of this home is highly problematic.
                          C




Notwithstanding there is barely a home left to appraise, there are also multiple causes of loss and
                      ial
                  fic




coverage issues that preclude appraisal as an appropriate avenue in this matter. At no point after
           of




the reinspection in early January 2018 did Plaintiff inquire about the appraisal process. Appraisal
         Un




was mentioned for the first time almost two years later on December 16, 2019 when counsel for

Plaintiff invoked the appraisal clause. For the reasons elicited below, Defendants ask the Court to

deny this request in full.



 Shenavari vs. Allstate, et al.                                                                PAGE 4
 Response to Motion to Compel Appraisal
 0472496529.1
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 125 of 343



                                          SUMMARY OF THE ARGUMENT

11.      The appraisal clause in a policy is meant to resolve disagreements regarding the actual cash

value, amount of loss, or cost of repair or replacement. It is not a means of resolving disputes

regarding coverage. Scottish Union & Nat'l Ins. Co. v. Clancy, 83 Tex. 113, 18 S.W. 439, 441




                                                                                    k
                                                                                 ler
(Tex. 1892); see also State Farm Lloyds v. Johnson, 290 S.W.3d 886, 889 (Tex. 2009).




                                                                              tC
12.      As mentioned above, Allstate disputes that Plaintiff’s claim for wind and hail damage to




                                                                          ric
the Property or to contents is covered under the Policy. The claimed loss at Plaintiff’s Property




                                                                       ist
                                                                    sD
was not storm-related, and most, if not all of Plaintiff’s claims for real and personal property were




                                                                 es
previously addressed in his contents claim for theft, as well as through his flood insurance carrier



                                                              rg
where he was paid near limits.
                                                          Bu
13.      Allstate hereby objects to appraisal for the following reasons:
                                                       n
                                                     ily

                   a.    Plaintiff’s claims for wind/hail and flood are indivisible, making it impossible
                                                   ar
                                                  M




                        for appraisers to segregate wind/hail from flood damage;
                                               of




                   b. Plaintiff has waived his right to appraisal through both unreasonably delays and
                                             e
                                           ffic




                        through conduct inconsistent with the appraisal process.
                                     O




                   c. This loss is subject to a coverage dispute, making appraisal an inappropriate
                                 y
                              op




                        remedy.
                          C




14.      Alternatively, should this Court grant Plaintiff’s motion to compel appraisal, Defendant
                        ial
                  fic




asks that the scope of the appraisal be limited, and only include what has not already been paid for
           of




through Plaintiff’s flood insurance carrier and through Plaintiff’s concurrent theft claim for
         Un




personal property.




 Shenavari vs. Allstate, et al.                                                                   PAGE 5
 Response to Motion to Compel Appraisal
 0472496529.1
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 126 of 343



                                      ARGUMENT AND AUTHORITIES

A.       It is impossible to segregate flood damage from wind/hail damage. According to the
         Texas Supreme Court, it is fatal to Plaintiff’s case that he is unable to segregate these
         damages.

15.      Johnson is the leading case on when an adjuster can determine causation in an appraisal.




                                                                                k
                                                                             ler
State Farm Lloyds v. Johnson, 290 S.W.3d at 892 (Tex. 2009). This case has been muddied




                                                                          tC
through the years since it was first published over a decade ago. However, the Texas Supreme




                                                                      ric
Court makes it clear in this decision, which has never been overturned, that appraisers cannot




                                                                   ist
                                                                sD
determine issues of causation in blanket fashion. “When different causes are alleged for a single




                                                             es
injury to property, causation is a liability question for the court.” Id. An example the Supreme



                                                          rg
Court gave of this scenario is from Wells v. Am. States Preferred Ins. Co. “when appraisers
                                                       Bu
assessed foundation damage due to plumbing leaks (a covered peril) as “0” but damage due to
                                                      n
                                                  ily

settling (an excluded peril) as $22,875.94.” Id. (citing Wells v. Am. States Preferred Ins. Co., 919
                                                  ar
                                                 M




S.W. 2d 679, 685-86 (Tex. App.—Dallas 1996, writ denied)). In Wells, the Dallas Court of
                                             of




Appeals held that “appraisers could decide the amount of damage but not what caused it.
                                           e
                                          ffic




Appraisers can decide the cost of repairs in this context, but if they can also decide causation there
                                     O




would be no liability questions left for the courts.” Id. “By contrast, when different types of
                                 y
                              op




damage occur to different items of property, appraisers may have to decide the damage caused
                          C




by each before the courts can decide liability.” Id. (emphasis added). This reasoning was very
                      ial
                  fic




recently followed by the Northern District of Texas in Salas Realty LLC v. Transp. Ins. Co., which
           of




held that in line with the well-established holdings in Johnson, “appraisers cannot decide causation
         Un




when the injury is indivisible.” Salas Realty LLC v. Transp. Ins. Co., Civ. A. No. 3:19-CV-1572-

N, 2019 U.S. Dist. LEXIS 207533 at *6 (N.D. Tex. 2019); see also Johnson, 290 S.W.3d at 892

(Tex. 2009).

16.      An overarching issue to the inability to segregate damages is the doctrine of concurrent
 Shenavari vs. Allstate, et al.                                                                PAGE 6
 Response to Motion to Compel Appraisal
 0472496529.1
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 127 of 343



causation. The doctrine of concurrent causation provides that when covered and non-covered

perils combine to create a loss, the insured is entitled to recover only that portion of the damage

caused solely by the covered peril(s). Travelers Indem. Co. v. McKillip, 469 S.W.2d 160, 163 (Tex.

1971). To this end, the insured must present some evidence upon which the jury can allocate the




                                                                                k
                                                                             ler
damage attributable to the covered peril. Lyons v. Millers Casualty Ins. Co., 866 S.W.2d 597, 601




                                                                          tC
(Tex. 1993) (citing Paulson v. Fire Ins. Exch., 393 S.W.2d 316, 319 (Tex. 1965)).




                                                                      ric
17.      In other words, plaintiffs have the burden to provide evidence capable of enabling a trier




                                                                   ist
                                                                sD
of fact to segregate their covered damages from non-covered damages. Hamilton Properties v. Am.




                                                             es
Ins. Comp., 2014 WL 3055801 (N.D. Tex. 2014) (citing Feiss v. State Farm Lloyds, 392 F.3d 802,



                                                          rg
807 (5th Cir. 2004)).
                                                       Bu
18.      As a practical matter, it has been over two and a half years since the claimed date of loss.
                                                      n
                                                  ily

The property was abandoned after Hurricane Harvey, and the structure itself is barely intact. In
                                                  ar
                                                 M




the time that this property was initially damaged, it has been subject to additional weather forces,
                                             of




as well as to intentional looting and destruction. Since much of this home no longer exists, coupled
                                           e
                                          ffic




with the other casualties it has undergone, it is likely impossible to determine, particularly with
                                     O




respect to the interior, what was damaged by flooding versus what was damaged by water intrusion
                                 y
                              op




from wind and hail.
                          C




19.      Plaintiff has not presented any evidence as to the appropriate segregation of damages and
                      ial
                  fic




would be hard pressed to find an engineer who could even make such a distinction. Plaintiff cannot
           of




meet his burden to segregate damage attributable to a covered peril from damage attributable to a
         Un




non-covered peril. Consequently, even though this is in the context of an appraisal, plaintiff’s

inability to segregate this damage is fatal, and the Court should deny Plaintiff’s request to undergo

the appraisal process.

20.      To date, Plaintiff Shenavari has received $237,000 in property damage and $25,000 in
 Shenavari vs. Allstate, et al.                                                               PAGE 7
 Response to Motion to Compel Appraisal
 0472496529.1
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 128 of 343



other damage from his flood insurance carrier, and another $73,479.95 through Plaintiff’s theft

claim with Allstate. For the applicable 2017 policy period covering Hurricane Harvey, Allstate

assessed the replacement cost value of Plaintiff’s home at $222,242.00. Plaintiff has essentially

recovered more than the full replacement cost value of his home from his flood insurance carrier




                                                                                 k
                                                                              ler
alone.




                                                                           tC
21.      Furthermore, during the claims process, Plaintiff submitted a sworn proof of loss to Allstate




                                                                       ric
indicating that the entirety of the stolen contents he was claiming amounted to $69,000.00, which




                                                                    ist
                                                                 sD
Plaintiff has already received. See Exhibit D, Contents Proof of Loss. Any additional money




                                                             es
awarded through the appraisal process would be a windfall for Plaintiff, particularly if Allstate was



                                                           rg
forced to appraise any portion of the inside of the home, which has presumably been paid for in
                                                       Bu
full through his flood insurance carrier. Plaintiff should therefore be barred from utilizing
                                                      n
                                                  ily

appraisal, and the Court should not place the parties in a situation where the Plaintiff is able to
                                                  ar
                                                 M




“double dip.”
                                             of




B.       Plaintiff has waived his right to appraisal through conduct inconsistent with
                                           e




         appraisal, and by waiting an unreasonable amount of time before invoking the
                                          ffic




         appraisal clause.
                                     O




22.      By invoking appraisal almost two and a half years after the claimed date of loss, and well
                                 y
                              op




into the litigation process, Plaintiff has waived his right to appraisal through both unreasonable
                          C




delays in time as well as through intentional conduct inconsistent with the right to assert appraisal
                      ial
                  fic




for losses due to wind and hail damage.
           of




23.      “Silence or inaction for so long a period as to show an intention to yield the known right is
         Un




sufficient to prove waiver.” Sanchez v. Prop. & Cas. Ins. Co. of Hartford., Civ. A. No. H-09-1736,

2019 U.S. Dist. LEXIS 6295 at *10 (S.D. Tex. 2010) (citing Tenneco Inc. v. Enterprise Prods.

Co., 925 S.W. 2d 640, 643 (Tex. 1996)) (where the Southern District of Texas held that a 10-

month delay was unreasonable). “While an unreasonable delay is a factor in finding waiver,
 Shenavari vs. Allstate, et al.                                                                PAGE 8
 Response to Motion to Compel Appraisal
 0472496529.1
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 129 of 343



reasonableness must be measured from the point of impasse . . . .” In re Universal Underwriters

of Tex. Ins. Co., 345, S.W. 3d 404, 408 (Tex. 2011). The party arguing waiver must also show

prejudice. See id. at 411.

24.      Here, Plaintiff made no mention of appraisal until December 16, 2019. At the very least,




                                                                               k
                                                                            ler
an impasse was reached on January 1, 2018, the date Allstate performed a reinspection of the




                                                                         tC
property and stood by its prior coverage decision. No subsequent inspections were completed after




                                                                     ric
this.   Plaintiff did not request another inspection, and the parties should have reasonably




                                                                  ist
                                                               sD
understood at this point that Allstate would not be changing its coverage determination. If January




                                                            es
1, 2018 is the point of impasse, the Court should consider 23 months as the delay in time before



                                                         rg
appraisal was invoked.
                                                       Bu
25.      The Texas Supreme Court has also held that waiver can also be established through the
                                                      n
                                                  ily

intentional conduct of a party inconsistent with claiming a known right. See In re GE Capital
                                                  ar
                                                 M




Corp., 203 S.W. 3d 314, 316 (Tex. 2006). Plaintiff should be barred from being able to use the
                                             of




appraisal process to assess his home for wind and hail damage. His actions are completely
                                           e
                                          ffic




inconsistent with him claiming that his home was damaged by a wind and hailstorm.
                                     O




26.      As previously mentioned, Plaintiff has already recovered near limits from his flood
                                 y
                              op




insurance carrier. Furthermore, Plaintiff filed a class action lawsuit against the Harris County
                          C




Flood Control District wherein he claimed that he suffered damages to his real and personal
                      ial
                  fic




property due to the county appropriating his home as a flooding easement. See Exhibit E, Harris
           of




County Lawsuit. Plaintiff thus cannot claim that a wind and hail event caused over $100,000 in
         Un




damage to his home if he is also separately contending that his home was destroyed by a flood.

27.      Defendant Allstate is prejudiced a number of ways by Plaintiff’s appraisal invocation, and

that prejudice stems from both the unreasonable delay in time as well as the conduct inconsistent

with the appraisal process. To start, Plaintiff has completely failed to preserve the property,
 Shenavari vs. Allstate, et al.                                                             PAGE 9
 Response to Motion to Compel Appraisal
 0472496529.1
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 130 of 343



making it impossible to properly and accurately appraise it. Plaintiff also failed to document the

pre-loss and post-loss condition prior to engaging in the partial demolition of his home. In certain

circumstances, if there are photographs depicting a loss, or even if there are repair receipts, an

appraisal can be completed without having to assess the actual property itself.




                                                                                 k
                                                                              ler
28.      However, in this case, no such evidence or documentation exists. The home has never




                                                                           tC
been repaired, and neither party has any photographs that appraisers can look at to determine and




                                                                       ric
segregate damages. Regardless, any appraisal award rendered for the interior of the home would




                                                                    ist
                                                                 sD
constitute a windfall for the insured. Even though Plaintiff cannot recover for the same loss twice,




                                                             es
Allstate has been prejudiced by having to spend money to defend itself against Plaintiff’s quest to



                                                           rg
double dip that it would not otherwise have to spend. And again, through the delay in time,
                                                       Bu
combined with the barrage of elements and intentional destruction of the property from looters and
                                                      n
                                                  ily

thefts, Allstate would be forced to assist Plaintiff in the segregation of his damages through the
                                                  ar
                                                 M




appraisal process, which is not a burden Allstate carries as a matter of law. By waiting so long to
                                             of




invoke appraisal, some of the onus to segregate damages has inadvertently been placed on Allstate,
                                           e
                                          ffic




which runs afoul of the Texas Supreme Court principle that this is solely Plaintiff’s job.
                                     O




C.       Allstate Disputes Coverage and the Appraisal Clause does not Apply.
                                 y
                              op




29.      Allstate disputes that Plaintiff’s claim is covered under the Policy as a result of the flood
                          C




damage. See Exhibit A, Denial Letter. The appraisal clause in the Policy is meant to resolve
                      ial
                  fic




disagreements regarding the actual cash value, amount of loss, or cost of repair or replacement. It
           of




is not a means of resolving disputes regarding coverage. Scottish Union & Nat'l Ins. Co. v. Clancy,
         Un




83 Tex. 113, 18 S.W. 439, 441 (Tex. 1892); see also State Farm Lloyds v. Johnson, 290 S.W.3d

886, 889 (Tex. 2009).

30.      Allstate does not waive its right to liability or coverage defenses by participating in

appraisal if ordered by the Court and asks that the Court require Plaintiff to otherwise prove their
 Shenavari vs. Allstate, et al.                                                               PAGE 10
 Response to Motion to Compel Appraisal
 0472496529.1
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 131 of 343



case against Defendant as required by law.

      D. Alternatively, Defendant asks the Court to limit the scope of appraisal.

31.      If the Court decides to grant Plaintiff’s request for appraisal, Defendants ask the Court to

limit the scope of appraisal to prevent Plaintiff from receiving a windfall. Defendant proposes that




                                                                                 k
                                                                              ler
Plaintiff turn over all of his flood insurance records for any Hurricane Harvey claim to the Court




                                                                           tC
and to the parties’ respective appraisers.




                                                                       ric
32.      The Court would then instruct the appraisers to only consider the items not previously paid




                                                                    ist
                                                                 sD
for by Plaintiff’s flood insurance carrier. Defendants believe this would limit the appraisal to just




                                                             es
Plaintiff’s roof and roofing components, and would likely exclude all damage on the inside of



                                                           rg
Plaintiff’s home. To date, the roof appears to be the only structure still intact. A preemptive order
                                                       Bu
from the Court would also aid the parties’ appraisers and allow for the facilitation of a more
                                                      n
                                                   ily

expeditious and streamlined appraisal.
                                                  ar
                                                 M




      E. There is no legal basis for the recovery of attorney’s fees.
                                             of




33.      Plaintiff’s proposed order also includes an award of attorney’s fees. There is no legal basis
                                            e
                                          ffic




for the recovery of attorney’s fees at this point in litigation, even if the Court chooses to grant
                                     O




Plaintiff’s motion to compel. Plaintiff provided no support to his motion for the award of such
                                 y
                              op




fees.
                          C




                                          CONCLUSION AND PRAYER
                      ial
                  fic




34.      The request for appraisal should be denied in full. Plaintiff has waived this right through
           of




both delays in time and through intentional conduct inconsistent with claiming such a right.
         Un




Furthermore, due to the state of Plaintiff’s home, it is impossible to segregate damages, making

appraisal an inappropriate remedy. And if the case was forced into appraisal, this would subject

Allstate to having to pay for a loss that was already compensated for by Plaintiff’s flood insurance

policy and through a concurrent contents claim.
 Shenavari vs. Allstate, et al.                                                               PAGE 11
 Response to Motion to Compel Appraisal
 0472496529.1
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 132 of 343



35.      WHEREFORE, PREMISES CONSIDERED, for the reasons above, Defendant

respectfully requests that the Court deny Plaintiff’s Motion to Compel Appraisal, or at least, at the

very minimum, limit the scope.

                                                       Respectfully submitted,




                                                                                k
                                                                             ler
                                                       SUSAN L. FLORENCE & ASSOCIATES




                                                                          tC
                                                                      ric
                                                                   ist
                                                                sD
                                                       KIMBERLY BLUM
                                                       TBN: 24092148




                                                            es
                                                          rg
                                                       811 Louisiana St Ste 2400
                                                       Houston, TX 77002-1401
                                                       Bu
                                                       HoustonLegal@allstate.com
                                                      n
                                                       (713) 336-2812
                                                  ily

                                                       (877) 684-4165 (fax)
                                                  ar



                                                       ATTORNEY FOR DEFENDANTS
                                                 M




                                                       ALLSTATE VEHICLE AND PROPERTY
                                             of




                                                       INSURANCE COMPANY AND IDOLINA
                                                       STOCKERT
                                           e
                                          ffic
                                 y   O
                              op
                          C
                      ial
                  fic
           of
         Un




 Shenavari vs. Allstate, et al.                                                              PAGE 12
 Response to Motion to Compel Appraisal
 0472496529.1
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 133 of 343



                                          CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on this day of May 14, 2020.

David A. Christoffel




                                                                                k
CHRISTOFFEL LAW GROUP, P.L.L.C.




                                                                             ler
3027 Marina Bay Drive, Suite 230
League City, Texas 77573




                                                                          tC
Telephone: (281)429-8402




                                                                      ric
Facsimile: (281)429-8403
christoffellawgroup@gmail.com




                                                                   ist
                                                                sD
ATTORNEY FOR PLAINTIFF




                                                             es
                                                          rg
                                                       Bu
                                                      n
                                                       KIMBERLY BLUM
                                                   ily
                                                  ar
                                                 M
                                             of
                                            e
                                          ffic
                                 y   O
                              op
                          C
                      ial
                  fic
           of
         Un




 Shenavari vs. Allstate, et al.                                                              PAGE 13
 Response to Motion to Compel Appraisal
 0472496529.1
                                                                            5/14/20205:06:39PM
                                                             MarilynBurgess-DistrictClerk
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page  134 of 343
                                                                            HarrisCounty
                                                                            EnvelopeNo:42996106
                                                                            By:ABDUL-BARI,FATIMAH
                                                                            Filed:5/14/20205:06:39PM
                                         CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                  IN THE DISTRICT COURT

        Plaintiff,

   V.                                                  269TH JUDICIAL DISTRICT




                                                                              k
                                                                           ler
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY




                                                                        tC
   AND IDOLINA STOCKERT,                               HARRIS COUNTY, TEXAS




                                                                    ric
   Defendants.




                                                                 ist
                                                              sD
    DEFENDANTS’ PROPOSED ORDER ON PLAINTIFF’S MOTION TO COMPEL
                            APPRAISAL




                                                           es
         Pending before the Court is Plaintiff’s Motion to Compel Appraisal. After considering


                                                        rg
                                                    Bu
the motion and responses thereto, the Court is of the opinion that Plaintiff’s Motion to Compel
                                                  n
Appraisal should be DENIED. SO ORDERED.
                                                ily
                                              ar
                                            M




         SIGNED on this _________ day of ____________, 2020.
                                         of
                                         e
                                     ffic
                                  y O
                               op




                                                    DISTRICT JUDGE PRESIDING
                          C
                      ial
                  fic
           of
         Un




 Shenavari vs. Allstate, et al.                                                            PAGE 1
 Motion to Compel Appraisal Order
 0472496529.1
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 135 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
       EXHIBIT C
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un




                                                                   Exhibit C
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 136 of 343



  ^                          SMALL BUSINESS ADMINISTRATION                    (817) 868-2300
       Processing and Disbursement Center                                     (800) 366-6303
             14925 Kingsport Road                                                   267-4688
  VFort Worth, TX 76155-2243
     .                                                                    (F^) 817-868-2332



October 17, 2018




                                                                          k
                                                                       ler
Allstate Insurance Company




                                                                    tC
P.O.Box 660598
Dallas, TX 75266-0598




                                                                ric
                                                             ist
                                                          sD
Re:    Application Number:   1000751642
       Borrower's Name:      Shenavari, Mohammad AH / Samizadeh, Mandana




                                                      es
       Policy Number:        000829582292 HAZARD



                                                    rg
       Property Address:     331 ISOLDE DR, HOUSTON, TX 77024
                      \
Dear Sir or Madam:                              Bu
                                              n
The U.S. Small Business Administration (SBA) has approved a loan to. repair/replace your
                                           ily

insured's damaged real estate and/or personal property.
                                        ar
                                     M




SBA is prohibited from loaning funds for losses that are compensated by insurance or other
recoveries; an Assignment of Future Insurance Proceeds is required.
                                   of
                                e




Enclosed is a copy of the Full Assignment or Partial Assignment of Insurance Proceeds
                             ffic




executed by your insured in favor of SBA. In compliance with the assignment, future payments
on this claim (except payments for additional. Hying expenses) are to name the U. S. Small
                          O




Business Administration as a co-payee. This form includes the name of the insured, policy
number, damaged property address, date of the disaster and type of disaster.
                        y
                     op




Should you have any questions or require additional information, please contact the Accounts
                   C




Department at 1-800-366-6303.
              ial




Sincerely,
             fic
        of




Nikia Cato
      Un




Case Manager
Accounts Department

Enclosures
Assignment of Insurance Proceeds
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 137 of 343



                      U. S. SMALL BUSINESS ADMINISTRATION
                             Processing And Disbur: ement Center                   800-659-2955
                                   14925 Kingspor Road,                            800-877-8339
                                 FcrtWorth.TX76 55-2243                         Hearing impaired
                                                                                   800-676-3777
                                                                               Fax 817-868-2332

                    \'ooo'^b \




                                                                             k
                                                                          ler
                                                                       tC
        INSTRUCTIONS FOR ASSIGNMENT OF INSURANCE PROCEEDS




                                                                   ric
                                                                ist
  I.    The assignment must be signed.




                                                             sD
  II.   Answer questions A and B below and retlim this instruction sheet and the assignment
        to SBA.




                                                         es
        A. Have you received any funds to date?        f ES.       .NO


                                                      rg
                                                  Bu
        B. If yes, how much have you received? Real Estate (including any
                                               manufactured housing)S p.^Y^no
                                               n
                                               Contents               $__0——
                                           ily

                                               Other (specify)         $ 0^ciQ a
                                         ar
                                    M




  Please enclose copies of all letters and loss ^york sheets you have received from your
  insurance company for this claim.
                                 of
                              e
                          ffic




  SBA WILL NOT BE ABLE TO .DISBURSE Ah^Y LOAN FUNDS UNTIL YOU RETURN
  THE ASSIGNMENT, THIS INSTRUCTIOIK SHEET, AND THE REQUESTED
                       O




  INFORMATION.
                     y
                  op
               C
            ial
         fic
         of
       Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 138 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n


      EXHIBIT A
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
                Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 139 of 343
                                     NCT Mobile Inside
                                     1020 DOWNTOWNER BLVD
                                     MOBILE AL 36609


%%DPS::DUPLEX




DFFATAFADDFTTFFTFAFDTATADDFFDAFAAAFDTAAFDFFDTDTTDADFAAATTDFTAFDDF
MOHAMMAD SHENAVARI AND MANDANA SAMIZADEH
331 ISOLDE DR
HOUSTON TX 770244722




                                                                                                            k
                                                                                                         ler
%%DPS::PRIMARY
January 14, 2018




                                                                                                      tC
INSURED: MOHAMMAD SHENAVARI                                                              PHONE NUMBER: 800-326-0950




                                                                                                  ric
DATE OF LOSS: August 27, 2017                                                            FAX NUMBER: 877-292-9527
CLAIM NUMBER: 0472496529                                                                 OFFICE HOURS:




                                                                                               ist
                                                                                            sD
Dear MOHAMMAD SHENAVARI AND MANDANA SAMIZADEH,                                   :P FS




                                                                                          es
I am writing to you in regards to the claim you have submitted under your Allstate Vehicle and Property Insurance Company




                                                                                 rg
House and Home Policy. We have considered the facts and information and have reviewed the terms of your policy. Based
on this information, we must respectfully deny coverage for a portion of the damages you are claiming.
                                                                              Bu
Based on our adjuster’s inspection on January 1, 2018, the water damage and mold growth throughout the home is the result
                                                                           n
of mechanical damages to the roof and flood. Per the policy provisions below, this is not covered.
                                                                         ily

Please refer to Section 1—Your Property, paragraph ¬¬12 of your Allstate House and Home policy. It states: Losses We Do
                                                                      ar



Not Cover Under Coverages A and B:
                                                                    M




A. Under Dwelling Protection–Coverage A and Other Structures Protection–Coverage B of this policy, we do not cover any
                                                                of




loss which consists of, is caused by, or would not have occurred but for, one or more of the following excluded events, perils
or conditions. Such loss is excluded regardless of: a) the cause or source of the excluded event, peril or condition; b) any
                                                            e




other causes contributing concurrently or in any sequence with the excluded event, peril or condition to produce the loss; or
                                                      ffic




c) whether the excluded event, peril or condition involves isolated or widespread damage, arises from natural,
man-made or other forces, or arises as a result of any combination of these forces.
                                                 O




1. Flood, including, but not limited to, surface water, waves, tidal water or overflow of any body of water, or spray from any
                                            y




of these, whether or not driven by wind.
                                         op




2. Water or any other substance that backs up through sewers or drains. 3. Water or any other substance that overflows from a
                                    C




sump pump, sump pump well or other system designed for the removal of subsurface water which is drained from a
foundation area of a structure. 4. Water or any other substance on or below the surface of the ground. This includes water or
                                ial




any other substance which exerts pressure on, or flows, seeps or leaks through any part of the residence premises. We do
cover sudden and accidental direct physical loss caused by fire or explosion resulting from items 1 through 4 listed above. 5.
                           fic




Earth movement of any type, including, but not limited to, earthquake, volcanic eruption, lava flow, landslide, subsidence,
                     of




mudflow, pressure, sinkhole, erosion, or the sinking, rising, shifting, creeping, expanding, bulging, cracking, settling or
contracting of the earth. This exclusion applies whether or not the earth movement is combined with water.
                   Un




B. Under Dwelling Protection–Coverage A and Other Structures Protection–Coverage B of this policy, we do not cover any
loss consisting of or caused by mold, fungus, wet rot, dry rot or other microbes. This includes any loss which, in whole or in
part, arises out of, is aggravated by or results from mold, fungus, wet rot, dry rot or other microbes.

This exclusion applies regardless of whether mold, fungus, wet rot, dry rot or other microbes arises from any other cause of
loss, including, but not limited to, a loss involving water, water damage or discharge, which may otherwise be covered by
this policy, except as specifically provided in Section I Conditions, Mold,



                                                                    0472496529 PBW
        Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 140 of 343

Fungus, Wet Rot And Dry Rot Or Other Microbes Remediation As A Direct Result Of A Covered Water
Loss. C. When loss is not excluded under paragraph A or paragraph B of Losses We Do Not Cover Under
Coverages A, B and C, and there are two or more causes of loss to the covered property, we do not cover the loss if the
predominant cause(s) of loss is (are) excluded under paragraph D, immediately below.

Under Dwelling Protection–Coverage A, Other Structures Protection–Coverage B or Personal Property Protection–Coverage
C of this policy, we do not cover any loss consisting of or caused by one or more of the following excluded events, perils or
conditions. Such loss is excluded regardless of whether the excluded event, peril or condition involves isolated or widespread
damage, arises from natural, man-made or other forces, or arises as a result of any combination of these forces.
1. The failure by any insured person to take all reasonable steps to save and preserve property when the property is
endangered by a cause of loss we cover. 2. Intentional or criminal acts of or at the direction of any insured person, if the loss
that occurs: a) may be reasonably expected to result from such acts; or




                                                                                                 k
                                                                                              ler
b) is the intended result of such acts. This exclusion will not apply to an innocent spouse or insured person who did not
contribute to such loss or to the interest of an innocent spouse or insured person in the damaged property. This exclusion




                                                                                           tC
applies regardless of whether the insured person is actually charged with, or convicted of, a crime. 3. Planning, Construction
or Maintenance, meaning faulty, inadequate or defective: a.) planning zoning, development, surveying, siting; b.) design,




                                                                                       ric
specifications, workmanship, repair, construction, renovations, remodeling, grading, compaction; c.) materials used in repair,
construction, renovation or remodeling; or d.) maintenance; of property whether on or off the residence premises by any




                                                                                    ist
person or organization.




                                                                                 sD
Our adjuster's investigation of your loss did indicate the presence of mold on or near the damaged property. We need to
advise you that mold may cause damage to both structural and personal property, and under certain conditions may create




                                                                             es
health risks. It is recommended that action be taken immediately to remove the mold from your home and to prevent further
mold and damage from occurring. The underlying cause of the mold must be remedied to prevent further problems.



                                                                         rg
Your policy states, in part,
                                                                     Bu
                                                                 n
What You Must Do After A Loss:
                                                              ily

In the event of a loss to any property that may be covered by this policy, you must: a) immediately give us or our agent
                                                          ar


notice. Report any theft to the police as soon as possible. b) protect the property from further loss. Make any reasonable
repairs necessary to protect it. Keep an accurate record of any repair expenses. c) separate damaged from undamaged
                                                      M




personal property. Give us a detailed list of the damaged, destroyed or stolen property, showing the quantity, cost, actual cash
value and the amount of loss claimed. d) give us all accounting records, bills, invoices and other vouchers, or certified copies,
                                                   of




which we may reasonably request to examine and permit us to make copies. e) produce receipts for any increased costs to
                                                e




maintain your standard of living while you reside elsewhere, and records supporting any claim for loss of rental income. f) as
                                           ffic




often as we reasonably require: 1) show us the damaged property. We have a right to reasonable and safe opportunities to
view and inspect the loss as often as necessary, unimpeded by actions of you or others, including, but not limited to, civil,
governmental or military authorities, that prevent us from viewing and inspecting the loss. We may require you to accompany
                                        O




us when we conduct these activities. 2) at our request, submit to examinations under oath, separately and apart from any other
                                       y




person defined as you or insured person and sign a transcript of the same. 3) produce representatives, employees, members of
                                    op




the insured person's household or others to the extent it is within the insured person's power to do so; g) within 60 days after
the loss, give us a signed, sworn proof of the loss.
                                   C
                               ial




Under the above provision, it is your responsibility to take immediate and affirmative actions to prevent the further growth or
                              fic




accumulation of mold on your property. Should you fail to comply with your policy contract provisions, you could subject
your home to additional damages. Additionally, as noted above, failure to comply with your policy contract provisions could
                              of




affect your insurance coverage for any future claims for liability or damage to property.
                            Un




Sincerely,   %%DPS ::P FE




                                                       0472496529 PBW
       Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 141 of 343


Kristen Janes(Coor)
Kristen Janes(Coor)
800-326-0950 Ext. 1210798
Allstate Vehicle and Property Insurance Company




                                                                                   k
                                                                                ler
                                                                             tC
                                                                         ric
                                                                      ist
                                                                   sD
                                                                   es
                                                               rg
                                                            Bu
                                                         n
                                                       ily
                                                    ar
                                                  M
                                              of
                                           e
                                       ffic
                                 y O
                              op
                          C
                       ial
                   fic
              of
            Un




GENI001                                           0472496529 PBW
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 142 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
       EXHIBIT B
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un




                                                                   Exhibit B
                                  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 143 of 343

                  Hudson Central Specialty Office
                  P.O. Box 493
                  Hudson, OH 44236
                  Phone: (866) 857-2560
                  Fax: (866) 447-4293

            Insured:            Un
                        MOHAMMAD SHENAVARI                                           Cell:   (713) 820-3305
           Property:                  of
                        331 isonde drive
                                           fic
                                                                                   E-mail:   MSHENAVARI@YAHOO.COM
                        houston, TX 77024
             Home:      331 ISOLDE DR         ial
                        HOUSTON, TX 77024-4722
                                                 C
                                                      op
        Claim Rep.:     Savannah Denes
                                                          yO                    Business:   (330) 528-4151

                                                                ffic
          Business:     75 Executive Parkwy                                          Fax:    (866) 447-4293
                        Hudson,, OH 44237                                         E-mail:    Savannah.Denes@allstate.com

                                                                     e
                                                                        of
                                                                           M
          Estimator:    Savannah Denes
           Business:    75 Executive Parkwy
                                                                                 arE-mail: Savannah.Denes@allstate.
                                                                                 Business:   (330) 528-4151
                        Hudson,, OH 44237
                                                                                     ily com
                                                                                          n
    Claim Number: 0475843488                          Policy Number: 000829582292            Bu Type of Loss: Theft-off premises
                                                                                               rg
     Date Contacted:    6/4/2018                                                                  es
       Date of Loss:    9/20/2017 5:00 PM                  Date Received:  9/21/2017 11:03 AM         sD
                                                                                                           ist
     Date Inspected:                                        Date Entered:  6/4/2018 3:07 PM

                                                                                                                 ric
Date Est. Completed:    6/6/2018 3:00 PM

          Price List:   TXHO8X_JUN18                                                                                 tC
                        Restoration/Service/Remodel
                                                                                                                         ler
                                                                                                                             k
           Estimate:    MOHAMMAD_SHENAVARI
2

                                        Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 144 of 343

                      Hudson Central Specialty Office
                      P.O. Box 493
                      Hudson, OH 44236
                      Phone: (866) 857-2560
                      Fax: (866) 447-4293

                                      Un
                                            of
     Allstate is dedicated to providing you with outstanding service throughout the claim-handling process.
                                                fic
                                                     ial
     Subject to applicable laws and regulations, the values in this estimate may derive from multiple sources, including businesses that sell primarily or exclusively through

                                                          C
     retail stores with physical locations, businesses that sell exclusively online through the internet, and businesses that sell both through physical stores and online.
     However, prices can change without notice. If you have any questions regarding this estimate or if you find that the cost of the repairs or replacement is more than
                                                              op
     reflected in this estimate, based on shipping and handling costs or other reasons, then please contact your claim adjuster at the number listed above.

                                                                    yO
      If you have any questions regarding this estimate, or if there are differences with the estimate provided by your repair person of choice, or if additional damage is found
     during the repair process, please contact us at (330) 528-4151.
                                                                           ffic
     Thank you,
                                                                                 e
     Savannah Denes
                                                                                     of
                                                                                         M
                                                                                               ar
                                                                                                   ily
                                                                                                        n
                                                                                                            Bu
                                                                                                                  rg
                                                                                                                      es
                                                                                                                           sD
                                                                                                                                  ist
                                                                                                                                       ric
                                                                                                                                            tC
                                                                                                                                                  ler
                                                                                                                                                        k

    MOHAMMAD_SHENAVARI                                                                                                                                         10/5/2018            Page: 2
3

                                                 Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 145 of 343

                         Hudson Central Specialty Office
                         P.O. Box 493
                         Hudson, OH 44236
                         Phone: (866) 857-2560
                         Fax: (866) 447-4293

                                               Un
                                                    of
                                                                                                                               Unit       Item
                                                                                                                              Price       Total

                                                          fic
                       Description                              Vendor        Age / Cond. / Life Depr %          Qty                                  Taxes          RCV         Depr         ACV     Overage
     MOHAMMAD_SHENAVARI
     CC-UNSCHEDULED PERSONAL PROPERTY                        ial
     1. Persian Rug - Wool/silk - excellent condition,              C    26 y / Above Avg. / 100   16%            1 $29,500.00       $29,500.00   $2,433.75    $31,933.75   $4,981.67   $26,952.08
     7ft x 10 ft
                                                                         op          y


                                                                           yO
          ERS Valuation Services
          214 E. SCRANTON AVE.
          LAKE BLUFF, IL 60044
          800-634-4135
     2. Persian Rug - wool/silk - excellent condition -                              ffic
                                                                          25 y / Above Avg. / 100   15%            1 $18,000.00       $18,000.00   $1,485.00    $19,485.00               $16,562.25

                                                                                             e
                                                                                                                                                                             $2,922.75
     5ft2in x 6ft31in                                                                y
          ERS Valuation Services
                                                                                                  of
                                                                                                    M
          214 E. SCRANTON AVE.
          LAKE BLUFF, IL 60044
          800-634-4135
                                                                                                            ar
     5. Shoes - Ladies' - Boots - High grade                                   4 y / Avg. / 3 y     90%[^]
                                                                                                              ily  1        $160.00     $160.00      $13.20       $173.20     $155.88        $17.32
         Orig. Desc. - Christian Loubatin Boots
                                                                                                                       n
                                                                                                                         Bu
         Customer to include on police report.


                                                                                                                                  rg
     6. Shoes - Ladies' - Boots - High grade                                   4 y / Avg. / 3 y     90%[^]         1        $160.00     $160.00      $13.20       $173.20     $155.88        $17.32


                                                                                                                                      es
         Orig. Desc. - Gucci Boots
         Customer to include on police report.
     7. Cash                                                                  0 y / Avg. / NA          0%          1          $0.00
                                                                                                                                           sD
                                                                                                                                           $0.00      $0.00          $0.00      $0.00         $0.00


                                                                                                                                                   ist
         Denied per policy provisions
     CJ-JEWELRY, WATCHES, AND FURS - Items below are subject to a $1,000.00 single item limit and a $5,000.00 aggregate limit. Values shown may be reduced due to overage.
     3. 14k Yellow Gold 10mm Miami Cuban Chain                                3 y / Avg. / NA          0%          1 $11,120.00       $11,120.00        ric
                                                                                                                                                    $917.40     $12,037.40      $0.00    $12,037.40   [AGG]
     Necklace 28 Inches
         ERS Valuation Services                                                                                                                                tC
         214 E. SCRANTON AVE.
                                                                                                                                                                   ler
                                                                                                                                                                         k
         LAKE BLUFF, IL 60044
         800-634-4135
         Orig. Desc. - 14K Solid Miami Cuban Chain 184.25 gram
     4. 14K Yellow Gold 20mm Miami Cuban                                      3 y / Avg. / NA          0%          1    $7,960.00      $7,960.00    $656.70      $8,616.70      $0.00     $8,616.70   [AGG]
     Bracelet 7 Inches




    MOHAMMAD_SHENAVARI                                                                                                                                                           10/5/2018              Page: 3
4

                                                    Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 146 of 343

                            Hudson Central Specialty Office
                            P.O. Box 493
                            Hudson, OH 44236
                            Phone: (866) 857-2560
                            Fax: (866) 447-4293

                                                 Un
                                                          of
                                                                                                                                        Unit       Item
                                                                                                                                       Price       Total

                                                               fic
                          Description                                 Vendor            Age / Cond. / Life Depr %         Qty                                  Taxes          RCV         Depr         ACV     Overage
      MOHAMMAD_SHENAVARI (CONTINUED)
                                                                      ial
      CJ-JEWELRY, WATCHES, AND FURS (Continued) - Items below are subject to a $1,000.00 single item limit and a $5,000.00 aggregate limit. Values shown may be reduced due to overage.
          ERS Valuation Services
                                                                            C
                                                                                   op
          214 E. SCRANTON AVE.
          LAKE BLUFF, IL 60044

                                                                                     yO
          800-634-4135
          Orig. Desc. - 14k Solid Cuban ID Bracelet 131.95 gram

                                                                                              ffic
      CS-SILVERWARE/GOLDWARE/PEWTERWARE - Items below are subject to a $2,500.00 aggregate limit. Values shown may be reduced due to overage.


                                                                                                      e
      8. Sterling Oval Vegetable Bowl Prelude - plain                                   10 y / Avg. / NA        0%          1        $359.95     $359.95      $29.70       $389.65       $0.00      $389.65


                                                                                                           of
           https://www.replacements.com/p/international-silver-prelude-plain-sterling-hollowware-sterling-oval-vegetable-bowl/insprep/19500231


                                                                                                             M
           Orig. Desc. - Sterling Silver dish
      9. Water Goblet Prelude-Plain by International                               10 y / Avg. / NA       0%             1    $319.95            $319.95      $26.40       $346.35       $0.00      $346.35
      Silver
                                                                                                                     ar
                                                                                                                       ily
          https://www.replacements.com/p/international-silver-prelude-plain-sterling-hollowware-water-goblet/insprep/107645251


                                                                                                                                n
           Orig. Desc. - Sterling Silver cup holder
      10. Tray for Sterling Creamer and Sugar Set
      Prelud-Plain by International silver
                                                                                   0 y / Avg. / NA          0%            1
                                                                                                                                  Bu
                                                                                                                                $299.95        $299.95        $24.75       $324.70       $0.00      $324.70


                                                                                                                                           rg
          https://www.replacements.com/p/international-silver-prelude-plain-sterling-hollowware-tray-for-sterling-creamer-and-sugar-set/insprep/103328261
           Orig. Desc. - Sterling Silver Tea Tray
                                                                                                                                               es
      Subtotals
                                                                                                                                                    sD
                                                                                                                                               $67,879.85   $5,600.10    $73,479.95   $8,216.18   $65,263.77


      Totals                                                                                                                                   $67,879.85
                                                                                                                                                            ist
                                                                                                                                                            $5600.10     $73,479.95    8,216.18   $65,263.77

     [^] - Depreciation limited due to maximum allowable depreciation percentage                                                                                 ric
     [%] - Item depreciated by percent
     [$] - Item depreciated by specified amount                                                                                                                         tC
     [AGG] - Item contributes to aggregate overage, see Sublimit Recap
                                                                                                                                                                            ler
                                                                                                                                                                                  k

    MOHAMMAD_SHENAVARI                                                                                                                                                                    10/5/2018              Page: 4
5

                              Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 147 of 343

              Hudson Central Specialty Office
              P.O. Box 493
              Hudson, OH 44236
              Phone: (866) 857-2560
              Fax: (866) 447-4293

                              Un
                                  of
                                      fic
                                         ial        Summary for CC-Unscheduled Personal Property
                Line Item Total
                                             C                                                                                  67,879.85
                Material Sales Tax (8.25%)       op                                                                               5,600.10

                Replacement Cost Value                   yO                                                                 $73,479.95
                Less Depreciation
                                                              ffic                                                            (8,216.18)

                Actual Cash Value
                                                                    e                                                       $65,263.77
                Less Deductible
                                                                        of                                                   (11,190.00)
                Less Amount Over Limit(s)                                    M                                                  (7,464.10)
                                                                                ar
                Net Claim
                                                                                    ily                                      $46,609.67

                                                                                        n
                Total Recoverable Depreciation
                                                                                           Bu                                     8,216.18

                Net Claim if Depreciation is Recovered
                                                                                               rg                            $54,825.85
                                                                                                  es
                                                                                                       sD
                Sublimit Recap
                                                                                                             ist
                                                                                                                ric
                Description                              Single Item Limit   Aggregate Limit         ACV           RCV            Overage
                CJ-JEWELRY, WATCHES, AND
                FURS
                                                                $1,000.00         $5,000.00     $20,654.10
                                                                                                                    tC
                                                                                                              $20,654.10     $18,654.10

                CS-                                                  $0.00        $2,500.00      $1,060.70     $1,060.70
                                                                                                                           ler      $0.00
                SILVERWARE/GOLDWARE/PEWTER
                WARE                                                                                                          k
                                                                                                $21,714.80    $21,714.80     $18,654.10




    MOHAMMAD_SHENAVARI                                                                                                                 10/5/2018   Page: 5
6

                              Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 148 of 343

              Hudson Central Specialty Office
              P.O. Box 493
              Hudson, OH 44236
              Phone: (866) 857-2560
              Fax: (866) 447-4293

                            Un
                                 of
                                                    Savannah Denes

                                      fic
                                         ial
                                            C
                                               op
                                                 yO
                                                       ffic
                                                            e
                                                               of
                                                                     M
                                                                       ar
                                                                          ily
                                                                             n
                                                                                Bu
                                                                                  rg
                                                                                     es
                                                                                       sD
                                                                                          ist
                                                                                             ric
                                                                                                tC
                                                                                                   ler
                                                                                                      k

    MOHAMMAD_SHENAVARI                                                                                    10/5/2018   Page: 6
7

                              Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 149 of 343

              Hudson Central Specialty Office
              P.O. Box 493
              Hudson, OH 44236
              Phone: (866) 857-2560
              Fax: (866) 447-4293

                            Un                      Recap by Category with Depreciation
                                 of
                                      fic
                   Items                 ial                                       RCV               Deprec.           ACV
                                            C
                                               op
                   CLOTHING & ACCESSORIES                                          320.00              288.00           32.00
                   HOUSEWARES - DINING & FLATWARE                                  979.85                              979.85
                   JEWELRY & WATCHES             yO                            19,080.00                           19,080.00
                   LINENS & SOFTGOODS
                                                      ffic                      47,500.00            7,302.00       40,198.00
                   Subtotal
                                                          e                    67,879.85            7,590.00       60,289.85
                   Material Sales Tax
                                                             of                  5,600.10              626.18        4,973.92

                   Total                                        M              73,479.95            8,216.18       65,263.77
                                                                    ar
                                                                       ily
                                                                          n
                                                                             Bu
                                                                                 rg
                                                                                     es
                                                                                            sD
                                                                                               ist
                                                                                                  ric
                                                                                                       tC
                                                                                                            ler
                                                                                                                k

    MOHAMMAD_SHENAVARI                                                                                                 10/5/2018   Page: 7
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 150 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n


      EXHIBIT D
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 151 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 152 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 153 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n


       EXHIBIT E
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
 Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 154 of 34310/25/2017 1:34 PM
                                                                 Chris Daniel - District Clerk Harris County
                                                                                   Envelope No. 20296834
                     2017-72015 / Court: 127                                             By: Lakeita Dotson
                                                                                Filed: 10/25/2017 1:34 PM

                         CAUSE NO. _________________

BRENSON ABBOTT, FLORENCE ABBOTT, §               IN THE DISTRICT COURT OF
ADAM AB ASSETS LLC, LINDA AHN,      §
SAM AHN, ERIN AMMERMAN, RENDA       §
AYCOCK, NEIL BADLANI,               §
VAIDHYANATHAN BALASUBRAMANIAN, §




                                                                   k
SCOTT BIEHZ, LAWRENCE BIESTEK,      §




                                                                ler
SALLY BIESTEK, WILLIAM BLACKMON, §               HARRIS COUNTY, TEXAS
CYNTHIA BOASE, JACOBUS H. BOTHA,    §




                                                             tC
A. BOTHA, BOWERS DESIGN GROUP       §




                                                         ric
PLLC, MARIA NESS BRADSHAW,          §
ANTHONY J. BRAJENOVICH, WILLIAM     §




                                                      ist
BRENAN, RAYMOND BRINDLEY,           §            _____ JUDICIAL DISTRICT




                                                   sD
JIMMY D. BROUSSARD, PAUL L.         §
BROUSSARD, JULIA A. BROWN,          §




                                                es
CONCEPCION BRYAN, SINSA BUDMIR,     §
DAVID BUZA, MICHAEL CAGLE, JOE D. §


                                              rg
CARRABBA, GEOFFREY A.CASTRO,        §
ALISSA CASTRO, SUSAN G.CERVENKA, §         Bu
HAN K CHOI, CHRISTOPHER DEWITT      §
                                         n
SIM O/B/O GEORGE EDGAR SIMS, AMBER §
                                      ily

CHU,ARLENE COFFMAN, CONVERGENCE §
                                    ar


ADVISORS INTERNATIONAL INC.,        §
                                 M




ALBERT BARUD,VERONICA               §
CORELLA-BARUD, MICHAEL G. COWLEY, §
                               of




KRISTOPHER CULPEPPER,TAMMY          §
                            e




CULPEPPER, MARVIN CULPEPPER ,       §
                         ffic




CHARLENE CULPEPPER,ROBERT M.        §
CUMMINGS, RAJDEEP DASGUPTA ,        §
                      O




SUSHMITA DASGUPTA,ROSS DAVIDSON, §
                     y




HELENA DEFERRO, EDWARD DOFTER,      §
                  op




SILJEGOVIC DRAGAN, HANNAH DREW, §
               C




ROBERT DREW, DOUGLAS DRIES,         §
RICHARD DUNN, ROBERT K. DUSSAIR,    §
             ial




JOHN ECKERMAN, ANDREA ECKERMAN, §
          fic




CHRISTY R. ETHEREDGE, JOANNE M.     §
EVANS, EXPRO AUTO SALES & RENTAL §
       of




LLC, SONYA FELKER, JOSEPH FICKLIN, §
     Un




BLEE FICKLIN, PAULA FIESER, CHARLES §
FIESER, JOHN FILLA, TONYA FILLA,    §
ROBERT FINKELSTEIN, DAVID           §
FINKLEAAND, HARRY FLEMING, DEANE §
FRASER, MICHELLE L. FRENCH,         §
RICHARD FRIEDMAN, NICHOLAS FRYER, §
CHRISTINE FRYER, KARIM GARABAGHI, §
HECTOR GARCIA, LORANI GARCIA,       §
 Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 155 of 343



SCOTT W. GEROW, GITI GHAFFARI,        §
GARRICK GLASCOCK, PAMELA              §
GLATMAN , RAFAIL GLATMAN, LESLIE      §
GOLDEN, CYNTHIA GORHAM, MARY          §
KATHLEEN GRANT, ALYSON GRIFFIN,       §
GARRY GUILLOUD , NANCY GUILLOUD,      §
KYLE F. HAINES, SEYED KAMAL,          §




                                                                k
NASRIN HAKIM, BRIAN HALEY,            §




                                                             ler
MELISSA HALEY, FRANK HAMTAK,          §
CINDY HAMTAK, EUGENE HALACHER,        §




                                                          tC
DONALD HARTGROVE , SAUNDRA            §




                                                      ric
HARTGROVE, MARK HARTMAN,              §
PHYLLIS HARTMAN, ANN E. HARVEY,       §




                                                   ist
PETER DAVID HEALEY, TODD M.           §




                                                sD
HENDRICK, JOSE HERNANDEZ,             §
ALAN HEWIT, JOE H. HICMAND , NANCY    §




                                               es
A. HICKMAN, CRISTINA HIMES , MONICA   §
HIMES, TRAN HOANG , LIN FRANK,        §


                                               rg
EUGENE HOLDA, GRETCHEN P.             §
HOLTSINGER, LAURENT HOUY,             §   Bu
MAURINE HOWARD, SHUO HUANG,           §
                                      n
MARY ANN HUGHES, JEFFERY HUNTER ,     §
                                    ily

DIANA HUNTER, BRIAN IVERSEN, JAMES    §
                                 ar


JACKSON, SHAFIQ JADALLAH, KENNETH     §
                               M




KAINER, OSCAR KARASH , RENA           §
KARASH, STEPHEN G. KASTENSMIDT ,      §
                            of




MICHELLE BOWERS, HOLLY KENDALL,       §
                          e




BRETT KENNEDY, SONIA YI,              §
                       ffic




MOHAMMAD KHANSA, JAMES M.             §
KILLOUGH , GABRIELLE KILLOUGH,        §
                     O




GENE KIM, BARBARA JOAN KING,          §
                    y




DAVY KONG, SOONHYEOK KOOK,            §
                 op




JAN KRAMER, JANICE S. KRUSE,          §
              C




MARCIA MINK , ANDRE LANDON, JOHN      §
LATROBE, JEFF LAWLEY, SUE LAWLEY,     §
            ial




DON LE, CINDY LE, JONATHAN            §
          fic




JOOHGUN LEE, JEONGKWAN LEE,           §
A. ROSS LEFEVRE, EVAN B. LEUNG,       §
       of




REW LEVINE , CORINNA LEVINEJIAMEI     §
     Un




LI, WEI LI, FRANK LIN , HOANG LIN,    §
GENARO LOPEZ, PAULA LOWE,             §
LAWRENCE MADIGAN, ELAINA              §
MARCHANI, LORENZO MARQUEZ,            §
SELMA J. MATHIS, BRIAN MCCULLEY,      §
JAMES MCLEAN, JEANNE MCLEAN,          §
MICHAEL MCMANUS, PAT MCSPADDEN,       §
MICHELLE MECHLING, MELANIE            §



                                Page 2 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 156 of 343



MECHURA, ROGER MECHURA, KATIE        §
MEHNERT , MARK MEHNERT,              §
MEMORIAL GROUP LLC, MICHAEL          §
MERAJI, ANITA MILLER, CHERYL         §
MILLER, ANNE MONTY, ANJANELLE        §
MOORE, NADER MOUSSA, PATRICIA        §
MOUSSA, BRIDGETT NABORS, MARK        §




                                                                 k
NARRO, CHRIS NEVLING, JESSICA        §




                                                              ler
NEVLING, DOROTHY NG, STEVE           §
NGUYEN , CHI NGUYEN, ROSS            §




                                                           tC
NICHOLSON, MARGRET NORTON,           §




                                                       ric
BLANCA ORTEGA, KAREN                 §
PALFREYMAN, THIERRY PAREJA,          §




                                                    ist
CHRISTOPHER SCOTT PARKER, JOHN D. §




                                                 sD
PATTON, SUM PHAM, PHUONG PHAM,       §
JOHN F. PHILLIPS , CELESTE PHILLIPS, §




                                                es
GEORGE K. PONNATTU, THOMAS POPE, §
RAHUL PRAKASH, LI QIANG, JULIE A.    §


                                                rg
RAUSCH, THOMAS RICHARDSON, IAN       §
ROBERTS , CRISTINA ROBERTS,          §    Bu
KENNETH ROBERTSON, JOSE A.           §
                                       n
RODRIGUEZ, RYAN RUSH, ROBERT RYAN,§
                                     ily

DANIEL SACK, SHIRLEY SANDERS,        §
                                  ar


STEVE SCHARES, JANET C. SCHMIDT,     §
                                M




ROBERT SCHMITT, NANCY SCHMITT,       §
MARIAN SCHREIBER, COLLEEN SCOTT, §
                             of




BAL SHARMA, KAMNA SHARMA,            §
                           e




MOHAMMAD ALI SHENAVARI, YU SHI, §
                        ffic




YAN JUN SHIU, SIBERIA HOUSTON LNA §
LLC, ANN SINCLAIR, ELIZABETH M.      §
                      O




SKIRVING, JAMES SKRAPKA, ANDREA      §
                     y




SKRAPKA, KATHLEEN STEVENS,           §
                  op




CHUNGWON SUK,YING SUN, KENG TAI, §
               C




KELLI MCDONALD SYDOW,                §
JOHN SZALLAI , VERONICA SZALLAI,     §
             ial




DANIEL BENDER TALLANT,DAVID TANG, §
          fic




KATHRYN TANG,DOUGLAS TASKER,         §
DIANE TATE,ABULFAZI TEHRANI,         §
       of




JEAN-MARC PIETRZYK, FREDERIQUE       §
     Un




TERK,AMADOU THIAM, DENNIS            §
THOMPSON,GUANGYI TIAN, THOMAS        §
WILLIAM TOMMANEY, TUAN TRAN,         §
XIAOZHEN TU, SUSAN VAN-AVERBEKE, §
PETER M. VILES, JACK WALKER,         §
FENG WAN, JIE WANG, KATHERINE        §
WENNER, SUSIE WHITE, PETER C. WHITE, §
LIJUAN WU, HAN XIONG, NI YAN,        §



                                 Page 3 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 157 of 343



SAMUEL YANKLELOVE, DALE             §
GUNWOO YOOK, MARILYN YOUNG,         §
CHUNG YU AND JAMES ZAPATA,          §
HWAN BAE, MARIA-DOLORES             §
BARQUERO-PEREZ, BCR INTERESTS INC., §
LOREEN BILANSKY, BLAIR BUNDY,       §
WILLIAM CHU, CHRISTOPHER L. DOLAN, §




                                                                         k
FARBOUD CHRIS EBRABIMY,             §




                                                                      ler
YONGGUI GUO, MARGARET M. HAUCK, §
PRAVINDA JETHWA, INSUK KOO,         §




                                                                   tC
KATE KOO, MICHAEL P. LYNCH,         §




                                                               ric
TORGEIR MANTOR, GRACE CARTER,       §
DAVID MILLER, CHARLES MURRAY,       §




                                                            ist
GEORGE O'CONNOR, KAREN O'CONNOR, §




                                                         sD
GORDON B. REID, DEBORAH SALVO,      §
ROOZBEH SHARIF, LAWRENCE SMITH, §




                                                      es
DAVID SPERRY, JOAN SPERRY,          §
JEFFREY STEVENSON, DARLENE          §


                                                      rg
WALDEN, FENG WAN, GAIL WATTS AND §
ANDREW WENGER                       §           Bu
     Plaintiffs,                    §
                                              n
v.                                  §
                                           ily

                                    §
                                        ar


HARRIS COUNTY FLOOD CONTROL         §
                                     M




DISTRICT                            §
     Defendant.                     §
                                   of
                                e




                         PLAINTIFFS’ ORIGINAL PETITION
                             ffic




      Plaintiffs Brenson Abbott, Florence Abbott, Adam AB Assets LLC, Linda Ahn, Sam
                        y O




Ahn, Erin Ammerman, Renda Aycock, Neil Badlani, Vaidhyanathan Balasubramanian, Scott
                     op
                  C




Biehz, Lawrence Biestek, Sally Biestek, William Blackmon, Cynthia Boase, Jacobus H. Botha,
               ial




A. Botha, Bowers Design Group LLC, Maria Ness Bradshaw, Anthony J. Brajenovich, William
             fic
         of




Brenan, Raymond Brindley, Jimmy D. Broussard, Paul L. Broussard, Julia A. Brown,
       Un




Concepcion Bryan, Sinsa Budmir, David Buza, Michael Cagle, Joe D. Carrabba, Geoffrey A.

Castro, Alissa Castro, Susan G. Cervenka, Han K Choi, Christopher Dewitt Sim o/b/o George

Edgar Sim, Amber Chu, Arlene Coffman, Convergence Advisors International Inc., Albert

Barud, Veronica Corella-Barud, Michael G. Cowley, Kristopher Culpepper, Tammy Culpepper,




                                       Page 4 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 158 of 343



Marvin Culpepper, Charlene Culpepper, Robert M. Cummings, Rajdeep Dasgupta, Sushmita

Dasgupta, Ross Davidson, Helena DeFerro, Edward Dofter, Siljegovic Dragan, Hannah Drew,

Robert Drew, Douglas Dries, Richard Dunn, Robert Kent Dussair, John Eckerman, Andrea

Eckerman, Christy R. Etheredge, Joanne M. Evans, Expro Auto Sales & Rental LLC, Sonya




                                                                          k
                                                                       ler
Felker, Joseph Ficklin, Blee Ficklin, Paula Fieser, Charles Fieser, John Filla, Tonya Filla,




                                                                    tC
Robert Finkelstein, David Finkleaand, Harry Fleming, Deane Fraser, Michelle L. French,




                                                                ric
Richard Friedman, Nicholas Fryer, Christine Fryer, Karim Garabaghi, Hector Garcia, Lorani




                                                             ist
                                                          sD
Garcia, Scott W. Gerow, Giti Ghaffari, Garrick Glascock, Pamela Glatman, Rafail Glatman,




                                                       es
Leslie Golden, Cynthia Gorham, Mary Kathleen Grant, Alyson Griffin, Garry Guilloud, Nancy



                                                       rg
Guilloud, Kyle F. Haines, Seyed Kamal, Nasrin Hakim, Brian Haley, Melissa Haley, Frank
                                                 Bu
Hamtak, Cindy Hamtak, Eugene Harlacher, Donald Hartgrove, Saundra Hartgrove, Mark
                                               n
                                            ily

Hartman, Phyllis Hartman, Ann E. Harvey, Peter David Healey, Todd M. Hendrick, Jose
                                         ar
                                      M




Hernandez, Alan Hewit, Joe H. Hicmand, Nancy A. Hickman, Cristina Himes, Monica Himes,
                                    of




Tran Hoang, Lin Frank, Eugene Holda, Gretchen P. Holtsinger, Laurent Houy, Maurine
                                 e
                             ffic




Howard, Shuo Huang, Mary Ann Hughes, Jeffery Hunter, Diana Hunter, Brian Iversen, James
                          O




Jackson, Shafiq Jadallah, Kenneth Kainer, Oscar Karash, Rena Karash, Stephen G. Kastensmidt,
                         y
                      op




Michelle Bowers, Holly Kendall, Brett Kennedy, Sonia Yi, Mohammad Khansa, James M.
                   C




Killough, Gabrielle Killough, Gene Kim, Barbara Joan King, Davy Kong, Soonhyeok Kook, Jan
                ial
             fic




Kramer, Janice S. Kruse, Marcia Mink, Andre Landon, John Latrobe, Jeff Lawley, Sue Lawley,
         of




Don Le, Cindy Le, Jonathan Joohgun Lee, Jeongkwan Lee, A. Ross LeFevre, Evan B. Leung,
       Un




Andrew Levine, Corinna Levine, Jiamei Li, Wei Li, Frank Lin, Hoang Lin, Genaro Lopez, Paula

Lowe, Lawrence Madigan, Elaina Marchani, Lorenzo Marquez, Selma J. Mathis, Brian

McCulley, James Mclean, Jeanne Mclean, Michael Mcmanus, Pat McSpadden, Michelle

Mechling, Melanie Mechura, Roger Mechura, Katie Mehnert, Mark Mehnert, Memorial Group



                                        Page 5 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 159 of 343



LLC, Michael Meraji, Anita Miller, Cheryl Miller, Anne Monty, Anjanelle Moore, Nader

Moussa, Patricia Moussa, Bridgett Nabors, Mark Narro, Chris Nevling, Jessica Nevling,

Dorothy Ng, Steve Nguyen, Chi Nguyen, Ross Nicholson, Margret Norton, Blanca Ortega,

Karen Palfreyman, Thierry Pareja, Christopher Scott Parker, John D. Patton, Sum Pham,




                                                                            k
                                                                         ler
Phuong Pham, John F. Phillips, Celeste Phillips, George K. Ponnattu, Thomas Pope, Rahul




                                                                      tC
Prakash, Li Qiang, Julie A. Rausch, Thomas Richardson, Ian Roberts, Cristina Roberts, Kenneth




                                                                  ric
Robertson, Jose A. Rodriguez, Ryan Rush, Robert Ryan, Daniel Sack, Shirley Sanders, Steve




                                                               ist
                                                            sD
Schares, Janet C. Schmidt, Robert Schmitt, Nancy Schmitt, Marian Schreiber, Colleen Scott, Bal




                                                        es
Sharma, Kamna Sharma, Mohammad Ali Shenavari, Yu Shi, Yan Jun Shiu, Siberia Houston



                                                        rg
LNA LLC, Ann Sinclair, Elizabeth M. Skirving, James Skrapka, Andrea Skrapka, Kathleen
                                                  Bu
Stevens, Chungwon Suk, Ying Sun, Keng Tai, Kelli Mcdonald Sydow, John Szallai, Veronica
                                                n
                                             ily

Szallai, Daniel Bender Tallant, David Tang, Kathryn Tang, Douglas Tasker, Diane Tate,
                                          ar
                                       M




Abulfazi Tehrani, Jean-Marc Pietrzyk, Frederique Terk, Amadou Thiam, Dennis Thompson,
                                    of




Guangyi Tian, Thomas William Tommaney, Tuan Tran, Xiaozhen Tu, Susan Van-Averbeke,
                                  e
                              ffic




Peter M. Viles, Jack Walker, Feng Wan, Jie Wang, Katherine Wenner, Susie White, Peter C.
                           O




White, Lijuan Wu, Han Xiong, Ni Yan, Samuel Yanklelove, Dale Yankelove, Gunwoo Yook,
                         y
                      op




Marilyn Young, Chung Yu, James Zapata, Hwan Bae, Maria-Dolores Barquero-Perez, BCR
                   C




Interests, INC., Loreen Bilansky, Blair Bundy, William Chu, Christopher L. Dolan, Farboud
                ial
             fic




Chris Ebrabimy, Yonggui Guo, Margaret M. Hauck, Pravinda Jethwa, Insuk Koo, Kate Koo,
         of




Michael P. Lynch, Torgeir Mantor, Grace Carter, David Miller, Charles Murray, George
       Un




O'Connor, Karen O'Connor, Gordon B. Reid, Deborah Salvo, Roozbeh Sharif, Lawrence Smith,

David Sperry, Joan Sperry, Jeffrey Stevenson, Darlene Walden, Feng Wan, Gail Watts and

Andrew Wenger file this Original Petition against Defendant Harris County Flood Control

District, to seek just compensation under the Texas Constitution for taking of their private



                                         Page 6 of 74
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 160 of 343



property for public use when the Flood Control District flooded their homes by releasing water

from the Addicks and Barker Reservoirs in Houston, Texas.           In support, Plaintiffs would

respectfully show the following:

I.      PARTIES




                                                                                 k
                                                                              ler
        Plaintiffs are citizens of the Harris County who own private property, both real and




                                                                           tC
personal, in Harris County, Texas.




                                                                       ric
        Plaintiffs Brenson Abbott and Florence Abbott are individuals and residents of Harris




                                                                    ist
                                                                 sD
County, Texas, who own real and personal property located at 743 Langwood Dr., Houston, TX




                                                           es
77079. Plaintiffs have suffered damages to their real and personal property, including personal



                                                          rg
vehicles and personal effects; damage to their physical home, home improvements, and the
                                                     Bu
structures on the property; and decreased market value of their real property resulting from the
                                                  n
                                               ily

decision to appropriate their property as a flooding easement.
                                            ar
                                         M




        Plaintiff Adam AB Assets LLC is a limited liability company, formed in Texas and with
                                      of




its principal place of business in Harris County, Texas. Plaintiff has suffered damages to its real
                                     e
                               ffic




property, including decreased market value of their real property, and damage to personal
                            O




property, resulting from the decision to appropriate their property as a flooding easement.
                          y
                       op




        Plaintiffs Linda Ahn and Sam Ahn are individuals and residents of Harris County, Texas,
                    C




who own real and personal property located at 12714 Huntingwick Drive, Houston, TX 77024
                 ial
              fic




and 12633 Memorial #202, Houston, TX 770024. Plaintiffs have suffered damages to their real
          of




and personal property, including personal vehicles and personal effects; damage to their physical
        Un




home, home improvements, and the structures on the property; and decreased market value of

their real property resulting from the decision to appropriate their property as a flooding

easement.




                                           Page 7 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 161 of 343



       Plaintiff Erin Ammerman is an individual and resident of Harris County, Texas, who

owns real and personal property located at 752 Memorial Mews St Unit C, Houston, TX 77079.

Plaintiff has suffered damages to personal property, including personal vehicles and personal

effects and damage to improvements made to real property, resulting from the decision to




                                                                               k
                                                                            ler
appropriate his property as a flooding easement.




                                                                         tC
       Plaintiff Renda Aycock is an individual and resident of Harris County, Texas, who owns




                                                                     ric
real and personal property located at 12617 Huntingwick, Houston, TX 77024. Plaintiff has




                                                                  ist
                                                               sD
suffered damages to her real and personal property, including personal vehicles and personal




                                                           es
effects; damage to her physical home, home improvements, and the structures on the property;



                                                         rg
and decreased market value of her real property resulting from the decision to appropriate her
                                                    Bu
property as a flooding easement.
                                                   n
                                               ily

       Plaintiff Neil Badlani is an individual and resident of Harris County, Texas, who owns
                                            ar
                                        M




real and personal property located at 407 Faust Ln., Houston, TX 77024. Plaintiff has suffered
                                      of




damages to his real and personal property, including personal vehicles and personal effects;
                                   e
                               ffic




damage to his physical home, home improvements, and the structures on the property; and
                            O




decreased market value of his real property resulting from the decision to appropriate his
                          y
                       op




property as a flooding easement.
                    C




       Plaintiff Vaidhyanathan Balasubramanian is an individual and resident of Harris County,
                 ial
              fic




Texas, who owns real and personal property located at 1003 Cranberry Hill Dr, Houston, TX
         of




77079. Plaintiff has suffered damages to his real and personal property, including personal
       Un




vehicles and personal effects; damage to his physical home, home improvements, and the

structures on the property; and decreased market value of his real property resulting from the

decision to appropriate his property as a flooding easement.




                                          Page 8 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 162 of 343



       Plaintiff Scott Biehz is an individual and resident of Harris County, Texas, who owns real

and personal property located at 14502 Oak Bend Dr., Houston, TX 77079. Plaintiff has suffered

damages to his real and personal property, including personal vehicles and personal effects;

damage to his physical home, home improvements, and the structures on the property; and




                                                                                 k
                                                                              ler
decreased market value of his real property resulting from the decision to appropriate his




                                                                           tC
property as a flooding easement.




                                                                       ric
       Plaintiffs Lawrence Biestekand Sally Biestek are individuals and residents of Harris




                                                                    ist
                                                                 sD
County, Texas, who own real and personal property located at 410 River Forest Ct, Houston, TX




                                                           es
77079. Plaintiffs have suffered damages to their real and personal property, including personal



                                                         rg
vehicles and personal effects; damage to their physical home, home improvements, and the
                                                    Bu
structures on the property; and decreased market value of their real property resulting from the
                                                   n
                                               ily

decision to appropriate their property as a flooding easement.
                                            ar
                                         M




       Plaintiff William Blackmon is an individual and resident of Harris County, Texas, who
                                      of




owns real and personal property located at 777 S. Mayde Street, Apt 118, Houston, TX 77079.
                                   e
                               ffic




Plaintiff has suffered damages to personal property, including personal vehicles and personal
                            O




effects and damage to improvements made to real property, resulting from the decision to
                          y
                       op




appropriate his property as a flooding easement.
                    C




       Plaintiff Cynthia Boase is an individual and resident of Harris County, Texas, who owns
                 ial
              fic




real and personal property located at 12656 Rip Van Winkle, Houston, TX 77024. Plaintiff has
         of




suffered damages to her real and personal property, including personal vehicles and personal
       Un




effects; damage to her physical home, home improvements, and the structures on the property;

and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.




                                          Page 9 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 163 of 343



       Plaintiffs Jacobus H. Botha and A. Botha are individuals and residents of Harris County,

Texas, who own real and personal property located at 14906 Bramblewood Drive, Houston, TX

77079. Plaintiffs have suffered damages to their real and personal property, including personal

vehicles and personal effects; damage to their physical home, home improvements, and the




                                                                                 k
                                                                              ler
structures on the property; and decreased market value of their real property resulting from the




                                                                           tC
decision to appropriate their property as a flooding easement.




                                                                       ric
       Plaintiff Bowers Design Group PLLC. is a limited liability company, formed in Texas




                                                                    ist
                                                                 sD
and with its principal place of business in Harris County, Texas. Plaintiff has suffered damages




                                                           es
to its real property, including decreased market value of their real property, and damage to



                                                          rg
personal property, resulting from the decision to appropriate their property as a flooding
                                                    Bu
easement.
                                                   n
                                               ily

       Plaintiff Maria Ness Bradshaw is an individual and resident of Harris County, Texas,
                                            ar
                                         M




who owns real and personal property located at 819 Crossroads Dr, Houston, TX 77079. Plaintiff
                                      of




has suffered damages to her real and personal property, including personal vehicles and personal
                                   e
                               ffic




effects; damage to her physical home, home improvements, and the structures on the property;
                            O




and decreased market value of her real property resulting from the decision to appropriate her
                          y
                       op




property as a flooding easement.
                    C




       Plaintiff Anthony J. Brajenovich is an individual and resident of Harris County, Texas,
                 ial
              fic




who owns real and personal property located at 14938 Bramblewood Dr., Houston, TX 77079.
         of




Plaintiff has suffered damages to his real and personal property, including personal vehicles and
       Un




personal effects; damage to his physical home, home improvements, and the structures on the

property; and decreased market value of his real property resulting from the decision to

appropriate his property as a flooding easement.




                                          Page 10 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 164 of 343



       Plaintiff William Brenan is an individual and resident of Harris County, Texas, who owns

real and personal property located at 15455 Memorial Dr. suite 200, Houston, TX 77079.

Plaintiff has suffered damages to his real and personal property, including personal vehicles and

personal effects; damage to his physical home, home improvements, and the structures on the




                                                                             k
                                                                          ler
property; and decreased market value of his real property resulting from the decision to




                                                                       tC
appropriate his property as a flooding easement.




                                                                   ric
       Plaintiff Raymond Brindley is an individual and resident of Harris County, Texas, who




                                                                ist
                                                             sD
owns real and personal property located at 12853 Kingsbridge Ln., Houston, TX 77077. Plaintiff




                                                          es
has suffered damages to his real and personal property, including personal vehicles and personal



                                                         rg
effects; damage to his physical home, home improvements, and the structures on the property;
                                                   Bu
and decreased market value of his real property resulting from the decision to appropriate his
                                                   n
                                              ily

property as a flooding easement.
                                           ar
                                        M




       Plaintiff Jimmy D. Broussard is an individual and resident of Harris County, Texas, who
                                     of




owns real and personal property located at 423 Bendwood Dr., Houston, TX 77024. Plaintiff has
                                   e
                               ffic




suffered damages to his real and personal property, including personal vehicles and personal
                            O




effects; damage to his physical home, home improvements, and the structures on the property;
                          y
                       op




and decreased market value of his real property resulting from the decision to appropriate his
                    C




property as a flooding easement.
                 ial
              fic




       Plaintiff Paul L. Broussard is an individual and resident of Harris County, Texas, who
         of




owns real and personal property located at 15706 Walkwood, Houston, TX 77079. Plaintiff has
       Un




suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;

and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.



                                         Page 11 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 165 of 343



       Plaintiff Julia A. Brown is an individual and resident of Harris County, Texas, who owns

real and personal property located at 410 Bendwood Dr., Houston, TX 77024. Plaintiff has

suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;




                                                                             k
                                                                          ler
and decreased market value of her real property resulting from the decision to appropriate her




                                                                       tC
property as a flooding easement.




                                                                   ric
       Plaintiff Concepcion Bryan is an individual and resident of Harris County, Texas, who




                                                                ist
                                                             sD
owns real and personal property located at 12707 Boheme Dr. 410, Houston, TX 77024. Plaintiff




                                                         es
has suffered damages to her real and personal property, including personal vehicles and personal



                                                         rg
effects; damage to her physical home, home improvements, and the structures on the property;
                                                   Bu
and decreased market value of her real property resulting from the decision to appropriate her
                                                n
                                              ily

property as a flooding easement.
                                           ar
                                       M




       Plaintiff Sinsa Budmir is an individual and resident of Harris County, Texas, who owns
                                     of




real and personal property located at 12615 Huntingwick Dr., Houston, TX 77024. Plaintiff has
                                   e
                               ffic




suffered damages to her real and personal property, including personal vehicles and personal
                           O




effects; damage to her physical home, home improvements, and the structures on the property;
                         y
                      op




and decreased market value of her real property resulting from the decision to appropriate her
                   C




property as a flooding easement.
                ial
             fic




       Plaintiff David Buza is an individual and resident of Harris County, Texas, who owns
         of




real and personal property located at 807 Elk Run Circle, Houston, TX 77079. Plaintiff has
       Un




suffered damages to personal property, including personal vehicles and personal effects and

damage to improvements made to real property, resulting from the decision to appropriate his

property as a flooding easement.




                                         Page 12 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 166 of 343



       Plaintiff Michael Cagle is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12915 Figaro Dr., Houston, TX 77024. Plaintiff has

suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;




                                                                              k
                                                                           ler
and decreased market value of his real property resulting from the decision to appropriate his




                                                                        tC
property as a flooding easement.




                                                                    ric
       Plaintiff Joe D. Carrabba is an individual and resident of Harris County, Texas, who




                                                                 ist
                                                              sD
owns real and personal property located at 600 Wilcrest #56, Houston, TX 77042. Plaintiff has




                                                           es
suffered damages to his real and personal property, including personal vehicles and personal



                                                          rg
effects; damage to his physical home, home improvements, and the structures on the property;
                                                    Bu
and decreased market value of his real property resulting from the decision to appropriate his
                                                   n
                                               ily

property as a flooding easement.
                                            ar
                                        M




       Plaintiffs Geoffrey A. Castro and Alissa Castro are individuals and residents of Harris
                                      of




County, Texas, who own real and personal property located at 711 Thistlewood Drive, Houston,
                                   e
                               ffic




TX 77079. Plaintiffs have suffered damages to their real and personal property, including
                            O




personal vehicles and personal effects; damage to their physical home, home improvements, and
                          y
                       op




the structures on the property; and decreased market value of their real property resulting from
                    C




the decision to appropriate their property as a flooding easement.
                 ial
              fic




       Plaintiff Susan G. Cervenka is an individual and resident of Harris County, Texas, who
         of




owns real and personal property located at 4746 Post Oak Timber No. 30, Houston, TX 77056.
       Un




Plaintiff has suffered damages to her real and personal property, including personal vehicles and

personal effects; damage to her physical home, home improvements, and the structures on the

property; and decreased market value of her real property resulting from the decision to

appropriate her property as a flooding easement.



                                          Page 13 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 167 of 343



       Plaintiff Han K. Choi is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12707 Boheme Dr. Apt. 403, Houston, TX 77024-4494.

Plaintiff has suffered damages to his real and personal property, including personal vehicles and

personal effects; damage to his physical home, home improvements, and the structures on the




                                                                             k
                                                                          ler
property; and decreased market value of his real property resulting from the decision to




                                                                       tC
appropriate his property as a flooding easement.




                                                                   ric
       Plaintiff Amber Chu is an individual and resident of Harris County, Texas, who owns real




                                                                ist
                                                             sD
and personal property located at 14102 BriarHills Pkwy., Houston, TX 77077. Plaintiff has




                                                          es
suffered damages to her real and personal property, including personal vehicles and personal



                                                         rg
effects; damage to her physical home, home improvements, and the structures on the property;
                                                   Bu
and decreased market value of her real property resulting from the decision to appropriate her
                                                   n
                                              ily

property as a flooding easement.
                                           ar
                                        M




       Plaintiff Arlene Coffman is an individual and resident of Harris County, Texas, who
                                     of




owns real and personal property located at 12608 Huntingwick, Houston, TX 77024. Plaintiff has
                                   e
                               ffic




suffered damages to her real and personal property, including personal vehicles and personal
                            O




effects; damage to her physical home, home improvements, and the structures on the property;
                          y
                       op




and decreased market value of her real property resulting from the decision to appropriate her
                    C




property as a flooding easement.
                 ial
              fic




       Plaintiff Convergence Advisors International LLC. is a limited liability company, formed
         of




in Texas and with its principal place of business in Harris County, Texas. Plaintiff has suffered
       Un




damages to its real property, including decreased market value of their real property, and damage

to personal property, resulting from the decision to appropriate their property as a flooding

easement.




                                         Page 14 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 168 of 343



       Plaintiffs Albert Barud and Veronica Corella-Barud are individuals and residents of

Harris County, Texas, who own real and personal property located at 1034 Ivy Wall Dr,

Houston, TX 77079. Plaintiffs have suffered damages to their real and personal property,

including personal vehicles and personal effects; damage to their physical home, home




                                                                              k
                                                                           ler
improvements, and the structures on the property; and decreased market value of their real




                                                                        tC
property resulting from the decision to appropriate their property as a flooding easement.




                                                                    ric
       Plaintiff Michael G. Cowley is an individual and resident of Harris County, Texas, who




                                                                 ist
                                                              sD
own real and personal property located at 202 Mignon Ln, Houston, TX 77024. Plaintiff has




                                                           es
suffered damages to his real and personal property, including personal vehicles and personal



                                                          rg
effects; damage to his physical home, home improvements, and the structures on the property;
                                                    Bu
and decreased market value of his real property resulting from the decision to appropriate his
                                                  n
                                               ily

property as a flooding easement.
                                            ar
                                         M




       Plaintiffs Marvin Culpepper and Charlene Culpepper are individuals and residents of
                                      of




Harris County, Texas, who own real and personal property located at 706 Thistlewood Dr.,
                                   e
                               ffic




Houston, TX 77079. Plaintiffs have suffered damages to their real and personal property,
                            O




including personal vehicles and personal effects; damage to their physical home, home
                          y
                       op




improvements, and the structures on the property; and decreased market value of their real
                    C




property resulting from the decision to appropriate their property as a flooding easement.
                 ial
              fic




       Plaintiffs Kristopher Culpepper and Tammy Culpepper are individuals and residents of
         of




Harris County, Texas, who own real and personal property located at 703 Thistlewood, Houston,
       Un




TX 77079. Plaintiffs have suffered damages to their real and personal property, including

personal vehicles and personal effects; damage to their physical home, home improvements, and

the structures on the property; and decreased market value of their real property resulting from

the decision to appropriate their property as a flooding easement.



                                          Page 15 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 169 of 343



       Plaintiff Robert M. Cummings is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12633 Memorial Dr. #209, Houston, TX 77024.

Plaintiff has suffered damages to his real and personal property, including personal vehicles and

personal effects; damage to his physical home, home improvements, and the structures on the




                                                                              k
                                                                           ler
property; and decreased market value of his real property resulting from the decision to




                                                                        tC
appropriate his property as a flooding easement.




                                                                    ric
       Plaintiffs Rajdeep Dasgupta and Sushmita Dasgupta are individuals and residents of




                                                                 ist
                                                              sD
Harris County, Texas, who own real and personal property located at 655 Langwood Drive,




                                                           es
Houston, TX 77079. Plaintiffs have suffered damages to their real and personal property,



                                                          rg
including personal vehicles and personal effects; damage to their physical home, home
                                                    Bu
improvements, and the structures on the property; and decreased market value of their real
                                                   n
                                               ily

property resulting from the decision to appropriate their property as a flooding easement.
                                            ar
                                         M




       Plaintiff Ross Davidson is an individual and resident of Harris County, Texas, who owns
                                      of




real and personal property located at 411 Mignon Ln, Houston, TX 77024. Plaintiff has suffered
                                   e
                               ffic




damages to his real and personal property, including personal vehicles and personal effects;
                            O




damage to his physical home, home improvements, and the structures on the property; and
                          y
                       op




decreased market value of his real property resulting from the decision to appropriate his
                    C




property as a flooding easement.
                 ial
              fic




       Plaintiff Helena DeFerro is an individual and resident of Harris County, Texas, who owns
         of




real and personal property located at 604 N Eldrige Pkwy, Houston, TX 77079. Plaintiff has
       Un




suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;

and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.



                                          Page 16 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 170 of 343



       Plaintiff Hannah Drew and Robert Drew are individuals and residents of Harris County,

Texas, who own real and personal property located at 12707 Boheme Drive #408, Houston, TX

77024. Plaintiffs have suffered damages to personal property, including personal vehicles and

personal effects and damage to improvements made to real property, resulting from the decision




                                                                           k
                                                                        ler
to appropriate their property as a flooding easement.




                                                                     tC
       Plaintiff Edward Dofter is an individual and resident of Harris County, Texas, who owns




                                                                 ric
real and personal property located at 15119 Camelback Ct., Houston, TX 77079. Plaintiff has




                                                              ist
                                                           sD
suffered damages to his real and personal property, including personal vehicles and personal




                                                          es
effects; damage to his physical home, home improvements, and the structures on the property;



                                                          rg
and decreased market value of his real property resulting from the decision to appropriate his
                                                    Bu
property as a flooding easement.
                                                  n
                                               ily

       Plaintiff Siljegovic Dragan is an individual and resident of Harris County, Texas, who
                                            ar
                                         M




owns real and personal property located at 404 Bendwood Dr., Houston, TX 77024. Plaintiff has
                                      of




suffered damages to his real and personal property, including personal vehicles and personal
                                   e
                               ffic




effects; damage to his physical home, home improvements, and the structures on the property;
                            O




and decreased market value of his real property resulting from the decision to appropriate his
                          y
                       op




property as a flooding easement.
                    C




       Plaintiff Douglas Dries is an individual and resident of Harris County, Texas, who owns
                 ial
              fic




real and personal property located at 12707 Boheme #706, Houston, TX 77079. Plaintiff has
         of




suffered damages to his real and personal property, including personal vehicles and personal
       Un




effects; damage to his physical home, home improvements, and the structures on the property;

and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.




                                          Page 17 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 171 of 343



       Plaintiff Richard Dunn is an individual and resident of Harris County, Texas, who owns

real and personal property located at 748 Memorial Mews Unit D, Houston, TX 77079. Plaintiff

has suffered damages to personal property, including personal vehicles and personal effects and

damage to improvements made to real property, resulting from the decision to appropriate his




                                                                             k
                                                                          ler
property as a flooding easement.




                                                                       tC
       Plaintiff Robert Kent Dussair is an individual and resident of Harris County, Texas, who




                                                                   ric
owns real and personal property located at 706 Bison Street, Houston, TX 77079. Plaintiff has




                                                                ist
                                                             sD
suffered damages to his real and personal property, including personal vehicles and personal




                                                          es
effects; damage to his physical home, home improvements, and the structures on the property;



                                                          rg
and decreased market value of his real property resulting from the decision to appropriate his
                                                    Bu
property as a flooding easement.
                                                  n
                                               ily

       Plaintiffs John Eckerman and Andrea Eckerman are individuals and residents of Harris
                                            ar
                                         M




County, Texas, who own real and personal property located at 777 S. Mayde Street, Houston, TX
                                      of




77006. Plaintiffs have suffered damages to personal property, including personal vehicles and
                                   e
                               ffic




personal effects and damage to improvements made to real property, resulting from the decision
                            O




to appropriate their property as a flooding easement.
                          y
                       op




       Plaintiff Christy R. Etheredge is an individual and resident of Harris County, Texas, who
                    C




owns real and personal property located at 12648 Huntingwick Dr., Houston, TX 77024. Plaintiff
                 ial
              fic




has suffered damages to her real and personal property, including personal vehicles and personal
         of




effects; damage to her physical home, home improvements, and the structures on the property;
       Un




and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiff Joanne M. Evans is an individual and resident of Harris County, Texas, who

owns real and personal property located at 710 Thistlewood Drive, Houston, TX 77079. Plaintiff



                                          Page 18 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 172 of 343



has suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;

and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.




                                                                             k
                                                                          ler
       Plaintiff Expro Auto Sales & Rental LLC. is a limited liability company, formed in Texas




                                                                       tC
and with its principal place of business in Harris County, Texas. Plaintiff has suffered damages




                                                                   ric
to its real property, including decreased market value of their real property, and damage to




                                                                ist
                                                             sD
personal property, resulting from the decision to appropriate their property as a flooding




                                                          es
easement.



                                                          rg
       Plaintiff Sonya Felker is an individual and resident of Harris County, Texas, who owns
                                                     Bu
real and personal property located at 12707 Boheme Dr Apt. 1210, Houston TX 77024. Plaintiff
                                                 n
                                              ily

has suffered damages to her real and personal property, including personal vehicles and personal
                                            ar
                                        M




effects; damage to her physical home, home improvements, and the structures on the property;
                                      of




and decreased market value of her real property resulting from the decision to appropriate her
                                   e
                               ffic




property as a flooding easement.
                            O




       Plaintiffs Joseph Ficklin and Blee Ficklin are individuals and residents of Harris County,
                          y
                       op




Texas, who own real and personal property located at 12542 Westerley Ln., Houston, TX 77077.
                    C




Plaintiffs have suffered damages to their real and personal property, including personal vehicles
                 ial
              fic




and personal effects; damage to their physical home, home improvements, and the structures on
         of




the property; and decreased market value of their real property resulting from the decision to
       Un




appropriate their property as a flooding easement.

       Plaintiffs Paula Fieser and Charles Fieser are individuals and residents of Harris County,

Texas, who own real and personal property located at 12625 Briar Patch Rd, Houston, TX

77077. Plaintiffs have suffered damages to their real and personal property, including personal



                                          Page 19 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 173 of 343



vehicles and personal effects; damage to their physical home, home improvements, and the

structures on the property; and decreased market value of their real property resulting from the

decision to appropriate their property as a flooding easement.

       Plaintiffs John Filla and Tonya Filla are individuals and residents of Harris County,




                                                                                 k
                                                                              ler
Texas, who own real and personal property located at 14822 Bramblewood Drive, Houston, TX




                                                                           tC
77079. Plaintiffs have suffered damages to their real and personal property, including personal




                                                                       ric
vehicles and personal effects; damage to their physical home, home improvements, and the




                                                                    ist
                                                                 sD
structures on the property; and decreased market value of their real property resulting from the




                                                           es
decision to appropriate their property as a flooding easement.



                                                          rg
       Plaintiff Robert Finkelstein is an individual and resident of Harris County, Texas, who
                                                    Bu
owns real and personal property located at 406 River Forest Ct., Houston, TX 77079. Plaintiff
                                                  n
                                               ily

has suffered damages to his real and personal property, including personal vehicles and personal
                                            ar
                                         M




effects; damage to his physical home, home improvements, and the structures on the property;
                                      of




and decreased market value of his real property resulting from the decision to appropriate his
                                   e
                               ffic




property as a flooding easement.
                            O




       Plaintiff David Finkleaand is an individual and resident of Harris County, Texas, who
                          y
                       op




owns real and personal property located at 410 Faust Lane, Houston, TX 77024. Plaintiff has
                    C




suffered damages to his real and personal property, including personal vehicles and personal
                 ial
              fic




effects; damage to his physical home, home improvements, and the structures on the property;
         of




and decreased market value of his real property resulting from the decision to appropriate his
       Un




property as a flooding easement.

       Plaintiff Harry Fleming is an individual and resident of Harris County, Texas, who owns

real and personal property located at 507 Ramblewood, Houston, TX 77079. Plaintiff has

suffered damages to his real and personal property, including personal vehicles and personal



                                          Page 20 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 174 of 343



effects; damage to his physical home, home improvements, and the structures on the property;

and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Deane Fraser is an individual and resident of Harris County, Texas, who owns




                                                                             k
                                                                          ler
real and personal property located at 10910 Tupper Lake Dr., Houston, TX 77042. Plaintiff has




                                                                       tC
suffered damages to her real and personal property, including personal vehicles and personal




                                                                   ric
effects; damage to her physical home, home improvements, and the structures on the property;




                                                                ist
                                                             sD
and decreased market value of her real property resulting from the decision to appropriate her




                                                          es
property as a flooding easement.



                                                         rg
       Plaintiff Michelle L. French is an individual and resident of Harris County, Texas, who
                                                   Bu
owns real and personal property located at 748 Memorial Mews Apt. C, Houston, TX 77079.
                                                   n
                                              ily

Plaintiff has suffered damages to personal property, including personal vehicles and personal
                                           ar
                                        M




effects and damage to improvements made to real property, resulting from the decision to
                                     of




appropriate her property as a flooding easement.
                                   e
                               ffic




       Plaintiff Richard Friedman is an individual and resident of Harris County, Texas, who
                            O




owns real and personal property located at 1011 Fleetwood Place Dr., Houston, TX 77079.
                          y
                       op




Plaintiff has suffered damages to his real and personal property, including personal vehicles and
                    C




personal effects; damage to his physical home, home improvements, and the structures on the
                 ial
              fic




property; and decreased market value of his real property resulting from the decision to
         of




appropriate his property as a flooding easement.
       Un




       Plaintiffs Nicholas Fryer and Christine Fryer are individuals and residents of Harris

County, Texas, who own real and personal property located at 711 Bison Drive, Houston, TX

77079. Plaintiffs have suffered damages to their real and personal property, including personal

vehicles and personal effects; damage to their physical home, home improvements, and the



                                         Page 21 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 175 of 343



structures on the property; and decreased market value of their real property resulting from the

decision to appropriate their property as a flooding easement.

       Plaintiff Karim Garabaghi is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12672 Briar Patch Road, Houston, TX 77077.




                                                                                 k
                                                                              ler
Plaintiff has suffered damages to his real and personal property, including personal vehicles and




                                                                           tC
personal effects; damage to his physical home, home improvements, and the structures on the




                                                                       ric
property; and decreased market value of his real property resulting from the decision to




                                                                    ist
                                                                 sD
appropriate his property as a flooding easement.




                                                           es
       Plaintiffs Hector Garcia and Lorani Garcia are individuals and residents of Harris



                                                          rg
County, Texas, who own real and personal property located at 12707 Boheme #1703, Houston,
                                                     Bu
TX 77024. Plaintiffs have suffered damages to their real and personal property, including
                                                   n
                                               ily

personal vehicles and personal effects; damage to their physical home, home improvements, and
                                            ar
                                         M




the structures on the property; and decreased market value of their real property resulting from
                                      of




the decision to appropriate their property as a flooding easement.
                                    e
                                ffic




       Plaintiff Scott W. Gerow is an individual and resident of Harris County, Texas, who
                            O




owns real and personal property located at 1006 Fleetwood Place Drive, Houston, TX 77079.
                          y
                       op




Plaintiff has suffered damages to his real and personal property, including personal vehicles and
                    C




personal effects; damage to his physical home, home improvements, and the structures on the
                 ial
              fic




property; and decreased market value of his real property resulting from the decision to
         of




appropriate his property as a flooding easement.
       Un




       Plaintiff Giti Ghaffari is an individual and resident of Harris County, Texas, who owns

real and personal property located at 11925 Memorial Dr., Houston, TX 77024. Plaintiff has

suffered damages to personal property, including personal vehicles and personal effects and




                                          Page 22 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 176 of 343



damage to improvements made to real property, resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Garrick Glascock is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12610 Boheme Drive, Houston, TX 77024. Plaintiff




                                                                                 k
                                                                              ler
has suffered damages to his real and personal property, including personal vehicles and personal




                                                                           tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                       ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                    ist
                                                                 sD
property as a flooding easement.




                                                           es
       Plaintiffs Pamela Glatman and Rafail Glatman are individuals and residents of Harris



                                                          rg
County, Texas, who own real and personal property located at 12914 Figaro Drive, Houston, TX
                                                    Bu
77024. Plaintiffs have suffered damages to their real and personal property, including personal
                                                  n
                                               ily

vehicles and personal effects; damage to their physical home, home improvements, and the
                                            ar
                                         M




structures on the property; and decreased market value of their real property resulting from the
                                      of




decision to appropriate their property as a flooding easement.
                                   e
                               ffic




       Plaintiff Leslie Golden is an individual and resident of Harris County, Texas, who owns
                            O




real and personal property located at 7 Woodstone St., Houston, TX 77024. Plaintiff has suffered
                          y
                       op




damages to her real and personal property, including personal vehicles and personal effects;
                    C




damage to her physical home, home improvements, and the structures on the property; and
                 ial
              fic




decreased market value of her real property resulting from the decision to appropriate her
         of




property as a flooding easement.
       Un




       Plaintiff Cynthia Gorham is an individual and resident of Harris County, Texas, who

owns real and personal property located at 421 E. Fair Harbor Ln, Houston, TX 77079. Plaintiff

has suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;



                                          Page 23 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 177 of 343



and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiff Mary Kathleen Grant is an individual and resident of Harris County, Texas, who

owns real and personal property located at 201 Vanderpool Ln. #140, Houston, TX 77024.




                                                                                 k
                                                                              ler
Plaintiff has suffered damages to her real and personal property, including personal vehicles and




                                                                           tC
personal effects; damage to her physical home, home improvements, and the structures on the




                                                                       ric
property; and decreased market value of her real property resulting from the decision to




                                                                    ist
                                                                 sD
appropriate her property as a flooding easement.




                                                           es
       Plaintiff Alyson Griffin is an individual and resident of Harris County, Texas, who owns



                                                          rg
real and personal property located at 331 Electra Drive, Houston, TX 77024. Plaintiff has
                                                    Bu
suffered damages to her real and personal property, including personal vehicles and personal
                                                   n
                                               ily

effects; damage to her physical home, home improvements, and the structures on the property;
                                            ar
                                         M




and decreased market value of her real property resulting from the decision to appropriate her
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiffs Garry Guilloud and Nancy Guilloud are individuals and residents of Harris
                            O




County, Texas, who own real and personal property located at 1110 Tupperlake, Houston, TX
                          y
                       op




77042. Plaintiffs have suffered damages to their real and personal property, including personal
                    C




vehicles and personal effects; damage to their physical home, home improvements, and the
                 ial
              fic




structures on the property; and decreased market value of their real property resulting from the
         of




decision to appropriate their property as a flooding easement.
       Un




       Plaintiff Kyle F. Haines is an individual and resident of Harris County, Texas, who owns

real and personal property located at 754 Langwood Dr., Houston, TX 77079. Plaintiff has

suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;



                                          Page 24 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 178 of 343



and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiffs Seyed Kamal and Nasrin Hakim are individuals and residents of Harris County,

Texas, who own real and personal property located at 106 Mignon Ln., Houston, TX 77024.




                                                                              k
                                                                           ler
Plaintiffs have suffered damages to their real and personal property, including personal vehicles




                                                                        tC
and personal effects; damage to their physical home, home improvements, and the structures on




                                                                    ric
the property; and decreased market value of their real property resulting from the decision to




                                                                 ist
                                                              sD
appropriate their property as a flooding easement.




                                                           es
       Plaintiffs Brian Haley and Melissa Haley are individuals and residents of Harris County,



                                                          rg
Texas, who own real and personal property located at 759 Langwood, Houston, TX 77079.
                                                     Bu
Plaintiffs have suffered damages to their real and personal property, including personal vehicles
                                                  n
                                               ily

and personal effects; damage to their physical home, home improvements, and the structures on
                                            ar
                                         M




the property; and decreased market value of their real property resulting from the decision to
                                      of




appropriate their property as a flooding easement.
                                    e
                                ffic




       Plaintiffs Frank Hamtak and Cindy Hamtak are individuals and residents of Harris
                            O




County, Texas, who own real and personal property located at 10711 Shady River Dr., Houston,
                          y
                       op




TX 77042. Plaintiffs have suffered damages to their real and personal property, including
                    C




personal vehicles and personal effects; damage to their physical home, home improvements, and
                 ial
              fic




the structures on the property; and decreased market value of their real property resulting from
         of




the decision to appropriate their property as a flooding easement.
       Un




       Plaintiff Eugene Harlacher is an individual and resident of Harris County, Texas, who

owns real and personal property located at 600 Wilcrest Dr. #64, Houston, TX 77042. Plaintiff

has suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;



                                          Page 25 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 179 of 343



and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiffs Donald Hartgrove and Saundra Hartgrove are individuals and residents of

Harris County, Texas, who own real and personal property located at 730 Bison Drive, Houston,




                                                                                 k
                                                                              ler
TX 77079 and 607 White Wing Ln, Houston, TX 77079. Plaintiffs have suffered damages to




                                                                           tC
their real and personal property, including personal vehicles and personal effects; damage to their




                                                                       ric
physical home, home improvements, and the structures on the property; and decreased market




                                                                    ist
                                                                 sD
value of their real property resulting from the decision to appropriate their property as a flooding




                                                            es
easement.



                                                          rg
       Plaintiffs Mark Hartman and Phyllis Hartman are individuals and residents of Harris
                                                     Bu
County, Texas, who own real and personal property located at 710 Bison Drive, Houston, TX
                                                  n
                                               ily

77079. Plaintiffs have suffered damages to their real and personal property, including personal
                                             ar
                                         M




vehicles and personal effects; damage to their physical home, home improvements, and the
                                      of




structures on the property; and decreased market value of their real property resulting from the
                                    e
                                ffic




decision to appropriate their property as a flooding easement.
                            O




       Plaintiff Ann E. Harvey is an individual and resident of Harris County, Texas, who owns
                          y
                       op




real and personal property located at 12703 Huntingwick Dr., Houston, TX 77024. Plaintiff has
                    C




suffered damages to her real and personal property, including personal vehicles and personal
                 ial
              fic




effects; damage to her physical home, home improvements, and the structures on the property;
         of




and decreased market value of her real property resulting from the decision to appropriate her
       Un




property as a flooding easement.

       Plaintiff Peter David Healey is an individual and resident of Harris County, Texas, who

owns real and personal property located at 777 South Mayde Creek Drive #26, Houston, TX

77079. Plaintiff has suffered damages to personal property, including personal vehicles and



                                          Page 26 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 180 of 343



personal effects and damage to improvements made to real property, resulting from the decision

to appropriate his property as a flooding easement.

       Plaintiff Todd M. Hendrick is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12674 Briar Patch Rd Apt 36, Houston, TX 77077.




                                                                             k
                                                                          ler
Plaintiff has suffered damages to his real and personal property, including personal vehicles and




                                                                       tC
personal effects; damage to his physical home, home improvements, and the structures on the




                                                                   ric
property; and decreased market value of his real property resulting from the decision to




                                                                ist
                                                             sD
appropriate his property as a flooding easement.




                                                          es
       Plaintiff Jose Hernandez is an individual and resident of Harris County, Texas, who owns



                                                          rg
real and personal property located at 738 Bison Dr., Houston, TX 77079. Plaintiff has suffered
                                                      Bu
damages to his real and personal property, including personal vehicles and personal effects;
                                                   n
                                               ily

damage to his physical home, home improvements, and the structures on the property; and
                                            ar
                                        M




decreased market value of his real property resulting from the decision to appropriate his
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Alan Hewit is an individual and resident of Harris County, Texas, who owns real
                            O




and personal property located at 456 E. Fair Harbor Lane, Houston, TX 77079. Plaintiff has
                          y
                       op




suffered damages to his real and personal property, including personal vehicles and personal
                    C




effects; damage to his physical home, home improvements, and the structures on the property;
                 ial
              fic




and decreased market value of his real property resulting from the decision to appropriate his
         of




property as a flooding easement.
       Un




       Plaintiffs Joe H. Hickman and Nancy A. Hickman are individuals and residents of Harris

County, Texas, who own real and personal property located at 807 Peachwood Bend Dr.,

Houston, TX 77007. Plaintiffs have suffered damages to their real and personal property,

including personal vehicles and personal effects; damage to their physical home, home



                                          Page 27 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 181 of 343



improvements, and the structures on the property; and decreased market value of their real

property resulting from the decision to appropriate their property as a flooding easement.

       Plaintiff Cristina Himes and Monica Himes are individuals and residents of Harris

County, Texas, who own real and personal property located at 777 S. Mayde Creek Dr. Apt. 146,




                                                                              k
                                                                           ler
Houston, TX 77079. Plaintiffs have suffered damages to personal property, including personal




                                                                        tC
vehicles and personal effects and damage to improvements made to real property, resulting from




                                                                    ric
the decision to appropriate their property as a flooding easement.




                                                                 ist
                                                              sD
       Plaintiffs Tran Hoang and Lin Frank are individuals and residents of Harris County,




                                                           es
Texas, who own real and personal property located at 12811 Traviata Drive, Houston, TX 77024.



                                                          rg
Plaintiffs have suffered damages to their real and personal property, including personal vehicles
                                                     Bu
and personal effects; damage to their physical home, home improvements, and the structures on
                                                  n
                                               ily

the property; and decreased market value of their real property resulting from the decision to
                                            ar
                                         M




appropriate their property as a flooding easement.
                                      of




       Plaintiff Eugene Holda is an individual and resident of Harris County, Texas, who owns
                                    e
                                ffic




real and personal property located at 703 Bison Drive, Houston, TX 77079. Plaintiff has suffered
                            O




damages to his real and personal property, including personal vehicles and personal effects;
                          y
                       op




damage to his physical home, home improvements, and the structures on the property; and
                    C




decreased market value of his real property resulting from the decision to appropriate his
                 ial
              fic




property as a flooding easement.
         of




       Plaintiff Gretchen P. Holtsinger is an individual and resident of Harris County, Texas,
       Un




who owns real and personal property located at 12614 Rip Van Winkle, Houston, TX 77024.

Plaintiff has suffered damages to her real and personal property, including personal vehicles and

personal effects; damage to her physical home, home improvements, and the structures on the




                                          Page 28 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 182 of 343



property; and decreased market value of her real property resulting from the decision to

appropriate her property as a flooding easement.

       Plaintiff Laurent Houy is an individual and resident of Harris County, Texas, who owns

real and personal property located at 727 Thistlewood Dr., Houston, TX 77079. Plaintiff has




                                                                             k
                                                                          ler
suffered damages to his real and personal property, including personal vehicles and personal




                                                                       tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                   ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                ist
                                                             sD
property as a flooding easement.




                                                         es
       Plaintiff Maurine Howard is an individual and resident of Harris County, Texas, who



                                                         rg
owns real and personal property located at 454 E. Fair Harbor Ln., Houston, TX 77079. Plaintiff
                                                   Bu
has suffered damages to her real and personal property, including personal vehicles and personal
                                                   n
                                              ily

effects; damage to her physical home, home improvements, and the structures on the property;
                                           ar
                                        M




and decreased market value of her real property resulting from the decision to appropriate her
                                     of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Shuo Huang is an individual and resident of Harris County, Texas, who owns
                            O




real and personal property located at 12633 Memorial Dr. #13, Houston, TX 77024. Plaintiff has
                          y
                       op




suffered damages to his real and personal property, including personal vehicles and personal
                    C




effects; damage to his physical home, home improvements, and the structures on the property;
                ial
             fic




and decreased market value of his real property resulting from the decision to appropriate his
         of




property as a flooding easement.
       Un




       Plaintiff Mary Ann Hughes is an individual and resident of Harris County, Texas, who

owns real and personal property located at 426 Gretel Dr., Houston, TX 77024. Plaintiff has

suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;



                                         Page 29 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 183 of 343



and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiffs Jeffery Hunter and Diana Hunter are individuals and residents of Harris

County, Texas, who own real and personal property located at 12963 Kingsbridge Lane,




                                                                              k
                                                                           ler
Houston, TX 77077. Plaintiffs have suffered damages to their real and personal property,




                                                                        tC
including personal vehicles and personal effects; damage to their physical home, home




                                                                    ric
improvements, and the structures on the property; and decreased market value of their real




                                                                 ist
                                                              sD
property resulting from the decision to appropriate their property as a flooding easement.




                                                           es
       Plaintiff Brian Iversen is an individual and resident of Harris County, Texas, who owns



                                                          rg
real and personal property located at 814 Ivy Wall Drive, Houston, TX 77079. Plaintiff has
                                                    Bu
suffered damages to his real and personal property, including personal vehicles and personal
                                                  n
                                               ily

effects; damage to his physical home, home improvements, and the structures on the property;
                                            ar
                                         M




and decreased market value of his real property resulting from the decision to appropriate his
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff James Jackson is an individual and resident of Harris County, Texas, who owns
                            O




real and personal property located at 13123 Indian Creek Rd., Houston, TX 77079. Plaintiff has
                          y
                       op




suffered damages to his real and personal property, including personal vehicles and personal
                    C




effects; damage to his physical home, home improvements, and the structures on the property;
                 ial
              fic




and decreased market value of his real property resulting from the decision to appropriate his
         of




property as a flooding easement.
       Un




       Plaintiff Shafiq Jadallah is an individual and resident of Harris County, Texas, who owns

real and personal property located at 1318 Ambergate, Houston TX, 77077. Plaintiff has suffered

damages to his real and personal property, including personal vehicles and personal effects;

damage to his physical home, home improvements, and the structures on the property; and



                                          Page 30 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 184 of 343



decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Kenneth Kainer is an individual and resident of Harris County, Texas, who owns

real and personal property located at 707 Bison St., Houston, TX 77079. Plaintiff has suffered




                                                                               k
                                                                            ler
damages to his real and personal property, including personal vehicles and personal effects;




                                                                         tC
damage to his physical home, home improvements, and the structures on the property; and




                                                                     ric
decreased market value of his real property resulting from the decision to appropriate his




                                                                  ist
                                                               sD
property as a flooding easement.




                                                           es
       Plaintiffs Oscar Karash and Rena Karash are individuals and residents of Harris County,



                                                          rg
Texas, who own real and personal property located at 9151 Brair Forest Dr., Houston, TX 77024.
                                                     Bu
Plaintiffs have suffered damages to their real and personal property, including personal vehicles
                                                 n
                                               ily

and personal effects; damage to their physical home, home improvements, and the structures on
                                            ar
                                        M




the property; and decreased market value of their real property resulting from the decision to
                                      of




appropriate their property as a flooding easement.
                                   e
                               ffic




       Plaintiff Stephen G. Kastensmidt and Michelle Bowers are individuals and residents of
                            O




Harris County, Texas, who own real and personal property located at 12710 Victor Ln., Houston,
                          y
                       op




TX 77077. Plaintiff has suffered damages to his real and personal property, including personal
                    C




vehicles and personal effects; damage to his physical home, home improvements, and the
                 ial
              fic




structures on the property; and decreased market value of his real property resulting from the
         of




decision to appropriate his property as a flooding easement.
       Un




       Plaintiff Holly Kendall is an individual and resident of Harris County, Texas, who owns

real and personal property located at 746 Bison Drive, Houston, TX 77079. Plaintiff has suffered

damages to her real and personal property, including personal vehicles and personal effects;

damage to her physical home, home improvements, and the structures on the property; and



                                          Page 31 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 185 of 343



decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiffs Brett Kennedy and Sonia Yi are individuals and residents of Harris County,

Texas, who own real and personal property located at 10815 Riverview Dr., Houston, TX 77042.




                                                                              k
                                                                           ler
Plaintiffs have suffered damages to their real and personal property, including personal vehicles




                                                                        tC
and personal effects; damage to their physical home, home improvements, and the structures on




                                                                    ric
the property; and decreased market value of their real property resulting from the decision to




                                                                 ist
                                                              sD
appropriate their property as a flooding easement.




                                                           es
       Plaintiff Mohammad Khansa is an individual and resident of Harris County, Texas, who



                                                          rg
owns real and personal property located at 806 Daria Dr., Houston, TX 77079. Plaintiff has
                                                     Bu
suffered damages to his real and personal property, including personal vehicles and personal
                                                  n
                                               ily

effects; damage to his physical home, home improvements, and the structures on the property;
                                            ar
                                         M




and decreased market value of his real property resulting from the decision to appropriate his
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiffs James M. Killough and Gabrielle Killough are individuals and residents of
                            O




Harris County, Texas, who own real and personal property located at 14834 Oak Bend Drive,
                          y
                       op




Houston, TX 77079. Plaintiffs have suffered damages to their real and personal property,
                    C




including personal vehicles and personal effects; damage to their physical home, home
                 ial
              fic




improvements, and the structures on the property; and decreased market value of their real
         of




property resulting from the decision to appropriate their property as a flooding easement.
       Un




       Plaintiff Gene Kim is an individual and resident of Harris County, Texas, who owns real

and personal property located at 6 Woodstone St., Houston, TX 77024. Plaintiff has suffered

damages to his real and personal property, including personal vehicles and personal effects;

damage to his physical home, home improvements, and the structures on the property; and



                                          Page 32 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 186 of 343



decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Barbara Joan King is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12640 Huntingwick Dr., Houston, TX 77024. Plaintiff




                                                                             k
                                                                          ler
has suffered damages to her real and personal property, including personal vehicles and personal




                                                                       tC
effects; damage to her physical home, home improvements, and the structures on the property;




                                                                   ric
and decreased market value of her real property resulting from the decision to appropriate her




                                                                ist
                                                             sD
property as a flooding easement.




                                                         es
       Plaintiff Davy Kong is an individual and resident of Harris County, Texas, who owns real



                                                         rg
and personal property located at 13123 Indian Creek Rd., Houston, TX 77079. Plaintiff has
                                                   Bu
suffered damages to his real and personal property, including personal vehicles and personal
                                                n
                                              ily

effects; damage to his physical home, home improvements, and the structures on the property;
                                           ar
                                       M




and decreased market value of his real property resulting from the decision to appropriate his
                                     of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Soonhyeok Kook is an individual and resident of Harris County, Texas, who
                           O




owns real and personal property located at 9073 Brair Forest Dr., Houston, TX 77024. Plaintiff
                         y
                      op




has suffered damages to her real and personal property, including personal vehicles and personal
                   C




effects; damage to her physical home, home improvements, and the structures on the property;
                ial
             fic




and decreased market value of her real property resulting from the decision to appropriate her
         of




property as a flooding easement.
       Un




       Plaintiff Jan Kramer is an individual and resident of Harris County, Texas, who owns real

and personal property located at 1407 Chardonnay Dr., Houston, TX 77077. Plaintiff has

suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;



                                         Page 33 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 187 of 343



and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiff Janice S. Kruse is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12601 Huntingwick Dr., Houston, TX 77024. Plaintiff has




                                                                              k
                                                                           ler
suffered damages to her real and personal property, including personal vehicles and personal




                                                                        tC
effects; damage to her physical home, home improvements, and the structures on the property;




                                                                    ric
and decreased market value of her real property resulting from the decision to appropriate her




                                                                 ist
                                                              sD
property as a flooding easement.




                                                           es
       Plaintiff Andrew Levine and Corinna Levine are individuals and residents of Harris



                                                          rg
County, Texas, who own real and personal property located at 777 S Mayde Creek Dr. #162,
                                                     Bu
Houston, TX 77079. Plaintiffs have suffered damages to personal property, including personal
                                                  n
                                               ily

vehicles and personal effects and damage to improvements made to real property, resulting from
                                            ar
                                         M




the decision to appropriate their property as a flooding easement.
                                      of




       Plaintiff John Latrobe is an individual and resident of Harris County, Texas, who owns
                                    e
                                ffic




real and personal property located at 311 Thicket Ln., Houston, TX 77079. Plaintiff has suffered
                            O




damages to his real and personal property, including personal vehicles and personal effects;
                          y
                       op




damage to his physical home, home improvements, and the structures on the property; and
                    C




decreased market value of his real property resulting from the decision to appropriate his
                 ial
              fic




property as a flooding easement.
         of




       Plaintiffs Jeff Lawleyand Sue Lawley are individuals and residents of Harris County,
       Un




Texas, who own real and personal property located at 14846 Bramblewood, Houston, TX 77079.

Plaintiffs have suffered damages to their real and personal property, including personal vehicles

and personal effects; damage to their physical home, home improvements, and the structures on




                                          Page 34 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 188 of 343



the property; and decreased market value of their real property resulting from the decision to

appropriate their property as a flooding easement.

       Plaintiffs Don Le and Cindy Le are individuals and residents of Harris County, Texas,

who own real and personal property located at 611 Crestbend Dr., Houston, TX 77042. Plaintiffs




                                                                               k
                                                                            ler
have suffered damages to their real and personal property, including personal vehicles and




                                                                         tC
personal effects; damage to their physical home, home improvements, and the structures on the




                                                                     ric
property; and decreased market value of their real property resulting from the decision to




                                                                  ist
                                                               sD
appropriate their property as a flooding easement.




                                                           es
       Plaintiff Jonathan Joohgun Lee is an individual and resident of Harris County, Texas,



                                                          rg
who owns real and personal property located at 12625 Memorial Dr. Apt. 10, Houston, TX
                                                     Bu
77024. Plaintiff has suffered damages to his real and personal property, including personal
                                                 n
                                               ily

vehicles and personal effects; damage to his physical home, home improvements, and the
                                            ar
                                        M




structures on the property; and decreased market value of his real property resulting from the
                                      of




decision to appropriate his property as a flooding easement.
                                   e
                               ffic




       Plaintiff Jeongkwan Lee is an individual and resident of Harris County, Texas, who owns
                            O




real and personal property located at 12625 Memorial Dr. #64, Houston, TX 77024. Plaintiff has
                          y
                       op




suffered damages to his real and personal property, including personal vehicles and personal
                    C




effects; damage to his physical home, home improvements, and the structures on the property;
                 ial
              fic




and decreased market value of his real property resulting from the decision to appropriate his
         of




property as a flooding easement.
       Un




       Plaintiff A. Ross LeFevre is an individual and resident of Harris County, Texas, who own

real and personal property located at 12609 Boheme, Houston, TX 77024. Plaintiff has suffered

damages to his real and personal property, including personal vehicles and personal effects;

damage to his physical home, home improvements, and the structures on the property; and



                                          Page 35 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 189 of 343



decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Evan B. Leung is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12707 Boheme Drive Unit 806, Houston, TX 77024.




                                                                             k
                                                                          ler
Plaintiff has suffered damages to his real and personal property, including personal vehicles and




                                                                       tC
personal effects; damage to his physical home, home improvements, and the structures on the




                                                                   ric
property; and decreased market value of his real property resulting from the decision to




                                                                ist
                                                             sD
appropriate his property as a flooding easement.




                                                          es
       Plaintiff Jiamei Li is an individual and resident of Harris County, Texas, who owns real



                                                         rg
and personal property located at 12633 Memorial Dr #101, Houston, TX 77024. Plaintiff has
                                                   Bu
suffered damages to his real and personal property, including personal vehicles and personal
                                                   n
                                              ily

effects; damage to his physical home, home improvements, and the structures on the property;
                                           ar
                                        M




and decreased market value of his real property resulting from the decision to appropriate his
                                     of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Wei Li is an individual and resident of Harris County, Texas, who owns real and
                            O




personal property located at 12707 Boheme Dr. #414, Houston, TX 77024. Plaintiff has suffered
                          y
                       op




damages to her real and personal property, including personal vehicles and personal effects;
                    C




damage to her physical home, home improvements, and the structures on the property; and
                 ial
              fic




decreased market value of her real property resulting from the decision to appropriate her
         of




property as a flooding easement.
       Un




       Plaintiffs Frank Lin and Hoang Lin are individuals and residents of Harris County, Texas,

who own real and personal property located at 734 Bison Dr., Houston, TX 77079. Plaintiffs

have suffered damages to their real and personal property, including personal vehicles and

personal effects; damage to their physical home, home improvements, and the structures on the



                                         Page 36 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 190 of 343



property; and decreased market value of their real property resulting from the decision to

appropriate their property as a flooding easement.

       Plaintiff Genaro Lopez is an individual and resident of Harris County, Texas, who owns

real and personal property located at 750 Langwood Drive, Houston, TX 77079. Plaintiff has




                                                                             k
                                                                          ler
suffered damages to his real and personal property, including personal vehicles and personal




                                                                       tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                   ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                ist
                                                             sD
property as a flooding easement.




                                                          es
       Plaintiff Paula Lowe is an individual and resident of Harris County, Texas, who owns



                                                          rg
real and personal property located at 12707 Boheme Dr. #801, Houston, TX 77024. Plaintiff has
                                                     Bu
suffered damages to her real and personal property, including personal vehicles and personal
                                                   n
                                              ily

effects; damage to her physical home, home improvements, and the structures on the property;
                                            ar
                                        M




and decreased market value of her real property resulting from the decision to appropriate her
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Lawrence Madigan is an individual and resident of Harris County, Texas, who
                            O




owns real and personal property located at 14710 Bramblewood Dr., Houston, TX 77079.
                          y
                       op




Plaintiff has suffered damages to his real and personal property, including personal vehicles and
                    C




personal effects; damage to his physical home, home improvements, and the structures on the
                 ial
              fic




property; and decreased market value of his real property resulting from the decision to
         of




appropriate his property as a flooding easement.
       Un




       Plaintiff Elaina Marchani is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12707 Boheme Dr. Unit 704, Houston, TX 77024.

Plaintiff has suffered damages to her real and personal property, including personal vehicles and

personal effects; damage to her physical home, home improvements, and the structures on the



                                          Page 37 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 191 of 343



property; and decreased market value of her real property resulting from the decision to

appropriate her property as a flooding easement.

       Plaintiff Lorenzo Marquez is an individual and resident of Harris County, Texas, who

owns real and personal property located at 210 Mignon, Houston, TX 77024. Plaintiff has




                                                                              k
                                                                           ler
suffered damages to his real and personal property, including personal vehicles and personal




                                                                        tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                    ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                 ist
                                                              sD
property as a flooding easement.




                                                            es
       Plaintiff Selma J. Mathis is an individual and resident of Harris County, Texas, who owns



                                                          rg
real and personal property located at 12628 Huntingwick Dr., Houston, TX 77024. Plaintiff has
                                                    Bu
suffered damages to (his/her) real and personal property, including personal vehicles and
                                                   n
                                               ily

personal effects; damage to (his/her) his physical home, home improvements, and the structures
                                            ar
                                         M




on the property; and decreased market value of (his/her) real property resulting from the decision
                                      of




to appropriate (his/her) property as a flooding easement.
                                   e
                               ffic




       Plaintiff Brian McCulley is an individual and resident of Harris County, Texas, who
                            O




owns real and personal property located at 14838 Oak Bend Drive, Houston, TX 77079. Plaintiff
                          y
                       op




has suffered damages to his real and personal property, including personal vehicles and personal
                    C




effects; damage to his physical home, home improvements, and the structures on the property;
                 ial
              fic




and decreased market value of his real property resulting from the decision to appropriate his
         of




property as a flooding easement.
       Un




       Plaintiffs James Mcleanand and Jeanne Mclean are individuals and residents of Harris

County, Texas, who own real and personal property located at 11003 Riverview Dr., Houston,

TX 77042. Plaintiffs have suffered damages to their real and personal property, including

personal vehicles and personal effects; damage to their physical home, home improvements, and



                                          Page 38 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 192 of 343



the structures on the property; and decreased market value of their real property resulting from

the decision to appropriate their property as a flooding easement.

       Plaintiff Michael McManus is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12652 Briar Patch Rd., Houston, Tx 77077. Plaintiff




                                                                              k
                                                                           ler
has suffered damages to his real and personal property, including personal vehicles and personal




                                                                        tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                    ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                 ist
                                                              sD
property as a flooding easement.




                                                           es
       Plaintiff Pat McSpadden is an individual and resident of Harris County, Texas, who owns



                                                          rg
real and personal property located at 702 Langwood, Houston, TX 77079. Plaintiff has suffered
                                                     Bu
damages to his real and personal property, including personal vehicles and personal effects;
                                                  n
                                               ily

damage to his physical home, home improvements, and the structures on the property; and
                                            ar
                                         M




decreased market value of his real property resulting from the decision to appropriate his
                                      of




property as a flooding easement.
                                    e
                                ffic




       Plaintiffs Melanie Mechura and Roger Mechura are individuals and residents of Harris
                            O




County, Texas, who own real and personal property located at 1006 Arrow Hill Road, Houston,
                          y
                       op




TX 77079. Plaintiffs have suffered damages to their real and personal property, including
                    C




personal vehicles and personal effects; damage to their physical home, home improvements, and
                 ial
              fic




the structures on the property; and decreased market value of their real property resulting from
         of




the decision to appropriate their property as a flooding easement.
       Un




       Plaintiffs Katie Mehnert and Mark Mehnert are individuals and residents of Harris

County, Texas, who own real and personal property located at 14907 Oak Bend Dr., Houston,

TX 77079. Plaintiffs have suffered damages to their real and personal property, including

personal vehicles and personal effects; damage to their physical home, home improvements, and



                                          Page 39 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 193 of 343



the structures on the property; and decreased market value of their real property resulting from

the decision to appropriate their property as a flooding easement.

       Plaintiff Michelle Mechling is an individual and resident of Harris County, Texas, who

owns real and personal property located at 777 S. Mayde Creek Dr. Apt 36, Houston, TX 77079.




                                                                              k
                                                                           ler
Plaintiff has suffered damages to personal property, including personal vehicles and personal




                                                                        tC
effects and damage to improvements made to real property, resulting from the decision to




                                                                    ric
appropriate her property as a flooding easement.




                                                                 ist
                                                              sD
       Plaintiff Memorial Dr. Townhouse Condominium Association is a homeowners




                                                           es
association, formed in Texas and with its principal place of business in Harris County, Texas.



                                                          rg
Plaintiff has suffered damages to its real property, including decreased market value of their real
                                                     Bu
property, and damage to personal property, resulting from the decision to appropriate their
                                                   n
                                               ily

property as a flooding easement.
                                            ar
                                         M




       Plaintiff Memorial Group LLC. is a limited liability company, formed in Texas and with
                                      of




its principal place of business in Harris County, Texas. Plaintiff has suffered damages to its real
                                    e
                                ffic




property, including decreased market value of their real property, and damage to personal
                            O




property, resulting from the decision to appropriate their property as a flooding easement.
                          y
                       op




       Plaintiff Michael Meraji is an individual and resident of Harris County, Texas, who owns
                    C




real and personal property located at 12625 Memorial Dr. #94, Houston, TX 77024. Plaintiff has
                 ial
              fic




suffered damages to his real and personal property, including personal vehicles and personal
         of




effects; damage to his physical home, home improvements, and the structures on the property;
       Un




and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiffs Marcia Mink and Andre Landon are individuals and residents of Harris County,

Texas, who own real and personal property located at 14523 Bramblewood Dr., Houston, TX



                                          Page 40 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 194 of 343



77049. Plaintiffs have suffered damages to their real and personal property, including personal

vehicles and personal effects; damage to their physical home, home improvements, and the

structures on the property; and decreased market value of their real property resulting from the

decision to appropriate their property as a flooding easement.




                                                                                 k
                                                                              ler
       Plaintiff Anita Miller is an individual and resident of Harris County, Texas, who owns




                                                                           tC
real and personal property located at 15200 Memorial Drive #3115, Houston, TX 77079.




                                                                       ric
Plaintiff has suffered damages to personal property, including personal vehicles and personal




                                                                    ist
                                                                 sD
effects and damage to improvements made to real property, resulting from the decision to




                                                           es
appropriate her property as a flooding easement.



                                                          rg
       Plaintiff Cheryl Miller is an individual and resident of Harris County, Texas, who owns
                                                    Bu
real and personal property located at 602 Thistlewood Dr., Houston, TX 77079. Plaintiff has
                                                   n
                                               ily

suffered damages to her real and personal property, including personal vehicles and personal
                                            ar
                                         M




effects; damage to her physical home, home improvements, and the structures on the property;
                                      of




and decreased market value of her real property resulting from the decision to appropriate her
                                   e
                               ffic




property as a flooding easement.
                            O




       Plaintiff Anne Monty is an individual and resident of Harris County, Texas, who owns
                          y
                       op




real and personal property located at 409 E. Fair Harbor Ln., Houston, TX 77079. Plaintiff has
                    C




suffered damages to her real and personal property, including personal vehicles and personal
                 ial
              fic




effects; damage to her physical home, home improvements, and the structures on the property;
         of




and decreased market value of her real property resulting from the decision to appropriate her
       Un




property as a flooding easement.

       Plaintiff Anjanelle Moore is an individual and resident of Harris County, Texas, who

owns real and personal property located at 714 Thistlewood Drive, Houston, TX 77079. Plaintiff

has suffered damages to her real and personal property, including personal vehicles and personal



                                          Page 41 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 195 of 343



effects; damage to her physical home, home improvements, and the structures on the property;

and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiffs Nader Moussaand and Patricia Moussa are individuals and residents of Harris




                                                                              k
                                                                           ler
County, Texas, who own real and personal property located at 310 W. Sam Houston Parkway N.,




                                                                        tC
Houston, TX 77024. Plaintiffs have suffered damages to their real and personal property,




                                                                    ric
including personal vehicles and personal effects; damage to their physical home, home




                                                                 ist
                                                              sD
improvements, and the structures on the property; and decreased market value of their real




                                                           es
property resulting from the decision to appropriate their property as a flooding easement.



                                                          rg
       Plaintiff Bridgett Nabors is an individual and resident of Harris County, Texas, who owns
                                                    Bu
real and personal property located at 748 Memorial Mews Unit D, Houston, TX 77079. Plaintiff
                                                  n
                                               ily

has suffered damages to personal property, including personal vehicles and personal effects and
                                            ar
                                         M




damage to improvements made to real property, resulting from the decision to appropriate her
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Mark Narro is an individual and resident of Harris County, Texas, who owns
                            O




real and personal property located at 15105 Kimberly Ct., Houston, TX 77079. Plaintiff has
                          y
                       op




suffered damages to his real and personal property, including personal vehicles and personal
                    C




effects; damage to his physical home, home improvements, and the structures on the property;
                 ial
              fic




and decreased market value of his real property resulting from the decision to appropriate his
         of




property as a flooding easement.
       Un




       Plaintiffs Chris Nevling and Jessica Nevling are individuals and residents of Harris

County, Texas, who own real and personal property located at 11003 Tupper Lake Dr., Houston,

TX 77042. Plaintiffs have suffered damages to their real and personal property, including

personal vehicles and personal effects; damage to their physical home, home improvements, and



                                          Page 42 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 196 of 343



the structures on the property; and decreased market value of their real property resulting from

the decision to appropriate their property as a flooding easement.

       Plaintiff Dorothy Ng is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12625 Memorial Dr. #31, Houston, TX 77024. Plaintiff has




                                                                              k
                                                                           ler
suffered damages to his real and personal property, including personal vehicles and personal




                                                                        tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                    ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                 ist
                                                              sD
property as a flooding easement.




                                                           es
       Plaintiffs Steve Nguyen and Chi Nguyen are individuals and residents of Harris County,



                                                          rg
Texas, who own real and personal property located at 330 Electra Drive, Houston, TX 77024.
                                                     Bu
Plaintiffs have suffered damages to their real and personal property, including personal vehicles
                                                  n
                                               ily

and personal effects; damage to their physical home, home improvements, and the structures on
                                            ar
                                         M




the property; and decreased market value of their real property resulting from the decision to
                                      of




appropriate their property as a flooding easement.
                                    e
                                ffic




       Plaintiff Ross Nicholson is an individual and resident of Harris County, Texas, who owns
                            O




real and personal property located at 403 Lakeside Estates, Houston, TX 77042. Plaintiff has
                          y
                       op




suffered damages to his real and personal property, including personal vehicles and personal
                    C




effects; damage to his physical home, home improvements, and the structures on the property;
                 ial
              fic




and decreased market value of his real property resulting from the decision to appropriate his
         of




property as a flooding easement.
       Un




       Plaintiff Margret Norton is an individual and resident of Harris County, Texas, who owns

real and personal property located at 755 Bison Drive, Houston, TX 77079. Plaintiff has suffered

damages to her real and personal property, including personal vehicles and personal effects;

damage to her physical home, home improvements, and the structures on the property; and



                                          Page 43 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 197 of 343



decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiff Blanca Ortega is an individual and resident of Harris County, Texas, who owns

real and personal property located at 457 Bendwood Dr., Houston, TX 77024. Plaintiff has




                                                                            k
                                                                         ler
suffered damages to her real and personal property, including personal vehicles and personal




                                                                      tC
effects; damage to her physical home, home improvements, and the structures on the property;




                                                                  ric
and decreased market value of her real property resulting from the decision to appropriate her




                                                               ist
                                                            sD
property as a flooding easement.




                                                         es
       Plaintiff Karen Palfreyman is an individual and resident of Harris County, Texas, who



                                                        rg
owns real and personal property located at 751 Bison, Houston, TX 77079. Plaintiff has suffered
                                                   Bu
damages to her real and personal property, including personal vehicles and personal effects;
                                                n
                                             ily

damage to her physical home, home improvements, and the structures on the property; and
                                           ar
                                       M




decreased market value of her real property resulting from the decision to appropriate her
                                     of




property as a flooding easement.
                                   e
                              ffic




       Plaintiff Thierry Pareja is an individual and resident of Harris County, Texas, who owns
                           O




real and personal property located at 446 E Fairharbor Ln., Houston, TX 77079. Plaintiff has
                         y
                      op




suffered damages to her real and personal property, including personal vehicles and personal
                   C




effects; damage to her physical home, home improvements, and the structures on the property;
                ial
             fic




and decreased market value of her real property resulting from the decision to appropriate her
         of




property as a flooding easement.
       Un




       Plaintiff Christopher Scott Parker is an individual and resident of Harris County, Texas,

who owns real and personal property located at 12707 Boheme Drive Unit 416, Houston, TX

77024. Plaintiff has suffered damages to his real and personal property, including personal

vehicles and personal effects; damage to his physical home, home improvements, and the



                                        Page 44 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 198 of 343



structures on the property; and decreased market value of his real property resulting from the

decision to appropriate his property as a flooding easement.

       Plaintiff John D. Patton is an individual and resident of Harris County, Texas, who owns

real and personal property located at 15743 Foxgate Rd., Houston, TX 77079. Plaintiff has




                                                                               k
                                                                            ler
suffered damages to his real and personal property, including personal vehicles and personal




                                                                         tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                     ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                  ist
                                                               sD
property as a flooding easement.




                                                           es
       Plaintiff Sum Pham is an individual and resident of Harris County, Texas, who owns real



                                                          rg
and personal property located at 12718 Old Oaks Dr., Houston, TX 77024. Plaintiff has suffered
                                                    Bu
damages to her real and personal property, including personal vehicles and personal effects;
                                                   n
                                               ily

damage to her physical home, home improvements, and the structures on the property; and
                                            ar
                                        M




decreased market value of her real property resulting from the decision to appropriate her
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Phuong Pham is an individual and resident of Harris County, Texas, who owns
                            O




real and personal property located at 840 North Eldridge Parkway #140, Houston, TX 77064.
                          y
                       op




Plaintiff has suffered damages to his real and personal property, including personal vehicles and
                    C




personal effects; damage to his physical home, home improvements, and the structures on the
                 ial
              fic




property; and decreased market value of his real property resulting from the decision to
         of




appropriate his property as a flooding easement.
       Un




       Plaintiffs John F. Phillips and Celeste Phillips are individuals and residents of Harris

County, Texas, who own real and personal property located at 14124 Cardinal Ln, Houston, TX

77079. Plaintiffs have suffered damages to their real and personal property, including personal

vehicles and personal effects; damage to their physical home, home improvements, and the



                                          Page 45 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 199 of 343



structures on the property; and decreased market value of their real property resulting from the

decision to appropriate their property as a flooding easement.

       Plaintiff George K. Ponnattu is an individual and resident of Harris County, Texas, who

owns real and personal property located at 448 E. Fair Harbor Ln., Houston, TX 77079. Plaintiff




                                                                                 k
                                                                              ler
has suffered damages to his real and personal property, including personal vehicles and personal




                                                                           tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                       ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                    ist
                                                                 sD
property as a flooding easement.




                                                           es
       Plaintiff Thomas Pope is an individual and resident of Harris County, Texas, who owns



                                                          rg
real and personal property located at 777 S. Mayde Creek Dr. Apt 36, Houston, TX 77079.
                                                    Bu
Plaintiff has suffered damages to personal property, including personal vehicles and personal
                                                   n
                                               ily

effects and damage to improvements made to real property, resulting from the decision to
                                            ar
                                         M




appropriate his property as a flooding easement.
                                      of




       Plaintiff Rahul Prakash is an individual and resident of Harris County, Texas, who owns
                                   e
                               ffic




real and personal property located at 12625 Memorial Drive #66, Houston, TX 77024. Plaintiff
                            O




has suffered damages to his real and personal property, including personal vehicles and personal
                          y
                       op




effects; damage to his physical home, home improvements, and the structures on the property;
                    C




and decreased market value of his real property resulting from the decision to appropriate his
                 ial
              fic




property as a flooding easement.
         of




       Plaintiff Li Qiang is an individual and resident of Harris County, Texas, who owns real
       Un




and personal property located at 12633 Memorial Dr. # 38, Houston, TX 77024. Plaintiff has

suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;




                                          Page 46 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 200 of 343



and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Julie A. Rausch is an individual and resident of Harris County, Texas, who owns

real and personal property located at 461 Bendwood Dr., Houston, TX 77024. Plaintiff has




                                                                                 k
                                                                              ler
suffered damages to her real and personal property, including personal vehicles and personal




                                                                           tC
effects; damage to her physical home, home improvements, and the structures on the property;




                                                                       ric
and decreased market value of her real property resulting from the decision to appropriate her




                                                                    ist
                                                                 sD
property as a flooding easement.




                                                           es
       Plaintiff Thomas Richardson is an individual and resident of Harris County, Texas, who



                                                          rg
owns real and personal property located at 15107 Camelback Court, Houston, TX 77079.
                                                    Bu
Plaintiff has suffered damages to his real and personal property, including personal vehicles and
                                                   n
                                               ily

personal effects; damage to his physical home, home improvements, and the structures on the
                                            ar
                                         M




property; and decreased market value of his real property resulting from the decision to
                                      of




appropriate his property as a flooding easement.
                                   e
                               ffic




       Plaintiffs Ian Roberts and Cristina Roberts are individuals and residents of Harris County,
                            O




Texas, who own real and personal property located at 1118 Fleetwood Place Dr., Houston, TX
                          y
                       op




77079. Plaintiffs have suffered damages to their real and personal property, including personal
                    C




vehicles and personal effects; damage to their physical home, home improvements, and the
                 ial
              fic




structures on the property; and decreased market value of their real property resulting from the
         of




decision to appropriate their property as a flooding easement.
       Un




       Plaintiff Kenneth Robertson is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12613 Huntingwick Dr., Houston, TX 77024. Plaintiff

has suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;



                                          Page 47 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 201 of 343



and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Jose A. Rodriguez is an individual and resident of Harris County, Texas, who

owns real and personal property located at 15518 Old Store Trail, Houston, TX 77079. Plaintiff




                                                                               k
                                                                            ler
has suffered damages to his real and personal property, including personal vehicles and personal




                                                                         tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                     ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                  ist
                                                               sD
property as a flooding easement.




                                                           es
       Plaintiff Ryan Rush is an individual and resident of Harris County, Texas, who owns real



                                                          rg
and personal property located at 750 Bison St., Houston, TX 77079; 726 Thistlewood Dr.,
                                                    Bu
Houston, TX 77079; 702 Thistlewood Dr., Houston, TX 77079; and 722 Thistlewood Dr.,
                                                   n
                                               ily

Houston, TX 77079. Plaintiff has suffered damages to his real and personal property, including
                                            ar
                                        M




personal vehicles and personal effects; damage to his physical home, home improvements, and
                                      of




the structures on the property; and decreased market value of his real property resulting from the
                                   e
                               ffic




decision to appropriate his property as a flooding easement.
                            O




       Plaintiff Robert Ryan is an individual and resident of Harris County, Texas, who owns
                          y
                       op




real and personal property located at 9757 Pine Lake Drive, Apt. 209, Houston, TX 77055.
                    C




Plaintiff has suffered damages to personal property, including personal vehicles and personal
                 ial
              fic




effects and damage to improvements made to real property, resulting from the decision to
         of




appropriate his property as a flooding easement.
       Un




       Plaintiff Daniel Sack is an individual and resident of Harris County, Texas, who owns

real and personal property located at 14306 Kellywood Lane, Houston, TX 77079. Plaintiff has

suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;



                                          Page 48 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 202 of 343



and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Shirley Sanders is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12610 Rip Van Winkle Dr., Houston, TX 77024. Plaintiff




                                                                             k
                                                                          ler
has suffered damages to her real and personal property, including personal vehicles and personal




                                                                       tC
effects; damage to her physical home, home improvements, and the structures on the property;




                                                                   ric
and decreased market value of her real property resulting from the decision to appropriate her




                                                                ist
                                                             sD
property as a flooding easement.




                                                         es
       Plaintiff Steve Schares is an individual and resident of Harris County, Texas, who owns



                                                         rg
real and personal property located at 12602 Rip Van Winkle, Houston, TX 77024. Plaintiff has
                                                      Bu
suffered damages to his real and personal property, including personal vehicles and personal
                                                 n
                                              ily

effects; damage to his physical home, home improvements, and the structures on the property;
                                            ar
                                        M




and decreased market value of his real property resulting from the decision to appropriate his
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Janet C. Schmidt is an individual and resident of Harris County, Texas, who
                            O




owns real and personal property located at 777 S. Mayde Creek Dr. Apt 255, Houston, TX
                          y
                       op




77079. Plaintiff has suffered damages to personal property, including personal vehicles and
                    C




personal effects and damage to improvements made to real property, resulting from the decision
                 ial
              fic




to appropriate her property as a flooding easement.
         of




       Plaintiffs Robert Schmitt and Nancy Schmitt are individuals and residents of Harris
       Un




County, Texas, who own real and personal property located at 15571 Memorial Dr., Houston,

TX 77079. Plaintiffs have suffered damages to their real and personal property, including

personal vehicles and personal effects; damage to their physical home, home improvements, and




                                         Page 49 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 203 of 343



the structures on the property; and decreased market value of their real property resulting from

the decision to appropriate their property as a flooding easement.

       Plaintiff Marian Schreiber is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12704 Huntingwick Dr., Houston, TX 77024. Plaintiff




                                                                                 k
                                                                              ler
has suffered damages to her real and personal property, including personal vehicles and personal




                                                                           tC
effects; damage to her physical home, home improvements, and the structures on the property;




                                                                       ric
and decreased market value of her real property resulting from the decision to appropriate her




                                                                    ist
                                                                 sD
property as a flooding easement.




                                                           es
       Plaintiff Colleen Scott is an individual and resident of Harris County, Texas, who owns



                                                          rg
real and personal property located at 612 N Eldridge Pkwy., Houston, TX 77079. Plaintiff has
                                                     Bu
suffered damages to her real and personal property, including personal vehicles and personal
                                                  n
                                               ily

effects; damage to her physical home, home improvements, and the structures on the property;
                                            ar
                                         M




and decreased market value of her real property resulting from the decision to appropriate her
                                      of




property as a flooding easement.
                                    e
                                ffic




       Plaintiffs Bal Sharma and Kamna Sharma are individuals and residents of Harris County,
                            O




Texas, who own real and personal property located at 719 Marywood Chase, Houston, TX
                          y
                       op




77079. Plaintiffs have suffered damages to their real and personal property, including personal
                    C




vehicles and personal effects; damage to their physical home, home improvements, and the
                 ial
              fic




structures on the property; and decreased market value of their real property resulting from the
         of




decision to appropriate their property as a flooding easement.
       Un




       Plaintiff Mohammad Ali Shenavari is an individual and resident of Harris County, Texas,

who owns real and personal property located at 331 Isolde, Houston, TX 77024. Plaintiff has

suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;



                                          Page 50 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 204 of 343



and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Yu Shi is an individual and resident of Harris County, Texas, who owns real and

personal property located at 1010 Crossroads Dr., Houston, TX 77079. Plaintiff has suffered




                                                                               k
                                                                            ler
damages to her real and personal property, including personal vehicles and personal effects;




                                                                         tC
damage to her physical home, home improvements, and the structures on the property; and




                                                                     ric
decreased market value of her real property resulting from the decision to appropriate her




                                                                  ist
                                                               sD
property as a flooding easement.




                                                           es
       Plaintiff Yan Jun Shiu is an individual and resident of Harris County, Texas, who owns



                                                          rg
real and personal property located at 12707 Boheme Drive Unit 806, Houston, TX 77024.
                                                     Bu
Plaintiff has suffered damages to her real and personal property, including personal vehicles and
                                                   n
                                               ily

personal effects; damage to her physical home, home improvements, and the structures on the
                                            ar
                                         M




property; and decreased market value of her real property resulting from the decision to
                                      of




appropriate her property as a flooding easement.
                                    e
                                ffic




       Plaintiff Siberia Houston LNA LLC. is a limited liability company, formed in Texas and
                            O




with its principal place of business in Harris County, Texas. Plaintiff has suffered damages to its
                          y
                       op




real property, including decreased market value of their real property, and damage to personal
                    C




property, resulting from the decision to appropriate their property as a flooding easement.
                 ial
              fic




       Plaintiff Christopher Dewitt Sims o/b/o George Edgar Sims is an individual and resident
         of




of Harris County, Texas, who owns real and personal property located at 12633 Memorial Drive,
       Un




Houston, TX 77024. Plaintiff has suffered damages to his real and personal property, including

personal vehicles and personal effects; damage to his physical home, home improvements, and

the structures on the property; and decreased market value of his real property resulting from the

decision to appropriate his property as a flooding easement.



                                          Page 51 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 205 of 343



       Plaintiff Ann Sinclair is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12625 Memorial Dr. #63, Houston, TX 77024. Plaintiff has

suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;




                                                                              k
                                                                           ler
and decreased market value of her real property resulting from the decision to appropriate her




                                                                        tC
property as a flooding easement.




                                                                    ric
       Plaintiff Elizabeth M. Skirving is an individual and resident of Harris County, Texas,




                                                                 ist
                                                              sD
who owns real and personal property located at 12625 Memorial Dr. #65, Houston, TX 77024.




                                                           es
Plaintiff has suffered damages to her real and personal property, including personal vehicles and



                                                          rg
personal effects; damage to her physical home, home improvements, and the structures on the
                                                    Bu
property; and decreased market value of her real property resulting from the decision to
                                                   n
                                               ily

appropriate her property as a flooding easement.
                                            ar
                                         M




       Plaintiff James Skrapka and Andrea Skrapka are individuals and residents of Harris
                                      of




County, Texas, who own real and personal property located at 11002 Lakeside Forest Ln.,
                                   e
                               ffic




Houston, TX 77042. Plaintiffs have suffered damages to their real and personal property,
                            O




including personal vehicles and personal effects; damage to their physical home, home
                          y
                       op




improvements, and the structures on the property; and decreased market value of their real
                    C




property resulting from the decision to appropriate their property as a flooding easement.
                 ial
              fic




       Plaintiff Kathleen Stevens is an individual and resident of Harris County, Texas, who
         of




owns real and personal property located at 10714 Cranbrook Rd., Houston, TX 77042. Plaintiff
       Un




has suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;

and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.



                                          Page 52 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 206 of 343



       Plaintiffs Joan Sturrock and Clay Sturrock are individuals and residents of Harris County,

Texas, who own real and personal property located at 600 Wilcrest DR. #69, Houston, TX

77042. Plaintiffs have suffered damages to their real and personal property, including personal

vehicles and personal effects; damage to their physical home, home improvements, and the




                                                                                 k
                                                                              ler
structures on the property; and decreased market value of their real property resulting from the




                                                                           tC
decision to appropriate their property as a flooding easement.




                                                                       ric
       Plaintiff Chungwon Suk is an individual and resident of Harris County, Texas, who owns




                                                                    ist
                                                                 sD
real and personal property located at 935 N. Wilcrest Apt. 1013, Houston, TX 77079. Plaintiff




                                                           es
has suffered damages to his real and personal property, including personal vehicles and personal



                                                          rg
effects; damage to his physical home, home improvements, and the structures on the property;
                                                     Bu
and decreased market value of his real property resulting from the decision to appropriate his
                                                   n
                                               ily

property as a flooding easement.
                                            ar
                                         M




       Plaintiffs Ying Sun and Keng Tai are individuals and residents of Harris County, Texas,
                                      of




who own real and personal property located at 201 Vanderpool Ln # 126, Houston, TX 77024.
                                   e
                               ffic




Plaintiffs have suffered damages to their real and personal property, including personal vehicles
                            O




and personal effects; damage to their physical home, home improvements, and the structures on
                          y
                       op




the property; and decreased market value of their real property resulting from the decision to
                    C




appropriate their property as a flooding easement.
                 ial
              fic




       Plaintiff Kelli Mcdonald Sydow is an individual and resident of Harris County, Texas,
         of




who owns real and personal property located at 201 Vanderpool Ln #43, Houston, TX 77024.
       Un




Plaintiff has suffered damages to her real and personal property, including personal vehicles and

personal effects; damage to her physical home, home improvements, and the structures on the

property; and decreased market value of her real property resulting from the decision to

appropriate her property as a flooding easement.



                                          Page 53 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 207 of 343



       Plaintiffs John Szallai and Veronica Szallai are individuals and residents of Harris

County, Texas, who own real and personal property located at 14835 Oak Bend Dr., Houston,

TX 77079. Plaintiffs have suffered damages to their real and personal property, including

personal vehicles and personal effects; damage to their physical home, home improvements, and




                                                                              k
                                                                           ler
the structures on the property; and decreased market value of their real property resulting from




                                                                        tC
the decision to appropriate their property as a flooding easement.




                                                                    ric
       Plaintiff Daniel Bender Tallant is an individual and resident of Harris County, Texas,




                                                                 ist
                                                              sD
who owns real and personal property located at 723 Thistlewood Dr, Houston, TX 77079.




                                                           es
Plaintiff has suffered damages to his real and personal property, including personal vehicles and



                                                          rg
personal effects; damage to his physical home, home improvements, and the structures on the
                                                     Bu
property; and decreased market value of his real property resulting from the decision to
                                                   n
                                               ily

appropriate his property as a flooding easement.
                                            ar
                                         M




       Plaintiffs David Tang and Kathryn Tang are individuals and residents of Harris County,
                                      of




Texas, who own real and personal property located at 14818 Bramblewood, Houston, TX 77079.
                                    e
                                ffic




Plaintiffs have suffered damages to their real and personal property, including personal vehicles
                            O




and personal effects; damage to their physical home, home improvements, and the structures on
                          y
                       op




the property; and decreased market value of their real property resulting from the decision to
                    C




appropriate their property as a flooding easement.
                 ial
              fic




       Plaintiff Douglas Tasker is an individual and resident of Harris County, Texas, who owns
         of




real and personal property located at 415 E. Fair Harbor Ln., Houston, TX 77079. Plaintiff has
       Un




suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;

and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.



                                          Page 54 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 208 of 343



       Plaintiff Diane Tate is an individual and resident of Harris County, Texas, who owns real

and personal property located at 452 Fair Harbor Ln., Houston, TX 77079. Plaintiff has suffered

damages to her real and personal property, including personal vehicles and personal effects;

damage to her physical home, home improvements, and the structures on the property; and




                                                                              k
                                                                           ler
decreased market value of her real property resulting from the decision to appropriate her




                                                                        tC
property as a flooding easement.




                                                                    ric
       Plaintiff Abulfazi Tehrani is an individual and resident of Harris County, Texas, who




                                                                 ist
                                                              sD
owns real and personal property located at 15123 Memorial Dr., Houston, TX 77079. Plaintiff




                                                           es
has suffered damages to personal property, including personal vehicles and personal effects and



                                                          rg
damage to improvements made to real property, resulting from the decision to appropriate his
                                                     Bu
property as a flooding easement.
                                                  n
                                               ily

       Plaintiff Amadou Thiam is an individual and resident of Harris County, Texas, who owns
                                            ar
                                         M




real and personal property located at 301 Wilcrest Dr. #3001, Houston, TX 77042. Plaintiff has
                                      of




suffered damages to personal property, including personal vehicles and personal effects and
                                    e
                                ffic




damage to improvements made to real property, resulting from the decision to appropriate his
                            O




property as a flooding easement.
                          y
                       op




       Plaintiffs Jean-Marc Pietrzyk and Frederique Terk are individuals and residents of Harris
                    C




County, Texas, who own real and personal property located at 15815 River Roads Dr., Houston,
                 ial
              fic




TX 77079. Plaintiffs have suffered damages to their real and personal property, including
         of




personal vehicles and personal effects; damage to their physical home, home improvements, and
       Un




the structures on the property; and decreased market value of their real property resulting from

the decision to appropriate their property as a flooding easement.

       Plaintiff Dennis Thompson is an individual and resident of Harris County, Texas, who

owns real and personal property located at 12 Knipp Road, Houston, TX 77024. Plaintiff has



                                          Page 55 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 209 of 343



suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;

and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.




                                                                               k
                                                                            ler
       Plaintiff Guangyi Tian is an individual and resident of Harris County, Texas, who owns




                                                                         tC
real and personal property located at 12633 Memorial Dr. #42, Houston, TX 77024. Plaintiff has




                                                                     ric
suffered damages to his real and personal property, including personal vehicles and personal




                                                                  ist
                                                               sD
effects; damage to his physical home, home improvements, and the structures on the property;




                                                           es
and decreased market value of his real property resulting from the decision to appropriate his



                                                          rg
property as a flooding easement.
                                                    Bu
       Plaintiff Thomas William Tommaney is an individual and resident of Harris County,
                                                 n
                                               ily

Texas, who owns real and personal property located at 12633 Memorial Drive No. 5, Houston,
                                            ar
                                        M




TX 77024. Plaintiff has suffered damages to his real and personal property, including personal
                                      of




vehicles and personal effects; damage to his physical home, home improvements, and the
                                   e
                               ffic




structures on the property; and decreased market value of his real property resulting from the
                            O




decision to appropriate his property as a flooding easement.
                          y
                       op




       Plaintiff Tuan Tran is an individual and resident of Harris County, Texas, who owns real
                    C




and personal property located at 12207 Drakemill Dr., Houston, TX 77077. Plaintiff has suffered
                 ial
              fic




damages to his real and personal property, including personal vehicles and personal effects;
         of




damage to his physical home, home improvements, and the structures on the property; and
       Un




decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Xiaozhen Tu is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12633 Memorial Dr. #74, Houston, TX 77024 and 12633



                                          Page 56 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 210 of 343



Memorial Dr. #180, Houston, TX 77024. Plaintiff has suffered damages to her real and personal

property, including personal vehicles and personal effects; damage to her physical home, home

improvements, and the structures on the property; and decreased market value of her real

property resulting from the decision to appropriate her property as a flooding easement.




                                                                              k
                                                                           ler
       Plaintiff Susan Van-Averbeke is an individual and resident of Harris County, Texas, who




                                                                        tC
owns real and personal property located at 12737 Huntingwick, Houston, TX 77024. Plaintiff has




                                                                    ric
suffered damages to her real and personal property, including personal vehicles and personal




                                                                 ist
                                                              sD
effects; damage to her physical home, home improvements, and the structures on the property;




                                                           es
and decreased market value of her real property resulting from the decision to appropriate her



                                                          rg
property as a flooding easement.
                                                    Bu
       Plaintiff Peter M. Viles is an individual and resident of Harris County, Texas, who owns
                                                 n
                                              ily

real and personal property located at 723 Last Arrow Drive, Houston, TX 77079. Plaintiff has
                                            ar
                                        M




suffered damages to his real and personal property, including personal vehicles and personal
                                      of




effects; damage to his physical home, home improvements, and the structures on the property;
                                   e
                               ffic




and decreased market value of his real property resulting from the decision to appropriate his
                            O




property as a flooding easement.
                          y
                       op




       Plaintiff Jack Walker is an individual and resident of Harris County, Texas, who owns
                    C




real and personal property located at 12034 Riverview Dr., Houston, TX 77077. Plaintiff has
                 ial
              fic




suffered damages to his real and personal property, including personal vehicles and personal
         of




effects; damage to his physical home, home improvements, and the structures on the property;
       Un




and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Feng Wan is an individual and resident of Harris County, Texas, who owns real

and personal property located at 12625 Memorial Dr. #4, Houston, TX 77024. Plaintiff has



                                          Page 57 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 211 of 343



suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;

and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.




                                                                              k
                                                                           ler
       Plaintiff Jie Wang is an individual and resident of Harris County, Texas, who owns real




                                                                        tC
and personal property located at 120 Gessner Road, Houston, TX 77024 and 201 Vanderpool




                                                                    ric
Ln.#3, Houston, TX 77024. Plaintiff has suffered damages to her real and personal property,




                                                                 ist
                                                              sD
including personal vehicles and personal effects; damage to her physical home, home




                                                           es
improvements, and the structures on the property; and decreased market value of her real



                                                          rg
property resulting from the decision to appropriate her property as a flooding easement.
                                                    Bu
       Plaintiff Katherine Wenner is an individual and resident of Harris County, Texas, who
                                                   n
                                              ily

owns real and personal property located at 12625 Memorial Dr. #52, Houston, TX 77024.
                                            ar
                                        M




Plaintiff has suffered damages to her real and personal property, including personal vehicles and
                                      of




personal effects; damage to her physical home, home improvements, and the structures on the
                                   e
                               ffic




property; and decreased market value of her real property resulting from the decision to
                            O




appropriate her property as a flooding easement.
                          y
                       op




       Plaintiff Peter C. White is an individual and resident of Harris County, Texas, who owns
                    C




real and personal property located at 1014 Crossroads Drive, Houston, TX 77079. Plaintiff has
                 ial
              fic




suffered damages to his real and personal property, including personal vehicles and personal
         of




effects; damage to his physical home, home improvements, and the structures on the property;
       Un




and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Susie White is an individual and resident of Harris County, Texas, who owns

real and personal property located at 335 Electra Dr., Houston, TX 77024. Plaintiff has suffered



                                          Page 58 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 212 of 343



damages to her real and personal property, including personal vehicles and personal effects;

damage to her physical home, home improvements, and the structures on the property; and

decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.




                                                                            k
                                                                         ler
       Plaintiff Lijuan Wu is an individual and resident of Harris County, Texas, who owns real




                                                                      tC
and personal property located at 12633 Memorial Dr. #103, Houston, TX 77024. Plaintiff has




                                                                  ric
suffered damages to her real and personal property, including personal vehicles and personal




                                                               ist
                                                            sD
effects; damage to her physical home, home improvements, and the structures on the property;




                                                         es
and decreased market value of her real property resulting from the decision to appropriate her



                                                        rg
property as a flooding easement.
                                                   Bu
       Plaintiff Han Xiong is an individual and resident of Harris County, Texas, who owns real
                                                n
                                             ily

and personal property located at 124 Gessner Rd., Houston, TX 77024. Plaintiff has suffered
                                           ar
                                       M




damages to his real and personal property, including personal vehicles and personal effects;
                                     of




damage to his physical home, home improvements, and the structures on the property; and
                                   e
                              ffic




decreased market value of his real property resulting from the decision to appropriate his
                           O




property as a flooding easement.
                         y
                      op




       Plaintiff Ni Yan is an individual and resident of Harris County, Texas, who owns real and
                   C




personal property located at 55 Litchfiled Ln., Houston, TX 77024. Plaintiff has suffered
                ial
             fic




damages to her real and personal property, including personal vehicles and personal effects;
         of




damage to her physical home, home improvements, and the structures on the property; and
       Un




decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiffs Samuel Yanklelove and Dale Yankelove are individuals and residents of Harris

County, Texas, who own real and personal property located at 12600 Boheme Dr., Houston, TX



                                        Page 59 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 213 of 343



77024. Plaintiffs have suffered damages to their real and personal property, including personal

vehicles and personal effects; damage to their physical home, home improvements, and the

structures on the property; and decreased market value of their real property resulting from the

decision to appropriate their property as a flooding easement.




                                                                                 k
                                                                              ler
       Plaintiff Gunwoo Yook is an individual and resident of Harris County, Texas, who owns




                                                                           tC
real and personal property located at 12707 Boheme Dr. #602, Houston, TX 77024. Plaintiff has




                                                                       ric
suffered damages to her real and personal property, including personal vehicles and personal




                                                                    ist
                                                                 sD
effects; damage to her physical home, home improvements, and the structures on the property;




                                                           es
and decreased market value of her real property resulting from the decision to appropriate her



                                                          rg
property as a flooding easement.
                                                    Bu
       Plaintiff Marilyn Young is an individual and resident of Harris County, Texas, who owns
                                                   n
                                               ily

real and personal property located at 12707 Boheme #709, Houston, TX 77024. Plaintiff has
                                            ar
                                         M




suffered damages to her real and personal property, including personal vehicles and personal
                                      of




effects; damage to her physical home, home improvements, and the structures on the property;
                                   e
                               ffic




and decreased market value of her real property resulting from the decision to appropriate her
                            O




property as a flooding easement.
                          y
                       op




       Plaintiff Chung L. Yu is an individual and resident of Harris County, Texas, who owns
                    C




real and personal property located at 12633 Memorial Drive No. 68, Houston, TX 77024.
                 ial
              fic




Plaintiff has suffered damages to his real and personal property, including personal vehicles and
         of




personal effects; damage to his physical home, home improvements, and the structures on the
       Un




property; and decreased market value of his real property resulting from the decision to

appropriate his property as a flooding easement.

       Plaintiff James Zapata is an individual and resident of Harris County, Texas, who owns

real and personal property located at 15103 Camelback Ct., Houston, TX 77079. Plaintiff has



                                          Page 60 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 214 of 343



suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;

and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.




                                                                               k
                                                                            ler
       Plaintiff Hwan Bae is an individual and resident of Harris County, Texas, who owns real




                                                                         tC
and personal property located at 201 Vanderpool Ln., Houston, TX 77024. Plaintiff has suffered




                                                                     ric
damages to her real and personal property, including personal vehicles and personal effects;




                                                                  ist
                                                               sD
damage to her physical home, home improvements, and the structures on the property; and




                                                           es
decreased market value of her real property resulting from the decision to appropriate her



                                                          rg
property as a flooding easement.
                                                    Bu
       Plaintiff Maria-Dolores Barquero-Perez is an individual and resident of Harris County,
                                                  n
                                               ily

Texas, who owns real and personal property located at 12707 Boheme Dr., #413 Houston, TX
                                            ar
                                         M




77024. Plaintiff has suffered damages to her real and personal property, including personal
                                      of




vehicles and personal effects; damage to her physical home, home improvements, and the
                                   e
                               ffic




structures on the property; and decreased market value of her real property resulting from the
                            O




decision to appropriate her property as a flooding easement.
                          y
                       op




       Plaintiff BCR Interest Inc., is limited partnership, formed in Texas and with its principal
                    C




place of business in Harris County, Texas. Plaintiff has suffered damages to its real property,
                 ial
              fic




including decreased market value of their real property, and damage to personal property,
         of




resulting from the decision to appropriate their property as a flooding easement.
       Un




       Plaintiff Loreen Bilansky is an individual and resident of Harris County, Texas, who

owns real and personal property located 12645 Rip Van Winkle., Houston, TX 77024. Plaintiff

has suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;



                                          Page 61 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 215 of 343



and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiff Blair Bundy is an individual and resident of Harris County, Texas, who owns

real and personal property located at 417 E Fair Harbor Ln., Houston, TX 77079. Plaintiff has




                                                                             k
                                                                          ler
suffered damages to his real and personal property, including personal vehicles and personal




                                                                       tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                   ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                ist
                                                             sD
property as a flooding easement.




                                                         es
       Plaintiff William Chu is an individual and resident of Harris County, Texas, who owns



                                                         rg
real and personal property located at 12806 Boheme Dr., Houston, TX 77024. Plaintiff has
                                                   Bu
suffered damages to his real and personal property, including personal vehicles and personal
                                                n
                                              ily

effects; damage to his physical home, home improvements, and the structures on the property;
                                           ar
                                       M




and decreased market value of his real property resulting from the decision to appropriate his
                                     of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Christopher L. Dolan is an individual and resident of Harris County, Texas, who
                           O




owns real and personal property located at 14934 Chadbourne Dr., Houston, TX 77079. Plaintiff
                         y
                      op




has suffered damages to his real and personal property, including personal vehicles and personal
                   C




effects; damage to his physical home, home improvements, and the structures on the property;
                ial
             fic




and decreased market value of his real property resulting from the decision to appropriate his
         of




property as a flooding easement.
       Un




       Plaintiff Farboud Chris Ebrabimy is an individual and resident of Harris County, Texas,

who owns real and personal property located at 4726 Post Oak Timber Dr. #62, Houston, TX

77056. Plaintiff has suffered damages to his real and personal property, including personal

vehicles and personal effects; damage to his physical home, home improvements, and the



                                         Page 62 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 216 of 343



structures on the property; and decreased market value of his real property resulting from the

decision to appropriate his property as a flooding easement.

       Plaintiff Yonggui Guo is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12633 Memorial Dr. #27, Houston, TX 77024. Plaintiff has




                                                                               k
                                                                            ler
suffered damages to his real and personal property, including personal vehicles and personal




                                                                         tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                     ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                  ist
                                                               sD
property as a flooding easement.




                                                           es
       Plaintiff Margaret M. Hauck is an individual and resident of Harris County, Texas, who



                                                          rg
owns real and personal property located 12751 Huntingwick Dr., Houston, TX 77024. Plaintiff
                                                    Bu
has suffered damages to her real and personal property, including personal vehicles and personal
                                                 n
                                               ily

effects; damage to her physical home, home improvements, and the structures on the property;
                                            ar
                                        M




and decreased market value of her real property resulting from the decision to appropriate her
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Pravinda Jethwa is an individual and resident of Harris County, Texas, who
                            O




owns real and personal property located at 218 Faust Ln., Houston, TX 77024. Plaintiff has
                          y
                       op




suffered damages to her real and personal property, including personal vehicles and personal
                    C




effects; damage to her physical home, home improvements, and the structures on the property;
                 ial
              fic




and decreased market value of her real property resulting from the decision to appropriate her
         of




property as a flooding easement.
       Un




       Plaintiff Insuk Koo is an individual and resident of Harris County, Texas, who owns real

and personal property located 102 Willowend Dr., Houston, TX 77024. Plaintiff has suffered

damages to her real and personal property, including personal vehicles and personal effects;

damage to her physical home, home improvements, and the structures on the property; and



                                          Page 63 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 217 of 343



decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiff Kate H. Koo is an individual and resident of Harris County, Texas, who owns

real and personal property located 12910 Figaro Dr., Houston, TX 77024. Plaintiff has suffered




                                                                              k
                                                                           ler
damages to her real and personal property, including personal vehicles and personal effects;




                                                                        tC
damage to her physical home, home improvements, and the structures on the property; and




                                                                    ric
decreased market value of her real property resulting from the decision to appropriate her




                                                                 ist
                                                              sD
property as a flooding easement.




                                                           es
       Plaintiff Michael P. Lynch is an individual and resident of Harris County, Texas, who



                                                          rg
owns real and personal property located at 777 S. Mayde Creek Dr. , Houston, TX 77079.
                                                    Bu
Plaintiff has suffered damages to his personal property, including personal vehicles and personal
                                                   n
                                              ily

effects and damage to improvements made to real property, resulting from the decision to
                                            ar
                                        M




appropriate his property as a flooding easement.
                                      of




       Plaintiffs Torgeir Mantor and Grace Carter are individuals and residents of Harris
                                   e
                               ffic




County, Texas, who own real and personal property located at 14971 Bramblewood Dr.,
                            O




Houston, TX 77079. Plaintiffs have suffered damages to their real and personal property,
                          y
                       op




including personal vehicles and personal effects; damage to their physical home, home
                    C




improvements, and the structures on the property; and decreased market value of their real
                 ial
              fic




property resulting from the decision to appropriate their property as a flooding easement.
         of




       Plaintiff David Miller is an individual and resident of Harris County, Texas, who owns
       Un




real and personal property located 10618 Shady River Dr., Houston, TX 77042. Plaintiff has

suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;




                                          Page 64 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 218 of 343



and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Charles Murray is an individual and resident of Harris County, Texas, who owns

real and personal property located at 12716 Huntingwick Dr., Houston, TX 77024. Plaintiff has




                                                                              k
                                                                           ler
suffered damages to his real and personal property, including personal vehicles and personal




                                                                        tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                    ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                 ist
                                                              sD
property as a flooding easement.




                                                           es
       Plaintiffs George O’Connor and Karen O’Connor are individuals and residents of Harris



                                                          rg
County, Texas, who own real and personal property located at 1217 Saint John Woods St.,
                                                    Bu
Houston, TX 77077. Plaintiffs have suffered damages to their real and personal property,
                                                 n
                                              ily

including personal vehicles and personal effects; damage to their physical home, home
                                            ar
                                        M




improvements, and the structures on the property; and decreased market value of their real
                                      of




property resulting from the decision to appropriate their property as a flooding easement.
                                   e
                               ffic




       Plaintiff Gordon B. Reid is an individual and resident of Harris County, Texas, who owns
                            O




real and personal property located at 14131 Bluebird Ln., Houston, TX 77079. Plaintiff has
                          y
                       op




suffered damages to his real and personal property, including personal vehicles and personal
                    C




effects; damage to his physical home, home improvements, and the structures on the property;
                 ial
              fic




and decreased market value of his real property resulting from the decision to appropriate his
         of




property as a flooding easement.
       Un




       Plaintiff Deborah Salvo is an individual and resident of Harris County, Texas, who owns

real and personal property located 10707 Riverview Dr., Houston, TX 77024. Plaintiff has

suffered damages to her real and personal property, including personal vehicles and personal

effects; damage to her physical home, home improvements, and the structures on the property;



                                          Page 65 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 219 of 343



and decreased market value of her real property resulting from the decision to appropriate her

property as a flooding easement.

       Plaintiff Roozbeh Sharif is an individual and resident of Harris County, Texas, who owns

real and personal property located at 10703 Russett Dr., Houston, TX 77042. Plaintiff has




                                                                             k
                                                                          ler
suffered damages to his real and personal property, including personal vehicles and personal




                                                                       tC
effects; damage to his physical home, home improvements, and the structures on the property;




                                                                   ric
and decreased market value of his real property resulting from the decision to appropriate his




                                                                ist
                                                             sD
property as a flooding easement.




                                                          es
       Plaintiff Lawrence Smith is an individual and resident of Harris County, Texas, who



                                                          rg
owns real and personal property located at 12535 Westerley Ln., Houston, TX 77077. Plaintiff
                                                     Bu
has suffered damages to his real and personal property, including personal vehicles and personal
                                                 n
                                              ily

effects; damage to his physical home, home improvements, and the structures on the property;
                                            ar
                                        M




and decreased market value of his real property resulting from the decision to appropriate his
                                      of




property as a flooding easement.
                                   e
                               ffic




       Plaintiffs David Sperry and Joan Sperry are individuals and residents of Harris County,
                            O




Texas, who own real and personal property located 547 Kickerillo Dr., Houston, TX 77079.
                          y
                       op




Plaintiffs have suffered damages to their real and personal property, including personal vehicles
                    C




and personal effects; damage to their physical home, home improvements, and the structures on
                 ial
              fic




the property; and decreased market value of their real property resulting from the decision to
         of




appropriate their property as a flooding easement.
       Un




       Plaintiff Jeffrey Stevenson is an individual and resident of Harris County, Texas, who

owns real and personal property located 12707 Boheme Dr. #406, Houston, TX 77024. Plaintiff

has suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;



                                          Page 66 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 220 of 343



and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

       Plaintiff Darlene Walden is an individual and resident of Harris County, Texas, who

owns real and personal property located at 411 East Fair Harbor Ln., Houston, TX 77079.




                                                                             k
                                                                          ler
Plaintiff has suffered damages to her real and personal property, including personal vehicles and




                                                                       tC
personal effects; damage to her physical home, home improvements, and the structures on the




                                                                   ric
property; and decreased market value of her real property resulting from the         decision to




                                                                ist
                                                             sD
appropriate her property as a flooding easement.




                                                          es
       Plaintiff Feng Wan is an individual and resident of Harris County, Texas, who owns real



                                                         rg
and personal property located at 12625 Memorial Dr. #14, TX 77024. Plaintiff has suffered
                                                   Bu
damages to his real and personal property, including personal vehicles and personal effects;
                                                   n
                                              ily

damage to his physical home, home improvements, and the structures on the property; and
                                           ar
                                        M




decreased market value of his real property resulting from the decision to appropriate his
                                     of




property as a flooding easement.
                                   e
                               ffic




       Plaintiff Gail Watts is an individual and resident of Harris County, Texas, who owns real
                            O




and personal property located 438 E Fair Harbor Ln., Houston, TX 77079. Plaintiff has suffered
                          y
                       op




damages to her real and personal property, including personal vehicles and personal effects;
                    C




damage to her physical home, home improvements, and the structures on the property; and
                 ial
             fic




decreased market value of her real property resulting from the decision to appropriate her
         of




property as a flooding easement.
       Un




       Plaintiff Andrew Wenger is an individual and resident of Harris County, Texas, who

owns real and personal property located at 11754 Riverview Dr., Houston, TX 77077. Plaintiff

has suffered damages to his real and personal property, including personal vehicles and personal

effects; damage to his physical home, home improvements, and the structures on the property;



                                         Page 67 of 74
      Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 221 of 343



and decreased market value of his real property resulting from the decision to appropriate his

property as a flooding easement.

         Defendant is the Harris County Flood Control District, and any state or local agency

working under the auspices of the county government, all of whom may be serviced through the




                                                                                k
                                                                             ler
Executive Director of the Flood Control District, Russell Poppe, at 9900 Northwest Freeway,




                                                                          tC
Houston, Texas 77002.




                                                                      ric
II.      STATEMENT OF JURISDICTION




                                                                   ist
                                                                sD
         This Court has jurisdiction over this action as all events regarding this incident occurred




                                                            es
in this County. Plaintiffs are seeking greater than $500,000,000.



                                                           rg
III.     FACTS COMMON TO ALL CLAIMS ASSERTED
                                                      Bu
         A.     Harvey Makes Landfall
                                                   n
                                                ily

         On August 25, 2017, Hurricane Harvey (“Harvey”), made landfall on the Texas Gulf
                                             ar
                                          M




Coast, bringing torrential rain which resulted in extensive flooding to the Houston, Texas area.
                                       of




         Over a four-day period, parts of Southeast Texas (including Houston) received over forty
                                     e
                                 ffic




inches of rain and experienced catastrophic flooding that submerged thousands of homes.
                             O




         However, despite Harvey’s magnitude, Plaintiffs’ property did not experience flooding or
                           y
                        op




experienced minimal flooding during this time.
                     C




         B.     The Addicks and Barker Reservoir Systems
                  ial
               fic




         The Addicks and Barker Reservoirs are part of a flood control system on the west side of
           of




Houston, Texas.
         Un




         The reservoirs’ dams are owned by the U.S. Army Corps of Engineers (“the Corps”) and

were designed specifically to protect downtown Houston from catastrophic flooding, after a

major flood inundated the City of Houston in 1935. Despite the ownership by the Corps, the

operation of the reservoirs is done in conjunction with the Harris County Flood Control District.



                                           Page 68 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 222 of 343



The reservoirs’ dams protect Houston from floods by controlling the flow of water in the Buffalo

Bayou, which is the largest waterway running through the City of Houston.

       The reservoirs function as “dry reservoirs,” meaning the dams stay open and water is

allowed to flow freely until the area receives heavy rainfall. Once the dam systems’ flood




                                                                              k
                                                                           ler
gauges reach certain levels, the dams’ floodgates close and they begin to fill to prevent the flow




                                                                        tC
of uncontrollable water into Buffalo Bayou.




                                                                    ric
       When Harvey arrived into the Houston area, the Addicks and Barker reservoirs and dam




                                                                 ist
                                                              sD
systems were in the middle of a $75 million renovation.




                                                           es
       C.      The Decision to Release Water from Reservoirs and Cause Flooding



                                                          rg
       On August 28, 2017, at some point between midnight and 2:00 a.m., a decision was made
                                                    Bu
by the Harris County Flood Control District to begin releasing water from both the Addicks and
                                                 n
                                              ily

Barker reservoir systems and announced that thousands of properties would certainly experience
                                              ar
                                        M




flooding as a result of the release, with thousand more possible. The Flood Control District
                                      of




knew its decision would cause flooding to neighborhoods along and near the Buffalo Bayou,
                                   e
                               ffic




which included Plaintiffs’ homes and property. The Harris County Flood Control District made
                            O




the joint decision to release the water from the reservoirs with the Corps after the storm had
                          y
                       op




passed. The Harris County Flood Control District used its own analysis, along with its own
                    C




engineers and other professionals, to come to this joint decision with the Corps to release the
                 ial
              fic




water from the reservoirs. And Harris County benefited from this decision by the Harris County
         of




Flood Control District. The Flood Control District’s actions were designed to protect the Port of
       Un




Houston, downtown Houston, Harris County owned properties, and the tax payers of Harris

County overall - in order to serve the greater good. Harris County Flood Control District

approved all decisions made to release water and benefited from each of those decisions.




                                          Page 69 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 223 of 343



       As both reservoir gates opened and released storm water into Buffalo Bayou,

neighborhoods, buildings, homes, offices, and roadways that were not otherwise flooded from

Harvey—including Plaintiffs’ properties—became inundated with water. The incoming water

continued to rise throughout the night and over the course of the next several days. Because of




                                                                                 k
                                                                              ler
the rapid progression of the rising water, many people did not have time to pack up or salvage




                                                                           tC
any belongings.     Ultimately, many had to be rescued by boat, taking along nothing but the




                                                                       ric
clothes on their backs.




                                                                    ist
                                                                 sD
       The Federal Emergency Management Agency (“FEMA”) recommended that property




                                                             es
owners immediately document flood damage and then identify what can be saved and what



                                                           rg
cannot. FEMA also recommended that homeowners immediately strip homes of all furnishings
                                                      Bu
and other items impacted by water, to rip up carpet, to remove the first four feet of drywall and
                                                    n
                                                 ily

insulation on the ground level and, if the water rose above four feet, to rip entire walls out.
                                              ar
                                          M




       Importantly, the Center for Disease Control (“CDC”), together with FEMA, the
                                       of




Environmental Protection Agency, the U.S. Department of Housing and Urban Development,
                                     e
                                 ffic




and the National Institutes of Health, specifically recommend that flooded homes be completely
                             O




dried out within 24 to 48 hours of water exposure in an effort to prevent hazardous mold growth.
                             y
                          op




       The CDC also reported that “buildings wet for more than 48 hours will generally support
                     C




visible and extensive mold growth and should be remediated, and excessive exposure to mold
                  ial
              fic




contaminated materials can cause adverse health effects in susceptible persons regardless of the
         of




type of mold or the extent of contamination.”
       Un




       After August 28, 2017, water continued to be released from the dams over the next

several days and the waters continued to rise. Mandatory evacuation orders were ultimately

issued, and properties remained underwater for several weeks to come.




                                           Page 70 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 224 of 343



       Because of how the Flood Control District released water from both Addicks and Barker

during Harvey, Plaintiffs’ properties, which otherwise would not have flooded, suffered

catastrophic flooding and water damage. The Flood Control District knew that Plaintiffs’

properties would be flooded, but opened the dams in order to protect the “public good.”




                                                                              k
                                                                           ler
       D.      Plaintiffs’ Experiences




                                                                        tC
       When Harvey first hit the Houston area, Plaintiffs’ properties did not experience any, or




                                                                    ric
minimal, flooding from Harvey rainfall.




                                                                 ist
                                                              sD
       Unfortunately, on August 28, 2017, in the middle of the night, the Flood Control District




                                                          es
decided to release massive amounts of water from Addicks and Barker reservoirs, causing



                                                          rg
massive flooding of Plaintiffs’ homes and property. The Flood Control District knew that the
                                                    Bu
Plaintiffs’ properties would flood, and even contacted Centerpoint Energy to cut off Plaintiffs’
                                                 n
                                              ily

power prior to the flooding. Because the releases in the dark of night, many of the property
                                            ar
                                          M




owners had no advance notice that water was going to be released from the reservoirs and were
                                      of




completely caught off guard when they awoke to water rising at a dangerous rate of speed inside
                                   e
                               ffic




their homes.
                            O




       On August 28, 2017, water released from the reservoirs began entering the inside of
                          y
                       op




Plaintiffs’ homes properties and continued to rise. Plaintiffs, their families, and neighbors were
                    C




forced to evacuate as soon as possible or else stay and risk dangerous rising water levels with
                 ial
               fic




high amounts of sewage, bacteria, and contamination.
         of




       Ultimately, the water rose to several feet inside each of Plaintiffs’ properties. After the
       Un




initial flooding, the properties remained flooded because of the continued releases by the Flood

Control District. The floodwaters sat idle and did not recede for over a week. In fact, the

contaminated waters remained inside of Plaintiffs’ homes and Plaintiffs were unable to access




                                          Page 71 of 74
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 225 of 343



their properties or retrieve any personal belongings—or what was left of them—until several

days afterwards.

        Plaintiffs’ properties are in a demolished state and are uninhabitable. Many of Plaintiffs’

personal effects were completely destroyed and can never be recovered. With respect to the




                                                                                 k
                                                                              ler
physical structures and land, Plaintiffs must endure the anguish and costs of demolition,




                                                                           tC
remediation, and rebuilding before they can live or use their properties again. Even after




                                                                       ric
Plaintiffs’ real properties are restored or rebuilt, the continued and long-term effects of mold,




                                                                    ist
                                                                 sD
deterioration, and rot due to the unprecedented amount of time that floodwaters sat inside




                                                              es
Plaintiffs’ properties remain unknown.



                                                            rg
V.      CAUSE OF ACTION 1: Violation of the Takings Clause
                                                       Bu
        Plaintiffs repeat the allegations of the preceding paragraphs as if fully set forth herein.
                                                    n
                                                 ily

        The Section 17 of Article 1 of the Texas Constitution prohibits the Government from
                                              ar
                                          M




taking private property for public use without just compensation.
                                        of




        Plaintiffs have a legally-protectable private property interest in their real and/or personal
                                     e
                                 ffic




property.
                             O




        Plaintiffs had distinct, reasonable, and investment-backed expectations that their
                           y
                        op




properties would only be subject to flooding in line with historical flooding patterns established
                     C




over the decades.
                   ial
              fic




        Plaintiffs’ private properties would not have otherwise flooded but for the decision to
          of




discharge water from the Addicks and Barker reservoirs.
        Un




        The decision to discharge water from the Addicks and Barker reservoirs was for public

use. The Flood Control District, a governmental entity, knew or was substantially certain when it

opened the flood gates that the Plaintiffs’ properties would flood, and that, but for such action,

Plaintiffs’ properties would not have flooded.



                                            Page 72 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 226 of 343



       This conduct constitutes a taking of Plaintiffs’ properties because, from August 28, 2017,

and continuing for days or weeks, water continued to be released from the reservoirs and

Plaintiffs were unable to return to their homes, experienced substantial damage to their personal

and real property, and Plaintiffs were and will be deprived of the use, occupancy, and enjoyment




                                                                                 k
                                                                              ler
of their property.




                                                                           tC
       As a direct result of the decision to discharge water from the Addicks and Barker




                                                                       ric
reservoirs on August 28, 2017, Plaintiffs’ private properties were flooded on and after August




                                                                    ist
                                                                 sD
28, 2017, which caused substantial damage to Plaintiffs’ properties, including, but not limited to




                                                              es
the following which must be justly compensated:



                                                            rg
       1.      Physical damage and cost to repair or replace real property, home improvements,
                                                       Bu
               fixtures, structures, vehicles, personal effects, and more;
                                                    n
       2.      Diminution in the fair market value of the underlying land of Plaintiffs’
                                                 ily

               properties, including the decreased market value to the real estate;
                                              ar
                                           M




       3.      Compensation for the deprivation of the use, occupancy, and enjoyment of their
               private properties, both real and personal, as deemed just and fair by the Court;
                                        of
                                     e




       4.      Compensation for specific and extensive mold remediation, as appropriate under
                                 ffic




               the circumstances, to prevent additional structural damage to the properties and/or
               resulting health hazards to those who live at the properties; and
                           y  O




       5.      Interest from August 28, 2017, through the time of payment.
                        op
                      C




       Plaintiffs have not been compensated for temporary or permanent taking of their
                     ial




homes and other private property by the Flood Control District.
              fic




       The Texas Constitution is intended to prevent the government from burdening
          of
        Un




individuals, such as Plaintiffs, with the costs of furthering public interest.

       All losses sustained by Plaintiffs were reasonably foreseeable by the Government.

       All conditions precedent to Plaintiffs’ claims for relief have been performed and/or

occurred.




                                            Page 73 of 74
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 227 of 343



       Therefore, on Plaintiffs seek just compensation for the temporary and permanent takings

of their real and personal property in an amount to be determined at trial.

                                            PRAYER

       Wherefore, Plaintiffs respectfully request that this Court enter an order:




                                                                               k
                                                                            ler
       1.      Declaring that Defendant’s actions, as set out above, constitute a taking under the
               Texas Constitution;




                                                                         tC
                                                                     ric
       2.      Awarding just compensation in an amount as outlined above or to be determined
               at trial, but no less than $500,000,000.00;




                                                                  ist
                                                               sD
       3.      Awarding Plaintiffs their reasonable litigation expenses and attorneys’ fees;




                                                            es
       4.      Awarding Plaintiffs pre- and post-judgment interest, to the extent allowable; and



                                                           rg
       5.      Awarding such other and further relief as justice and equity requires.
                                                     Bu
                                                 Respectfully submitted,
                                                   n
                                                ily

                                                 THE BUZBEE LAW FIRM
                                             ar
                                         M




                                                 By: /s/ Anthony G. Buzbee
                                       of




                                                     Anthony G. Buzbee
                                                     Texas Bar No. 24001820
                                    e




                                                     tbuzbee@txattorneys.com
                                ffic




                                                     Peter K. Taaffe
                             O




                                                     Texas Bar No. 24003029
                                                     ptaaffe@txattorneys.com
                          y




                                                     Christopher J. Leavitt
                       op




                                                     Texas Bar No. 24053318
                    C




                                                     cleavitt@txattorneys.com
                 ial




                                                     JP Morgan Chase Tower
                                                     600 Travis, Suite 7300
              fic




                                                     Houston, TX 77002
         of




                                                     Telephone: (713) 223-5393
       Un




                                                     Facsimile: (713) 223-5909

                                                      ATTORNEYS FOR PLAINTIFFS




                                           Page 74 of 74
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 228 of 343 5/15/2020 8:04 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 43000195
                                                                                                           By: F Abdul-Bari
                                                                                                 Filed: 5/15/2020 8:04 AM

                                    CAUSE NO. 2019-71232

MOHAMMAD SHENAVARI         §                                 IN THE DISTRICT COURT OF
    Plaintiff,             §
                           §
V.                         §                                 269TH JUDICIAL DISTRICT
                           §




                                                                               k
ALLSTATE VEHICLE AND       §




                                                                            ler
PROPERTY INSURANCE COMPANY §
AND IDOLINA STOCKERT,      §




                                                                         tC
     Defendants.           §                                 HARRIS COUNTY, TEXAS




                                                                     ric
                                                                  ist
         PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO COMPEL APPRAISAL




                                                               sD
                                                           es
TO THE HONORABLE JUDGE OF SAID COURT:



                                                         rg
                                                     Bu
         COMES NOW, MOHAMMAD SHENAVARI (herein after referred to as “Plaintiff” or “Mr.
                                                   n
Shenavari”), by and through the undersigned counsel, and files this PLAINTIFF’S REPLY IN SUPPORT
                                               ily


OF MOTION TO COMPEL APPRAISAL.       In support thereof, Plaintiff would respectfully show unto this
                                             ar
                                         M




Court as follows:
                                       of
                                    e




                       INTRODUCTION AND PROCEDURAL HISTORY
                                ffic




1.       Plaintiff, Mr. Mohammad Shenavari, is an individual and owner of real property located at
                             O




331 Isolde Drive, Houston, Texas 77024, which is situated in Harris County, Texas (the
                           y
                        op




“Property”). Plaintiff’s Property sustained catastrophic damages as a result of Hurricane Harvey
                     C
                  ial




in August 2017.
               fic




2.       Shortly after Plaintiff discovered the damages to his Property, he reported the same to
           of
         Un




Defendant Allstate Vehicle and Property Insurance Company (“Allstate”). Thereafter, Defendant

Allstate assigned the adjustment of the claim to Pilot Catastrophe Services, which then assigned

the claim to insurance claims adjuster Idolina Stockert (“Stockert”).




PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                                  Page 1
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 229 of 343



3.      On September 16, 2019, Plaintiff sent a demand letter to Defendants named herein in

compliance with Texas Insurance Code §§541.154 and 542A.003. These defendants include the

insurance carrier with which Plaintiff had a policy (Defendant Allstate Vehicle and Property

Insurance Company), and the individual adjuster who worked on the claim (Defendant Idolina




                                                                               k
                                                                            ler
Stockert).




                                                                         tC
4.      On September 30, 2019, Plaintiff filed the instant lawsuit in 269th Judicial District Court




                                                                     ric
of Harris County, Texas.




                                                                  ist
                                                               sD
5.      On October 22, 2019, Defendants Allstate and Stockert filed their Original Answer and




                                                           es
Requests for Disclosure, within the 269th Judicial District Court of Harris County, Texas.



                                                        rg
6.      Also, on October 22, 2019, Defendant Allstate filed a document with the 269th Judicial
                                                     Bu
District Court of Harris County, Texas, wherein Defendant Allstate purported to elect liability for
                                                   n
                                               ily

Defendant Stockert, pursuant to Texas Insurance Code §542.006(a).
                                            ar
                                         M




7.      On October 24, 2019, Defendants filed their Notice of Removal, with this honorable Court,
                                      of




wherein Defendant admits and acknowledges that Defendant Stockert is a resident of Texas.
                                    e
                                ffic




8.      On October 28, 2019, Plaintiff filed his Motion to Remand and requested that the United
                            O




States District Court for the Southern District of Texas remand this matter back to Harris County.
                          y
                       op




9.      On February 4, 2020, the United States District Court for the Southern District of Texas
                    C




held a hearing on Plaintiff’s Motion to Remand.
                 ial
              fic




10.     On March 23, 2020, the United States District Court for the Southern District of Texas
          of




Ordered that this matter be remanded back to this honorable Court
        Un




11.     On May 6, 2020, Plaintiff filed his Motion to Compel Appraisal with this honorable Court.

12.     On May 14, 2020, at 5:06 p.m., Defendant filed its Response to Plaintiff’s Motion to

Compel Appraisal, along with various non-relevant documents and argument.


PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                             Page 2
    Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 230 of 343



                                    SUMMARY OF THE ARGUMENT

13.       This honorable Court should grant Plaintiff’s Motion to Comply Appraisal without

restriction.

14.       On December 16, 2019, Plaintiff invoked the appraisal process to resolve the disagreement




                                                                                          k
                                                                                       ler
as to the amount of loss, pursuant to his insurance policy with Defendant.




                                                                                    tC
15.       Under the terms of the insurance policy, Defendant was required to respond and designate




                                                                                ric
an appraiser within 20 days (emphasis added).




                                                                             ist
                                                                          sD
16.       Defendant failed to respond to Plaintiff’s invocation of appraisal within 20 days.




                                                                      es
17.       On January 14, 2020, pursuant to local professional standards, Plaintiff counsel contacted



                                                                  rg
Defendant’s counsel to see if Defendant objected to Plaintiff’s invocation of appraisal. Plaintiff’s
                                                              Bu
counsel was told that Defendant refused to participate in the appraisal process, despite the
                                                           n
                                                       ily

contractual requirement.
                                                    ar
                                                M




18.       On May 6, 2020, Plaintiff filed his Motion to Compel Appraisal before this honorable
                                             of




Court.1
                                           e
                                     ffic




19.       On May 14, 2020, at 5:06 p.m., Defendant filed its response to Plaintiff’s Motion to
                                 O




Compel Appraisal.
                              y
                           op




20.       This honorable Court may safely rely upon the substantive reasons for granting Plaintiff’s
                        C




Motion to Compel Appraisal.
                    ial
                fic




                                      B.       APPRAISAL IS REQUIRED
            of




21.       Appraisal clauses, commonly found in homeowners, automobile owners, and property
          Un




policies in Texas, provide a means to resolve disputes amount the amount of loss for a covered


1
 On January 15, 2020, Plaintiff filed his Motion to Compel Appraisal with the United States District Court for the
Southern District of Texas, however before ruling on the Motion, The United States District Court granted
Plaintiff’s Motion to Remand.

PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                                             Page 3
    Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 231 of 343



claim.2 Appraisals can provide a less expensive, more efficient alternative to litigation, and it

was previously held that they “should generally go forward without preemptive intervention by

the Courts.”3

22.      “The Texas Supreme Court [has] enunciated a strong policy in favor of enforcing




                                                                                           k
                                                                                        ler
appraisal clauses in insurance contracts . . . .”4 As recognized by the Texas Supreme Court,




                                                                                     tC
“appraisals can provide a less expensive, more efficient alternative to litigation.”5 “An appraisal




                                                                                 ric
clause ‘binds the parties to have the extend or amount of the loss determined in a particular




                                                                              ist
                                                                           sD
way.”6




                                                                       es
23.      The purpose of appraisal is to “decide the ‘amount of loss.’ Not to construe the policy or



                                                                    rg
decide whether the insurer should pay.”7 “Unless the amount of loss will never be needed . . .
                                                               Bu
appraisals should generally go forward without preemptive intervention by the courts.”8
                                                            n
                                                        ily

24.      Where an insurance contract mandates appraisal to resolve the parties’ dispute regarding
                                                     ar
                                                 M




the value of a loss, and the appraisal provision has not been waived, a trial court abuses its
                                              of




discretion and misapplies the law by refusing to enforce the appraisal provision.9 “While trial
                                           e
                                      ffic




courts have some discretion as to the timing of an appraisal, they have no discretion to ignore a
                                  O




valid appraisal clause entirely”.10 Parties have the right to mandamus relief to enforce the
                               y
                            op
                        C




2
  State Farm Lloyds v. Johnson, 290 S.W. 3d, 886, 888 (Tex. 2009).
3
  Id. at 895.
                    ial




4
  Sanchez v. Prop. & Cas. Ins. Co. of Hartford, No. H-09-1736, 2010 U.S. Dist. LEXIS 6295, at *9 (S.D. Tex. Jan.
                 fic




27, 2010) (citing State Farm Lloyds v. Johnson, 290, S.W.3d 886, 888-89, 895 (Tex. 2009)).
5
  In re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d 404, 407 (Tex. 2011).
           of




6
  Johnson, 290 S.W.3d at 888-89 (quoting In re Allstate County Mut. Ins. Co., 85 S.W.3d 193, 195 (Tex. 2002)); see
         Un




also Lundstrum v. United Servs. Auto. Ass’n-CIC, 192 S.W.3d 78, 87 (Tex. App.-Houston [14th Dist.] 2006, pet.
denied) (“The effect of an appraisal provision is to estop one party from contesting the issue of damages in a suit on
the insurance contract, leaving only the question of liability for the court.”
7
  State Farm Lloyds v. Johnson, 290 S.W.3d at 890.
8
  Id. at 895; see also Dike v. Valley Forge Ins. Co., 797 F. Supp 2d 777 (S.D. Tex. 2011); In re Public Service
Mutual Ins. Co., No. 03-13-00003-CV, 2013 Tex. App. LEXIS 1757, * 7 (Tex. App. – Austin Feb. 21, 2013, no
pet.); Boone v. Safeco Ins. Co., No. H-09-1613, 2010 U.S. Dist. LEXIS 55281, *20-21 (S.D. Tex. June 7, 2010).
9
  Scottish Union & Nat’l Ins. Co. v Clancy, 18 S.W. 439, 440 (Tex. 1892).
10
   Johnson, 290 S.W.3d at 888.

PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                                               Page 4
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 232 of 343



appraisal clause because denying the appraisal would vitiate a parties right under the contract.11

Courts in Texas have routinely held that a trial court’s refusal to compel appraisal is reversible

error upon mandamus review.12

                  1.        PLAINTIFF DID NOT WAIVE THE RIGHT TO INVOKE APPRAISAL




                                                                                            k
                                                                                         ler
25.      In response to Plaintiff’s proper written demand for appraisal, dated December 9, 2019,




                                                                                      tC
Defendant attempts to argue that Plaintiff waived the right to invoke appraisal, however, Defendant




                                                                                  ric
cannot point to a deadline for waiving appraisal, as set forth within the four corners of the insurance




                                                                               ist
                                                                            sD
policy, because the appraisal clause, does not put forth a required timeframe for demanding




                                                                        es
appraisal, nor does it put any restriction on invoking appraisal after a suit has been filed13.



                                                                    rg
26.      Instead of focusing on the contract itself, Defendant attempts to argue that Plaintiff waived
                                                                Bu
its right to invoke appraisal through his actions. To show waiver, a party must first show that that
                                                            n
                                                         ily

the requesting party “intentionally relinquished a known right” or conduct “inconsistent with the
                                                      ar
                                                 M




claiming the right of appraisal.”14 The Court noted that the party reserved rights under the policy,
                                              of




and that the policy required any waiver or change of any policy provision to be in writing. At no
                                           e
                                      ffic




time did Plaintiff waive its right to appraisal in writing or take any action inconsistent with
                                  O




claiming the right of appraisal. In that Plaintiff secured an independent property damage estimate
                               y
                            op
                        C




11
   In re Universal Underwriters, 345 S.W.3d at 412 (citing In re Allstate Cty., Mut. Co., 85 S.W. 3d at 196).
                     ial




12
   See, e.g., In re Universal Underwriters, 345 S.W.3d at 412) (“We conditionally grant the writ of mandamus and
                 fic




direct the trial court to grant [the] motion to compel appraisal”); In re Allstate Cty. Mut. Ins. Co., No. 03-13-00003-
CV, 2013 Tex. App. LEXIS 1757, at *7 (Tex. App. – Austin 2013, no pet.) (“Having concluded that the trial court’s
           of




denial of Relator’s motion to compel appraisal was an abuse of its discretion . . . we conditionally grant the petition
         Un




for writ of mandamus as to the appraisal”); In re GuideOne Mut. Ins. Co., No. 09-12-00581-CV, 2013 Tex. App.
LEXIS 599, at *3 (Tex. App. – Beaumont Jan. 24, 2013) (orig. proceeding) (“Because the appraisal is related to
GuideOne’s defense, the trial court abused its discretion in denying its motion to compel.”) (citations omitted); In re
Ranchers & Farmers’ Mut. Ins. Co., No. 09-11-00054-CV, 2011 Tex. App. LEXIS 3146, at *3 (Tex. App.
Beaumont April 28, 2011) (orig. proceeding) (“We hold that the trial court abused its discretion by denying the
motion to compel an appraisal.”).
13
   See Plaintiff’s Motion to Compel Appraisal, dated January 15, 2020, Exhibit 3 – Insurance policy.
14
   In re Liberty Ins. Corp., No. 01-15-00956-CV, 2016 Tex. App. LEXIS 6161, at *14 (Tex. App. – Houston [1st
Dist.] June 9, 2016, orig. proceeding) (citing In re Universal Underwriters, 345 S.W.3d at 407).

PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                                                Page 5
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 233 of 343



and submitted it to Defendant for consideration. However, Defendant completely ignored the

submission of the independent property damage assessment. Plaintiff submitted a Notice letter to

Defendant, pursuant to the Texas Insurance Code, however, Defendant ignored the Notice letter.

Plaintiff submitted his written demand for appraisal and designation of appraiser; however,




                                                                                   k
                                                                                ler
Defendant is refusing to participate in appraisal.




                                                                             tC
27.     Any argument of waiver by delay is not measured from the point in time it appears that




                                                                         ric
there is a disagreement from the amount of loss, but from the point of impasse:




                                                                      ist
                                                                   sD
                 Once the parties have reached an impasse – that is, a mutual
                 understanding that neither will negotiate further – appraisal must be




                                                                  es
                 invoked within a reasonable amount of time.15



                                                                  rg
28.     In the case of In re Universal Underwriters of Texas Insurance Company, Realtor is
                                                             Bu
instructive.16 In that case, the Court noted that “in deciding whether a demand was appraisal was
                                                          n
                                                      ily

made within a reasonable amount of time, and consequently has not waived even if suit was filed
                                                   ar
                                               M




before the demand was made, Courts have considered the timeliness of the demand in light of the
                                            of




circumstances as they existed at the time the demand was made. Pertinent circumstances include
                                         e
                                    ffic




(1) the time between the breakdown of good faith negotiations concerning the amount of the loss
                                 O




suffered by the insured and the appraisal demand; and (2) whether there would be any prejudice
                              y
                           op




to the other party resulting from the delay in demanding appraisal.17 In order to show that an
                       C




impasse was reached, and that any failure to demand appraisal within a reasonable time prejudice
                    ial
                fic




the opposing party.18 The Texas Supreme Court held that demanding appraisal approximately
          of




one month after the filing of suit was not unreasonable even though the parties disagreed on the
        Un




15
   In re Universal Underwriters, 345 S.W. 3d at 410 (Tex. 2011)
16
   Id.
17
   Id. at 409.
18
   Id. at 412.

PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                             Page 6
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 234 of 343



amount of loss for a much longer period.19 Merely filing suit does not inherently signal that the

parties have mutually concluded that all settlement negotiations would be futile.20

          2.       DEFENDANT ALLSTATE OFTEN INVOKES APPRAISAL DURING LITIGATION

29.      Parties frequently invoke appraisal after litigation has commenced, and courts enforce the




                                                                                          k
                                                                                       ler
appraisal clauses in those situations.21 Indeed, Defendant Allstate often invokes appraisal during




                                                                                    tC
litigation as a means of resolving and/or halting ongoing litigation and discovery.




                                                                                ric
30.      For instance, in Maria Serrano et al. v. Allstate Vehicle and Property Insurance Company




                                                                             ist
                                                                          sD
et al., Defendant Allstate invoked appraisal on May 15, 2018, which was almost nineteen (19)




                                                                      es
months after the cause of action was filed in the Bexar County Court.22 During such time, the



                                                                   rg
parties had engaged in written discovery and provided depositions of the parties. Defendant
                                                              Bu
compelled appraisal over Plaintiff’s objections, but ultimately the Court granted Allstate’s Motion
                                                           n
                                                        ily

and compelled Plaintiff to participate in the appraisal process, which ultimately led to the
                                                    ar
                                                M




resolution of the amount of loss, and subsequently the entire cause of action.23
                                             of
                                          e
                                     ffic
                              y  O
                           op
                        C




19
   Id. at *410-11.
20
   In re Ooida Risk Retention Group, Inc., 475 S.W.3d 905, 911 (Tex. App. – Fort Worth 2015, orig. proceeding).
                    ial




21
   See e.g., Marchbanks v. Liberty Ins. Corp., No. 14-17-00004-CV, 2018 Tex. App. LEXIS 6692, *2 (Tex. App.—
                fic




Houston [14th Dist.] August 23, 2018, pet. filed) (appraisal invoked five months after suit filed); In re GuideOne
Nat’l Ins. Co., No. 07-15-00281-CV, 2015 Tex. App. LEXIS 10138 *2-3 (Tex. App.—Amarillo September 29,
           of




2015, orig. proceeding) (mem. op.) (appraisal invoked eight months after suit filed); In re Century Sur. Co., No. 07-
         Un




15-00386-CV, 2015 Tex. App. LEXIS 11272 *1-5 (Tex. App.—Amarillo November 2, 2015, orig. proceeding)
(mem. op.) (appraisal invoked 15 months after suit filed); Natl’ Sec. Fire & Cas. Co. v. Hurst, 523 S.W.3d 840, 842
(Tex. App.—Houston [14th Dist.], pet. filed) (appraisal invoked forty-one months after suit filed); In re GuideOne
Mut. Ins. Co., No. 09-12-00581-CV, 2013 WL 257371, at *1 (Tex. App. – Beaumont Jan. 24, 2013) (orig.
proceeding) (concluding no waiver where insurer waited for four years after the commencement of the suit to invoke
appraisal).
22
   Maria Serrano et al v. Allstate Vehicle and Property Insurance Company et al.; Cause No. 2016CI18353; In the
57th Judicial District Court of Bexar County, Texas.
23
   See Plaintiff’s Exhibit 1 – Order, dated June 29, 2018.

PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                                              Page 7
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 235 of 343



31.      In the case of Terry Murphy v. Allstate Vehicle and Property Insurance Company et al.,

Allstate invoked the appraisal process, and again, the Court granted Allstate’s Motion to Compel

Appraisal over the insured’s objection.24

32.      Even if Defendant could show an unreasonable delay after an impasse (which it cannot),




                                                                                           k
                                                                                        ler
Defendant must also prove that any delay was prejudicial. The Texas Supreme Court has explained




                                                                                     tC
that “it is difficult to see how prejudice could ever be shown then the policy, like the one here,




                                                                                 ric
gives both sides the same opportunity to demand appraisal. If a party senses that impasse has been




                                                                              ist
                                                                           sD
reached, it can not avoid prejudice by demanding an appraisal itself.25 Like the policy at issue in




                                                                       es
Universal Underwriters, the Policy provided both parties the opportunity to request appraisal, and



                                                                   rg
there is no evidence that Plaintiff ever resisted or opposed a request for appraisal from Defendant.
                                                               Bu
Accordingly, Defendant can not prove prejudice by an alleged undue delay since the Policy
                                                            n
                                                        ily

provided it an opportunity to invoke appraisal clause at an earlier stage.
                                                     ar
                                                 M




33.      The Texas Supreme Court placed a very high burden on the party seeking to establish
                                              of




prejudice, noting the difficulty of ever establishing it in a situation such as the current one when
                                          e
                                      ffic




both sides can invoke appraisal under the terms of the policy. 26
                                  O




34.      Indeed, Defendant could have invoked appraisal itself after a failure of the parties to agree
                               y
                            op




on the amount of loss, instead of ignoring Plaintiff’s Notice letter and incurring the expenses
                        C




associated with litigation. However, Defendant’s litigation costs do not give rise to prejudice.27
                    ial
                 fic
           of
         Un




24
   See Terry Murphy v. Allstate Vehicle and Property Insurance Company et al.; Cause No. 2015-19233; In the 295th
Judicial District Court of Harris County, Texas. See Plaintiff’s Exhibit 2 – Order, dated September 14, 2015.
25
   Id. at 412.
26
   In re Universal Underwriters of Tex. Ins. Co., 345 S.W.3d 404, 412 (Tex. 2011) (“[I]t is difficult to see how
prejudice could ever be shown when the policy, like the one here, gives both sides the same opportunity to demand
appraisal. If a party senses that impasse has been reached, it can avoid prejudice by demanding an appraisal itself.”)
27
   In re Cypress Texas Lloyds, 419 S.W.3d 443, 445 (Tex. App. – Amarillo 2015, orig. proceeding) (holding
litigation expenses were not prejudicial as the insured “initiated litigation rather than first pursuing appraisal,
participated in discovery, and otherwise prepared for trial.”)

PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                                               Page 8
     Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 236 of 343



Further, if litigation costs or the right to mediation could establish prejudice, appraisal would be

automatically foreclosed on the filing of every suit, a result that would be plainly contravene Texas

Supreme Court precedent and the strong public policy it has maintained in enforcing appraisal

clauses.28




                                                                                        k
                                                                                     ler
                 3.       THE APPRAISAL PANEL HAS AMPLE EVIDENCE TO CONSIDER




                                                                                  tC
35.     Defendant has alleged that it is impossible to determine the segregate the damages caused




                                                                              ric
by flood from those damages caused by wind. However, this argument fails as well. There is




                                                                           ist
                                                                        sD
absolutely no doubt that the appraisal panel could determine which damages were caused by flood




                                                                    es
and which damages were caused by the winds associated with Hurricane Harvey.



                                                                 rg
36.     Plaintiff photographed the water damage to the ceilings in his home and provided
                                                            Bu
Defendant Allstate with the same.29 Plaintiff’s photographs demonstrate that the flood water did
                                                         n
                                                      ily

not touch and/or damage the ceilings in his Property.30
                                                   ar
                                               M




37.     On September 21, 2017, Defendant Stockert inspected Plaintiff’s Property and
                                            of




photographed much of the damages thereto, including many photographs of Plaintiff’s
                                         e
                                    ffic




composition shingle roofs and the temporary tarpaulins installed thereon. 31                      Additionally,
                                O




Defendant Stockert noted that the water line was five (5) feet up the wall, as noted in her
                              y
                           op




photograph number thirty-one (31). Defendant Stockert even photographed the wind-blown
                       C




turbine vent and the wind damaged ridge cap, in photographs thirty-nine (39) and forty (40).
                      ial
                fic




However, despite these photographs, Defendant Allstate failed to tender any insurance benefits for
          of
        Un




28
   Universal Underwriters of Tex. Ins. Co., 345 S.W.3d at 412; State Farm Lloyds v. Johnson, 290 S.W.3d 886, 888-
89 (Tex. 2009).
29
   See Plaintiff’s Exhibit No. 3 - Plaintiff’s photographs.
30
   Id.
31
   See Plaintiff’s Exhibit No. 4 - Stockert’s photographs, dated September 21, 2017.

PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                                          Page 9
      Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 237 of 343



wind damage to Plaintiff’s roof or roofing components, or the interior water damages to Plaintiff’s

ceilings.

38.         Indeed, Defendant Stockert’s property damage estimate noted that the flood damages only

extended two (2) feet up Plaintiff’s wall, as evidenced by her estimate, dated January 1, 2018.32




                                                                                               k
                                                                                            ler
39.         As the parties have ample photographic evidence of the damage to Plaintiff’s Property,




                                                                                         tC
there absolutely no reason that the parties could not submit this disagreement as to the amount of




                                                                                     ric
loss, caused by winds related to Hurricane Harvey to an appraisal panel for determination.




                                                                                  ist
                                                                               sD
      4.     DEFENDANT’S ARGUMENT OF FLOODING AND SBA LOANS ARE IRRELEVANT




                                                                           es
40.         Defendant Allstate brings forth these irrelevant issues in an attempt to create confusion and



                                                                        rg
obfuscate the facts regarding appraisal.
                                                                   Bu
41.         Had Defendant Allstate not attempted to turn a windstorm claim (i.e. Hurricane or Tropical
                                                                n
                                                            ily

Cyclone claim) into a simple “sewer back-up” claim, in an attempt to shield itself from full
                                                         ar
                                                      M




liability, this case would not have been filed. However, despite Stockert’s documentation and
                                                 of




photographs, Defendant Allstate inappropriately classified Plaintiff’s loss and inappropriately
                                              e
                                         ffic




classified Plaintiff’s loss.
                                     O




42.         Had Defendant Allstate accepted the rightful and full liability for the Policy, Plaintiff
                                  y
                               op




would not have needed to beg the United States Government for a SBA loan.
                           C




                                                 C.        CONCLUSION
                       ial
                    fic




43.         As set forth above, Plaintiff submitted his property damage claim to Defendant Allstate
              of




related to the damages he sustained as a result of Hurricane Harvey.
            Un




44.         Defendant acknowledged receipt of the property damage claim and photographed the wind

and water damages to Plaintiff’s Property.


32
     See Plaintiff’s Exhibit No. 5 - Stockert’s estimate, dated January 1, 2018.

PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                                   Page 10
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 238 of 343



45.     Plaintiff invoked the appraisal process to resolve the dispute as to the amount of loss,

pursuant to the insurance contract/policy.

46.     Appraisal is mandatory once invoked, as set forth in the contract/policy and applicable case

law.




                                                                                k
                                                                             ler
                                          D.       PRAYER




                                                                          tC
        WHEREFORE, PREMISES CONSIDERED, Plaintiff Mohammad Shenavari respectfully




                                                                      ric
prays that this Court grant PLAINTIFF’S MOTION TO COMPEL APPRAISAL, award Plaintiff attorney’s




                                                                   ist
                                                                sD
fees incurred for this Motion and Reply, and order all further relief, either at law or in equity, to




                                                            es
which Plaintiff is justly entitled.



                                                         rg
                                                      Bu
                                               Respectfully submitted,
                                                     n
                                                ily

                                               CHRISTOFFEL LAW GROUP, PLLC
                                               ar
                                          M




                                               By:    /s/ David A. Christoffel
                                       of




                                                      David A. Christoffel
                                      e




                                                      Texas State Bar No.: 24065044
                                  ffic




                                                      Christoffellawgroup@gmail.com
                                                      3027 Marina Bay Drive, Suite 230
                              O




                                                      League City, Texas 77573
                                                      Telephone: (281) 429-8402
                            y
                         op




                                                      Facsimile: (281) 429-8403
                     C




                                                      ATTORNEY FOR PLAINTIFF
                  ial




                                                      MOHAMMAD SHENAVARI
               fic
          of
        Un




PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                              Page 11
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 239 of 343



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing instrument has
been forwarded to the below counsel of record via the Ee-filing system on this 15th day of May
2020 and in accordance with the Texas Rules of Civil Procedure.

SUSAN L. FLORENCE & ASSOCIATES




                                                                            k
Attn.: Ms. Kimberly N. Blum, Esq.




                                                                         ler
811 Louisiana, Suite 2400
Houston, Texas 77002




                                                                      tC
                                                                  ric
ATTORNEY FOR DEFENDANT
ALLSTATE VEHICLE AND PROPERTY




                                                               ist
INSURANCE COMPANY




                                                            sD
                                                         es
                                                   /s/ David A. Christoffel
                                                   David A. Christoffel



                                                       rg
                                                   Bu
                                                   n
                                               ily
                                            ar
                                         M
                                      of
                                    e
                                ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un




PLAINTIFF’S REPLY IN SUPPORT OF MOTION TO REMAND                                         Page 12
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 240 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
PLAINTIFF’S EXHIBIT NO. 1
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 241 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                           es
                                         rg
                                      Bu
                                    n
                                  ily
                               ar
                             M
                           of
                         e
                     ffic
                 yO
               op
             C
          ial
        fic
    of
  Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 242 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
PLAINTIFF’S EXHIBIT NO. 2
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 243 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 244 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
PLAINTIFF’S EXHIBIT NO. 3
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
                                                 tC
       Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 245 of 343




                                             ric
                                          ist
                                        D
                                    ss
                                  ge
                                ur
                                B
                             n
                          ily
                        ar
                        M
                     of
                  e
              ffic
            O
         py
         o
      C
     ial
 fic
 of
Un




                                                         Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0845
                                                 tC
       Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 246 of 343




                                             ric
                                          ist
                                        D
                                    ss
                                  ge
                                ur
                                B
                             n
                          ily
                        ar
                        M
                     of
                  e
              ffic
            O
         py
         o
      C
     ial
 fic
 of
Un




                                                         Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0847
                                                 tC
       Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 247 of 343




                                             ric
                                          ist
                                        D
                                    ss
                                  ge
                                ur
                                B
                             n
                          ily
                        ar
                        M
                     of
                  e
              ffic
            O
         py
         o
      C
     ial
 fic
 of
Un




                                                         Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0851
                                                 tC
       Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 248 of 343




                                             ric
                                          ist
                                        D
                                    ss
                                  ge
                                ur
                                B
                             n
                          ily
                        ar
                        M
                     of
                  e
              ffic
            O
         py
         o
      C
     ial
 fic
 of
Un




                                                         Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0852
                                                 tC
       Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 249 of 343




                                             ric
                                          ist
                                        D
                                    ss
                                  ge
                                ur
                                B
                             n
                          ily
                        ar
                        M
                     of
                  e
              ffic
            O
         py
         o
      C
     ial
 fic
 of
Un




                                                         Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0853
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 250 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
PLAINTIFF’S EXHIBIT NO. 4
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
14

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 251 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         29-993027_28F5A
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                         tarps on roof




                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         30-993094_59EE5
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y




                                                                                         tarp
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 14 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0035
                                                                                                            9/30/2017
15

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 252 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         31-993162_7D50E
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                         5 ft of water in entire home




                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         32-993278_96C77
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 15 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0036
                                                                                                            9/30/2017
16

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 253 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         33-993283_B70B3
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         34-993298_15B58
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 16 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0037
                                                                                                            9/30/2017
17

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 254 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         35-993327_E4BF7
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         36-993336_A44D0
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 17 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0038
                                                                                                            9/30/2017
18

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 255 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         37-993342_20353
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         38-993358_20378
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 18 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0039
                                                                                                            9/30/2017
19

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 256 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         39-993417_8D494
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         40-993427_7DF55
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 19 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0040
                                                                                                            9/30/2017
20

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 257 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         41-993435_1DAEF
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         42-993455_B12A2
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 20 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0041
                                                                                                            9/30/2017
21

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 258 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         43-993733_06065
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         44-993815_3C4B6
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 21 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0042
                                                                                                            9/30/2017
22

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 259 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         45-993830_315FD
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         46-993838_AF038
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 22 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0043
                                                                                                            9/30/2017
23

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 260 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         47-993859_686DA
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         48-993978_0680F
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 23 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0044
                                                                                                            9/30/2017
24

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 261 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         49-994188_9E4DC
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                         roof on garage drooping




                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         50-994200_87847
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 24 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0045
                                                                                                            9/30/2017
25

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 262 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         51-994227_67FD0
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                         well is moving away and separating in
                                                                                         garage




                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         52-994238_5BE96
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 25 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0046
                                                                                                            9/30/2017
26

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 263 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         53-994252_5A144
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                         all plants on the side of the house my
                                                                                         garage right side




                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         54-994269_AC4EC
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y




                                                                                         right side of house from the front
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 26 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0047
                                                                                                            9/30/2017
27

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 264 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         55-995926_176E8
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                         roof side view and window from front
                                                                                         left side missing shingles broken window




                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         56-995929_69F35
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y




                                                                                         hole in roof from missing shingles
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 27 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0048
                                                                                                            9/30/2017
12

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 265 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         25-992926_CD635
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                         plants and small trees




                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         26-992943_D785A
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y




                                                                                         hole in roof
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 12 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0033
                                                                                                            9/30/2017
13

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 266 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         27-993003_C2A4A
                                                                                         Date Taken: 9/21/2017




                                                                                          k
                                                                                       ler
                                                                                         Taken By:       Idolina Stockert




                                                                                    tC
                                                                                         vent blown off hole in ceiling




                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         28-993005_DF975
                                   ffic




                                                                                         Date Taken: 9/21/2017
                                 O




                                                                                         Taken By:       Idolina Stockert
                                y




                                                                                         vent in living room
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 13 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0034
                                                                                                            9/30/2017
44

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 267 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         91-IMG_2868
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         92-IMG_2869
                                   ffic




                                                                                         Date Taken: 9/29/2017
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 44 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0065
                                                                                                            9/30/2017
45

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 268 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         93-IMG_2870
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         94-IMG_2871
                                   ffic




                                                                                         Date Taken: 9/29/2017
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 45 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0066
                                                                                                            9/30/2017
46

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 269 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         96-IMG_2873
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         97-IMG_2874
                                   ffic




                                                                                         Date Taken: 9/29/2017
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 46 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0067
                                                                                                            9/30/2017
47

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 270 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         98-IMG_2875
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         99-IMG_2876
                                   ffic




                                                                                         Date Taken: 9/29/2017
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 47 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0068
                                                                                                            9/30/2017
48

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 271 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         100-IMG_2877
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         101-IMG_2878
                                   ffic




                                                                                         Date Taken: 9/29/2017
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 48 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0069
                                                                                                            9/30/2017
49

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 272 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         102-IMG_2879
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         103-IMG_2880
                                   ffic




                                                                                         Date Taken: 9/29/2017
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 49 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0070
                                                                                                            9/30/2017
50

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 273 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         104-IMG_2881
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         105-IMG_2882
                                   ffic




                                                                                         Date Taken: 9/29/2017
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 50 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0071
                                                                                                            9/30/2017
51

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 274 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         107-IMG_2884
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         108-IMG_2885
                                   ffic




                                                                                         Date Taken: 9/29/2017
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 51 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0072
                                                                                                            9/30/2017
52

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 275 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         109-IMG_2886
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         110-IMG_2887
                                   ffic




                                                                                         Date Taken: 9/29/2017
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 52 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0073
                                                                                                            9/30/2017
53

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 276 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         111-IMG_2888
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         71-IMG_2848
                                   ffic




                                                                                         Date Taken:
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 53 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0074
                                                                                                            9/30/2017
54

             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 277 of 343
     Photo Sheet                                              Insured:      MOHAMMAD SHENAVARI
                                                              Claim #:      0472496529
                                                              Policy #:     000829582292




                                                                                         112-IMG_2889
                                                                                         Date Taken: 9/29/2017




                                                                                          k
                                                                                       ler
                                                                                    tC
                                                                                ric
                                                                             ist
                                                                          sD
                                                                   es
                                                               rg
                                                          Bu
                                                      n
                                                    ily
                                               ar
                                           M
                                        of
                                      e




                                                                                         81-IMG_2858
                                   ffic




                                                                                         Date Taken:
                                yO
                             op
                            C
                        ial
                       fic
                       of
                     Un




       Photo Sheet                         - 54 -   Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0075
                                                                                                            9/30/2017
                                                               5/15/20208:04:23AM
                                                          MarilynBurgess-DistrictClerk
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page  278 of 343
                                                               HarrisCounty
                                                               EnvelopeNo:43000195
                                                               By:ABDUL-BARI,FATIMAH
                                                               Filed:5/15/20208:04:23AM




                                                                  k
                                                               ler
                                                            tC
                                                        ric
                                                     ist
                                                  sD
                                               es
PLAINTIFF’S EXHIBIT NO. 5
                                             rg
                                          Bu
                                        n
                                     ily
                                   ar
                                M
                              of
                            e
                        ffic
                    yO
                 op
              C
            ial
         fic
      of
    Un
1

                  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 279 of 343




                Insured:    MOHAMMAD SHENAVARI                                                         Cell:    (713) 820-3305
               Property:    331 ISOLDE DR                                                          Cellular:    (713) 820-3305
                            HOUSTON, TX 77024-4722                                                  E-mail:     MSHENAVARI@YAHOO.COM
                  Home:     331 ISOLDE DR
                            HOUSTON, TX 77024-4722




                                                                                                          k
             Claim Rep.:    Idolina Stockert                                                      Business:     (800) 000-0000




                                                                                                       ler
                                                                                                    tC
              Estimator:    Idolina Stockert                                                      Business:     (800) 000-0000




                                                                                                ric
        Claim Number: 0472496529                     Policy Number: 000829582292                       Type of Loss: ALL OTHER PERIL NOT




                                                                                             ist
                                                                                                                     ENUMERATED




                                                                                          sD
         Date Contacted:    9/20/2017 10:10 AM
           Date of Loss:    8/27/2017 12:00 PM                      Date Received:




                                                                                      es
                                                                                        8/29/2017 3:31 PM
         Date Inspected:    9/21/2017 11:00 AM                       Date Entered:      9/14/2017 11:06 PM




                                                                                  rg
    Date Est. Completed:    1/1/2018 3:46 PM

              Price List:    TXHO8X_SEP17
                                                                             Bu
                                                                          n
                             Restoration/Service/Remodel
                                                                      ily

               Estimate:     MOHAMMAD_SHENAVARI
                                                                   ar



      Allstate is dedicated to providing you with outstanding service throughout the claim-handling process. If you have any questions
                                                               M




      regarding this estimate, or if there are differences with the estimate provided by your repair person of choice, or if additional
      damage is found during the repair process, please contact us at (800) 000-0000.
                                                            of




      Thank you,
                                                         e




      Idolina Stockert
                                                    ffic
                                             y  O
                                          op
                                       C
                                   ial
                               fic
                          of
                        Un




    MOHAMMAD_SHENAVARI                                                                                                1/1/2018                Page: 1


                                                                       Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0145
2

                                 Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 280 of 343




                                                                                                MOHAMMAD_SHENAVARI
                                                                                                                SKETCH1
                                                                                                                Main Level

                                  13' 2"                               Guest Room                                                                                                               Height: 8'
                                  12' 6"




                                                                                                                                                             k
                                                                                                                                                                  Hallway
                                                                                                      SF master bedroom closet




                                                                                                                                                          ler
                                                              Bathroom
                                                                                         409.59          Walls                 Master Bath                     163.74 SF Ceiling
    Son's Room                                                                           573.32       SF Walls & Ceiling                                       163.74 SF Floor
                                                 13' 1"
                                                 13' 9"




                                Guest Room




                                                                                                                                                       tC
                                                                                  Master Bedroom
                                                                                          18.19       SY Flooring                                               51.20 LF Floor Perimeter
                                                                                          51.20       LF Ceil. Perimeter




                                                                                                                                                   ric
                                                                                                                                                ist
            DESCRIPTION                                                        QUANTITY                       UNIT                 RCV   AGE/LIFE      COND.         DEP %        DEPREC.             ACV




                                                                                                                                             sD
              1. Content Manipulation charge - per hour                     4.00 HR             32.25      129.00        0/NA Avg.                 0%                 (0.00)       129.00
              2. Water   extraction from carpeted floor -
                 Living Room                                             163.74 SF               1.27      207.95        0/NA Avg.                 0%                 (0.00)       207.95




                                                                                                                                         es
              Category 3 water
              3. Tear out wet non-salvageable carpet, cut &              163.74 SF               0.48       78.60        0/NA Avg.                NA                  (0.00)        78.60




                                                                                                                                     rg
              bag for disp.
              4. Tear out wet carpet pad and bag for disposal            163.74 SF               0.45       73.68        0/NA Avg.                NA                  (0.00)        73.68
              5. Tear out baseboard
              6. Apply anti-microbial agent to the floor
                                                                          51.20 LF
                                                                         163.74 SF
                                                                                                 0.39
                                                                                                 0.21
                                                                                                            19.97
                                                                                                            34.39
                                                                                                                         0/NA Avg.
                                                                                                                         0/NA Avg.
                                                                                                                                   Bu             NA
                                                                                                                                                   0%
                                                                                                                                                                      (0.00)
                                                                                                                                                                      (0.00)
                                                                                                                                                                                    19.97
                                                                                                                                                                                    34.39
                                                                                                                           n
       Kitchen7. R&R 1/2" - drywall per LF - up to 2' tall                51.20 LF               9.58      490.50    0/150 yrs Avg.                0%                 (0.00)       490.50
                                                                                                                      ily

              Includes: Drywall, metal corner bead, joint/texture compound (mud), joint tape, drywall screws, and labor to install. Labor cost to cut and remove drywall, including
              screws and/or nails, in a strip up to 2' tall and to discard in a job-site waste receptacle.
                                                                                                                ar


              8. R&R Batt insulation - 6" - R19 - unfaced batt           102.40 SF               1.16      118.78    0/150 yrs Avg.                0%                 (0.00)       118.78
              9. Seal/prime then paint the walls twice (3 coats)         409.59 SF               1.03      421.88     0/15 yrs Avg.                0%                 (0.00)       421.88
                                                                                                         M




              10. Baseboard - 2 1/4"
   Daughter Room                                                          51.20 LF               2.31      118.27    0/150 yrs Avg.                0%                 (0.00)       118.27
              11. Paint baseboard - two coats                             51.20 LF               1.13       57.86     0/15 yrs Avg.                0%                 (0.00)        57.86
                                                                                                    of




              12. R&R Interior door unit                                    1.00 EA            170.25      170.25    0/100 yrs Avg.                0%                 (0.00)       170.25
                                                                                                e




              Includes: Pre-hung interior door, hinges, jamb, stop, casing (both sides), finish nails, wood shims, and installation labor. Labor cost to remove a pre-hung interior door
              unit and to discard in a job-site waste receptacle.
                                                                                       ffic




Laundry Room13. Door lockset - Detach & reset                               1.00 EA             18.77       18.77        0/NA Avg.                 0%                 (0.00)        18.77
              14. Carpet pad                                             163.74 SF               0.54       88.42     0/10 yrs Avg.                0%                 (0.00)        88.42
                                                                                  O




              15. Carpet                                                 188.30 SF               3.03      570.55     0/10 yrs Avg.                0%                 (0.00)       570.55
              15 % waste added for Carpet.
                                                                                 y




              16. Haul debris - per pickup truck load -                     1.00 EA            120.81      120.81        0/NA Avg.                NA                  (0.00)       120.81
                                                                              op




              including dump fees
                                                                         C




            Totals: Guest Room                                                                                               2,719.68                                                   0.00       2,719.68
                                                                                                master bedroom closetMaster Bath             Hallway
                                                                   ial




                                                                   Bathroom
                    Son's Room
                                           Guest Room                          Master Bedroom
                                                           fic
                                              of




                                   25'
                                  24' 4"
                                                                       Living Room                                                                                                              Height: 8'
                                            Un




                                                                                        672.00        SF Walls                                                 430.10 SF Ceiling
                                                                                       1102.10        SF Walls & Ceiling                                       430.10 SF Floor
                                                          17' 8"
                                                          18' 4"




                             Living Room

                                                                                         47.79        SY Flooring                                               84.00 LF Floor Perimeter
                                                                                         84.00        LF Ceil. Perimeter

                      Kitchen

            DESCRIPTION                                                        QUANTITY                       UNIT                 RCV   AGE/LIFE      COND.         DEP %        DEPREC.             ACV
            17. Content Manipulation charge - per hour                               4.00 HR                   32.25           129.00        0/NA Avg.               0%                (0.00)       129.00
                   Daughter Room
         MOHAMMAD_SHENAVARI                                                                                                                                                 1/1/2018                 Page: 2

                 Laundry Room
                                                                                                                       Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0146
3

                           Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 281 of 343




                                                                            CONTINUED - Living Room



            DESCRIPTION                                         QUANTITY               UNIT          RCV      AGE/LIFE COND.                DEP %          DEPREC.            ACV




                                                                                                                                     k
                                                                                                                                  ler
            18. Water extraction from carpeted floor -                 430.10 SF               1.27      546.23     0/NA Avg.                 0%                (0.00)        546.23
            Category 3 water
            19. Tear out wet non-salvageable carpet, cut &             430.10 SF               0.48      206.45     0/NA Avg.                 NA                (0.00)        206.45




                                                                                                                               tC
            bag for disp.
            20. Tear out wet carpet pad and bag for disposal           430.10 SF               0.45      193.55     0/NA Avg.                 NA                (0.00)        193.55




                                                                                                                           ric
            21. Tear out baseboard                                      84.00 LF               0.39       32.76     0/NA Avg.                 NA                (0.00)         32.76
            22. Apply anti-microbial agent to the floor                430.10 SF               0.21       90.32     0/NA Avg.                 0%                (0.00)         90.32




                                                                                                                        ist
            23. R&R 1/2" - drywall per LF - up to 2' tall               84.00 LF               9.58      804.72 0/150 yrs Avg.                0%                (0.00)        804.72
            Includes: Drywall, metal corner bead, joint/texture compound (mud), joint tape, drywall screws, and labor to install. Labor cost to cut and remove drywall, including




                                                                                                                     sD
            screws and/or nails, in a strip up to 2' tall and to discard in a job-site waste receptacle.
            24. R&R Batt insulation - 6" - R19 - unfaced               168.00 SF               1.16      194.88 0/150 yrs Avg.                0%                (0.00)        194.88
            batt




                                                                                                               es
            25. Seal/prime then paint the walls twice (3               672.00 SF               1.03      692.16  0/15 yrs Avg.                0%                (0.00)        692.16
            coats)




                                                                                                           rg
            26. Baseboard - 2 1/4"                                      84.00 LF               2.31      194.04 0/150 yrs Avg.                0%                (0.00)        194.04
            27. Paint baseboard - two coats
            28. Haul debris - per pickup truck load -
            including dump fees
                                                                        84.00 LF
                                                                          1.00 EA
                                                                                               1.13
                                                                                             120.81  Bu   94.92
                                                                                                         120.81
                                                                                                                 0/15 yrs Avg.
                                                                                                                    0/NA Avg.
                                                                                                                                              0%
                                                                                                                                              NA
                                                                                                                                                                (0.00)
                                                                                                                                                                (0.00)
                                                                                                                                                                               94.92
                                                                                                                                                                              120.81
                                                                                                 n
                                                                                            ily

            Totals: Living Room                                                                   3,299.84                                                       0.00      3,299.84
                                                                                        ar
                                                                                    M
                                                                               of




                           8' 8"                    Bathroom                                                                                                            Height: 8'
                             8'
                                                                            e




                                                                         256.00   SF Walls                                            64.00 SF Ceiling
                                                                                                                                                     Hallway
                                                                                   master bedroom closet
                                                                         ffic




                                                                         320.00   SF Walls & Ceiling         Master Bath              64.00 SF Floor
                                          8' 8"
                                     8'




                          Bathroom
                                                                           7.11   SY Flooring                                         32.00 LF Floor Perimeter
                                                                   O




est Room                                                Master Bedroom
                                                                          32.00   LF Ceil. Perimeter
                                                             y
                                                          op




            DESCRIPTION                                         QUANTITY               UNIT          RCV      AGE/LIFE       COND.          DEP %          DEPREC.            ACV
                                                     C




            29. Content Manipulation charge - per hour                    4.00 HR             32.25      129.00     0/NA Avg.                 0%                (0.00)        129.00
                                                   ial




            30. Water extraction from carpeted floor -                  64.00 SF               1.27       81.28     0/NA Avg.                 0%                (0.00)         81.28
            Category 3 water
                                                  fic




            31. Tear out wet non-salvageable carpet, cut &              64.00 SF               0.48       30.72     0/NA Avg.                 NA                (0.00)         30.72
            bag for disp.
                                       of




            32. Tear out wet carpet pad and bag for disposal            64.00 SF               0.45       28.80     0/NA Avg.                 NA                (0.00)         28.80
            33. Tear out baseboard                                      32.00 LF               0.39       12.48     0/NA Avg.                 NA                (0.00)         12.48
                                     Un




            34. Apply anti-microbial agent to the floor                 64.00 SF               0.21       13.44     0/NA Avg.                 0%                (0.00)         13.44
            35. R&R 1/2" - drywall per LF - up to 2' tall               32.00 LF               9.58      306.56 0/150 yrs Avg.                0%                (0.00)        306.56
            Includes: Drywall, metal corner bead, joint/texture compound (mud), joint tape, drywall screws, and labor to install. Labor cost to cut and remove drywall, including
            screws and/or nails, in a strip up to 2' tall and to discard in a job-site waste receptacle.
            36. R&R Batt insulation - 6" - R19 - unfaced                64.00 SF               1.16       74.24 0/150 yrs Avg.                0%                (0.00)         74.24
            batt
            37. Seal/prime then paint the walls twice (3               256.00 SF               1.03      263.68  0/15 yrs Avg.                0%                (0.00)        263.68
            coats)
            38. Baseboard - 2 1/4"                                      32.00 LF               2.31       73.92 0/150 yrs Avg.                0%                (0.00)         73.92
            39. Paint baseboard - two coats                             32.00 LF               1.13       36.16  0/15 yrs Avg.                0%                (0.00)         36.16
            40. R&R Interior door unit                                    1.00 EA            170.25      170.25 0/100 yrs Avg.                0%                (0.00)        170.25
           MOHAMMAD_SHENAVARI                                                                                                                     1/1/2018                   Page: 3


                                                                                              Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0147
4

                              Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 282 of 343




                                                                                           CONTINUED - Bathroom



               DESCRIPTION                                                QUANTITY                  UNIT             RCV   AGE/LIFE COND.            DEP %        DEPREC.            ACV




                                                                                                                                              k
                                                                                                                                           ler
               Includes: Pre-hung interior door, hinges, jamb, stop, casing (both sides), finish nails, wood shims, and installation labor. Labor cost to remove a pre-hung interior door
               unit and to discard in a job-site waste receptacle.
               41. Door lockset - Detach & reset                         1.00 EA              18.77        18.77          0/NA Avg.                 0%                 (0.00)        18.77




                                                                                                                                        tC
               42. Haul debris - per pickup truck load -                 1.00 EA            120.81        120.81          0/NA Avg.                NA                  (0.00)       120.81
               including dump fees




                                                                                                                                    ric
               Totals: Bathroom                                                                                1,360.11                                                 0.00      1,360.11




                                                                                                                                 ist
                                                                                                                              sD
                                                                                                                           es
                               17' 2"
                                                              Master Bedroom                                                                                                   Height: 8'
                               16' 6"
                                                                                                           Hallway
                                                 master bedroom closet




                                                                                                                       rg
    Bathroom
                                                                         Master Bath   480.00   SF Walls                                       222.75 SF Ceiling
                                                                                       702.75   SF Walls & Ceiling                             222.75 SF Floor
                                                                                                                     Bu
                                            13' 6"
                                                     14' 2"




                           Master Bedroom
                                                                                        24.75   SY Flooring                                     60.00 LF Floor Perimeter
                                                                                                              n
                                                                                        60.00   LF Ceil. Perimeter
                                                                                                        ily
                                                                                                     ar



               DESCRIPTION                                                QUANTITY                  UNIT             RCV   AGE/LIFE    COND.         DEP %        DEPREC.            ACV
                                                                                                 M




               43. Content Manipulation charge - per hour                    4.00 HR             32.25      129.00        0/NA Avg.                 0%                 (0.00)       129.00
               44. Water extraction from carpeted floor -                 222.75 SF               1.27      282.89        0/NA Avg.                 0%                 (0.00)       282.89
                                                                                            of




               Category 3 water
                                                                                          e




               45. Tear out wet non-salvageable carpet, cut &             222.75 SF               0.48      106.92        0/NA Avg.                NA                  (0.00)       106.92
               bag for disp.
                                                                                   ffic




               46. Tear out wet carpet pad and bag for disposal           222.75 SF               0.45      100.24        0/NA Avg.                NA                  (0.00)       100.24
               47. Tear out baseboard                                      60.00 LF               0.39       23.40        0/NA Avg.                NA                  (0.00)        23.40
                                                                             O




               48. Apply anti-microbial agent to the floor                222.75 SF               0.21       46.78        0/NA Avg.                 0%                 (0.00)        46.78
               49. R&R 1/2" - drywall per LF - up to 2' tall               60.00 LF               9.58      574.80    0/150 yrs Avg.                0%                 (0.00)       574.80
                                                                       y




               Includes: Drywall, metal corner bead, joint/texture compound (mud), joint tape, drywall screws, and labor to install. Labor cost to cut and remove drywall, including
                                                                    op




               screws and/or nails, in a strip up to 2' tall and to discard in a job-site waste receptacle.
               50. R&R Batt insulation - 6" - R19 - unfaced               120.00 SF               1.16      139.20    0/150 yrs Avg.                0%                 (0.00)       139.20
                                                               C




               batt
               51. Seal/prime then paint the walls twice (3               480.00 SF               1.03      494.40     0/15 yrs Avg.                0%                 (0.00)       494.40
                                                              ial




               coats)
               52. Baseboard - 2 1/4"                                      60.00 LF               2.31      138.60    0/150 yrs Avg.                0%                 (0.00)       138.60
                                                     fic




               53. Paint baseboard - two coats                             60.00 LF               1.13       67.80     0/15 yrs Avg.                0%                 (0.00)        67.80
               54. R&R Interior door unit                                    1.00 EA            170.25      170.25    0/100 yrs Avg.                0%                 (0.00)       170.25
                                          of




               Includes: Pre-hung interior door, hinges, jamb, stop, casing (both sides), finish nails, wood shims, and installation labor. Labor cost to remove a pre-hung interior door
               unit and to discard in a job-site waste receptacle.
                                        Un




               55. Door lockset - Detach & reset                             1.00 EA             18.77       18.77        0/NA Avg.                 0%                 (0.00)        18.77
               56. Carpet pad                                             222.75 SF               0.54      120.29     0/10 yrs Avg.                0%                 (0.00)       120.29
               57. Carpet                                                 256.16 SF               3.03      776.16     0/10 yrs Avg.                0%                 (0.00)       776.16
               15 % waste added for Carpet.
               58. Haul debris - per pickup truck load -                     1.00 EA            120.81      120.81        0/NA Avg.                NA                  (0.00)       120.81
               including dump fees

               Totals: Master Bedroom                                                                          3,310.31                                                 0.00      3,310.31




         MOHAMMAD_SHENAVARI                                                                                                                               1/1/2018                  Page: 4


                                                                                                           Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0148
5

                               Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 283 of 343




                               8' 2"                      Master Bath                                                                                                         Height: 8'
                               7' 6"                                         220.83 SF Walls                                                47.26 SF Ceiling
                                                                                  Hallway
                                                                             268.09 SF Walls & Ceiling                                      47.26 SF Floor
                                           6' 4"

r bedroom closet
                                                   7'
                             Master Bath
                                                                               5.25 SY Flooring                                             27.60 LF Floor Perimeter
                                                                              27.60 LF Ceil. Perimeter




                                                                                                                                        k
                                                                                                                                     ler
                                                                                                                                  tC
               DESCRIPTION                                              QUANTITY           UNIT           RCV     AGE/LIFE        COND.           DEP %         DEPREC.             ACV
               59. Content Manipulation charge - per hour                    4.00 HR             32.25      129.00        0/NA Avg.                 0%                 (0.00)       129.00




                                                                                                                              ric
               60. Water extraction from carpeted floor -                  47.26 SF               1.27       60.02        0/NA Avg.                 0%                 (0.00)        60.02
               Category 3 water




                                                                                                                           ist
               61. Tear out wet non-salvageable carpet, cut &              47.26 SF               0.48       22.68        0/NA Avg.                NA                  (0.00)        22.68
               bag for disp.




                                                                                                                        sD
               62. Tear out wet carpet pad and bag for disposal            47.26 SF               0.45       21.27        0/NA Avg.                NA                  (0.00)        21.27
               63. Tear out baseboard                                      27.60 LF               0.39       10.76        0/NA Avg.                NA                  (0.00)        10.76
               64. Apply anti-microbial agent to the floor                 47.26 SF               0.21        9.92        0/NA Avg.                 0%                 (0.00)         9.92




                                                                                                                   es
               65. R&R 1/2" - drywall per LF - up to 2' tall               27.60 LF               9.58      264.41    0/150 yrs Avg.                0%                 (0.00)       264.41




                                                                                                               rg
               Includes: Drywall, metal corner bead, joint/texture compound (mud), joint tape, drywall screws, and labor to install. Labor cost to cut and remove drywall, including
               screws and/or nails, in a strip up to 2' tall and to discard in a job-site waste receptacle.
               66. R&R Batt insulation - 6" - R19 - unfaced
               batt
               67. Seal/prime then paint the walls twice (3
                                                                           55.21 SF

                                                                          220.83 SF
                                                                                                  1.16

                                                                                                  1.03
                                                                                                          Bu 64.04

                                                                                                            227.45
                                                                                                                      0/150 yrs Avg.

                                                                                                                       0/15 yrs Avg.
                                                                                                                                                    0%

                                                                                                                                                    0%
                                                                                                                                                                       (0.00)

                                                                                                                                                                       (0.00)
                                                                                                                                                                                     64.04

                                                                                                                                                                                    227.45
                                                                                                      n
               coats)
                                                                                                 ily

               68. Baseboard - 2 1/4"                                      27.60 LF               2.31       63.76    0/150 yrs Avg.                0%                 (0.00)        63.76
               69. Paint baseboard - two coats                             27.60 LF               1.13       31.19     0/15 yrs Avg.                0%                 (0.00)        31.19
                                                                                             ar


               70. R&R Interior door unit                                    1.00 EA            170.25      170.25    0/100 yrs Avg.                0%                 (0.00)       170.25
               Includes: Pre-hung interior door, hinges, jamb, stop, casing (both sides), finish nails, wood shims, and installation labor. Labor cost to remove a pre-hung interior door
                                                                                        M




               unit and to discard in a job-site waste receptacle.
               71. Door lockset - Detach & reset                             1.00 EA             18.77       18.77        0/NA Avg.                 0%                 (0.00)        18.77
                                                                                     of




               72. Haul debris - per pickup truck load -                     1.00 EA            120.81      120.81        0/NA Avg.                NA                  (0.00)       120.81
                                                                                 e




               including dump fees
                                                                            ffic




               Totals: Master Bath                                                                     1,214.33                                                        0.00      1,214.33
                                                                  y      O
                                                               op




                                                          master bedroom closet                                                                                               Height: 8'
                                7'
                                                          C




                               6' 4"                                         184.00   SF Walls                                              32.72 SF Ceiling
                                           5' 10"




                                                                             216.72   SF Walls & Ceiling                                    32.72 SF Floor
                                            5' 2"




                                                                                                                   Hallway
                                                         ial




                        master bedroom closet
                                                          Master Bath
                                                                               3.64   SY Flooring                                           23.00 LF Floor Perimeter
                                                        fic




                                                                              23.00   LF Ceil. Perimeter
                                             of
                                           Un




               DESCRIPTION                                              QUANTITY           UNIT           RCV     AGE/LIFE        COND.           DEP %         DEPREC.             ACV
               73. Content Manipulation charge - per hour                  4.00 HR          32.25        129.00          0/NA Avg.                0%                 (0.00)        129.00
               74. Water extraction from carpeted floor -                 32.72 SF           1.27         41.55          0/NA Avg.                0%                 (0.00)         41.55
               Category 3 water
               75. Tear out wet non-salvageable carpet, cut &             32.72 SF           0.48         15.71          0/NA Avg.                NA                 (0.00)         15.71
               bag for disp.
               76. Tear out wet carpet pad and bag for disposal           32.72 SF           0.45         14.72         0/NA     Avg.             NA                 (0.00)         14.72
               77. Tear out baseboard                                     23.00 LF           0.39          8.97         0/NA     Avg.             NA                 (0.00)          8.97
               78. Apply anti-microbial agent to the floor                32.72 SF           0.21          6.87         0/NA     Avg.             0%                 (0.00)          6.87
               79. R&R 1/2" - drywall per LF - up to 2' tall              23.00 LF           9.58        220.34      0/150 yrs   Avg.             0%                 (0.00)        220.34
           MOHAMMAD_SHENAVARI                                                                                                                          1/1/2018                    Page: 5


                                                                                                    Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0149
6

                    Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 284 of 343




                                                                   CONTINUED - master bedroom closet



     DESCRIPTION                                               QUANTITY             UNIT          RCV      AGE/LIFE COND.                    DEP %      DEPREC.           ACV




                                                                                                                              k
                                                                                                                           ler
     Includes: Drywall, metal corner bead, joint/texture compound (mud), joint tape, drywall screws, and labor to install. Labor cost to cut and remove drywall, including
     screws and/or nails, in a strip up to 2' tall and to discard in a job-site waste receptacle.
     80. R&R Batt insulation - 6" - R19 - unfaced                46.00 SF               1.16       53.36    0/150 yrs Avg.                0%                 (0.00)        53.36




                                                                                                                        tC
     batt
     81. Seal/prime then paint the walls twice (3               184.00 SF               1.03      189.52     0/15 yrs Avg.                0%                 (0.00)       189.52




                                                                                                                    ric
     coats)
     82. Baseboard - 2 1/4"                                      23.00 LF               2.31       53.13    0/150 yrs Avg.                0%                 (0.00)        53.13




                                                                                                                 ist
     83. Paint baseboard - two coats                             23.00 LF               1.13       25.99     0/15 yrs Avg.                0%                 (0.00)        25.99
     84. R&R Interior door unit                                    1.00 EA            170.25      170.25    0/100 yrs Avg.                0%                 (0.00)       170.25




                                                                                                              sD
     Includes: Pre-hung interior door, hinges, jamb, stop, casing (both sides), finish nails, wood shims, and installation labor. Labor cost to remove a pre-hung interior door
     unit and to discard in a job-site waste receptacle.
     85. Door lockset - Detach & reset                             1.00 EA             18.77       18.77        0/NA Avg.                 0%                 (0.00)        18.77




                                                                                                           es
     86. Carpet pad                                              32.72 SF               0.54       17.67     0/10 yrs Avg.                0%                 (0.00)        17.67
     87. Carpet                                                  37.63 SF               3.03      114.02     0/10 yrs Avg.                0%                 (0.00)       114.02




                                                                                                       rg
     15 % waste added for Carpet.
     88. Haul debris - per pickup truck load -
     including dump fees
                                                                   1.00 EA            120.81
                                                                                                 Bu
                                                                                                  120.81        0/NA Avg.                NA                  (0.00)       120.81
                                                                                              n
     Totals: master bedroom closet                                                             1,200.68                                                      0.00      1,200.68
                                                                                          ily
                                                                                      ar
                                                                                 M




                     11' 2"                         Son's Room                                                                                                      Height: 8'
                                                                           of




                     10' 6"
                                                                                                                                                                            Hallway
                                                                   345.59      SF Walls                         master bedroom closet   116.54
                                                                                                                                            MasterSF
                                                                                                                                                   BathCeiling
                                                                       e




                                                                    Bathroom
                                                                   462.13      SF Walls & Ceiling                                       116.54 SF Floor
                               11' 1"
                                        11' 9"




                                                                   ffic




                  Son's Room
                                                  Guest Room
                                                                     12.95     SY FlooringMaster Bedroom                                 43.20 LF Floor Perimeter
                                                                     43.20     LF Ceil. Perimeter
                                                              y O
                                                           op




     DESCRIPTION                                               QUANTITY             UNIT          RCV      AGE/LIFE       COND.              DEP %      DEPREC.           ACV
                                                      C




     89. Content Manipulation charge - per hour                    4.00 HR             32.25      129.00     0/NA Avg.                 0%                (0.00)        129.00
     90. Water extraction from carpeted floor -                 116.54 SF               1.27      148.01     0/NA Avg.                 0%                (0.00)        148.01
                                                  ial




     Category 3 water
                                  Living Room
     91. Tear out wet non-salvageable       carpet, cut &       116.54 SF               0.48       55.94     0/NA Avg.                 NA                (0.00)         55.94
                                                 fic




     bag for disp.
     92. Tear out wet carpet pad and bag for disposal           116.54 SF               0.45       52.44     0/NA Avg.                 NA                (0.00)         52.44
                                 of




     93. Tear out baseboard                                      43.20 LF               0.39       16.85     0/NA Avg.                 NA                (0.00)         16.85
                               Un




     94. Apply anti-microbial agent to the floor                116.54 SF               0.21       24.47     0/NA Avg.                 0%                (0.00)         24.47
     95. R&R 1/2" - drywall per LF - up to 2' tall               43.20 LF               9.58      413.86 0/150 yrs Avg.                0%                (0.00)        413.86
     Includes: Drywall, metal corner bead, joint/texture compound (mud), joint tape, drywall screws, and labor to install. Labor cost to cut and remove drywall, including
     screws and/or nails, in a strip up to 2' tall and to discard in a job-site waste receptacle.
                      Kitchen
     96. R&R Batt insulation     - 6" - R19 - unfaced            86.40 SF               1.16      100.22 0/150 yrs Avg.                0%                (0.00)        100.22
     batt
     97. Seal/prime then paint the walls twice (3               345.59 SF               1.03      355.96  0/15 yrs Avg.                0%                (0.00)        355.96
     coats)
     98. Baseboard - 2 1/4"                                      43.20 LF               2.31       99.79 0/150 yrs Avg.                0%                (0.00)         99.79
     99. Paint baseboard - two coats                             43.20 LF               1.13       48.82  0/15 yrs Avg.                0%                (0.00)         48.82
                   Daughter Room
     100. R&R Interior door unit                                   1.00 EA            170.25      170.25 0/100 yrs Avg.                0%                (0.00)        170.25

    MOHAMMAD_SHENAVARI                                                                                                                           1/1/2018                Page: 6

               Laundry Room
                                                                                           Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0150
7

                            Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 285 of 343




                                                                               CONTINUED - Son's Room



             DESCRIPTION                                         QUANTITY                UNIT           RCV     AGE/LIFE COND.                  DEP %         DEPREC.             ACV




                                                                                                                                      k
                                                                                                                                   ler
             Includes: Pre-hung interior door, hinges, jamb, stop, casing (both sides), finish nails, wood shims, and installation labor. Labor cost to remove a pre-hung interior door
             unit and to discard in a job-site waste receptacle.
             101. Door lockset - Detach & reset                        1.00 EA              18.77        18.77          0/NA Avg.                 0%                 (0.00)        18.77




                                                                                                                                tC
             102. Carpet pad                                        116.54 SF                0.54        62.93       0/10 yrs Avg.                0%                 (0.00)        62.93
             103. Carpet                                            134.02 SF                3.03       406.08       0/10 yrs Avg.                0%                 (0.00)       406.08




                                                                                                                            ric
             15 % waste added for Carpet.
             104. Haul debris - per pickup truck load -                1.00 EA            120.81        120.81          0/NA Avg.                NA                  (0.00)       120.81




                                                                                                                         ist
             including dump fees




                                                                                                                      sD
             Totals: Son's Room                                                                      2,224.20                                                        0.00      2,224.20




                                                                                                                 es
                                                                                                             rg
                                                     Hallway                                                                                                                Height: 8'
                                                                         523.17    SF Walls
                                                                                                       Bu                               119.65 SF Ceiling
                                                                                                   n
                             29' 2"
                                                                         642.82    SF Walls & Ceiling                                   119.65 SF Floor
                                           4' 10"




                             28' 6"
                                            4' 2"




droom closet                Hallway
                                                                                               ily

       Master Bath
                                                                          13.29    SY Flooring                                           65.40 LF Floor Perimeter
                                                                                           ar


                                                                          65.40    LF Ceil. Perimeter
                                                                                      M
                                                                                  of




             DESCRIPTION                                         QUANTITY                UNIT           RCV     AGE/LIFE        COND.           DEP %         DEPREC.             ACV
                                                                              e




             105. Content Manipulation charge - per hour                   4.00 HR             32.25        129.00    0/NA Avg.                0%                (0.00)        129.00
                                                                        ffic




             106. Tear out baseboard                                     65.40 LF               0.39         25.51    0/NA Avg.                NA                (0.00)         25.51
             107. Apply anti-microbial agent to the floor               119.65 SF               0.21         25.13    0/NA Avg.                0%                (0.00)         25.13
             108. R&R 1/2" - drywall per LF - up to 2' tall              65.40 LF               9.58        626.53 0/150 yrs Avg.              0%                (0.00)        626.53
                                                                   O




             Includes: Drywall, metal corner bead, joint/texture compound (mud), joint tape, drywall screws, and labor to install. Labor cost to cut and remove drywall, including
             screws and/or nails, in a strip up to 2' tall and to discard in a job-site waste receptacle.
                                                              y




             109. R&R Batt insulation - 6" - R19 - unfaced              130.79 SF               1.16        151.72 0/150 yrs Avg.              0%                (0.00)        151.72
                                                           op




             batt
             110. Seal/prime then paint the walls twice (3              523.17 SF               1.03        538.87  0/15 yrs Avg.              0%                (0.00)        538.87
                                                       C




             coats)
             111. Baseboard - 2 1/4"                                     65.40 LF               2.31        151.07 0/150 yrs Avg.              0%                (0.00)        151.07
                                                    ial




             112. Paint baseboard - two coats                            65.40 LF               1.13         73.90  0/15 yrs Avg.              0%                (0.00)         73.90
             113. Haul debris - per pickup truck load -                    1.00 EA            120.81        120.81    0/NA Avg.                NA                (0.00)        120.81
                                              fic




             including dump fees
             114. R&R Ceramic/porcelain tile                            119.65 SF               9.55      1,142.66 0/150 yrs Avg.              0%                (0.00)      1,142.66
                                        of
                                      Un




             Totals: Hallway                                                                         2,985.20                                                        0.00      2,985.20




          MOHAMMAD_SHENAVARI                                                                                                                         1/1/2018                    Page: 7


                                                                                                Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0151
8

                    Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 286 of 343



                    Kitchen



                    12' 8"                      Daughter Room                                                                                                       Height: 8'
                      12'
                                                                 352.00    SF Walls                                             120.00 SF Ceiling
                                       10' 8"                    472.00    SF Walls & Ceiling                                   120.00 SF Floor
                                 10'

                 Daughter Room
                                                                  13.33    SY Flooring                                           44.00 LF Floor Perimeter
                                                                  44.00    LF Ceil. Perimeter




                                                                                                                              k
                                                                                                                           ler
                                                                                                                        tC
             Laundry Room
     DESCRIPTION                                         QUANTITY                UNIT           RCV     AGE/LIFE        COND.           DEP %         DEPREC.             ACV
     115. Content Manipulation charge - per hour                   4.00 HR             32.25      129.00        0/NA Avg.                 0%                 (0.00)       129.00




                                                                                                                    ric
     116. Water extraction from carpeted floor -                120.00 SF               1.27      152.40        0/NA Avg.                 0%                 (0.00)       152.40
     Category 3 water




                                                                                                                 ist
     117. Tear out wet non-salvageable carpet, cut &            120.00 SF               0.48       57.60        0/NA Avg.                NA                  (0.00)        57.60
     bag for disp.




                                                                                                              sD
     118. Tear out wet carpet pad and bag for                   120.00 SF               0.45       54.00        0/NA Avg.                NA                  (0.00)        54.00
     disposal
     119. Tear out baseboard                                     44.00 LF               0.39       17.16        0/NA Avg.                NA                  (0.00)        17.16




                                                                                                         es
     120. Apply anti-microbial agent to the floor               120.00 SF               0.21       25.20        0/NA Avg.                 0%                 (0.00)        25.20
     121. R&R 1/2" - drywall per LF - up to 2' tall              44.00 LF               9.58      421.52    0/150 yrs Avg.                0%                 (0.00)       421.52




                                                                                                     rg
     Includes: Drywall, metal corner bead, joint/texture compound (mud), joint tape, drywall screws, and labor to install. Labor cost to cut and remove drywall, including

     122. R&R Batt insulation - 6" - R19 - unfaced
     batt
                                                                 88.00 SF               1.16   Bu
     screws and/or nails, in a strip up to 2' tall and to discard in a job-site waste receptacle.
                                                                                                  102.08    0/150 yrs Avg.                0%                 (0.00)       102.08
                                                                                           n
     123. Seal/prime then paint the walls twice (3              352.00 SF               1.03      362.56     0/15 yrs Avg.                0%                 (0.00)       362.56
     coats)
                                                                                       ily

     124. Baseboard - 2 1/4"                                     44.00 LF               2.31      101.64    0/150 yrs Avg.                0%                 (0.00)       101.64
                                                                                   ar


     125. Paint baseboard - two coats                            44.00 LF               1.13       49.72     0/15 yrs Avg.                0%                 (0.00)        49.72
     126. R&R Interior door unit                                   1.00 EA            170.25      170.25    0/100 yrs Avg.                0%                 (0.00)       170.25
                                                                              M




     Includes: Pre-hung interior door, hinges, jamb, stop, casing (both sides), finish nails, wood shims, and installation labor. Labor cost to remove a pre-hung interior door
     unit and to discard in a job-site waste receptacle.
                                                                          of




     127. Door lockset - Detach & reset                            1.00 EA             18.77       18.77        0/NA Avg.                 0%                 (0.00)        18.77
     128. Haul debris - per pickup truck load -                    1.00 EA            120.81      120.81        0/NA Avg.                NA                  (0.00)       120.81
                                                                      e




     including dump fees
                                                                ffic




     Totals: Daughter Room                                                                   1,782.71                                                        0.00      1,782.71
                                                           O




     [%] - Indicates that depreciate by percent was used for this item
                                                      y
                                                   op




     [M] - Indicates that the depreciation percentage was limited by the maximum allowable depreciation for this item
                                                 C




     Grand Total Areas:
                                                ial




           3,955.17 SF Walls                                     1,436.76 SF Ceiling                                   5,391.93 SF Walls and Ceiling
                                           fic




           1,436.76 SF Floor                                       159.64 SY Flooring                                    494.40 LF Floor Perimeter
                                of




               0.00 SF Long Wall                                     0.00 SF Short Wall                                  494.40 LF Ceil. Perimeter
                              Un




           1,436.76 Floor Area                                   1,606.45 Total Area                                   3,955.17 Interior Wall Area
           5,183.06 Exterior Wall Area                             523.73 Exterior Perimeter of
                                                                          Walls

           3,226.97 Surface Area                                     32.27 Number of Squares                             251.85 Total Perimeter Length
              86.32 Total Ridge Length                                0.00 Total Hip Length



    MOHAMMAD_SHENAVARI                                                                                                                       1/1/2018                    Page: 8


                                                                                        Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0152
9

                 Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 287 of 343




                                                              Summary for
                                                          WB-Water Backup
                                                         Summary for All Items
     Line Item Total                                                                                                             20,097.06
     Material Sales Tax                                                                                                             418.78
     Cleaning Mtl Tax                                                                                                                 3.27




                                                                                                  k
                                                                                               ler
     Cleaning Sales Tax                                                                                                              23.07
     Replacement Cost Value                                                                                                     $20,542.18




                                                                                            tC
     Less Non-recoverable Depreciation                                                                                             <0.00>




                                                                                        ric
     Actual Cash Value                                                                                                          $20,542.18




                                                                                     ist
     Less Deductible                                                                                                               (500.00)
     Less Amount Over Limit(s)                                                                                                  (15,042.18)




                                                                                  sD
     Net Claim                                                                                                                   $5,000.00




                                                                              es
                                                                          rg
                                           Idolina Stockert          Bu
                                                                 n
                                                               ily
                                                              ar
                                                       M
                                                    of
                                                 e
                                            ffic
                                           O
                                            y
                                         op
                                   C
                                 ial
                             fic
                       of
                     Un




    MOHAMMAD_SHENAVARI                                                                                        1/1/2018                Page: 9


                                                               Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0153
10

                   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 288 of 343




                                                        Recap of Taxes




                               Material Sales Tax   Cleaning Mtl Tax   Cleaning Sales Tax       Manuf. Home Tax        Storage Rental Tax




                                                                                                  k
                                         (8.25%)             (8.25%)             (8.25%)                  (5%)                   (8.25%)




                                                                                               ler
      Line Items                          418.78                3.27                  23.07                    0.00                    0.00




                                                                                            tC
      Total                               418.78                3.27                  23.07                    0.00                    0.00




                                                                                        ric
                                                                                     ist
                                                                                  sD
                                                                              es
                                                                          rg
                                                                       Bu
                                                                  n
                                                              ily
                                                           ar
                                                       M
                                                     of
                                                    e
                                              ffic
                                       y  O
                                    op
                                 C
                              ial
                           fic
                        of
                      Un




     MOHAMMAD_SHENAVARI                                                                                       1/1/2018                Page: 10


                                                               Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0154
11

                 Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 289 of 343




                                                   Recap by Room

     Estimate: MOHAMMAD_SHENAVARI

     Area: SKETCH1




                                                                                           k
     Area: Main Level




                                                                                        ler
            Guest Room                                                                               2,719.68             13.53%




                                                                                     tC
            Living Room                                                                              3,299.84             16.42%
            Bathroom                                                                                 1,360.11              6.77%




                                                                                 ric
            Master Bedroom                                                                           3,310.31             16.47%
            Master Bath                                                                              1,214.33              6.04%




                                                                              ist
            master bedroom closet                                                                    1,200.68              5.97%




                                                                           sD
            Son's Room                                                                               2,224.20             11.07%
            Hallway                                                                                  2,985.20             14.85%
            Daughter Room                                                                            1,782.71              8.87%




                                                                       es
                                                                   rg
             Area Subtotal: Main Level                                                              20,097.06            100.00%

             Area Subtotal: SKETCH1                           Bu                                    20,097.06            100.00%
                                                          n
                                                       ily

     Subtotal of Areas                                                                              20,097.06            100.00%
                                                     ar
                                                   M




     Total                                                                                          20,097.06            100.00%
                                                of
                                                e
                                            ffic
                                           O
                                            y
                                         op
                                    C
                                ial
                             fic
                           of
                         Un




     MOHAMMAD_SHENAVARI                                                                                1/1/2018                Page: 11


                                                        Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0155
12

                  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 290 of 343




                                                             Recap by Category


      Items                                                                                                               Total                    %
      CONTENT MANIPULATION                                                                                             1,161.00                 5.65%
      GENERAL DEMOLITION                                                                                               3,713.00                18.08%




                                                                                                           k
                                                                                                        ler
      DOORS                                                                                                            1,078.56                 5.25%
      DRYWALL                                                                                                          3,292.56                16.03%




                                                                                                     tC
      FLOOR COVERING - CARPET                                                                                          2,156.12                10.50%
      FINISH CARPENTRY / TRIMWORK                                                                                        994.22                 4.84%




                                                                                                 ric
      FINISH HARDWARE                                                                                                    131.39                 0.64%




                                                                                              ist
      INSULATION                                                                                                         783.32                 3.81%




                                                                                           sD
      PAINTING                                                                                                         4,032.84                19.63%
      TILE                                                                                                               957.20                 4.66%




                                                                                       es
      WATER EXTRACTION & REMEDIATION                                                                                   1,796.85                 8.75%




                                                                                   rg
      Subtotal                                                                                                        20,097.06                97.83%
      Material Sales Tax                                                                                                 418.78                 2.04%
      Cleaning Mtl Tax                                                        Bu                                           3.27                 0.02%
                                                                          n
      Cleaning Sales Tax                                                                                                  23.07                 0.11%
                                                                       ily

      Total                                                                                                           20,542.18            100.00%
                                                                    ar
                                                                M




      Depending upon the circumstances of your loss, our estimate may or may not include an amount for general contractor's overhead
                                                            of




      and profit. If you have questions regarding general contractor's overhead and profit and whether the services of a general
                                                         e




      contractor are appropriate for your loss, please contact your claim representative before proceeding with repairs.
                                                     ffic
                                                 O




      Specialized skill, licensing or certification may be needed of any contractor(s) that you retain, for instance, to identify the
                                              y




      presence and nature of any potential contaminants, toxins, pollutants, or other hazards that may be encountered during the course
                                           op




      of the work, or to utilize appropriate work practices and procedures during the course of the work. Check with your local or State
      public health or environmental agency regarding potential hazards, including contractor qualifications and other requirements.
                                       C




      For your safety, it is prudent to avoid areas where damaged structures, materials or unknown substances may be present, and to
      not disturb such structures, material, or unknown substances until your contractors have inspected the work site.
                                   ial




      The suggestions above are provided only for your consideration. They in no way supplement, alter or modify your existing
                                fic




      coverage. Your insurance policy is the legal contract that contains the terms and limitations of your coverage.
      If you have any concerns about the grade of flooring on your estimate, you may take advantage of a free service that will provide
                          of




      you with a more specific analysis. To use this option, please keep a 12" x 12" sample of your damaged flooring, and notify your
      Allstate adjuster that you would like the additional analysis.
                        Un




     MOHAMMAD_SHENAVARI                                                                                                1/1/2018                 Page: 12


                                                                        Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0156
13

     SKETCH1 - Main Level                             Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 291 of 343




                    11' 2"                             13' 2"                8' 8"                  17' 2"                           7'                         8' 2"                               29' 2"
                    10' 6"
                                                     Un12' 6"                 8'                    16' 6"                          6' 4"                       7' 6"                               28' 6"




                                                                                                                                                                                                                              4' 10"
                                                                                                                                                                                                                               4' 2"
                                                                                                                                                    5' 10"
                                                                                                                                                                                                  Hallway




                                                                                                                                            5' 2"
                                                          of




                                                                                                                                                                        6' 4"
                                                                                                                  master bedroom closet
                                                                                                                                     Master Bath




                                                                                                                                                                                7'
                                                                                     8' 8"
                                                                           Bathroom




                                                                                      8'
                                                                fic
                                  11' 1"
                                  11' 9"
                  Son's Room




                                                                  13' 1"
                                                                  13' 9"




                                                                                                                  13' 6"
                                                                                                                           14' 2"
                                                     Guest Room
                                                                   ial
                                                                                              Master Bedroom


                                                                           C
                                                                              op
                                                                                     yO
                                         25'
                                        24' 4"

                                                                                             ffic
                                                                                                 e
                                                                                                      of
                                                                  17' 8"
                                                                  18' 4"


                                Living Room
                                                                                                             M
                                                                                                               ar
                                                                                                                           ily
                                                                                                                                    n
                      12' 8"
                       12'                                                                                                            Bu
                                                                                                                                                    rg
                                             6' 8"




                    Kitchen
                                        6'




                                                                                                                                                             es
                                                                                                                                                                  sD
                                                                                                                                                                                ist
                                                                                                                                                                                     ric
                                        10' 8"




                 Daughter Room
                                         10'




                                                                                                                                                                                        tC
                   8' 8"
                                                                                                                                                                                            ler
                    8'
                                                                                                                                                                                                  k
                                6' 8"




               Laundry Room
                           6'




                                                                                                                                                                                                                         Main Level
      MOHAMMAD_SHENAVARI                                                                                                                                     Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0157
                                                                                                                                                                                                              1/1/2018              Page: 13
14

     SKETCH1 - Roof        Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 292 of 343




                           Un                                          44' 4"                                  8"


                             of




                                                                                                        5"
                                                                                                     5'
                                fic
                                                                                     22' 9"             F4 (B)




                                                                                                                         7' 4"
                                                                                                    Roof2   (1)

                                   ial
                                                                                                             F3 (A)




                                         C
                                           op
                                              yO
                                                            ffic
                                                                  e




                                                                                                                 44'
                                                                    of
                                                                           M    F1 (A)



                                                                                ar
                                                                                  ily
                                   63'




                                                                   Roof1
                                                                                          n
                                                F2 (B)



                                                                                               Bu
                                                                                                 rg
                                                                                                        es
                                                                                                                  sD       9' 6"


                                                                                                                                  ist
                                                                                                                                     ric




                                                                                                                                        10' 3"
                                                                                                                                        9' 6"
                                                                                                    '
                                                                                                                       F6 (B)




                                                                                                14
                                                                                                      Roof3 (2)                                  tC




                                                                                                                                            19'
                                                         16' 5"
                                                                                                                                                    ler
                                                                                                                                                       k


                                                                                                                                        10' 3"
                                                                                                                                        9' 6"
                                                                                                                         F5 (A)




                                                 23'                                   25'
                                                21' 3"                                23' 1"




                                                                                                                                                                               Roof
      MOHAMMAD_SHENAVARI                                                                                Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0158
                                                                                                                                                         1/1/2018              Page: 14
                Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 293 of 343

                                                             TEXAS HOME INSPECTION CHECKLIST                                                           RESET FORM
                                                    Type of inspection:     Initial   Subsequent
 Insured Name:                                                    Claim #:                    Date of Loss:                               Date of Inspection:
 Mohammad Shenavari                                                  0472496529                                  8/27/2017               1/1/2018
 Loss Location: 331 Isolde dr                                                         City: Houston                    State: Tx     ZIP Code: 77024
 Email Address:                                                                                                     Insured on premises for inspection:
                    mshenavari@yahoo.com
                                                                                                                                 Yes          No
 Any others present? (If yes list name and role, e.g., “John Smith, Contractor”):

Please complete the interior and exterior checklists, indicating “Yes” if the item/area has damage then use the “Notes” section to describe




                                                                                                                         k
any pre-existing or non-related damage. Indicate “No” if there is no damage to the item/area. Mark “N/A” if the area does not exist.




                                                                                                                      ler
                                                                              EXTERIOR
                         Inspection Damage




                                                                                                                   tC
                                                 Notes (Include date and whether repairs were completed; please be concise)
Area/Item                  Yes    No   N/A
Roof




                                                                                                               ric
Siding (if “Yes”




                                                                                                            ist
indicate elevation)
Gutters/




                                                                                                         sD
Downspouts
Windows




                                                                                                    es
Screens
Doors



                                                                                                rg
Patio
Patio Covering                                                                            Bu
Garage
                                                                                       n
Carport
                                                                                  ily

Pool Enclosure
                                                                              ar


A/C Unit
Deck
                                                                         M




Shed/Outbuilding
                                                                     of




Fence
Mailbox
                                                                 e




                  Check here if the inspection area/item list is continued below in “Additional Entries” section.
                                                           ffic




                                                                 INTERIOR
                                                       O




        The customer/representative Declined inspection of               The customer/representative Declined inspection of all or
                                                  y




        all or part of the interior property at this time,               part of the interior property at this time, confirming that
                                               op




        confirming that there is no interior damage due to               there is no new or additional interior damage due to the
        the reported loss except as specified below (Sign                reported loss since the last inspection except as specified
                                          C




        below, page 3).                                                  below (Sign below, page 3).
                                      ial




                    Inspection Damage
                                                   Notes (Include date and whether repairs were completed; please be concise)
Area/Item                     No     N/A
                                 fic




                    Yes
Living Room           ●
                         of




Family Room
                       Un




Dining Room           ●
Kitchen               ●
Breakfast Area
Pantry
Foyer                    ●
Game Room
Office/Study
Hall                     ●
Insured’s/Rep’s Initials:                                                                            Claim #: 0472496529                                 Page 1 of 3

Any person who knowingly presents a false or fraudulent claim for the payment of aAllstate.Resp
                                                                                   loss is guilty oftoaInitial
                                                                                                        crime Disaster
                                                                                                               and may be subject to
                                                                                                                       Discovery     fines and confinement in state
                                                                                                                                   Protocol.02/21/2020.0159
prison. Home Inspection Checklist 071116. © Allstate Insurance Company
                Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 294 of 343
                                                                    INTERIOR (CONTINUED)

                       Inspection Damage
                                                  Notes (Include date and whether repairs were completed; please be concise)
Area/Item               Yes      No      N/A
Hall Closet              ●
Utility Room             ●
Garage                   ●
Attic                    ●
Crawlspace
Basement




                                                                                                                         k
                                                                                                                      ler
Master Bedrm             ●
MBR Closet               ●




                                                                                                                   tC
Bedroom 2                ●




                                                                                                               ric
BR2 Closet               ●
Bedroom 3                ●




                                                                                                            ist
BR3 Closet               ●




                                                                                                         sD
Bedroom 4
BR4 Closet




                                                                                                    es
Master Bath              ●



                                                                                                rg
Bathroom 2               ●
Bathroom 3
Contents
                         ●
                         ●
                                                                                          Bu
                                                                                       n
                       Check here if the inspection area/item list is continued below in “Additional Entries” section.
                                                                                  ily
                                                                              ar


                                                                      ADDITIONAL ENTRIES
                                                                         M




                         Inspection
                                                Location
                          Damage                                  Notes (Include date and whether repairs were completed; please be concise)
                                                                     of




Area/Item              Yes No N/A              INT     EXT
                                                                 e
                                                           ffic
                                                  y    O
                                               op
                                          C
                                      ial
                                 fic
                         of
                       Un




Insured/Representative Initials:                                                                     Claim #: 0472496529                                 Page 2 of 3

Any person who knowingly presents a false or fraudulent claim for the payment of aAllstate.Resp
                                                                                   loss is guilty oftoaInitial
                                                                                                        crime Disaster
                                                                                                               and may be subject to
                                                                                                                       Discovery     fines and confinement in state
                                                                                                                                   Protocol.02/21/2020.0160
prison. Home Inspection Checklist 071116. © Allstate Insurance Company
                Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 295 of 343
                                                            ADDITIONAL ENTRIES (CONTINUED)
                         Inspection
                                    Location
                          Damage                                Notes (Include date and whether repairs were completed; please be concise)
Area/Item              Yes No N/A INT EXT




                                                                                                                        k
                                                                                                                     ler
                                                                                                                  tC
                                                                                                              ric
                                                                                                           ist
                                                                                                        sD
                                                                                                   es
                                                                                               rg
                                                             SIGNATURES                  Bu
An indication on this form that an item is or is not damaged, is not an indication or representation as to whether there is insurance
                                                                                     n
coverage for that damage. All claims are subject to the terms and conditions of the insurance policy.
                                                                                 ily

Interior Inspected:         Yes         No          Declined        Exterior Inspected:          Yes         No        Declined
                                                                                                             Date:
                                                                             ar


Insured/Representative Name (Print): Mohammad Shenavari
                                                                        M




Insured/Representative Signature:
                                                                    of




Adjuster Name (Print): Darrel Johnson                                                                                                 Date:
                                                                e




                                                                                                                                      1/1/2018 2:08 pm
Adjuster Signature:
                                                          ffic
                                                      O




                                               COPY PROVIDED TO CUSTOMER
A completed copy of this document was provided to the customer via:                                            email          print            both
                                                 y
                                              op




Claim #: 0472496529                                                                                                                                    Page 3 of 3
                                          C




                                                                                                                                                    SUBMIT
                                     ial




Any person who knowingly presents a false or fraudulent claim for the payment of a loss is guilty of a crime and may be subject to fines and confinement in state
                                 fic




prison. Home Inspection Checklist 071116. © Allstate Insurance Company
                         of
                       Un




                                                                                  Allstate.Resp to Initial Disaster Discovery Protocol.02/21/2020.0161
          Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 296 of 343 5/19/2020 7:00 PM
                                                                                                  Marilyn Burgess - District Clerk Harris County
                                                         No. 2019-71232                                                Envelope No. 43100891
                                                                                                                                By: F Abdul-Bari
                                                                                                                      Filed: 5/19/2020 7:00 PM
                                                                              §          IN THE DISTRICT COURT OF
  MOHAMMAD SHENAVARI                                                          §
                                                                              §
  vs.                                                                         §            HARRIS COUNTY, TEXAS
                                                                              §
  ALLSTATE VEHICLE AND PROPERTY INSURANCE                                     §
  COMPANY AND IDOLINA STOCKERT                                                §      IN THE 269TH JUDICIAL DISTRICT




                                                                                                  k
                                        NOTICE OF INTENTION




                                                                                               ler
                              TO TAKE DEPOSITION BY WRITTEN QUESTIONS




                                                                                            tC
To Plaintiff(s) by and through their attorney(s) of record: DAVID A. CHRISTOFFELL




                                                                                        ric
To other party/parties by and through their attorney(s) of record:




                                                                                     ist
          You will please take notice that twenty (20) days from the service of a copy hereof with attached questions, a deposition




                                                                                  sD
by written questions will be taken of Custodian of Records for: WRIGHT FLOOD INSURANCE COMPANY before a
Notary Public for Compex Legal Services, Inc. 3201 Cherry Ridge Drive, Suite B207, San Antonio, TX 78230-4825 or its




                                                                             es
designated agent, which deposition with attached questions may be used in evidence upon the trial of the above-styled and
numbered cause pending in the above named court.



                                                                          rg
          Notice is further given that request is hereby made as authorized under Rules 176 and 200, Texas Rules of Civil
                                                                     Bu
Procedure, to the officer taking the deposition to issue a subpoena duces tecum and cause it to be served on the witness to produce
any and all records, claim numbers, policy numbers, claim documents, policy documents, estimates, evaluations, first notice
                                                                  n
of loss, claim file notes, claim history reports, emails, photographs (in color) and correspondence pertaining to any claims in
the insured, Mohammad Shenavari and/or Mandana Samizadeh, filed for losses arising from Hurricane Harvey from
                                                               ily

07/01/2017 to 01/01/2019 for the address at 331 Isolde Drive, Houston, Texas 77024 And to turn all such records over to the
                                                            ar


officer authorized to take this deposition so that photographic reproductions of the same may be made and attached to said
deposition.
                                                       M
                                                    of




                                                                         KIMBERLY BLUM
                                                 e




                                                                         SUSAN L. FLORENCE & ASSOCIATES
                                             ffic




                                                                         TWO SHELL PLAZA, 811 LOUISIANA, 24TH
                                                                         FLOOR
                                         O




                                                                         HOUSTON, TX 77002
                                                                         713-336-2800 FAX 713-336-2836
                                      y




                                                                         ATTORNEY FOR DEFENDANT
                                   op




                                                                         STATE BAR#: 24092148
                               C
                            ial
                        fic
                  of




I hereby certify that a true and correct copy of the foregoing instrument has been forwarded to all Counsel of Record by hand
                Un




delivery, FAX, and/or certified mail, return receipt requested, on this day.


Dated:     5/19/20




Compex Order No. TX0028632-001
EMAIL: TEXASCS@COMPEXLEGAL.COM
              Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 297 of 343
                                                               No. 2019-71232

                                                                                 §            IN THE DISTRICT COURT OF
 MOHAMMAD SHENAVARI                                                              §
                                                                                 §
 vs.                                                                             §              HARRIS COUNTY, TEXAS
                                                                                 §
 ALLSTATE VEHICLE AND PROPERTY INSURANCE                                         §
 COMPANY AND IDOLINA STOCKERT                                                    §        IN THE 269TH JUDICIAL DISTRICT




                                                                                                      k
                                    DIRECT QUESTIONS TO BE PROPOUNDED TO




                                                                                                   ler
                                        THE CUSTODIAN OF RECORDS FOR:




                                                                                                tC
                                        WRIGHT FLOOD INSURANCE COMPANY




                                                                                            ric
                                             From 07/01/2017 to 01/01/2019




                                                                                         ist
1.     Please state your full name, occupation and official title.




                                                                                      sD
       Answer:




                                                                                     es
                                                                                rg
2.     Please state by whom you are employed and the business address.

       Answer:                                                            Bu
                                                                       n
                                                                     ily

3.     Did you receive a subpoena for the production of records pertaining to address at 331 Isolde Drive, Houston, Texas 77024 ?
                                                                 ar



       Answer:
                                                             M
                                                          of




4.     Are the documents and or things pertaining to address at 331 Isolde Drive, Houston, Texas 77024 , as outlined in the
                                                       e




       subpoena duces tecum, in your custody or subject to your control, supervision or direction?
                                                  ffic




       Answer:
                                          y   O




5.     Have you provided copies of the documents and or things as listed in the subpoena, to be attached to this deposition? If not,
                                       op




       why not?
                                    C




       Answer:
                                ial
                            fic




6.     If you answered “yes” to question no. 5, are the documents and or things which you have provided true and correct copies of
       the originals?
                      of
                    Un




       Answer:


7.     Were such documents and or things kept in the regular course of business of this facility?

       Answer:
8.     Was it regular course of business of this facility for a person with knowledge of the acts, events, conditions, or opinion
       recorded to make record or to transmit information thereof to be included in such record?

       Answer:



Compex Order No. TX0028632-001
                                                                                                                                    Page 1 of 2
           Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 298 of 343
9.   Were the entries on these records made at or shortly after the time of the transaction recorded?

     Answer:


10. Was the method of preparation of these records trustworthy?

     Answer:




                                                                                                    k
                                                                                                 ler
                                                                       WITNESS (Custodian of Records)




                                                                                              tC
          Before me, the undersigned authority, on this day personally appeared _______________________________________,
 known to me to be the person whose name is subscribed to the foregoing instrument in the capacity therein stated, who being first




                                                                                          ric
 duly sworn, stated upon his/her oath that the answers to the foregoing questions are true and correct. I further certify that the
 records attached hereto are exact duplicates of the original records.




                                                                                       ist
                                                                                    sD
         SWORN TO AND SUBSCRIBED before me this ________ day of ____________________, 20______




                                                                                es
                                                                            rg
                                                                NOTARY PUBLIC
                                                                        Bu
                                                                     n
                                                                 ily
                                                              ar
                                                         M
                                                      of
                                                   e
                                              ffic
                                       y  O
                                    op
                                 C
                             ial
                         fic
                   of
                 Un




Compex Order No. TX0028632-001
                                                                                                                           Page 2 of 2
               Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 299 of 343
                                                            COMPEX LEGAL SERVICES
                                             5481 W. WATERS AVE. SUITE 108, TAMPA, FLORIDA, 33634
                                                                          800-969-6424
                                                             RECORD REQUEST FORM
                                                                                                          Compex Order: TX0028632

DAVID A. CHRISTOFFELL
CHRISTOFFEL LAW GROUP, PLLC
3027 MARINA BAY DRIVE, SUITE 230
LEAGUE CITY, TX 77573                                                                                                     5/19/2020




                                                                                                                   k
RE:                             MOHAMMAD SHENAVARI V. ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY AND




                                                                                                                ler
                                IDOLINA STOCKERT
Case No.:                       2019-71232




                                                                                                             tC
Record Subject:                 ADDRESS AT 331 ISOLDE DRIVE, HOUSTON, TEXAS 77024
Records requested by:           SUSAN L. FLORENCE & ASSOCIATES




                                                                                                         ric
                                                                                                      ist
DEAR DAVID A. CHRISTOFFELL:
Compex Legal Services has been requested by the firm named above to obtain records from the locations listed below.




                                                                                                   sD
If you require copies of any of these records, please indicate by checking the box next to the appropriate location(s) and sign and return the form(s) to
Compex Legal Services. If no boxes are checked, we will assume you are requesting records from all locations.




                                                                                              es
Please note:
By placing a check mark in the box next to a location, you have indicated your desire to receive a copy of the records received by Compex Legal




                                                                                            rg
Services from that location. Should you desire a copy of any original item(s) listed below the location, please indicate by checking the box before the
                                                                                      Bu
item description. If you check “Films” and/or “Other” which may include copies of original items such as photos, blueprints, video or audio tapes, you
must place your order within (2) business days of receipt of this notice to assure proper delivery.
                                                                                 n
☐        If a location provides a Certificate of No Records, you will receive a copy UNLESS this box is checked.
                                                                             ily

Please select preferred mode of delivery
                                                                         ar


☐ Electronic ☐ CD ☐ Paper                      *If nothing is checked, you will receive a CD
                                                                    M




Records       Films            Other
              (If requested)
                                                                 of




                                                  TX0028632-001 WRIGHT FLOOD INSURANCE COMPANY
                                                             e




☐        Furthermore, on behalf of the consumer, and in accordance with CCP 2020(d)(4), I stipulate to an early release of all documents and items listed above,
         from all locations listed herein, waiving all time for statutory holds. The documents and other items may be copied and released prior to the deposition
                                                        ffic




         date listed on the subpoena(s).
         If your firm has an account with Compex Legal Services, normal billing will apply. If you represent an insurance carrier and prefer that we bill them
                                                   O




         directly, please provide the following information:
                                               y




Carrier                                                                    Adjuster
                                            op
                                        C




Address                                                                    Phone
                                   ial




City, St                                                                              Zip
                               fic




Claim                                                                      Insured
                        of




Your signature below confirms that you are ordering these records and agree to the terms and conditions (attached)
                      Un




Authorized Signature                                                                               Date
                                                          (Required)
Print Name                                                                                     Title

E-mail                                                                                       Phone                            Fax
           (Mandatory field if Electronic records are being requested)




   Please return all pages of this form with your signature to FAX 800-259-0247 or Email your Order to INCOMINGCAORDERS@COMPEXLEGAL.COM
                                                                           Page 1 of 1
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 300 of 343



                                                                            Pgs-1

                                                                            11C




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 301 of 343

                  2019-71232 / Court: 269




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 302 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 303 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 304 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 305 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 306 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 307 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 308 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 309 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 310 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 311 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 312 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 313 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 314 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 315 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 316 of 343




                                                           k
                                                       ler
                                                        tC
                                                     ric
                                                 ist
                                            sD
                                          esrg
                                        Bu
                                    lyn
                                a ri
                             fM
                          eo
                        ffic
                    yO
                  op
                lC
             icia
          off
        Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 317 of 343




                                                          k
                                                      ler
                                                       tC
                                                    ric
                                                ist
                                            sD
                                          es
                                           rg
                                       Bu
                                   lyn
                                ari
                             fM
                          eo
                        ffic
                    yO
                  op
                C
              ial
           offic
        Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 318 of 343




                                                          k
                                                      ler
                                                       tC
                                                    ric
                                                ist
                                            sD
                                          es
                                           rg
                                       Bu
                                   lyn
                                ari
                             fM
                          eo
                        ffic
                    yO
                  op
                C
              ial
           offic
        Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 319 of 343




                                                           k
                                                       ler
                                                        tC
                                                     ric
                                                 ist
                                            sD
                                          esrg
                                        Bu
                                    lyn
                                a ri
                             fM
                          eo
                        ffic
                    yO
                  op
                lC
             icia
          off
        Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 320 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                  yO
                op
             C
           ial
        fic
      of
   Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 321 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n
                                  ily
                                ar
                             M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
      of
   Un
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 322 of 34310/22/2019 8:59 AM
                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                         Envelope No. 37842040
                                                                                                                    By: Iris Collins
                                                                                                      Filed: 10/22/2019 8:59 AM

                                                    CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                                IN THE DISTRICT COURT
    Plaintiff,

   V.
                                                                     269TH JUDICIAL DISTRICT




                                                                                          k
   ALLSTATE VEHICLE AND




                                                                                       ler
   PROPERTY INSURANCE COMPANY
   AND IDOLINA STOCKERT,




                                                                                    tC
   Defendants.                                                       HARRIS COUNTY, TEXAS




                                                                                ric
        DEFENDANTS’ ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                             ist
                                                                          sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                         es
          COMES NOW ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY



                                                                     rg
AND IDOLINA STOCKERT, Defendants in the above styled and numbered cause of action, and
                                                                     Bu
in response to the complaints filed against them, would respectfully show unto this Honorable
                                                                    n
                                                           ily

Court and Jury as follows:
                                                           ar
                                                          M




                                                               I.
                                                     of




                                                    GENERAL DENIAL
                                                 e
                                           ffic




          At this time, Defendants assert a general denial to Plaintiff’s Original Petition and all
                                       O




amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,
                                   y
                                op




and respectfully requests the Court and jury to require Plaintiff to prove the claims, charges and
                           C




allegations, by a preponderance of the evidence, as required by the Constitution and the laws of
                       ial
                   fic




the State of Texas.
            of




                                                               II.
          Un




                                                    SPECIFIC DENIALS

          Plaintiff’s claims are barred or limited, in whole or in part, by policy exclusions and/or

limitations which are listed in the policy made the basis of this suit.



 Shenavari vs. Allstate, et al.                                                                       Page 1 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472496529.1
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 323 of 343



          Plaintiff failed to comply with certain conditions precedent to the policy prior to filing this

lawsuit.

          Plaintiff failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.




                                                                                        k
                                                                                     ler
          Plaintiff’s claims are barred, in whole or in part, because the losses alleged by Plaintiff was




                                                                                  tC
proximately caused in whole or in part by the fault, negligence, knowing or reckless acts, or failure to




                                                                              ric
mitigate damages by Plaintiff.




                                                                           ist
                                                                        sD
          Defendants hereby give notice that it intends to rely upon such other defenses as may become




                                                                      es
available or apparent during the course of discovery and thus reserve the right to amend this answer.



                                                                   rg
                                                            III.
                                                                   Bu
          Pursuant to Texas Rules of Civil Procedure, Defendants request that Plaintiff disclose
                                                                 n
                                                            ily

within thirty days of service of this request, the information and material described in Rule 194.2(a)
                                                           ar
                                                          M




through (l).
                                                     of




          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                 e
                                           ffic




Defendants further request disclosure of any and all documents, electronic information, and
                                       O




tangible items that you have in your possession, custody or control and which may be used to
                                   y
                                op




support your claims or defenses.
                           C




                                                           IV.
                       ial
                   fic




          Defendants formally request a jury trial pursuant to Rule 216 of the Texas Rules of Civil
            of




Procedure and tenders the jury fee.
          Un




 Shenavari vs. Allstate, et al.                                                                 Page 2 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472496529.1
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 324 of 343



                                                           V.

                               DESIGNATED E-SERVICE EMAIL ADDRESS

          The following is the undersigned attorney’s designation of electronic service email address

for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.




                                                                                         k
                                                                                      ler
21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic




                                                                                   tC
service email address, and service through any other email address will be considered invalid.




                                                                               ric
          WHEREFORE, PREMISES CONSIDERED, Defendants pray that the Plaintiff recover nothing




                                                                            ist
                                                                         sD
of and from Defendants by reason of this suit, that Defendants be discharged without delay, with costs of




                                                                      es
court, and for such other and further relief, both general and special, at law and in equity, to which



                                                                   rg
Defendants may be justly entitled, and for which Defendants will in duty bound, forever pray.
                                                                Bu
                                                                Respectfully submitted,
                                                                n
                                                            ily

                                                                SUSAN L. FLORENCE & ASSOCIATES
                                                           ar
                                                          M
                                                     of
                                                 e
                                           ffic




                                                                KIMBERLY BLUM
                                       O




                                                                TBN: 24092148
                                   y




                                                                811 Louisiana St Ste 2400
                                op




                                                                Houston, TX 77002-1401
                           C




                                                                HoustonLegal@allstate.com
                                                                (713) 336-2812
                       ial




                                                                (877) 684-4165 (fax)
                   fic
            of




                                                                ATTORNEY FOR DEFENDANTS
          Un




 Shenavari vs. Allstate, et al.                                                                 Page 3 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472496529.1
   Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 325 of 343



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendants' Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendants' Original Answer has been delivered to all interested parties on the 22nd day




                                                                                       k
                                                                                    ler
of October, 2019, to:




                                                                                 tC
David A. Christoffel




                                                                             ric
State Bar of Texas Number: 24065044
CHRISTOFFEL LAW GROUP, P.L.L.C.




                                                                          ist
3027 Marina Bay Drive, Suite 230




                                                                       sD
League City, Texas 77573
Telephone: (281)429-8402




                                                                    es
Facsimile: (281)429-8403
christoffellawgroup@gmail.com


                                                                  rg
ATTORNEY FOR PLAINTIFF                                          Bu
                                                                VIA E-SERVE
                                                               n
                                                           ily
                                                           ar
                                                          M
                                                     of




                                                                KIMBERLY BLUM
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Shenavari vs. Allstate, et al.                                                                    Page 4 of 4
 Defendants’ Original Answer and Request for Disclosure
 0472496529.1
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 326 of 34310/22/2019 8:59 AM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37842040
                                                                                                             By: Iris Collins
                                                                                               Filed: 10/22/2019 8:59 AM

                                         CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                   IN THE DISTRICT COURT
    Plaintiff,

   V.




                                                                               k
                                                        269TH JUDICIAL DISTRICT




                                                                            ler
   ALLSTATE VEHICLE AND




                                                                         tC
   PROPERTY INSURANCE COMPANY
   AND IDOLINA STOCKERT,




                                                                     ric
   Defendants.                                          HARRIS COUNTY, TEXAS




                                                                  ist
                                                               sD
                 NOTICE OF ELECTION OF LEGAL RESPONSIBILITY
                            FOR IDOLINA STOCKERT




                                                           es
        TO THE HONORABLE JUDGE OF SAID COURT:



                                                         rg
                                                     Bu
        COMES NOW Defendant ALLSTATE VEHICLE AND PROPERTY INSURANCE
                                                  n
COMPANY (“Allstate”) and files its Election of Legal Responsibility for IDOLINA STOCKERT
                                                ily
                                               ar


under Section 542A.006 of the Texas Insurance Code (“Election”) as follows:
                                           M




                                    I.         BACKGROUND
                                         of
                                    e




        Plaintiff filed a claim with Allstate. The claim was adjusted by one or more individuals at
                                ffic




Allstate’s request, including Defendant, IDOLINA STOCKERT. Plaintiff subsequently filed this
                            O




action naming as defendants Allstate and IDOLINA STOCKERT.
                          y
                       op




        For purposes of this Election, IDOLINA STOCKERT was an Allstate “agent” under Texas
                    C
                 ial




Insurance Code section 542.A.001, which defines the term “agent” as an employee, agent,
              fic




representative, or adjuster who performs any act of Allstate’s behalf. See TEX. INS. CODE
          of
        Un




542A.001.

                                         II.    ELECTION

        Under section 542A.006(a) of the Texas Insurance Code, Allstate hereby elects to accept

legal responsibility for whatever liability IDOLINA STOCKERT might have to Plaintiff for


                                                                                                  PAGE 1
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 327 of 343



       IDOLINA STOCKERT’s acts or omissions related to Plaintiff’s claims subject of this suit.

       By this pleading, Plaintiff has provided written notice of Allstate’s election of IDOLINA

STOCKERT.

                            III.    DISMISSAL WITH PREJUDICE




                                                                            k
                                                                         ler
       As statutorily mandated, under section 542A.006(c) of the Texas Insurance Code and based




                                                                      tC
on Allstate’s election, this Court “shall dismiss” this action against IDOLINA STOCKERT with




                                                                  ric
prejudice. See TEX. INS. CODE 542A.006(c).




                                                               ist
                                                            sD
       Allstate hereby requests the Court enter all such documents necessary to effectuate this




                                                         es
dismissal with prejudice.



                                                      rg
                                                   Respectfully submitted,
                                                   Bu
                                                n
                                                   SUSAN L. FLORENCE & ASSOCIATES
                                             ily
                                           ar
                                          M
                                      of
                                    e




                                                   KIMBERLY BLUM
                                   ffic




                                                   TBN: 24092148
                             O




                                                   811 Louisiana St Ste 2400
                          y




                                                   Houston, TX 77002-1401
                       op




                                                   HoustonLegal@allstate.com
                    C




                                                   (713) 336-2812
                                                   (877) 684-4165 (fax)
                 ial
              fic




                                                   ATTORNEY FOR DEFENDANTS
         of
       Un




                                                                                         PAGE 2
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 328 of 343



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on the 22nd day of October, 2019, to:

David A. Christoffel




                                                                              k
State Bar of Texas Number: 24065044




                                                                           ler
CHRISTOFFEL LAW GROUP, P.L.L.C.
3027 Marina Bay Drive, Suite 230




                                                                        tC
League City, Texas 77573




                                                                    ric
Telephone: (281)429-8402
Facsimile: (281)429-8403




                                                                 ist
christoffellawgroup@gmail.com




                                                              sD
ATTORNEY FOR PLAINTIFF




                                                           es
                                                        rg
                                                    Bu
                                                  n
                                               ily

                                                    KIMBERLY BLUM
                                            ar
                                        M
                                      of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
             fic
         of
       Un




                                                                                            PAGE 3
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 329 of 343



                                      CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                   IN THE DISTRICT COURT
    Plaintiff,

   V.




                                                                               k
                                                        269TH JUDICIAL DISTRICT




                                                                            ler
   ALLSTATE VEHICLE AND




                                                                         tC
   PROPERTY INSURANCE COMPANY
   AND IDOLINA STOCKERT,




                                                                     ric
   Defendants.                                          HARRIS COUNTY, TEXAS




                                                                  ist
                                                               sD
                 ORDER ON DEFENDANTS’ NOTICE OF ELECTION OF
                    RESPONSIBILITY FOR IDOLINA STOCKERT




                                                            es
        Be it remembered that on this day, DEFENDANTS’ NOTICE OF ELECTION OF



                                                         rg
                                                     Bu
RESPONSIBILITY FOR IDOLINA STOCKERT was considered. Upon consideration of the
                                                  n
motion, the Court is of the opinion that Defendants’ request should be granted.
                                               ily
                                             ar


        It is, therefore, ORDERED, ADJUDGED and DECREED that IDOLINA STOCKERT
                                         M




is dismissed from this lawsuit with prejudice to refiling of same.
                                      of
                                    e
                                ffic




        Signed the ____ day of _______________, 2019.
                          y O
                       op
                    C
                 ial




                                                     JUDGE PRESIDING
              fic
          of
        Un




                                                                                   PAGE 1
                                                                            10/22/20198:59:01AM
                                                            MarilynBurgess-DistrictClerk
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page  330 of 343
                                                                            HarrisCounty
                                                                            EnvelopeNo:37842040
                                                                            By:COLLINS,IRIST
                                                                            Filed:10/22/20198:59:01AM
                                      CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                   IN THE DISTRICT COURT
    Plaintiff,

   V.




                                                                               k
                                                        269TH JUDICIAL DISTRICT




                                                                            ler
   ALLSTATE VEHICLE AND




                                                                         tC
   PROPERTY INSURANCE COMPANY
   AND IDOLINA STOCKERT,




                                                                     ric
   Defendants.                                          HARRIS COUNTY, TEXAS




                                                                  ist
                                                               sD
                 ORDER ON DEFENDANTS’ NOTICE OF ELECTION OF
                    RESPONSIBILITY FOR IDOLINA STOCKERT




                                                            es
        Be it remembered that on this day, DEFENDANTS’ NOTICE OF ELECTION OF



                                                         rg
                                                     Bu
RESPONSIBILITY FOR IDOLINA STOCKERT was considered. Upon consideration of the
                                                  n
motion, the Court is of the opinion that Defendants’ request should be granted.
                                               ily
                                             ar


        It is, therefore, ORDERED, ADJUDGED and DECREED that IDOLINA STOCKERT
                                         M




is dismissed from this lawsuit with prejudice to refiling of same.
                                      of
                                    e
                                ffic




        Signed the ____ day of _______________, 2019.
                          y O
                       op
                    C
                 ial




                                                     JUDGE PRESIDING
              fic
          of
        Un




                                                                                         PAGE 1
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 331 of 34310/24/2019 6:23 PM
                                                                           Marilyn Burgess - District Clerk Harris County
                                                                                                Envelope No. 37949727
                                                                                                By: PAM ROBICHEAUX
                                                                                             Filed: 10/24/2019 6:23 PM

                                     CAUSE NO. 2019-71232

   MOHAMMAD SHENAVARI                                 IN THE DISTRICT COURT

        Plaintiff,

   V.                                                 269TH JUDICIAL DISTRICT




                                                                             k
                                                                          ler
   ALLSTATE VEHICLE AND
   PROPERTY INSURANCE COMPANY




                                                                       tC
   AND IDOLINA STOCKERT,                              HARRIS COUNTY, TEXAS




                                                                   ric
   Defendants.




                                                                ist
                                                             sD
                         NOTICE TO STATE COURT OF REMOVAL




                                                          es
         PLEASE TAKE NOTICE that Defendants in the above-styled action, have on this date



                                                       rg
filed in the United States District Court for the Southern District of Texas, Houston Division, a
                                                   Bu
                                                 n
Notice of Removal, a copy of which is attached hereto as Exhibit 1 (without exhibits), thereby
                                              ily

effecting removal of this case. Accordingly, this court may proceed no further unless and until
                                           ar
                                        M




this case is remanded.
                                     of




                                                    Respectfully submitted,
                                   e
                               ffic




                                                    SUSAN L. FLORENCE & ASSOCIATES
                            O
                            y
                         op
                      C
                     ial




                                                    KIMBERLY N. BLUM
                                                    TBN: 24092148
                fic




                                                    Southern District Bar No. 2601470
           of




                                                    811 Louisiana, Suite 2400
         Un




                                                    Houston, TX 77002
                                                    HoustonLegal@allstate.com
                                                    (713) 336-2812
                                                    (877) 684-4165 (fax)

                                                    ATTORNEY FOR DEFENDANTS
  Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 332 of 343



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served in compliance

with Rules 21 and 21a of the Texas Rules of Civil Procedure on this day of October 24, 2019.

David A. Christoffel




                                                                              k
State Bar of Texas Number: 24065044




                                                                           ler
CHRISTOFFEL LAW GROUP, P.L.L.C.
3027 Marina Bay Drive, Suite 230




                                                                        tC
League City, Texas 77573




                                                                    ric
Telephone: (281)429-8402
Facsimile: (281)429-8403




                                                                 ist
christoffellawgroup@gmail.com




                                                              sD
ATTORNEY FOR PLAINTIFF




                                                           es
                                                        rg
                                                    Bu
                                                  n
                                               ily

                                                     KIMBERLY BLUM
                                            ar
                                        M
                                      of
                                   e
                               ffic
                          y O
                       op
                   C
                ial
             fic
         of
       Un
Case 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 333 of 343




                                                              k
                                                           ler
                                                        tC
                                                    ric
                                                 ist
                                              sD
                                            es
                                          rg
                                       Bu
                                     n


      EXHIBIT 1
                                  ily
                                ar
                              M
                           of
                         e
                      ffic
                   yO
                op
             C
           ial
        fic
     of
   Un
     Case
        Case
          4:20-cv-01898
             4:19-cv-04159
                         Document
                            Document
                                  1-3 1 Filed
                                         Filedonon05/29/20
                                                   10/24/19ininTXSD
                                                                TXSD Page
                                                                      Page334
                                                                           1 ofof8343



                             UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

 MOHAMMAD SHENAVARI,

 Plaintiff,




                                                                                 k
                                                                              ler
 vs.                                                         CIVIL ACTION NO.
                                                             4:19-CV-04159




                                                                           tC
 ALLSTATE VEHICLE AND PROPERTY




                                                                       ric
 INSURANCE COMPANY AND IDOLINA
 STOCKERT,




                                                                    ist
                                                                 sD
 Defendants




                                                               es
                           DEFENDANTS’ NOTICE OF REMOVAL



                                                           rg
TO THE HONORABLE COURT:
                                                       Bu
                                                      n
         Pursuant to 28 U.S.C. §§ 1332, 1441 and 1446 Defendants, IDOLINA STOCKERT
                                                 ily

(hereinafter referred to as “Stockert”) and ALLSTATE VEHICLE AND PROPERTY
                                              ar
                                           M




INSURANCE COMPANY (hereinafter referred to as “Allstate”) give notice and hereby remove
                                        of




this action from the 269th District Court, Harris County, Texas, to the United States District Court
                                     e
                                 ffic




for the Southern District of Texas, Houston Division, and in support thereof would show unto the
                              O




Court the following:
                            y
                         op




                                        I. BACKGROUND
                      C




1.       On September 30, 2019, Plaintiff, Mohammad Shenavari (hereinafter referred to as
                  ial
               fic




“Plaintiff”) filed Plaintiff’s Original Petition (hereinafter referred to as “Petition”) in Harris
           of




County, Texas, under Cause No. 2019-71232; Mohammad Shenavari v. Allstate Vehicle and
         Un




Property Insurance Company and Idolina Stockert; in the 269th District Court, Harris County,

Texas (hereinafter referred to as the “State Court Action”).

2.       Plaintiff’s claims relate to real property located at 331 Isolde Drive, Houston, Texas 77024,

and homeowners’ insurance policy no. 829 582 292, issued by Allstate.


                                                  1
     Case
        Case
          4:20-cv-01898
             4:19-cv-04159
                         Document
                            Document
                                  1-3 1 Filed
                                         Filedonon05/29/20
                                                   10/24/19ininTXSD
                                                                TXSD Page
                                                                      Page335
                                                                           2 ofof8343



3.       In Plaintiff’s original petition, Plaintiff asserts claims for DTPA violations, fraud, breach

of contract and violations of the Texas Insurance Code against both Defendants.

4.       Defendants timely file this notice of removal within the 30-day timeframe dictated by 28

U.S.C. §1446(b). This Notice of Removal is being filed within one year of the commencement of




                                                                                 k
                                                                              ler
this action.




                                                                           tC
                             II. PROCEDURAL REQUIREMENTS




                                                                       ric
5.       Venue is proper in the United States District Court for the Southern District of Texas,




                                                                    ist
                                                                 sD
Houston Division, because the State Court Action is pending within this district and division. See




                                                             es
28 U.S.C. §1441(a); see also 28 USC §124(b)(2).



                                                           rg
6.       Pursuant to LR 81, attached hereto as Exhibit A is an Index of Matters. Pursuant to 28
                                                       Bu
                                                      n
U.S.C. §1446(a), attached hereto as Exhibits B, and C, and incorporated by reference is a true
                                                 ily

and correct copy of the docket sheet and all documents filed of record with the Court in the State
                                              ar
                                           M




Court Action including all process, pleadings, and orders served, along with the documents that
                                        of




have recently been filed with the Court, but not yet reflected on the Court’s online docket sheet.
                                     e
                                 ffic




7.       Simultaneously with the filing of this Notice of Removal, Defendants are filing notice of
                              O




the removal in the State Court Action pursuant to 28 U.S.C. §1446(a), which is attached hereto as
                            y
                         op




Exhibit D, and will provide written notice of the filing of this Notice of Removal to all parties as
                      C
                  ial




required by 28 U.S.C. §1446(a).
               fic




8.       Included in this filing are Defendants’ Disclosure Statement and Certificate of Interested
           of
         Un




Parties pursuant to Rule 7.1 of the Federal Rules of Civil Procedure (Exhibit E) and a List of All

Counsel of Record (Exhibit F).




                                                  2
     Case
        Case
          4:20-cv-01898
             4:19-cv-04159
                         Document
                            Document
                                  1-3 1 Filed
                                         Filedonon05/29/20
                                                   10/24/19ininTXSD
                                                                TXSD Page
                                                                      Page336
                                                                           3 ofof8343



                                    III. BASIS FOR REMOVAL

9.       Removal is proper in this case due to complete diversity. This Court has diversity

jurisdiction under 28 U.S.C. §§1332(a). Where there is complete diversity among parties and the

amount in controversy exceeds $75,000.00, an action may be removed to federal court.




                                                                                  k
                                                                               ler
          A.      Diversity and Motion to Dismiss Adjuster Defendant with Prejudice




                                                                            tC
10.      Plaintiff is and was at the time the lawsuit was filed, a natural person and resident of Harris




                                                                        ric
County in the State of Texas and thus, a citizen of the State of Texas. See Plaintiff’s Original




                                                                     ist
                                                                  sD
Petition, ¶ 2. Upon information and belief, Plaintiff intends to continue residing in Texas. See




                                                               es
Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571 (5th Cir. 2011) (evidence of a person’s



                                                            rg
place of residence is prima facie proof of his state of domicile, which presumptively continues
                                                        Bu
                                                       n
unless rebutted with sufficient evidence of change).
                                                  ily


11.      Defendant, Allstate Vehicle and Property Insurance Company, is an Illinois corporation
                                               ar
                                           M




with its principal place of business in Illinois and is a citizen of the State of Illinois for diversity
                                         of
                                      e




purposes.
                                  ffic




12.      Defendant, Idolina Stockert, is an individual residing in Texas. However, counsel for
                              O




Defendants has given Plaintiff’s counsel written notice of Allstate Vehicle and Property Insurance
                            y
                         op




Company’s election of legal responsibility on behalf of Stockert pursuant to Section 542A.006 of
                      C
                   ial




the Texas Insurance Code.
               fic




13.      Pursuant to this section, upon election of responsibility, the Court must dismiss Stockert
           of
         Un




with prejudice to refiling of the same (Exhibit H). Tex. Ins. Code § 542A.006(a) (“. . . [I]n an

action to which this chapter applies, an insurer that is a party to the action may elect to accept

whatever liability an agent might have to the claimant for the agent’s acts or omissions related to

the claim by providing written notice to the claimant.”) Tex. Ins. Code § 542A.006(c) (“If a

claimant files an action to which this chapter applies against an agent and the insurer thereafter

                                                   3
   Case
      Case
        4:20-cv-01898
           4:19-cv-04159
                       Document
                          Document
                                1-3 1 Filed
                                       Filedonon05/29/20
                                                 10/24/19ininTXSD
                                                              TXSD Page
                                                                    Page337
                                                                         4 ofof8343



makes an election under Subsection (a) with respect to the agent, the court shall dismiss the action

against the agent with prejudice.”).

14.     Therefore, since Allstate has elected responsibility for Stockert, necessitating Stockert’s

dismissal from this lawsuit with prejudice, complete diversity exists between the Parties.




                                                                                  k
                                                                               ler
  B.      In the alternative, Stockert was improperly joined as a Defendant and should be




                                                                            tC
                              disregarded for diversity purposes.




                                                                        ric
15.     Although Defendant Stockert is a citizen and resident of the State of Texas, she has been




                                                                     ist
improperly joined in this lawsuit and was sued for the sole purpose of defeating diversity




                                                                  sD
jurisdiction. See Smallwood v. Illinois Cen. Rail Co., 385 F 3d 568, 571 (5th Cir. 2004) (A court




                                                              es
                                                           rg
may disregard a party for diversity purposes if the court finds that joinder was improper and

effectuated to defeat diversity).                      Bu
                                                       n
                                                 ily

16.     To determine whether a non-diverse Defendant has been improperly joined, the removing
                                              ar



party must show that either there is actual fraud in the pleading itself, or that there is no reasonable
                                           M
                                        of




possibility that a plaintiff will be able to establish a cause of action against the non-diverse
                                       e




defendant under state law. See Smallwood v. Illinois Cen. Rail Co., 385 F. 3d 568, 573 (5th Cir.
                                    ffic
                              O




2004); see also Melder v. Allstate Corp., 404 F.3d 328, 330 (5th Cir. 2005). The second applies
                           y
                        op




in this case.
                     C




17.     The court may conduct a rule 12(b)(6) analysis looking at the allegations in the petition
                  ial




and whether there are valid claims against the non-diverse Defendant under state law. Smallwood,
                fic
          of




385 F. 3d at 573. See also Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 2016
        Un




WL 1274030, at *8 (5th Cir. Mar. 31, 2016) (the Court must apply a federal pleading standard to

conduct this analysis). To pass this test, a complaint must have “enough facts to state a claim of

relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 547 (U.S. 2007)

(citing Reece v. U.S. Bank Nat’l Ass’n, 762 F. 3d 422, 424 (5th Cir. 2014)).


                                                   4
  Case
     Case
       4:20-cv-01898
          4:19-cv-04159
                      Document
                         Document
                               1-3 1 Filed
                                      Filedonon05/29/20
                                                10/24/19ininTXSD
                                                             TXSD Page
                                                                   Page338
                                                                        5 ofof8343



18.     In other words, Texas Federal courts have historically required a plaintiff to allege specific

conduct by an adjuster, not just mere conclusory legal or statutory statements masked as

allegations. See Okenpu v. Allstate Texas Lloyd’s, No. H-11-2376, 2012 WL 1038678 (S.D. Tex.

Mar. 27, 2012) (Harmon, J.). See also Hornbuckle v. State Farm Lloyd’s, 385 F.3d 538, 542 (5th




                                                                                  k
                                                                               ler
Cir. 2004) (“merely pleading a valid state law claim . . . against the resident defendant does not




                                                                            tC
mean that the joinder of the resident defendant is not fraudulent . . . .”)




                                                                        ric
19.     In Plaintiff’s Original Petition, the allegations against Stockert are mere, boilerplate




                                                                     ist
                                                                  sD
recitations of the Texas Insurance Code and Deceptive Trade Practices Act and are completely




                                                              es
void of any specific facts about Stockert’s actions or omissions with respect to her handling of



                                                           rg
Plaintiff’s claim that would warrant legal recovery by Plaintiff.
                                                       Bu
                                                       n
20.     Furthermore, the allegations against Stockert are not distinguishable from the allegations
                                                 ily


against the carrier Allstate, particularly in light of the fact that Allstate has decided to elect legal
                                              ar
                                           M




responsibility for Stockert per the Texas Insurance Code. Tex. Ins. Code § 542A.006(a). All of
                                        of
                                     e




the allegations against Stockert are essentially the same as those lodged against Allstate—that
                                 ffic




Allstate did not pay Plaintiff’s claim to his satisfaction. See Keen v. Wausau Business Inc. Co.,
                              O




875 F. Supp. 2d 682, 686 (S.D. Tex. Mar. 20, 2012) (Harmon, J.) (citing Centro Crisitano Cosecha
                           y
                        op




Final, Inc. v. Ohio Cas. Ins. Co., 2011 WL 240335 *14 * (S.D. Tex. Jan. 20, 2011) (“. . . when
                     C
                    ial




claims against the adjuster are identical to those against the insurer, the adjuster’s actions are
               fic




‘indistinguishable from [the insurer’s] actions and hence are insufficient to support a claim against
          of
        Un




the adjuster.’”).

21.     On the basis of the allegations against Stockert in Plaintiff’s Original Petition, there is no

reasonable basis to predict that any liability would be imposed on Stockert separate and apart from

any liability potentially imposed on Allstate. As such, Stockert should be disregarded for diversity

purposes.

                                                   5
  Case
     Case
       4:20-cv-01898
          4:19-cv-04159
                      Document
                         Document
                               1-3 1 Filed
                                      Filedonon05/29/20
                                                10/24/19ininTXSD
                                                             TXSD Page
                                                                   Page339
                                                                        6 ofof8343



                                  C.      Amount in Controversy

22.     In determining the amount in controversy, the court may consider “policy limits . . .

penalties, statutory damages, and punitive damages.” St. Paul Reinsurance Co., Ltd. v. Greenberg,

134 F.3d 1250, 1253 (5th Cir. 1998); see Ray v. State Farm Lloyds, No. CIV.A.3:98- CV-1288-G,




                                                                                  k
                                                                               ler
1999 WL 151667, at * 2-3 (N.D. Tex. Mar. 10, 1999) (finding a sufficient amount in controversy




                                                                            tC
in plaintiff’s case against their insurance company for breach of contract, fraud, negligence, gross




                                                                        ric
                                                                     ist
negligence, bad faith, violations of the Texas Insurance Code, violations of the Texas Deceptive




                                                                  sD
Trade Practices Act, and mental anguish); Fairmont Travel, Inc. v. George S. May Int’l Co., 75 F.




                                                              es
Supp.2d 666, 668 (S.D. Tex. 1999) (considering DTPA claims and the potential for recovery of



                                                           rg
                                                       Bu
punitive damages for the amount in controversy determination); Chittick v. Farmers Ins. Exch.,
                                                       n
844 F. Supp. 1153, 1155 (S.D. Tex. 1994) (finding a sufficient amount in controversy after
                                                 ily
                                               ar


considering the nature of the claims, the types of damages sought and the presumed net worth of
                                           M




the defendant in a claim brought by the insureds against their insurance company for actual and
                                        of
                                       e




punitive damages arising from a claim they made for roof damages).
                                 ffic




23.     The Court may also consider correspondence between the Parties, including responses to
                           y  O




disclosure and pre-suit settlement demands to determine the amount in controversy. St. Paul
                        op




Reinsurance Co. v. Greenberg, 134 F.3d 1250, 1254 (5th Cir. 1998) (examining the plaintiffs' pre-
                     C
                  ial




complaint demand letters to determine whether a claim for declaratory relief satisfied the requisite
               fic




amount in controversy); Wilson v. Belin, 20 F.3d 644, 651 n.8 (5th Cir. 1994) (considering letter
          of
        Un




from plaintiff's counsel to defendants wherein the stated amount in controversy exceeded the

jurisdictional amount); see also King v. Ameriprise Fin. Servs., Inc., No. C-09-112, 2009 WL

1767641 at *4 (S.D. Tex. 2009) (calling a pre-suit settlement letter relevant evidence of the amount

in controversy if it reflects a reasonable estimate of the plaintiff’s claim).



                                                   6
  Case
     Case
       4:20-cv-01898
          4:19-cv-04159
                      Document
                         Document
                               1-3 1 Filed
                                      Filedonon05/29/20
                                                10/24/19ininTXSD
                                                             TXSD Page
                                                                   Page340
                                                                        7 ofof8343



24.    The amount in controversy in this case exceeds $75,000.00. The suit arises out of the

processing of Plaintiff’s insurance claim under a home insurance policy issued by Defendant

Allstate. In Plaintiff’s 542A demand, Plaintiffs demanded $148,129.08 in damages, penalties, and

attorney’s fees (Exhibit H). Accordingly, the actual amount in controversy meets and exceeds




                                                                             k
                                                                          ler
the federal jurisdictional minimum of $75,000.00.




                                                                       tC
                                           PRAYER




                                                                   ric
                                                                ist
       WHEREFORE, PREMISES CONSIDERED, Defendants remove the State Court Action




                                                             sD
from the 269th District Court, Harris County, Texas to the United States District Court for the




                                                          es
Southern District of Texas, Houston Division, so that this Court may assume jurisdiction over the



                                                       rg
                                                    Bu
cause as provided by law, and upon dismissal of Defendant Idolina Stockert by this Court with
                                                   n
prejudice.
                                              ily
                                           ar
                                        M
                                     of
                                   e
                               ffic
                          y O
                       op
                    C
                 ial
              fic
         of
       Un




                                               7
  Case
     Case
       4:20-cv-01898
          4:19-cv-04159
                      Document
                         Document
                               1-3 1 Filed
                                      Filedonon05/29/20
                                                10/24/19ininTXSD
                                                             TXSD Page
                                                                   Page341
                                                                        8 ofof8343



                                                     Respectfully submitted,

                                                     SUSAN L. FLORENCE & ASSOCIATES




                                                                              k
                                                                           ler
                                                     KIMBERLY N. BLUM




                                                                        tC
                                                     TBN: 24092148
                                                     Southern District Bar No. 2601470




                                                                    ric
                                                     811 Louisiana, Suite 2400
                                                     Houston, TX 77002




                                                                 ist
                                                     HoustonLegal@allstate.com




                                                              sD
                                                     (713) 336-2812
                                                     (877) 684-4165 (fax)




                                                           es
                                                        rg
                                                     ATTORNEY FOR DEFENDANTS
                                                    Bu
                                                    n
                                               ily
                                            ar



                                CERTIFICATE OF SERVICE
                                        M
                                      of




       I hereby certify that a true and correct copy of the foregoing has been served in compliance
                                   e




with the Federal Rules of Civil Procedure on this day of October 24, 2019.
                               ffic
                            O




David A. Christoffel
State Bar of Texas Number: 24065044
                          y




CHRISTOFFEL LAW GROUP, P.L.L.C.
                       op




3027 Marina Bay Drive, Suite 230
                    C




League City, Texas 77573
Telephone: (281)429-8402
                ial




Facsimile: (281)429-8403
             fic




christoffellawgroup@gmail.com
         of
       Un




ATTORNEY FOR PLAINTIFF




                                                     KIMBERLY BLUM



                                                8
                                                                   ss
                                                                 e
se 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 342 of 3
                                                              rg
                                                           u
                                                      lynB
                                                a r i
                                           f  M
                                     e  o
                                 ffic
                             y O
                        o  p
                   l  C
              c ia
         ff i
     n o
   U
                                                                      s s
                                                                    e
se 4:20-cv-01898 Document 1-3 Filed on 05/29/20 in TXSD Page 343 of 3
                                                                  rg
                                                              B u
                                                           n 
                                                      rily
                                                  M a
                                            o f
                                        e 
                                   f fic
                             y  O
                       C  op
                  a l 
          f f ici
        o
   Un
